FUND SYMBOLS CLASS CLASS CLASS CLASS CLASS CLASS CLASS CLASS A B C M R R5 R6 Y Growth Fund PAEAX PAEBX PAECX PAGMX PASRX PADEX PAEEX PAGYX Balanced Fund PABAX PABBX AABCX PABMX PAARX PAADX PAAEX PABYX Conservative Fund PACAX PACBX PACCX PACMX PACRX PACDX PCCEX PACYX Putnam Dynamic Asset Allocation Growth Fund Putnam Dynamic Asset Allocation Balanced Fund Putnam Dynamic Asset Allocation Conservative Fund EACH A SERIES OF PUTNAM ASSET ALLOCATION FUNDS FORM N-1A PART B STATEMENT OF ADDITIONAL INFORMATION (SAI) January 30, 2013 as amended and restated December 20, 2013 This SAI is not a prospectus. If a fund has more than one form of current prospectus, each reference to the prospectus in this SAI includes all of the fund's prospectuses, unless otherwise noted. The SAI should be read together with the applicable prospectus. For a free copy of the funds' annual report or a prospectus dated 1/30/13, as revised from time to time, call Putnam Investor Services at 1-800-225-1581, visit Putnam's website at putnam.com or write Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. Part I of this SAI contains specific information about the funds. Part II includes information about these funds and the other Putnam funds. sai_6.pdf - 2012/01 sai_7.pdf - 2012/01 sai_8.pdf - 2012/01 I-1 Table of Contents PART I FUND ORGANIZATION AND CLASSIFICATION I-3 INVESTMENT RESTRICTIONS I-4 CHARGES AND EXPENSES I-6 PORTFOLIO MANAGERS I-28 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL I-32 STATEMENTS PART II HOW TO BUY SHARES II-1 DISTRIBUTION PLANS II-10 MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS II-18 TAXES II-55 MANAGEMENT II-69 DETERMINATION OF NET ASSET VALUE II-88 INVESTOR SERVICES II-90 SIGNATURE GUARANTEES II-94 REDEMPTIONS II-94 POLICY ON EXCESSIVE SHORT-TERM TRADING II-95 SHAREHOLDER LIABILITY II-95 DISCLOSURE OF PORTFOLIO INFORMATION II-95 PROXY VOTING GUIDELINES AND PROCEDURES II-97 SECURITIES RATINGS II-97 CLAIMS - PAYING ABILITY RATINGS II-101 APPENDIX A - PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS II-105 APPENDIX B - FINANCIAL STATEMENTS II-122 I-2 SAI PART I FUND ORGANIZATION AND CLASSIFICATION The funds are diversified series of Putnam Asset Allocation Funds, a Massachusetts business trust organized on November 4, 1993 (the "Trust"). A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. Prior to November 30, 2011, the funds were also known as Putnam Asset Allocation: Growth Portfolio, Putnam Asset Allocation: Balanced Portfolio and Putnam Asset Allocation: Conservative Portfolio, respectively. The Trust is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. Each fund offers classes of shares with different sales charges and expenses. Each share has one vote, with fractional shares voting proportionally. Shares of all series and classes will vote together as a single class on all matters except, (i) when required by the Investment Company Act of 1940 or when the Trustees have determined that a matter affects one or more series or classes materially differently, shares are voted by individual series or class; and (ii) when the Trustees determine that such a matter affects only the interests of a particular series or class, then only shareholders of such series or class shall be entitled to vote thereon. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if a fund were liquidated, would receive the net assets of the fund. Each fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although each fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. Each fund has voluntarily undertaken to hold a shareholder meeting a least every five years. Each fund’s most recent shareholder meeting was in 2009. I-3 INVESTMENT RESTRICTIONS As fundamental investment restrictions, which may not be changed without a vote of a majority of the outstanding voting securities of a fund created under the Trust, each fund may not and will not: (1) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (2) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. (3) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (4)(a) (Conservative Fund) Purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments. This restriction shall not prevent the fund from purchasing or selling financial instruments representing interests in commodities (or the values of which are determined by reference to commodities), but which do not involve the delivery of physical commodities to or by the fund, or from entering into financial futures contracts, options, foreign exchange contracts and other financial transactions. (4)(b) (Balanced Fund and Growth Fund) Purchase or sell commodities, except as permitted by applicable law. (5) Make loans, except by purchase of debt obligations in which the fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. (6) With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. I-4 (7) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (8) Purchase securities if, as a result of such purchase, more than 25% of the fund’s total assets would be invested in any one industry. (Securities of the U.S. government or its agencies or instrumentalities, or of any foreign government or its agencies or instrumentalities, securities of supranational entities, and securities backed by the credit of a governmental entity are not considered to represent industries.) (9) Issue any class of securities which is senior to the fund's shares of beneficial interest, except for permitted borrowings. The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of the fund means the affirmative vote of the lesser of (1) more than 50% of the outstanding fund shares, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding fund shares are represented at the meeting in person or by proxy. For purposes of the funds' fundamental policy on industry concentration (#8 above), Putnam Investment Management, LLC (Putnam Management), the funds' investment manager, determines the appropriate industry categories and assigns issuers to them, informed by a variety of considerations, including relevant third party categorization systems. Industry categories and issuer assignments may change over time as industry sectors and issuers evolve. Portfolio allocations shown in shareholder reports and other communications may use broader investment sectors or narrower sub-industry categories. The following non-fundamental investment policies may be changed by the Trustees without shareholder approval: (1) The fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the Trust (or the person designated by the Trustees of the relevant fund to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the fund's net assets (taken at current value) would be invested in securities described in (a), (b) and (c). (2) The fund will not acquire any securities of registered open-end investment companies or registered unit investment trusts in reliance on Sections 12(d)(1)(F) or (G) of the Investment Company Act of 1940, as amended. All percentage limitations on investments (other than pursuant to non-fundamental restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. I-5 CHARGES AND EXPENSES Effective October 8, 2013, each fund and Putnam Management entered into an Interim Management Contract pursuant to which Putnam Management manages the fund’s investment portfolio and other affairs and business. The substantive terms of the Interim Management Contract, including terms relating to management fees payable to Putnam Management, are identical to the fund’s prior Management Contract dated January 1, 2010, except that the Interim Management Contract will terminate upon the earlier to occur of (i) approval by a majority of the fund’s outstanding voting securities, as defined in the Investment Company Act of 1940, of a new management contract, and (ii) March 7, 2014. The Trustees of each fund approved the Interim Management Contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. Putnam Management advised the Trustees that the transfer of Mr. Desmarais’ voting control of shares of Power Corporation of Canada to The Desmarais Family Residuary Trust, which occurred following his death, may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, causing each of the following contracts to terminate automatically: (i) the management contract between each fund and Putnam Management, (ii) the sub-management contract between Putnam Management and Putnam Investments Limited with respect to each fund and (iii) the sub-advisory contract between Putnam Management, Putnam Investments Limited and The Putnam Advisory Company, LLC with respect to the applicable funds. To address this possibility, consistent with Rule 15a-4 under the Investment Company Act of 1940, the Trustees approved the Interim Management Contract and the continuance of the sub-management and sub-advisory contracts for a period no greater than 150 days from October 8, 2013 to avoid disruption of investment advisory and other services provided to each Fund. At an in-person meeting on November 21 and 22, 2013, the Trustees unanimously approved, and recommend to the shareholders of each fund that they approve, a new management contract between each fund and Putnam Management. Shareholders of your fund will have the opportunity to vote to approve the proposed new management contract at a shareholder meeting to be held on February 27, 2014. The proposed new management contract is identical to your fund's current management contract, except for its effective date and initial term and for certain non-substantive changes. Further information regarding the proposed new management contract is included in a proxy statement filed with the Securities and Exchange Commission on December 20, 2013. The proxy statement will be mailed to shareholders of record beginning on or about December 23, 2013. I-6 Management fees Under the Interim Management Contract, each fund pays a monthly fee to Putnam Management. The fee is calculated by applying a rate to the fund's average net assets for the month. The rate is based on the monthly average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding fund assets that are invested in other Putnam funds) ("Total Open-End Mutual Fund Average Net Assets"), as determined at the close of each business day during the month, as set forth below: GROWTH FUND 0.750% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.700% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.650% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.600% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.550% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.530% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.520% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.515% of any excess thereafter. BALANCED FUND & CONSERVATIVE FUND 0.680% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.630% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.580% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.530% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.480% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.460% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.450% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.445% of any excess thereafter. Under each fund’s prior management contract dated August 3, 2007, each fund paid a quarterly fee to Putnam Management based on the average net assets of each fund, as determined at the close of each business day during the quarter, at the annual rate of: 0.70% of the first $500 million of average net assets of each series; 0.60% of the next $500 million of average net assets; 0.55% of the next $500 million of average net assets; 0.50% of the next $5 billion of average net assets; 0.475% of the next $5 billion of average net assets; 0.455% of the next $5 billion of average net assets; 0.44% of the next $5 billion of average net assets; I-7 and 0.43% of any excess over $21.5 billion. For the past three fiscal years, pursuant to the applicable management contract, each fund incurred the following fees: Amount of Amount management Management management fee would have been Fund name Fiscal year fee paid fee waived without waivers Growth Fund 2012 $9,409,513 $0 $9,409,513 2011 $10,514,076 $0 $10,514,076 2010 $10,307,695 $0 $10,307,695 Balanced Fund 2012 $6,843,794 $0 $6,843,794 2011 $7,450,885 $0 $7,450,885 2010 $7,483,887 $252,055 $7,735,942 Conservative Fund 2012 $2,864,391 $0 $2,864,391 2011 $4,920,558 $0 $4,920,558 2010 $5,440,716 $250,872 $5,691,588 Brokerage commissions The following table shows brokerage commissions paid during the fiscal years indicated: Fiscal Brokerage Fund name year commissions Growth Fund 2012 $1,586,287 2011 $1,707,533 2010 $2,984,852 Balanced Fund 2012 $933,345 2011 $933,932 2010 $1,739,037 Conservative Fund 2012 $254,760 2011 $617,947 2010 $958,918 I-8 The brokerage commissions for the Conservative Fund’s 2012 fiscal year were lower than the brokerage commissions for the fund’s 2011 and 2010 fiscal years due to a decrease in the assets of the fund and fewer transactions in higher commission fixed income securities. The following table shows transactions placed with brokers and dealers during the most recent fiscal year to recognize research services received by Putnam Management and its affiliates: Dollar value of Percentage these of total Amount of Fund name transactions transactions commissions Growth Fund $1,215,688,928 10.28% $1,120,416 Dollar value Percentage of these of total Amount of Fund name transactions transactions commissions Balanced Fund $811,591,256 8.85% $643,335 Dollar value Percentage of these of total Amount of Fund name transactions transactions commissions Conservative Fund $242,584,198 6.73% $176,557 At the end of fiscal 2012, the fund held the following securities of its regular broker-dealers (or affiliates of such broker-dealers): I-9 Fund Name Broker-dealer or affiliates Value of securities held Growth Fund Goldman Sachs Group, Inc. (The) $2,821,649 Barclays PLC $2,034,231 Citigroup, Inc. $2,108,461 Deutsche Bank AG $1,147,292 Bank of America Corp. $2,018,199 JPMorgan Chase & Co. $9,160,688 Morgan Stanley $3,216,089 Credit Suisse Group $348,190 UBS AG $535,267 Balanced Fund JPMorgan Chase & Co. $7,896,277 Morgan Stanley $2,435,737 Deutsche Bank AG $648,958 Barclays PLC $1,188,351 Goldman Sachs Group, Inc. (The) $3,135,487 Bank of America Corp. $1,495,733 Citigroup, Inc. $2,907,126 Credit Suisse Group $177,051 UBS AG $272,174 Conservative Fund Bank of America Corp. $1,401,400 Barclays PLC $1,478,026 JPMorgan Chase & Co. $2,476,820 Goldman Sachs Group, Inc. (The) $1,935,948 Deutsche Bank AG $289,455 Credit Suisse Group $111,186 UBS AG $170,912 Citigroup, Inc. $1,850,529 Morgan Stanley $805,194 Administrative expense reimbursement The funds reimbursed Putnam Management for administrative services during fiscal 2012, including compensation of certain fund officers and contributions to the Putnam Retirement Plan for their benefit, as follows: Fund name Total Portion of total reimbursement for reimbursement compensation and contributions Growth Fund $47,207 $36,240 Balanced Fund $38,915 $29,874 Conservative Fund $16,391 $12,583 I-10 Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of fund business. Subject to such policies as the Trustees may determine, Putnam Management furnishes a continuing investment program for the funds and makes investment decisions on their behalf. Subject to the control of the Trustees, Putnam Management also manages the funds' other affairs and business. The table below shows the value of each Trustee's holdings in each fund and in all of the Putnam Funds as of December 31, 2012. Name of Trustee Dollar range of Putnam Aggregate dollar range of Dynamic Asset Allocation shares held in all of the Putnam Growth Fund shares owned funds overseen by Trustee Liaquat Ahamed $1-$10,000 over $100,000 Ravi Akhoury $1-$10,000 over $100,000 Barbara M. Baumann $10,001-$50,000 over $100,000 Jameson A. Baxter over $100,000 over $100,000 Charles B. Curtis over $100,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Katinka Domotorffy $1-$10,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow $10,001-$50,000 over $100,000 Elizabeth T. Kennan $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 George Putnam, III over $100,000 over $100,000 W. Thomas Stephens $1-$10,000 over $100,000 *Robert L. Reynolds $1-$10,000 over $100,000 Name of Trustee Dollar range of Putnam Aggregate dollar range of Dynamic Asset Allocation shares held in all of the Putnam Balanced Fund shares owned funds overseen by Trustee Liaquat Ahamed $1-$10,000 over $100,000 Ravi Akhoury $1-$10,000 over $100,000 Barbara M. Baumann $10,001-$50,000 over $100,000 Jameson A. Baxter over $100,000 over $100,000 Charles B. Curtis $1-$10,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Katinka Domotorffy $1-$10,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow over $100,000 over $100,000 Elizabeth T. Kennan $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 George Putnam, III $10,001-$50,000 over $100,000 W. Thomas Stephens $1-$10,000 over $100,000 *Robert L. Reynolds $1-$10,000 over $100,000 I-11 Aggregate dollar range of Dollar range of Putnam Dynamic shares held in all of the Asset Allocation Conservative Putnam funds overseen by Name of Trustee Fund shares owned Trustee Liaquat Ahamed $1-$10,000 over $100,000 Ravi Akhoury $1-$10,000 over $100,000 Barbara M. Baumann $1-$10,000 over $100,000 Jameson A. Baxter $10,001-$50,000 over $100,000 Charles B. Curtis $1-$10,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Katinka Domotorffy $1-$10,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow $1-$10,000 over $100,000 Elizabeth T. Kennan $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 George Putnam, III $50,001-$100,000 over $100,000 W. Thomas Stephens $50,001-$100,000 over $100,000 *Robert L. Reynolds $1-$10,000 over $100,000 * Trustee who is an "interested person" (as defined in the Investment Company Act of 1940) of the funds, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is deemed an "interested person" by virtue of his positions as an officer of the funds, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. None of the other Trustees is an “interested person”. Each independent Trustee of the funds receives an annual retainer fee and an additional fee for each Trustees meeting attended. Independent Trustees also are reimbursed for expenses they incur relating to their services as Trustees. All of the current independent Trustees of the fund are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the funds, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least four business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met, during your fund's most recently completed fiscal year, are shown in the table below: I-12 Audit and Compliance Committee 9 Board Policy and Nominating Committee 8 Brokerage Committee 4 Contract Committee 8 Distributions Committee 8 Executive Committee 1 Investment Oversight Committees Investment Oversight Committee A 8 Investment Oversight Committee B 8 Pricing Committee 8 The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by the fund for fiscal 2012, and the fees paid to each Trustee by all of the Putnam funds for services rendered during calendar year 2012: I-13 COMPENSATION TABLES Putnam Dynamic Asset Allocation Growth Fund Pension or Estimated retirement annual benefits Total benefits from all compensation Aggregate accrued as part Putnam funds from all compensation of fund upon Putnam Trustees/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3)(4) N/A N/A N/A $94,288 Ravi Akhoury/2009 $7,242 N/A N/A $303,000 Barbara M. Baumann/2010(4) $7,101 N/A N/A $297,000 Jameson A. Baxter/1994(4)(6) $10,777 $2,374 $110,500 $442,063 Charles B. Curtis/2001 $7,099 $1,523 $113,900 $303,000 Robert J. Darretta/2007(4) $7,242 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A $106,288 John A. Hill/1985(4) $7,575 $4,106 $161,700 $297,000 Paul L. Joskow/1997(4) $7,099 $1,622 $113,400 $303,000 Elizabeth T. Kennan/1992(5) $4,941 $2,880 $108,000 $303,000 Kenneth R. Leibler/2006 $7,692 N/A N/A $328,000 Robert E. Patterson/1984 $7,692 $2,422 $106,500 $328,000 George Putnam, III/1984 $7,242 $2,423 $130,300 $303,000 W. Thomas Stephens/1997(7) $7,242 $1,696 $107,100 $303,000 Robert L. Reynolds/2008(8) N/A N/A N/A N/A I-14 Putnam Dynamic Asset Allocation Balanced Fund Pension or Estimated annual retirement benefits from all Total Aggregate benefits accrued Putnam funds compensation compensation as part of fund upon from all Putnam Trustees/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3)(4) N/A N/A N/A $94,288 Ravi Akhoury/2009 $5,961 N/A N/A $303,000 Barbara M. Baumann/2010(4) $5,844 N/A N/A $297,000 Jameson A. Baxter/1994(4)(6) $8,892 $1,959 $110,500 $442,063 Charles B. Curtis/2001 $5,844 $1,257 $113,900 $303,000 Robert J. Darretta/2007(4) $5,961 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A $106,288 John A. Hill/1985(4) $6,222 $3,388 $161,700 $297,000 Paul L. Joskow/1997(4) $5,844 $1,338 $113,400 $303,000 Elizabeth T. Kennan/1992(5) $4,036 $2,378 $108,000 $303,000 Kenneth R. Leibler/2006 $6,328 N/A N/A $328,000 Robert E. Patterson/1984 $6,328 $1,998 $106,500 $328,000 George Putnam, III/1984 $5,961 $1,998 $130,300 $303,000 W. Thomas Stephens/1997(7) $5,961 $1,400 $107,100 $303,000 Robert L. Reynolds/2008(8) N/A N/A N/A N/A I-15 Putnam Dynamic Asset Allocation Conservative Fund Pension or Estimated annual retirement benefits from all Total Aggregate benefits accrued Putnam funds compensation compensation as part of fund upon from all Putnam Trustees/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3)(4) N/A N/A N/A $94,288 Ravi Akhoury/2009 $2,500 N/A N/A $303,000 Barbara M. Baumann/2010(4) $2,450 N/A N/A $297,000 Jameson A. Baxter/1994(4)(6) $3,728 $816 $110,500 $442,063 Charles B. Curtis/2001 $2,450 $524 $113,900 $303,000 Robert J. Darretta/2007(4) $2,500 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A $106,288 John A. Hill/1985(4) $2,709 $1,412 $161,700 $297,000 Paul L. Joskow/1997(4) $2,450 $557 $113,400 $303,000 Elizabeth T. Kennan/1992(5) $1,690 $990 $108,000 $303,000 Kenneth R. Leibler/2006 $2,653 N/A N/A $328,000 Robert E. Patterson/1984 $2,653 $833 $106,500 $328,000 George Putnam, III/1984 $2,500 $833 $130,300 $303,000 W. Thomas Stephens/1997(7) $2,500 $583 $107,100 $303,000 Robert L. Reynolds/2008(8) N/A N/A N/A N/A I-16 (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2012, there were 109 funds in the Putnam family. (3) Mr. Ahamed and Ms. Domotorffy were appointed to the Board of Trustees of the Putnam funds effective September 13, 2012. (4) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of September 30, 2012, the total amounts of deferred compensation payable by the fund, including income earned on such amounts, to these Trustees were: Mr. Ms. Ms. Mr. Mr. Dr. Ahamed Baumann Baxter Darretta Hill Joskow Growth Fund $0 $3,046 $19,163 $6,248 $54,727 $14,927 Balanced Fund $0 $3,132 $19,703 $6,425 $56,270 $15,348 Conservative Fund $0 $1,345 $8,465 $2,760 $24,175 $6,594 (5) Dr. Kennan, who retired from the Board of Trustees of the Putnam funds on June 30, 2010, was re-appointed to the Board of Trustees effective January 1, 2012. Upon her retirement, Dr. Kennan became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2011. In connection with her re-appointment to the Board of Trustees, Dr. Kennan has agreed to suspend the balance of her retirement benefit payments for the duration of her service as a Trustee. (6) Includes additional compensation to Ms. Baxter for service as Chair of the Trustees of the Putnam funds. (7) Mr. Stephens, who retired from the Board of Trustees of the Putnam funds on March 31, 2008, was re-appointed to the Board of Trustees on May 14, 2009. Upon his retirement, Mr. Stephens became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2009. In connection with his re-appointment to the Board of Trustees, Mr. Stephens has agreed to suspend the balance of his retirement benefit payments for the duration of his service as a Trustee. (8) Mr. Reynolds is an “interested person” of the fund, Putnam Management and Putnam Retail Management. Under a Retirement Plan for Trustees of the Putnam funds (the Plan), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following I-17 retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years, or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. For additional information concerning the Trustees, see "Management" in Part II of this SAI. Share ownership At December 31, 2012, the officers and Trustees of the funds as a group owned less than 1% of the outstanding shares of each class of each fund, except class Y shares of the Growth Fund of which they owned 1.22%, class Y shares of the Balanced Fund of which they owned 1.79% and class Y shares of the Conservative Fund of which they owned 1.51% and, except as noted below, no person owned of record or to the knowledge of the funds beneficially 5% or more of any class of shares of the funds. Growth Fund Class Shareholder name and address Percentage owned Pershing, LLC 6.95% A 1 Pershing Plaza Jersey City, NJ 07399-0001 National Financial Services, LLC 6.12% For the Exclusive Benefit of our Customers A 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 Edward D Jones & Co 5.47% Attn: Mutual Fund Shareholder Accounting A 201 Progress Pkwy Maryland Hts., MO 63043-3009 I-18 Class Shareholder name and address Percentage owned National Financial Services, LLC 7.99% For the Exclusive Benefit of our Customers B 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 Pershing, LLC 6.82% B 1 Pershing Plaza Jersey City, NJ 07399-0001 Wells Fargo Advisors 5.73% Special Custody Account for the B Exclusive Benefit of Customer 2801 Market St. Saint Louis, MO 63103-2523 Morgan Stanley Smith Barney 10.85% C Harborside Financial Center Plaza 2, 3rd Floor Jersey City, NJ 07311 C Wells Fargo Advisors 8.43% Special Custody Account for the Exclusive Benefit of Customer 2801 Market St. Saint Louis, MO 63103-2523 C Pershing, LLC 8.02% 1 Pershing Plaza Jersey City, NJ 07399-0001 C MLPF&S For The Sole Benefit of Its Customers 6.26% Attn Fund Administration 4800 Deer Lake Dr. E Fl 3 Jacksonville, FL 32246-6484 C National Financial Services, LLC 5.57% For the Exclusive Benefit of our Customers 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 M* DTM Companies 401(k) Plan 6.19% Putnam LLC 100.00% R5 One Post Office Square Boston, MA 02109 Putnam LLC 100.00% R6 One Post Office Square Boston, MA 02109 I-19 Class Shareholder name and address Percentage owned Y* Electrical Workers Local Union No. 369 Retirement 22.71% Plan Y** Great-West Trust Company, LLC – The Putnam 12.78% Retirement Plan Y* Building Service Local 32B-J Supplemental 8.95% Retirement Savings Plan Y** Great-West Trust Company, LLC – Recordkeeping 6.26% for various benefit plans Y* Connecticut Pipe Trades Local No. 77 Annuity Plan 6.06% Y*** Putnam Retirement Ready 2030 Fund – Class A shares 5.78% Y*** Putnam Retirement Ready 2035 Fund – Class A shares 5.75% * The address for the name listed is: c/o Mercer Trust Company, as trustee or agent, Investors Way, Norwood, MA 02062. ** The address for the name listed is: c/o Great-West Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. *** The address for the name listed is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. Balanced Fund Class Shareholder name and address Percentage owned National Financial Services, LLC 6.58% For the Exclusive Benefit of our Customers A 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 Pershing, LLC 6.42% A 1 Pershing Plaza Jersey City, NJ 07399-0001 Edward D Jones & Co 5.35% A Attn: Mutual Fund Shareholder Accounting 201 Progress Pkwy Maryland Hts., MO 63043-3009 I-20 Class Shareholder name and address Percentage owned Pershing, LLC 9.38% B 1 Pershing Plaza Jersey City, NJ 07399-0001 National Financial Services, LLC 8.87% For the Exclusive Benefit of our Customers B 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 Wells Fargo Advisors 7.76% Special Custody Account for the B Exclusive Benefit of Customer 2801 Market St. Saint Louis, MO 63103-2523 Charles Schwab & Co Inc. Clearing Account 6.16% B For the Exclusive Benefit of Their Customers 101 Montgomery St. San Francisco, CA 94104-4151 Pershing, LLC 8.66% C 1 Pershing Plaza Jersey City, NJ 07399-0001 Wells Fargo Advisors 7.75% Special Custody Account for the C Exclusive Benefit of Customer 2801 Market St. Saint Louis, MO 63103-2523 MLPF&S For The Sole Benefit of Its Customers 5.98% C Attn Fund Administration 4800 Deer Lake Dr. E Fl 3 Jacksonville, FL 32246-6484 National Financial Services, LLC 5.82% For the Exclusive Benefit of our Customers C 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 M* DTM Companies 401(k) Plan 14.00% Pershing, LLC 7.05% M 1 Pershing Plaza Jersey City, NJ 07399-0001 I-21 Class Shareholder name and address Percentage owned National Financial Services, LLC 5.18% For the Exclusive Benefit of our Customers M 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 MG Trust Company Cust. 5.70% R FBO Cannon Group Inc. 700 17th St. Ste 300 Denver, CO 80202-3531 MG Trust Company Cust. 5.03% R FBO Heritage Tractor 700 17th St. Ste 300 Denver, CO 80202-3531 Putnam LLC 100.00% R5 One Post Office Square Boston, MA 02109 Putnam LLC 100.00% R6 One Post Office Square Boston, MA 02109 Y* Electrical Workers Local Union No. 369 39.80% Retirement Plan Y* Connecticut Pipe Trades Local No. 77 Annuity 8.07% Plan Y** Building Service Local 32B-J Supplemental 6.60% Retirement Savings Plan Y** Putnam Retirement Ready 2025 Fund – Class A 6.51% shares Y** Putnam Retirement Ready 2020 Fund – Class A 5.82% shares * The address for the name listed is: c/o Mercer Trust Company, as trustee or agent, Investors Way, Norwood, MA 02062. ** The address for the name listed is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. I-22 Conservative Fund Class Shareholder name and address Percentage owned A* Iron Workers Local #17 Annuity Plan 6.12% Pershing, LLC 5.49% A 1 Pershing Plaza Jersey City, NJ 07399-0001 Wells Fargo Advisors 15.24% B Special Custody Account for the Exclusive Benefit of Customer 2801 Market St. Saint Louis, MO 63103-2523 Pershing, LLC 8.05% B 1 Pershing Plaza Jersey City, NJ 07399-0001 National Financial Services, LLC 7.36% B For the Exclusive Benefit of our Customers 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 Charles Schwab & Co Inc. Clearing Account 6.24% B For the Exclusive Benefit of Their Customers 101 Montgomery St. San Francisco, CA 94104-4151 Pershing, LLC 10.23% C 1 Pershing Plaza Jersey City, NJ 07399-0001 Wells Fargo Advisors 8.28% Special Custody Account for the Exclusive Benefit C of Customer 2801 Market St. Saint Louis, MO 63103-2523 MLPF&S For The Sole Benefit of Its Customers 6.79% C Attn Fund Administration 4800 Deer Lake Dr. E Fl 3 Jacksonville, FL 32246-6484 National Financial Services, LLC 5.09% For the Exclusive Benefit of our Customers C 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 I-23 Class Shareholder name and address Percentage owned M* DTM Companies 401(k) Plan 9.58% Mid Atlantic Trust Company 7.63% Commonwealth Credit Union 401K Retirement M Savings Plan 1251 Waterfront Pl Ste 525 Pittsburgh, PA 15222-4228 Pershing, LLC 5.73% M 1 Pershing Plaza Jersey City, NJ 07399-0001 National Financial Services, LLC 5.36% For the Exclusive Benefit of our Customers M 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 MG Trust Company Cust. 6.05% R FBO EOL Management Co. LLC 700 17th St. Ste 300 Denver, CO 80202-3531 MG Trust Company Cust. 5.27% R FBO Southern Cross Aviation LLC 700 17th St. Ste 300 Denver, CO 80202-3531 Putnam LLC 100.00% R5 One Post Office Square Boston, MA 02109 Putnam LLC 100.00% R6 One Post Office Square Boston, MA 02109 Y* Electrical Workers Local Union No. 369 39.00% Retirement Plan Y** Great-West Trust Company, LLC – Recordkeeping 25.14% for various benefit plans Y*** Putnam Retirement Income Fund Lifestyle 1 – 6.11% Class A shares Y* Connecticut Pipe Trades Local No. 77 Annuity 6.04% Plan Y*** Putnam Retirement Ready 2015 Fund – Class A 5.49% shares I-24 * The address for the name listed is: c/o Mercer Trust Company, as trustee or agent, Investors Way, Norwood, MA 02062. ** The address for the name listed is: c/o Great-West Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. *** The address for the name listed is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. Distribution fees During fiscal 2012, each fund paid the following 12b-1 fees to Putnam Retail Management: Class A Class B Class C Class M Class R Growth Fund $2,735,056 $1,330,100 $1,255,224 $195,104 $73,686 Balanced Fund $2,201,102 $890,733 $961,130 $162,894 $56,539 Conservative Fund $915,510 $259,998 $465,212 $60,777 $18,638 Class A sales charges and contingent deferred sales charges Putnam Retail Management received sales charges with respect to class A shares in the following amounts during the periods indicated: Sales charges Total retained by Putnam Contingent front-end Retail Management deferred Fiscal sales after dealer sales Fund name year charges concessions charges Growth Fund 2012 $1,194,262 $194,439 $304 2011 $1,641,130 $271,202 $331 2010 $1,938,221 $314,932 $2,099 Balanced Fund 2012 $906,640 $155,803 $119 2011 $1,200,049 $201,089 $15 2010 $1,191,104 $203,473 $0 Conservative Fund 2012 $385,526 $67,498 $38 2011 $488,149 $92,398 $6 2010 $478,180 $87,498 $46 I-25 Class B contingent deferred sales charges Putnam Retail Management received contingent deferred sales charges upon redemptions of class B shares in the following amounts during the periods indicated: Fund name Fiscal year Contingent deferred sales charges Growth Fund 2012 $98,670 2011 $146,939 2010 $229,230 Balanced Fund 2012 $73,902 2011 $103,395 2010 $163,246 Conservative Fund 2012 $20,108 2011 $16,855 2010 $37,024 Class C contingent deferred sales charges Putnam Retail Management received contingent deferred sales charges upon redemptions of class C shares in the following amounts during the periods indicated: Contingent deferred Fund name Fiscal year sales charges Growth Fund 2012 $5,491 2011 $5,180 2010 $8,369 Balanced Fund 2012 $4,185 2011 $5,578 2010 $4,958 Conservative Fund 2012 $2,449 2011 $2,229 2010 $2,145 Class M sales charges and contingent deferred sales charges Putnam Retail Management received sales charges with respect to class M shares in the following amounts during the periods indicated: I-26 Total Contingent front-end Sales charges retained by deferred Fiscal sales Putnam Retail Management sales Fund name year charges after dealer concessions charges Growth Fund 2012 $13,756 $2,085 $0 2011 $21,997 $3,561 $0 2010 $27,811 $4,822 $0 Balanced Fund 2012 $10,215 $1,696 $0 2011 $12,392 $1,970 $0 2010 $29,243 $5,355 $0 Conservative Fund 2012 $4,404 $839 $0 2011 $12,685 $2,386 $0 2010 $10,230 $1,905 $0 Investor servicing fees During the 2012 fiscal year, each fund incurred the following fees for investor servicing provided by Putnam Investor Services, Inc.: Growth Fund $2,889,589 Balanced Fund $2,434,962 Conservative Fund $906,554 I-27 PORTFOLIO MANAGERS Other accounts managed The following tables show the number and approximate assets of other investment accounts (or portions of investment accounts) that each fund’s portfolio managers managed as of the funds' most recent fiscal year-end. The other accounts may include accounts for which the individuals were not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Growth Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jeffrey Knight 119* $5,106,800,000 4** $2,895,700,000 2*** $235,200,000 James Fetch 10* $4,071,100,000 4** $2,895,700,000 2*** $230,100,000 Robert Kea 119* $5,106,800,000 4** $2,895,700,000 1 $100,000 Joshua Kutin 32* $4,825,000,000 4** $2,895,700,000 2*** $234,700,000 Robert Schoen 119* $5,106,800,000 4** $2,895,700,000 1 $700,000 Jason Vaillancourt 10* $4,071,100,000 4** $2,895,700,000 1 $100,000 * 3 accounts, with total assets of $1,615,700,000, pay an advisory fee based on account performance. ** 1 account, with total assets of $488,900,000, pays an advisory fee based on account performance. *** 1 account, with total assets of $233,900,000, pays an advisory fee based on account performance. Balanced Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jeffrey Knight 119* $5,379,300,000 4** $2,895,700,000 2*** $235,200,000 James Fetch 10* $4,343,600,000 4** $2,895,700,000 2*** $230,100,000 Robert Kea 119* $5,379,300,000 4** $2,895,700,000 1 $100,000 Joshua Kutin 32* $5,097,500,000 4** $2,895,700,000 2*** $234,700,000 Robert Schoen 119* $5,379,300,000 4** $2,895,700,000 1 $700,000 Jason Vaillancourt 10* $4,343,600,000 4** $2,895,700,000 1 $100,000 * 3 accounts, with total assets of $1,615,700,000, pay an advisory fee based on account performance. ** 1 account, with total assets of $488,900,000, pays an advisory fee based on account performance. *** 1 account, with total assets of $233,900,000, pays an advisory fee based on account performance. I-28 Conservative Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jeffrey Knight 119* $6,135,500,000 4** $2,895,700,000 2*** $235,200,000 James Fetch 10* $5,099,700,000 4** $2,895,700,000 2*** $230,100,000 Robert Kea 119* $6,135,500,000 4** $2,895,700,000 1 $100,000 Joshua Kutin 32* $5,853,700,000 4** $2,895,700,000 2*** $234,700,000 Robert Schoen 119* $6,135,500,000 4** $2,895,700,000 1 $700,000 Jason Vaillancourt 10* $5,099,700,000 4** $2,895,700,000 1 $100,000 * 3 accounts, with total assets of $1,615,700,000, pay an advisory fee based on account performance. ** 1 account, with total assets of $488,900,000, pays an advisory fee based on account performance. *** 1 account, with total assets of $233,900,000, pays an advisory fee based on account performance. See "Management - Portfolio Transactions - Potential conflicts of interest in managing multiple accounts" in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individual's management of more than one account. Compensation of portfolio managers Putnam's goal for its products and investors is to deliver strong performance versus peers or performance ahead of the applicable benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. Each portfolio manager is assigned an industry competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of Putnam as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio manager has managed a product. I-29 Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. For the Growth Fund, the Balanced Fund and the Conservative Fund, respectively, Putnam evaluates performance based on the funds' peer rankings in the Lipper Mixed-Asset Target Allocation Growth Funds, Lipper Mixed-Asset Target Allocation Moderate Funds and the Lipper Mixed-Asset Target Allocation Conservative Funds Categories, which are based on pre-tax performance. Ownership of securities The dollar range of shares of the fund owned by each portfolio manager at the end of the fund's last fiscal year, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Fund Portfolio managers Dollar range of shares owned Growth Fund Jeffrey Knight $500,001-$1,000,000 James Fetch $100,001-$500,000 Robert Kea $100,001-$500,000 Joshua Kutin $0 Robert Schoen $50,001-$100,000 Jason Vaillancourt $0 Balanced Fund Jeffrey Knight $0 James Fetch $100,001-$500,000 Robert Kea $0 Joshua Kutin $100,001-$500,000 Robert Schoen $0 Jason Vaillancourt $100,001-$500,000 Conservative Fund Jeffrey Knight $100,001-$500,000 James Fetch $0 Robert Kea $0 Joshua Kutin $0 Robert Schoen $0 Jason Vaillancourt $0 I-30 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS PricewaterhouseCoopers LLP, 125 High Street, Boston, Massachusetts 02110, is the funds' independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in each fund’s Annual Report for each fund’s most recent fiscal year are included as Appendix B to this SAI. The financial highlights included in the prospectus and this SAI and the financial statements included in this SAI (which is incorporated by reference into the prospectus) have been so included in reliance upon the reports of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. I-31 THE PUTNAM FUNDS STATEMENT OF ADDITIONAL INFORMATION (“SAI”) PART II HOW TO BUY SHARES Each prospectus describes briefly how investors may buy shares of the fund and identifies the share classes offered by that prospectus. Because of different sales charges and expenses, the investment performance of the classes will vary. This section of the SAI contains more information on how to buy shares. For more information, including your eligibility to purchase certain classes of shares, contact your investment dealer or Putnam Investor Services, Inc., the funds’ investor servicing agent (“Putnam Investor Services”), at 1-800-225-1581. Investors who purchase shares at net asset value through employer-sponsored defined retirement plans (including, for example, 401(k) plans, employer-sponsored 403(b) plans, and 457 plans) should also consult their employer for information about the extent to which the matters described in this section and in the sections that follow apply to them. The fund generally does not accept new accounts from residents of the European Union or Switzerland. The fund generally does not accept new accounts from other non-U.S. persons, provided, however, that a fund may accept investments from certain non-U.S. persons who are the spouses of U.S. military or diplomatic personnel stationed overseas. Class M shares of Putnam Diversified Income Trust, Putnam Europe Equity Fund, Putnam Global Income Trust, Putnam High Yield Advantage Fund, Putnam Income Fund, and Putnam U.S. Government Income Trust are available for public offering in Japan through certain Japanese registered broker-dealers with whom Putnam Retail Management Limited Partnership has an agreement. General Information The fund is currently making a continuous offering of its shares. The fund receives the entire net asset value of shares sold. The fund will accept unconditional orders for shares to be executed at the public offering price based on the net asset value per share next determined after the order is placed. In the case of class A shares and class M shares, the public offering price is the net asset value plus the applicable sales charge, if any. (The public offering price is thus calculable by dividing the net asset value by 100% minus the sales charge, expressed as a percentage.) No sales charge is included in the public offering price of other classes of shares. In the case of orders for purchase of shares placed through dealers, the public offering price will be based on the net asset value determined on the day the order is placed, but only if the dealer or a registered transfer agent or registered clearing agent receives the order, together with all required identifying information, before the close of regular trading on the New York Stock Exchange (the “NYSE”). If the dealer or registered transfer agent or registered clearing agent receives the order after the close of the NYSE, the price will be based on the net asset value next determined. If funds for the purchase of shares are sent directly to Putnam Investor Services, they will be invested at the public offering price based on the net asset value next determined after all required identifying information has been collected. Payment for shares of the fund must be in U.S. dollars; if made by check, the check must be drawn on a U.S. bank. Initial purchases are subject to the minimums stated in the prospectus, except that (i) individual investments under certain employer-sponsored benefit plans or Tax Qualified Retirement Plans may be lower, and (ii) the minimum investment is waived for investors participating in systematic investment plans or military allotment plans. Information about these plans is available from investment dealers or Putnam Investor Services. Currently Putnam is waiving the minimum for all initial purchases, but reserves the right to reject initial purchases under the minimum in the future, except as noted in the first sentence of this paragraph. December 30, 2013 II-1 Systematic investment plan. As a convenience to investors, shares may be purchased through a systematic investment plan. Pre-authorized monthly, semi-monthly, or weekly bank drafts for a fixed amount ($200,000 or less) are used to purchase fund shares at the applicable public offering price next determined after Putnam Retail Management Limited Partnership (“Putnam Retail Management”) receives the proceeds from the draft. A shareholder may choose any date or dates in the month for these drafts, but if the date falls on a weekend or holiday, the draft will be processed on the next business day. Further information and application forms are available from the investment dealers or from Putnam Retail Management. Reinvestment of distributions. Distributions to be reinvested are reinvested without a sales charge in shares of any Putnam fund the shareholder is eligible to invest in under the shareholder's account as of the ex-dividend date using the net asset value determined on that date, and are credited to a shareholder's account on the payment date. Dividends for Putnam money market funds are credited to a shareholder's account on the payment date. Distributions for all other funds that declare a distribution daily are reinvested without a sales charge as of the last day of the period for which distributions are paid using the net asset value determined on that date, and are credited to a shareholder's account on the payment date. Purchasing shares with securities (“in-kind” purchases). In addition to cash, the fund will consider accepting securities as payment for fund shares at the applicable net asset value. Generally, the fund will only consider accepting securities to increase its holdings in a portfolio security, or if Putnam Investment Management, LLC (“Putnam Management”) determines that the offered securities are a suitable investment for the fund and in a sufficient amount for efficient management. While no minimum has been established, it is expected that the fund would not accept securities with a value of less than $100,000 per issue as payment for shares. The fund may reject in whole or in part any or all offers to pay for purchases of fund shares with securities, may require partial payment in cash for such purchases to provide funds for applicable sales charges, and may discontinue accepting securities as payment for fund shares at any time without notice. The fund will value accepted securities in the manner described in the section "Determination of Net Asset Value" for valuing shares of the fund. The fund will only accept securities that are delivered in proper form. The fund will not accept certain securities, for example, options or restricted securities, as payment for shares. The acceptance of securities by certain funds in exchange for fund shares is subject to additional requirements. For federal income tax purposes, a purchase of fund shares with securities will be treated as a sale or exchange of such securities on which the investor will generally realize a taxable gain or loss. The processing of a purchase of fund shares with securities involves certain delays while the fund considers the suitability of such securities and while other requirements are satisfied. For information regarding procedures for payment in securities, contact Putnam Retail Management. Investors should not send securities to the fund except when authorized to do so and in accordance with specific instructions received from Putnam Retail Management. Sales Charges and Other Share Class Features—Retail Investors This section describes certain key features of share classes offered to retail investors and retirement plans that do not purchase shares at net asset value. Much of this information addresses the sales charges, including initial sales charges and contingent deferred sales charges (“CDSCs”) imposed on the different share classes and various commission payments made by Putnam to dealers and other financial intermediaries facilitating shareholders’ investments. This information supplements the descriptions of these share classes and payments included in the prospectus. Initial sales charges, dealer commissions and CDSCs on shares sold outside the United States may differ from those applied to U.S. sales. December 30, 2013 II-2 Initial sales charges for class A and class M shares . The public offering price of class A and class M shares is the net asset value plus a sales charge that varies depending on the size of your purchase (calculable as described above). The fund receives the net asset value. The tables below indicate the sales charges applicable to purchases of class A and class M shares of the funds by style category. The variations in sales charges reflect the varying efforts required to sell shares to different categories of purchasers. The sales charge is allocated between your investment dealer and Putnam Retail Management as shown in the tables below, except when Putnam Retail Management, in its discretion, allocates the entire amount to your investment dealer. The underwriter's commission, or dealer reallowance, is the sales charge shown in the prospectus less any applicable dealer discount. Putnam Retail Management will give dealers ten days' notice of any changes in the dealer discount. Putnam Retail Management retains the entire sales charge on any retail sales made by it. For purchases of class A shares by retail investors that qualify for the highest sales charge breakpoint described in the prospectus, Putnam Retail Management pays commissions on sales during the one-year period beginning with the date of the initial purchase qualifying for that breakpoint. Each subsequent one-year measuring period for these purposes begins with the first qualifying purchase following the end of the prior period. These commissions are paid at the rate of 1.00% of the amount of qualifying purchases up to $4 million, 0.50% of the next $46 million of qualifying purchases and 0.25% of qualifying purchases thereafter. For Growth Funds, Blend Funds, Value Funds, Asset Allocation Funds (excluding funds in the Retirement Income Lifestyle suite), Global Sector Funds and RetirementReady ® Funds only: CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 5.75% 5.00% 3.50% 3.00% 50,000 but under 100,000 4.50 3.75 2.50 2.00 100,000 but under 250,000 3.50 2.75 1.50 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 but under 1,000,000 2.00 1.75 1.00 1.00 1,000,000 and above NONE NONE N/A* N/A* For Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund only: December 30, 2013 II-3 CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 5.75% 5.00% 3.50% 3.00% 50,000 but under 100,000 4.50 3.75 2.50 2.00 100,000 but under 250,000 3.50 2.75 1.50 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 and above NONE NONE N/A** N/A** For funds in the Retirement Income Lifestyle suite, Taxable Income Funds and Tax-Free Income Funds (except for Money Market Funds, Putnam Short-Term Municipal Income Fund, Putnam Floating Rate Income Fund, and Putnam Short Duration Income Fund): CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 4.00% 3.50% 3.25% 3.00% 50,000 but under 100,000 4.00 3.50 2.25 2.00 100,000 but under 250,000 3.25 2.75 1.25 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 and above NONE NONE N/A** N/A** For Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund, Putnam Short-Term Municipal Income Fund and Putnam Absolute Return 300 Fund only: CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 500,000 1.00% 1.00% 0.75% 0.75% 500,000 and above NONE NONE N/A** N/A** December 30, 2013 II-4 *The funds will not accept purchase orders for class M shares (other than by employer-sponsored benefit plans) where the total of the current purchase, plus existing account balances that are eligible to be linked under a right of accumulation (as described below) is $1 million or more. **The funds will not accept purchase orders for class M shares (other than by employer-sponsored benefit plans) where the total of the current purchase, plus existing account balances that are eligible to be linked under a right of accumulation (as described below) is $500,000 or more. Purchases of class A and class T shares without an initial sales charge. Class A shares of any Putnam fund (other than Putnam Short Duration Income Fund, Putnam Tax Exempt Money Market Fund, and Putnam Money Market Fund) purchased by retail investors that are not subject to an initial sales charge (in accordance with the schedules stated above) are subject to a CDSC of 1.00% if redeemed before the first day of the month in which the nine-month anniversary of that purchase falls. Class A shares of Putnam Short Duration Income Fund and Putnam Tax Exempt Money Market Fund and class A and class T shares of Putnam Money Market Fund purchased by retail investors by exchanging shares from another Putnam fund that were not subject to an initial sales charge (in accordance with the schedules stated above) are subject to a CDSC of 1.00% if redeemed before the first day of the month in which the nine-month anniversary of the original purchase falls. The CDSC assessed on redemptions of fewer than all of an investor's class A shares (and, for Putnam Money Market Fund, class T shares) subject to a CDSC will be based on the amount of the redemption minus the amount of any appreciation on the investor's CDSC-subject shares since the purchase of such shares. The CDSC assessed on full redemptions of CDSC-subject shares will be based on the lower of the shares' cost and current NAV. Putnam Retail Management will retain any CDSC imposed on redemptions of such shares to compensate it for the up-front commissions paid to financial intermediaries for such share sales. Purchases of class A shares for rollover IRAs. Purchases of class A shares for a Putnam Rollover IRA or a rollover IRA of a Putnam affiliate, from a retirement plan for which an affiliate of Putnam Management or a business partner of such affiliate is the administrator, including subsequent contributions, are not subject to an initial sales charge or CDSC. Putnam Retail Management may pay commissions or finders’ fees of up to 1.00% of the proceeds for such Putnam Rollover IRA purchases to the dealer of record or other third party. Contingent sales charges for class M shares (rollover IRAs). Purchases of class M shares for a Putnam Rollover IRA with proceeds in any amount from a retirement plan for which an affiliate of Putnam Management or a business partner of such affiliate is the administrator are not subject to an initial sales charge but may be subject to a CDSC on shares redeemed within one year of purchase at the rates set forth below, which are equal to commissions Putnam Retail Management pays to the dealer of record at the time of the sale of class M shares. December 30, 2013 II-5 Class M CDSC and dealer commission All Growth, Blend, Value, Global Sector and Asset Allocation Funds (excluding funds in the Retirement Income Lifestyle suite), Putnam Absolute Return 500 Fund 0.65% and Putnam Absolute Return 700 Fund: All Taxable Income funds (except Putnam Floating Rate Income Fund, Putnam Money Market Fund) and funds in 0.40% the Retirement Income Lifestyle suite: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund and Putnam Floating Rate Income Fund: 0.30% Putnam Money Market Fund and Putnam Short Duration 0.15% Income Fund Commission payments and CDSCs for class B and class C shares . Except in the case of Putnam Money Market Fund and Putnam Short Duration Income Fund as noted below, Putnam Retail Management will pay a 4% commission on sales of class B shares of the fund only to those financial intermediaries who have entered into service agreements with Putnam Retail Management. For tax-exempt funds, this commission includes a 0.20% pre-paid service fee (except for Putnam Tax-Free High Yield Fund and Putnam AMT-Free Municipal Fund, each of which has a 0.25% pre-paid service fee). For Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund and Putnam Short-Term Municipal Income Fund, Putnam Retail Management will pay a 1.00% commission to financial intermediaries selling class B shares of the fund. Except in the case of Putnam Money Market Fund and Putnam Short Duration Income Fund, Putnam Retail Management pays financial intermediaries a 1.00% commission on sales of class C shares of a fund. Putnam Retail Management will retain any CDSC imposed on redemptions of class B and class C shares to compensate it for the cost of paying the up-front commissions paid to financial intermediaries for class B or class C share sales. Conversion of class B shares into class A shares. Class B shares will automatically convert to class A shares on or around the end of the month eight years after the purchase date (for Putnam Small Cap Value Fund, on or around the end of the month six years after the purchase date, and for Multi-Cap Value Fund, on or around the end of the month five years after the purchase date). Class B shares acquired by exchanging class B shares of another Putnam fund will convert to class A shares based on the time of the initial purchase. The conversion period of the acquired fund will apply, unless the initial fund’s CDSC schedule is higher than that of the acquired fund. In that case, the conversion period and CDSC schedule of the initial fund will apply. Class B shares acquired through reinvestment of distributions will convert to class A shares based on the date of the initial purchase to which such shares relate. For this purpose, class B shares acquired through reinvestment of distributions will be attributed to particular purchases of class B shares in accordance with such procedures as the Trustees may determine from time to time. The conversion of class B shares to class A shares is subject to the condition that such conversions will not constitute taxable events for Federal tax purposes. Shareholders should consult with their tax advisers regarding the state and local tax consequences of the conversion of class B shares to class A shares, or any other exchange or conversion of shares. Average annual total return performance information for class B shares shown in the fund's prospectus does not assume conversion to class A shares. December 30, 2013 II-6 Sales without sales charges, contingent deferred sales charges or short-term trading fees The fund may sell shares without a sales charge or CDSC to the following categories of investors: (i) current and former Trustees of the fund, their family members, business and personal associates; current and former employees of Putnam Management and certain current and former corporate affiliates, their family members, business and personal associates; employer-sponsored benefit plans for the foregoing; and partnerships, trusts or other entities in which any of the foregoing has a substantial interest; (ii) employer-sponsored retirement plans, for the repurchase of shares in connection with repayment of plan loans made to plan participants (if the sum loaned was obtained by redeeming shares of a Putnam fund sold with a sales charge) (not applicable to tax-exempt funds); (iii) clients of administrators or other service providers of employer-sponsored benefit plans which have entered into agreements with Putnam Retail Management (not applicable to tax-exempt funds); (iv) registered representatives and other employees of broker-dealers having sales agreements with Putnam Retail Management; employees of financial institutions having sales agreements with Putnam Retail Management or otherwise having an arrangement with any such broker-dealer or financial institution with respect to sales of fund shares; and their immediate family members (spouses and children under age 21, including step-children and adopted children); (v) a trust department of any financial institution purchasing shares of the fund in its capacity as trustee of any trust (other than a tax-qualified retirement plan trust), through an arrangement approved by Putnam Retail Management, if the value of the shares of the fund and other Putnam funds purchased or held by all such trusts exceeds $1 million in the aggregate; (vi) clients of (i) broker-dealers, financial institutions, financial intermediaries or registered investment advisors that are approved by Putnam Retail Management and charge a fee for advisory or investment services or (ii) broker-dealers, financial institutions, or financial intermediaries that have entered into an agreement with Putnam Retail Management to offer shares through a fund “supermarket” or retail self directed brokerage account with or without the imposition of a transaction fee; and (vii) college savings plans that qualify for tax-exempt treatment under section 529 of the Internal Revenue Code of 1986, as amended (the “Code”). (viii) Shareholders reinvesting the proceeds from a Putnam Corporate IRA Plan distribution into a non-retirement plan account. In the case of paragraph (i) and (viii) above, the availability of shares at NAV has been determined to be appropriate because involvement by Putnam Retail Management and other brokers in purchases by these investors is typically minimal. In addition to the categories enumerated above, in connection with settlements reached between certain firms and the Financial Industry Regulating Authority (“FINRA”) and/or Securities and Exchange Commission (the “SEC”) regarding sales of class B and class C shares in excess of certain dollar thresholds, the fund will permit shareholders who are clients of these firms (and applicable affiliates of such firms) to redeem class B and class C shares of the fund and concurrently purchase class A shares (in an amount to be determined by the dealer of record and Putnam Retail Management in accordance with the terms of the applicable settlement) without paying a sales charge. December 30, 2013 II-7 The fund may issue its shares at net asset value without an initial sales charge or a CDSC in connection with the acquisition of substantially all of the securities owned by other investment companies or personal holding companies. The CDSC will be waived on redemptions to pay premiums for insurance under Putnam’s insured investor program. Application of CDSC to Systematic Withdrawal Plans (“SWP”). Investors who set up a SWP for a share account (see "INVESTOR SERVICES — Plans Available to Shareholders Systematic Withdrawal Plan") may withdraw through the SWP up to 12% of the net asset value of the account (calculated as set forth below) each year without incurring any CDSC. Shares not subject to a CDSC (such as shares representing reinvestment of distributions) will be redeemed first and will count toward the 12% limitation. If there are insufficient shares not subject to a CDSC, shares subject to the lowest CDSC liability will be redeemed next until the 12% limit is reached. The 12% figure is calculated on a pro rata basis at the time of the first payment made pursuant to an SWP and recalculated thereafter on a pro rata basis at the time of each SWP payment. Therefore, shareholders who have chosen an SWP based on a percentage of the net asset value of their account of up to 12% will be able to receive SWP payments without incurring a CDSC. However, shareholders who have chosen a specific dollar amount (for example, $100 per month from the fund that pays income distributions monthly) for their periodic SWP payment should be aware that the amount of that payment not subject to a CDSC may vary over time depending on the net asset value of their account. For example, if the net asset value of the account is $10,000 at the time of payment, the shareholder will receive $100 free of the CDSC (12% of $10,000 divided by 12 monthly payments). However, if at the time of the next payment the net asset value of the account has fallen to $9,400, the shareholder will receive $94 free of any CDSC (12% of $9,400 divided by 12 monthly payments) and $6 subject to the lowest applicable CDSC. This SWP privilege may be revised or terminated at any time. Other exceptions to application of CDSC. No CDSC is imposed on the redemption of shares of any class subject to a CDSC to the extent that the shares redeemed (i) are no longer subject to the holding period therefor, (ii) resulted from reinvestment of distributions, or (iii) were exchanged for shares of another Putnam fund, provided that the shares acquired in such exchange or subsequent exchanges (including shares of a Putnam money market fund or Putnam Short Duration Income Fund) will continue to remain subject to the CDSC, if applicable, until the applicable holding period expires. In determining whether the CDSC applies to each redemption, shares not subject to a CDSC are redeemed first. The fund will waive any CDSC on redemptions, in the case of individual, joint or Uniform Transfers to Minors Act accounts, in the event of death or post-purchase disability of a shareholder, for the purpose of paying benefits pursuant to tax-qualified retirement plans ("Benefit Payments"), or, in the case of living trust accounts, in the event of the death or post-purchase disability of the settlor of the trust. Benefit Payments currently include, without limitation, (1) distributions from an IRA due to death or post-purchase disability, (2) a return of excess contributions to an IRA or 401(k) plan, and (3) distributions from retirement plans qualified under Section 401(a) of the Code or from a 403(b) plan due to death, disability, retirement or separation from service. These waivers may be changed at any time. Exceptions to application of short-term trading fee. In addition to the exceptions noted in the fund’s prospectus, the short-term trading fee will not apply in circumstances in which a CDSC would be waived as stated above under “Other exceptions to application of CDSC.” Ways to Reduce Initial Sales Charges—Class A and M Shares There are several ways in which an investor may obtain reduced sales charges on purchases of class A shares and class M shares. The variations in sales charges reflect the varying efforts required to sell shares to separate categories of purchasers. These provisions may be altered or discontinued at any time. December 30, 2013 II-8 Right of accumulation. A purchaser of class A shares or class M shares may qualify for a right of accumulation discount by combining all current purchases by such person with the value of certain other shares of any class of Putnam funds already owned. The applicable sales charge is based on the total of: (i) the investor's current purchase(s); and (ii) the higher of (x) the maximum public offering price (at the close of business on the previous day) or (y) the initial value of total purchases (less the value of shares redeemed on the applicable redemption date) of: (a) all shares held in accounts registered to the investor and other accounts eligible to be linked to the investor’s accounts (as described below) in all of the Putnam funds (except closed-end and money market funds and Putnam Short Duration Income Fund, unless acquired as described in (b) below); and (b) any shares of money market funds or Putnam Short Duration Income Fund acquired by exchange from other Putnam funds. For shares held on December 31, 2007, the initial value will be the value of those shares at the maximum public offering price on that date. The following persons may qualify for a right of accumulation discount: (i) an individual, or a "company" as defined in Section 2(a)(8) of the Investment Company Act of 1940, as amended (the “1940 Act”) (which includes corporations which are corporate affiliates of each other); (ii) an individual, his or her spouse and their children under age 21, purchasing for his, her or their own account; (iii) a trustee or other fiduciary purchasing for a single trust estate or single fiduciary account (including a pension, profit-sharing, or other employee benefit trust created pursuant to a plan qualified under Section 401 of the Code and Simplified Employer Pension Plans (SEPs) created pursuant to Section 408(k) of the Code); (iv) tax-exempt organizations qualifying under Section 501(c)(3) of the Code, (not including tax-exempt organizations qualifying under Section 403(b)(7) (a "403(b) plan") of the Code; and (v) employer-sponsored benefit plans of a single employer or of affiliated employers, other than 403(b) plans. A combined purchase currently may also include shares of any class of other continuously offered Putnam funds (other than money market funds and Putnam Short Duration Income Fund) purchased at the same time, if the dealer places the order for such shares directly with Putnam Retail Management. For individual investors, Putnam Investor Services automatically links accounts the registrations of which are under the same last name and address. Account types eligible to be linked for the purpose of qualifying for a right of accumulation discount include the following (in each case as registered to the investor, his or her spouse and his or her children under the age of 21): (i) individual accounts; (ii) joint accounts; December 30, 2013 II-9 (iii) accounts established as part of a plan established pursuant to Section 403(b) of the Code (“403(b) plans”) or an IRA other than a Simple IRA, SARSEP or SEP IRA; (iv) shares owned through accounts in the name of the investor’s (or spouse’s or minor child’s) dealer or other financial intermediary (with documentation identifying to the satisfaction of Putnam Investor Services the beneficial ownership of such shares); and (v) accounts established as part of a Section 529 college savings plan managed by Putnam Management. Shares owned by a plan participant as part of an employer-sponsored benefit plan of a single employer or of affiliated employers (other than 403(b) plans) or a single fiduciary account opened by a trustee or other fiduciary (including a pension, profit-sharing, or other employee benefit trust created pursuant to a plan qualified under Section 401 of the Code) are not eligible for linking to other accounts attributable to such person to qualify for the right of accumulation discount, although all current purchases made by each such plan may be combined with existing aggregate balances of such plan in Putnam funds for purposes of determining the sales charge applicable to shares purchased at such time by the plan. To obtain the right of accumulation discount on a purchase through an investment dealer, when each purchase is made the investor or dealer must provide Putnam Retail Management with sufficient information to verify that the purchase qualifies for the privilege or discount. The shareholder must furnish this information to Putnam Investor Services when making direct cash investments. Sales charge discounts under a right of accumulation apply only to current purchases. No credit for right of accumulation purposes is given for any higher sales charge paid with respect to previous purchases for the investor’s account or any linked accounts. Statement of Intention. Investors may also obtain the reduced sales charges for class A shares or class M shares shown in the prospectus for investments of a particular amount by means of a written Statement of Intention (also referred to as a Letter of Intention), which expresses the investor's intention to invest that amount (including certain "credits," as described below) within a period of 13 months in shares of any class of the fund or any other continuously offered Putnam fund (excluding Putnam money market funds and Putnam Short Duration Income Fund), including through an account established as part of a Section 529 college savings plan managed by Putnam Management. Each purchase of class A shares or class M shares under a Statement of Intention will be made at the lesser of (i) the public offering price applicable at the time of such purchase and (ii) the public offering price applicable on the date the Statement of Intention is executed to a single transaction of the total dollar amount indicated in the Statement of Intention. An investor may receive a credit toward the amount indicated in the Statement of Intention equal to the maximum public offering price as of the close of business on the previous day of all shares he or she owns, or which are eligible to be linked for purposes of the right of accumulation described above, on the date of the Statement of Intention which are eligible for purchase under a Statement of Intention (plus any shares of money market funds and Putnam Short Duration Income Fund acquired by exchange of such eligible shares). Investors do not receive credit for shares purchased by the reinvestment of distributions. Investors qualifying for the "combined purchase privilege" (see above) may purchase shares under a single Statement of Intention. The Statement of Intention is not a binding obligation upon the investor to purchase the full amount indicated. The minimum initial investment under a Statement of Intention is 5% of such amount, and must be invested immediately. Class A shares or class M shares purchased with the first 5% of such amount will be held in escrow to secure payment of the higher sales charge applicable to the shares actually purchased if the full amount indicated is not purchased. When the full amount indicated has been purchased, the escrow will be released. If an investor desires to redeem escrowed shares before the full amount has been purchased, the shares will be released from escrow only if the investor pays the sales charge that, without regard to the Statement of Intention, would apply to the total investment made to date. December 30, 2013 II-10 If an investor purchases more than the dollar amount indicated on the Statement of Intention and qualifies for a further reduced sales charge, the sales charge will be adjusted for the entire amount purchased at the end of the 13-month period, upon recovery by Putnam Retail Management from the investor's dealer of its portion of the sales charge adjustment. Once received from the dealer, which may take a period of time or may never occur, the sales charge adjustment will be used to purchase additional shares at the then current offering price applicable to the actual amount of the aggregate purchases. These additional shares will not be considered as part of the total investment for the purpose of determining the applicable sales charge pursuant to the Statement of Intention. No sales charge adjustment will be made unless and until the investor's dealer returns to Putnam Retail Management any excess commissions previously received. If an investor purchases less than the dollar amount indicated on the Statement of Intention within the 13-month period, the sales charge will be adjusted upward for the entire amount purchased at the end of the 13-month period. This adjustment will be made by redeeming shares from the account to cover the additional sales charge, the proceeds of which will be paid to the investor's dealer and Putnam Retail Management. Putnam Retail Management will make a corresponding downward adjustment to the amount of the reallowance payable to the dealer with respect to purchases made prior to the investor’s failure to fulfill the conditions of the Statement of Intention. If the account exceeds an amount that would otherwise qualify for a reduced sales charge, that reduced sales charge will be applied. Adjustments to sales charges and dealer reallowances will not be made in the case of the shareholder’s death prior to the expiration of the 13-month period. Statements of Intention are not available for certain employer-sponsored benefit plans. Statement of Intention forms may be obtained from Putnam Retail Management or from investment dealers. In addition, shareholders may complete the applicable portion of the fund’s standard account application. Interested investors should read the Statement of Intention carefully. Commissions on Sales to Employee Benefit Plans Purchases of class A and class R shares. On sales of class A shares at net asset value to certain employer-sponsored benefit plans and health reimbursement accounts and sales of class R shares, Putnam Retail Management may, at its discretion, pay commissions to the dealer of record on net monthly purchases up to the following rates: 1.00% of the first $1 million, 0.75% of the next $1 million and 0.50% thereafter. For commission payments made by Putnam Retail Management to dealers and other financial intermediaries with respect to other classes of shares offered to employer-sponsored benefit plans and other tax-favored plan investors, see the corresponding sub-heading under “—Sales Charges and Other Share Class Features—Retail Investors.” DISTRIBUTION PLANS If the fund or a class of shares of the fund has adopted a distribution (12b-1) plan, the prospectus describes the principal features of the plan. This SAI contains additional information which may be of interest to investors. Continuance of a plan is subject to annual approval by a vote of the Trustees, including a majority of the Trustees who are not interested persons of the fund and who have no direct or indirect interest in the plan or related arrangements (the "Qualified Trustees"), cast in person at a meeting called for that purpose. All material amendments to a plan must be likewise approved by the Trustees and the Qualified Trustees. No plan may be amended in order to increase materially the costs which the fund may bear for distribution pursuant to such plan without also being approved by a majority of the outstanding voting securities of the fund or the relevant class of the fund, as the case may be. A plan terminates automatically in the event of its assignment December 30, 2013 II-11 and may be terminated without penalty, at any time, by a vote of a majority of the Qualified Trustees or by a vote of a majority of the outstanding voting securities of the fund or the relevant class of the fund, as the case may be. The fund makes payments under each plan to Putnam Retail Management to compensate Putnam Retail Management for services provided and expenses incurred by it for purposes of promoting the sale of the relevant class of shares, reducing redemptions of shares or maintaining or improving services provided to shareholders by Putnam Retail Management and investment dealers. Putnam Retail Management compensates qualifying dealers (including, for this purpose, certain financial institutions) for sales of shares and the maintenance of shareholder accounts. Putnam Retail Management may suspend or modify its payments to dealers. The payments are also subject to the continuation of the relevant distribution plan, the terms of the service agreements between the dealers and Putnam Retail Management and any applicable limits imposed by FINRA. Financial institutions receiving payments from Putnam Retail Management as described above may be required to comply with various state and federal regulatory requirements, including among others those regulating the activities of securities brokers or dealers. Except as otherwise agreed between Putnam Retail Management and a dealer, for purposes of determining the amounts payable to dealers for shareholder accounts for which such dealers are designated as the dealer of record, "average net asset value" means the product of (i) the average daily share balance in such account(s) and (ii) the average daily net asset value of the relevant class of shares over the quarter. Class A shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at up to the annual rates set forth below (as a percentage of the average net asset value of class A shares for which such dealers are designated the dealer of record) except as described below. No payments are made during the first year after purchase on shares purchased at net asset value by shareholders that invest at least $1 million, or, in the case of dealers of record for an employer-sponsored benefit plan investing at least $1 million, where such dealer has agreed to a reduced sales commission. Rate* Fund 0.25% All funds currently making payments under a class A distribution plan, except for those listed below 0.20% for shares purchased before 3/21/05; Putnam Tax-Free High Yield Fund 0.25% for shares purchased on or after 3/21/05** 0.20% for shares purchased before 4/1/05; Putnam AMT-Free Municipal Fund 0.25% for shares purchased on or after 4/1/05 December 30, 2013 II-12 Rate* Fund 0.20% for shares purchased on or before 12/31/89; Putnam Convertible Securities Fund 0.25% for shares purchased after 12/31/89 George Putnam Balanced Fund Putnam Global Equity Fund Putnam Global Natural Resources Fund Putnam Global Health Care Fund The Putnam Fund for Growth and Income Putnam Investors Fund Putnam Voyager Fund 0.20% for shares purchased on or before 3/31/90; Putnam High Yield Trust 0.25% for shares purchased after 3/31/90 Putnam U.S. Government Income Trust 0.20% for shares purchased on or before 1/1/90; Putnam Equity Income Fund 0.25% for shares purchased after 1/1/90 0.20% for shares purchased on or before 3/31/91; Putnam Income Fund 0.25% for shares purchased after 3/31/91; 0.10% Putnam Short Duration Income Fund 0.15% for shares purchased on or before 3/6/92; Putnam Michigan Tax Exempt Income Fund 0.20% for shares purchased after 3/6/92 but before Putnam Minnesota Tax Exempt Income Fund 4/1/05; Putnam Ohio Tax Exempt Income Fund 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 5/11/92; Putnam Massachusetts Tax Exempt Income Fund 0.20% for shares purchased after 5/11/92 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 12/31/92; Putnam California Tax Exempt Income Fund 0.20% for shares purchased after 12/31/92 but Putnam New Jersey Tax Exempt Income Fund before 4/1/05; Putnam New York Tax Exempt Income Fund 0.25% for shares purchased on or after 4/1/05 Putnam Tax Exempt Income Fund 0.15% for shares purchased on or before 3/5/93; Putnam Arizona Tax Exempt Income Fund 0.20% for shares purchased after 3/5/93 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 7/8/93; Putnam Pennsylvania Tax Exempt Income Fund 0.20% for shares purchased after 7/8/93 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.00% Putnam Money Market Fund Putnam Tax Exempt Money Market Fund *For purposes of this table, shares are deemed to be purchased on date of settlement ( i.e. , once purchased and paid for). Shares issued in connection with dividend reinvestments are considered to be purchased on the date of their issuance, not the issuance of the original shares. December 30, 2013 II-13 **Shares of Putnam Tax-Free High Yield Fund issued in connection with the merger of Putnam Municipal Income Fund into that fund pay a commission at the annual rate of 0.20% or 0.25%, based on the date of the original purchase of the shareholder’s corresponding shares of Putnam Municipal Income Fund, as set forth below: 0.20% for shares purchased on or before 5/7/92; 0.25% for shares purchased after 5/7/92. Class B shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class B shares for which such dealers are designated the dealer of record). Rate Fund 0.25% All funds currently making payments under a class B distribution plan, except for those listed below 0.25%, except that the first year's service fees of Putnam AMT-Free Municipal Fund 0.25% are prepaid at time of sale Putnam Tax-Free High Yield Fund 0.20%, except that the first year’s service fees of Putnam Arizona Tax Exempt Income Fund 0.20% are prepaid at time of sale Putnam California Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam New Jersey Tax Exempt Income Fund Putnam New York Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund Putnam Tax Exempt Income Fund 0.00% Putnam Money Market Fund Putnam Short Duration Income Fund Class C shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class C shares for which such dealers are designated the dealer of record). No payments are made during the first year after purchase unless the shares were initially purchased without a CDSC, except that payments for Putnam Money Market Fund and Putnam Short Duration Income Fund will be made beginning in the first year. Rate Fund 1.00% All funds currently making payments under a class C distribution plan, except for those listed below 0.50% Putnam Money Market Fund Putnam Short Duration Income Fund December 30, 2013 II-14 Different rates may apply to shares sold outside the United States. Class M shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class M shares for which such dealers are designated the dealer of record), except as follows. No payments are made during the first year after purchase on shares purchased at net asset value for Putnam Rollover IRAs. Rate Fund 0.65% All Growth, Blend, Value, Global Sector and Asset Allocation Funds (excluding funds in the Retirement Income Lifestyle suite) currently making payments under a class M distribution plan, and Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund. 0.40% All Income funds currently making payments under a class M distribution plan (except for Putnam Floating Rate Income Fund, Putnam Money Market Fund, Putnam Short-Term Municipal Income Fund and Putnam Short Duration Income Fund) and funds in the Retirement Income Lifestyle suite. 0.30% Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Short-Term Municipal Income Fund and Putnam Floating Rate Income Fund 0.15% Putnam Money Market Fund Putnam Short Duration Income Fund Putnam Retail Management’s payments to dealers for plans investing in class M shares for which such dealers are designated the dealer of record may equal up to the annual rate of 0.75% of the average net asset value of such class M shares for Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund as well as all Growth, Blend, Value, Global Sector and Asset Allocation Funds currently making payments under a class M distribution plan and up to the annual rate of 0.50% of the average net asset value of such class M shares for all income funds currently making payments under a class M distribution plan (except for Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund, Putnam Short-Term Municipal Income Fund, Putnam Money Market Fund and Putnam Short Duration Income Fund). Different rates may apply to shares sold outside the United States. Class R shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at up to the annual rates set forth below (as a percentage of the average net asset value of class R shares for which such dealers are designated the dealer of record). December 30, 2013 II-15 Rate Fund 0.50% All funds currently making payments under a class R distribution plan A portion of the class R distribution fee payable to dealers may be paid to third parties who provide services to plans investing in class R shares and participants in such plans. Class T shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class T shares for which such dealers are designated the dealer of record). Rate Fund 0.25% Putnam Money Market Fund Additional Dealer Payments As described earlier in this section, dealers may receive different commissions, sales charge reallowances and other payments with respect to sales of different classes of shares of the funds. These payments may include servicing payments to retirement plan administrators and other institutions up to the same levels as described above. For purposes of this section the term “dealer” includes any broker, dealer, bank, bank trust department, registered investment advisor, financial planner, retirement plan administrator and any other institution having a selling, services, or any similar agreement with Putnam Retail Management or one of its affiliates. Putnam Retail Management and its affiliates pay additional compensation to selected dealers under the categories described below. These categories are not mutually exclusive, and a single dealer may receive payments under all categories. These payments may create an incentive for a dealer firm or its representatives to recommend or offer shares of the fund or other Putnam funds to its customers. These additional payments are made pursuant to agreements with dealers and do not change the price paid by investors for the purchase of a share or the amount a fund will receive as proceeds from such sales or the distribution (12b-1) fees and the expenses paid by the fund as shown under the heading “Fees and Expenses” in the prospectus. Marketing Support Payments. Putnam Retail Management and its affiliates make payments to certain dealers for marketing support services. These payments are individually negotiated with each dealer firm, taking into account the marketing support services provided by the dealer, including business planning assistance, educating dealer personnel about the Putnam funds and shareholder financial planning needs, placement on the dealer’s preferred or recommended fund company list, and access to sales meetings, sales representatives and management representatives of the dealer, as well as the size of the dealer’s relationship with Putnam Retail Management. Putnam Retail Management and its affiliates compensate dealers differently depending upon, among other factors, the level and/or type of marketing support provided by the dealer. Payments are generally based on one or more of the following factors: average net assets of Putnam’s retail mutual funds attributable to that dealer, gross or net sales of Putnam’s retail mutual funds attributable to that dealer, reimbursement of ticket charges (fees that a dealer firm charges its representatives for effecting transactions in fund shares) or a negotiated lump sum payment for services rendered. In addition, payments typically apply to retail sales and assets, but may not, in certain situations, apply to other specific types of sales or assets, such as to retirement plans or fee-based advisory programs. December 30, 2013 II-16 Although the total of marketing support payments made to dealers in any year may vary, on average, the aggregate payments are not expected, on an annual basis, to exceed 0.085% of the average assets of Putnam’s retail mutual funds attributable to the dealers. The following dealers (and such dealers’ respective affiliates) received marketing support payments from Putnam Retail Management and its affiliates during the calendar year ended December 31, 2012: American Portfolios Financial Services, Inc. MetLife Securities, Inc. Ameriprise Financial Services, Inc. Morgan Stanley Smith Barney LLC AXA Advisors, LLC Multi-Financial Securities Corporation BancWest Investment Services, Inc. National Planning Corporation Cadaret, Grant & Co. Inc. New England Securities Corporation Cambridge Investment Research, Inc. NFP Securities, Inc. CCO Investment Services Corp. Northwestern Mutual Investment Services, LLC Chase Investment Services Corp. Oppenheimer & Co. Inc. Citigroup Global Markets Inc. PrimeVest Financial Services, Inc. Commonwealth Equity Services Prim Securities, Incorporated CUNA Brokerage Services, Inc. Raymond James & Associates, Inc. CUSO Financial Services, L.P. Raymond James Financial Services, Inc. Financial Network Investment Corporation RBC Capital Markets Corporation First Allied Securities, Inc. Royal Alliance Associates FSC Securities Corporation Sagepoint Financial, Inc. Genworth Financial Securities Corp. Securities America Financial Corporation, Inc. Great-West Life & Annuity Insurance Company SII Investments HD Vest Investment Securities, Inc. Stifel, Nicolaus & Company, Incorporated ING Financial Partners SunTrust Investment Services, Inc. Investacorp, Inc. TD Ameritrade, Inc. INVEST Financial Corporation TD Ameritrade Clearing, Inc. Investment Centers of America, Inc. Triad Advisors, Inc. Janney Montgomery Scott LLC Tower Square Securities, Inc. Lincoln Financial Advisors Corp. U.S. Bancorp Investments, Inc. Lincoln Financial Securities Corporation UBS Financial Services Inc. Lincoln Investment Planning, Inc. UVEST Financial Services, Inc. LPL Financial LLC Walnut Street Securities, Inc. MMC Securities Corp. Wells Fargo Advisors, LLC M&T Securities, Inc. Woodbury Financial Services, Inc. Merrill Lynch, Pierce, Fenner & Smith, Inc. Additional dealers may receive marketing support payments in 2013 and in future years. Any additions, modifications or deletions to the list of dealers identified above that have occurred since December 31, 2012 are not reflected. You can ask your dealer about any payments it receives from Putnam Retail Management and its affiliates. Program Servicing Payments. Putnam Retail Management and its affiliates will also make payments to certain dealers that sell Putnam fund shares through retirement plans and other investment programs to compensate dealers for a variety of services they provide to such programs. A dealer may perform program services itself or may arrange with a third party to perform program services. In addition to participant December 30, 2013 II-17 recordkeeping, reporting, or transaction processing, program services may include services rendered in connection with fund/investment selection and monitoring, employee enrollment and education, plan balance rollover or separation, or other similar services. Payments by Putnam Retail Management and its affiliates for program servicing support to any one dealer are not expected, with certain limited exceptions, to exceed 0.20% of the total assets in the program on an annual basis. In addition, Putnam Retail Management and its affiliates will make one-time or annual payments to selected dealers receiving program servicing payments in reimbursement of printing costs for literature for participants, account maintenance fees or fees for establishment of Putnam funds on the dealer’s system. The amounts of these payments may, but will not normally (except in cases where the aggregate assets in the program are small), cause the aggregate amount of the program servicing payments to such dealer on an annual basis to exceed the amounts set forth above. The following dealers (and such dealers’ respective affiliates) received program servicing payments from Putnam Retail Management and its affiliates during the calendar year ended December 31, 2012: ADP Broker-Dealer, Inc. MidAtlantic Capital Corporation Ascensus, Inc. Morgan Stanley Smith Barney LLC Benefit Plans Administrators MSCS Financial Services, LLC Charles Schwab & Co., Inc. National Financial Services LLC Charles Schwab Bank Nationwide Investment Services Corporation City National Bank Nationwide Life Insurance Company CompuSys/Erisa Group Newport Retirement Services, Inc. Correll Co. NYLIFE Distributors LLC CPI Qualified Plan Consultants, Inc. Paychex Securities Corporation DailyAccess Corporation Pershing LLC Digital Retirement Solutions Plan Administrators, Inc. Dyatech, LLC Principal Life Insurance Co. ExpertPlan, Inc. Raymond James & Associates, Inc. Fidelity Investments Institutional Operations Company, Inc. Raymond James Financial Services, Inc. Genworth Life and Annuity Insurance Co. Reliance Trust Company Genworth Life Insurance Co of New York Standard Retirement Services, Inc. Great-West Life & Annuity Insurance Company SunTrust Bank GWFS Equities, Inc. Teachers Insurance and Annuity Association of America Hartford Life Insurance Company TD Ameritrade Trust Company Hartford Securities Distribution Company, Inc. The Prudential Insurance Company of America Hewitt Associates LLC The Vanguard Group Inc. ING Life Insurance and Annuity Company Transamerica Advisors Life Insurance Company ING Institutional Plan Services, LLC Transamerica Advisors Life Insurance Company of New York July Business Services Trust Company of America J.P. Morgan Retirement Plan Services LLC VALIC Retirement Services Company Lincoln Retirement Services Company, LLC Wells Fargo Bank, N.A. Massachusetts Mutual Life Insurance Co. Wilmington Trust Company Mercer HR Services LLC Wilmington Trust Retirement & Institutional Services Co. Merrill Lynch, Pierce, Fenner & Smith, Inc. Additional dealers may receive program servicing payments in 2013 and in future years. Any additions, modifications or deletions to the list of dealers identified above that have occurred since December 31, 2012 are not reflected. You can ask your dealer about any payments it receives from Putnam Retail Management and its affiliates. Other Payments. From time to time, Putnam Retail Management, at its expense, may provide additional compensation to dealers which sell or arrange for the sale of shares of the fund to the extent not prohibited by December 30, 2013 II-18 laws or the rules of any self-regulatory agency, such as FINRA. Such compensation provided by Putnam Retail Management may include financial assistance to dealers that enables Putnam Retail Management to participate in and/or present at dealer-sponsored conferences or seminars, sales or training programs for invited registered representatives and other dealer employees, dealer entertainment, and other dealer-sponsored events, and travel expenses, including lodging incurred by registered representatives and other employees in connection with prospecting, retention and due diligence trips. Putnam Retail Management makes payments for entertainment events it deems appropriate, subject to Putnam Retail Management’s internal guidelines and applicable law. These payments may vary upon the nature of the event. Certain dealers also receive payments from Putnam Investor Services or its affiliates in recognition of sub-accounting or other services they provide to shareholders or plan participants who invest in the fund or other Putnam funds through their retirement plan. The amount paid for these services varies depending on the share class selected and by dealer, and may also take into account the extent to which the services provided by the dealer replace services that Putnam Investor Services or its affiliates would otherwise have to provide. With respect to assets attributable to class A, class B, class C, class M, class R, class T, and class Y shares, these payments are not expected, with certain exceptions both for affiliated and unaffiliated entities noted in the discussion under the heading “MANAGEMENT – Investor Servicing Agent,” to exceed 0.13% of the total assets of such shareholders or plan participants in the fund or other Putnam funds on an annual basis. There are no such payments in respect of class R6 shares, and payments in respect of class R5 shares are generally made at an annual rate of up to 0.10% of a fund’s average net assets attributable to class R5 shares held by a dealer, except that an annual rate of up to 0.07% of a fund’s average net assets attributable to class R5 shares held by a dealer applies to Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Global Income Trust, Putnam Income Fund and Putnam Short Duration Income Fund. See the discussion under the heading “MANAGEMENT – Investor Servicing Agent” for more details. You can ask your dealer for information about payments it receives from Putnam Retail Management or its affiliates and the services it provides for those payments. In addition to payments to dealers described above, Putnam Investor Services or Putnam Retail Management may, at the direction of a retirement plan’s sponsor, reimburse or pay direct expenses of the plan that would otherwise be payable by the plan. Putnam Investor Services also, at its expense, may make payments to financial intermediaries for introducing to Putnam Investor Services, and/or assisting Putnam Investor Services in the provision of services to, certain retirement plans administered by Putnam Investor Services. Such payments to any one financial intermediary are not expected to exceed an annual rate of 0.05% of a plan’s average net assets. MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS As noted in the prospectus, in addition to the main investment strategies and the principal risks described in the prospectus, the fund may employ other investment practices and may be subject to other risks, which are described below. Because the following is a combined description of investment strategies of all of the Putnam funds, certain matters described herein may not apply to your fund. Unless a strategy or policy described below is specifically prohibited or limited by the investment restrictions discussed in the fund’s prospectus or in this SAI, or by applicable law, the fund may engage in each of the practices described below without limit. This section contains information on the investments and investment practices listed below. With respect to funds for which Putnam Investments Limited (“PIL”) and/or The Putnam Advisory Company, LLC (“PAC”) serves as sub-investment manager (as described in the fund’s prospectus), references to Putnam Management in this section include PIL and/or PAC, as appropriate. Alternative Investment Strategies Money Market Instruments December 30, 2013 II-19 Bank Loans Mortgage-backed and Asset-backed Securities Borrowing and Other Forms of Leverage Options on Securities Derivatives Preferred Stocks and Convertible Securities Exchange-Traded Notes Private Placements and Restricted Securities Floating Rate and Variable Rate Demand Notes Real Estate Investment Trusts (REITs) Foreign Currency Transactions Redeemable Securities Foreign Investments and Related Risks Repurchase Agreements Forward Commitments and Dollar Rolls Securities Loans Futures Contracts and Related Options Securities of Other Investment Companies Hybrid Instruments Short Sales Inflation-Protected Securities Short-Term Trading Initial Public Offerings (IPOs) Special Purpose Acquisition Companies Interfund Borrowing and Lending Structured Investments Inverse Floaters Swap Agreements Investment Ratings Tax-exempt Securities Legal and Regulatory Risk Relating to Investment Strategy Warrants Lower-rated Securities Zero-coupon and Payment-in-kind Bonds Alternative Investment Strategies At times, Putnam Management may judge that market conditions may make pursuing a fund's investment strategies inconsistent with the best interests of its shareholders. Putnam Management then may take temporary defensive positions that are mainly designed to limit losses. In implementing these strategies, the fund may invest primarily in, among other things, debt securities, preferred stocks, U.S. Government and agency obligations, cash or money market instruments (including, to the extent permitted by law or applicable exemptive relief, money market funds), or any other securities Putnam Management considers consistent with such defensive strategies. Bank Loans The fund may invest in bank loans. By purchasing a loan, the fund acquires some or all of the interest of a bank or other lending institution in a loan to a particular borrower. The fund may act as part of a lending syndicate, and in such cases would be purchasing a “participation” in the loan. The fund may also purchase loans by assignment from another lender. Many loans are secured by the assets of the borrower, and most impose restrictive covenants which must be met by the borrower. These loans are typically made by a syndicate of banks, represented by an agent bank which has negotiated and structured the loan and which is responsible generally for collecting interest, principal, and other amounts from the borrower on its own behalf and on behalf of the other lending institutions in the syndicate, and for enforcing its and their other rights against the borrower. Each of the lending institutions, including the agent bank, lends to the borrower a portion of the total amount of the loan, and retains the corresponding interest in the loan. The fund’s ability to receive payments of principal and interest and other amounts in connection with loan participations held by it will depend primarily on the financial condition of the borrower (and, in some cases, the lending institution from which it purchases the loan). The value of collateral, if any, securing a loan can decline, or may be insufficient to meet the borrower’s obligations or difficult to liquidate. In addition, the fund’s access to collateral may be limited by bankruptcy or other insolvency laws. The failure by the fund to receive scheduled interest or principal payments on a loan would adversely affect the income of the fund and would likely reduce the value of its assets, which would be reflected in a reduction in the fund's net asset value. Banks and other lending institutions generally perform a credit analysis of the borrower before originating a loan or participating in a lending syndicate. In selecting the loans in which the fund will invest, however, Putnam Management will not rely solely on that credit analysis, but will perform its own investment analysis of the borrowers. Putnam Management's analysis may include consideration of the borrower's financial December 30, 2013 II-20 strength and managerial experience, debt coverage, additional borrowing requirements or debt maturity schedules, changing financial conditions, and responsiveness to changes in business conditions and interest rates. Putnam Management will generally not have access to non-public information to which other investors in syndicated loans may have access. Because loans in which the fund may invest are not generally rated by independent credit rating agencies, a decision by the fund to invest in a particular loan will depend almost exclusively on Putnam Management's, and the original lending institution's, credit analysis of the borrower. Investments in loans may be of any quality, including “distressed” loans, and will be subject to the fund’s credit quality policy. The loans in which the fund may invest include those that pay fixed rates of interest and those that pay floating rates – i.e. , rates that adjust periodically based on a known lending rate, such as a bank’s prime rate. Loans may be structured in different forms, including novations, assignments and participating interests. In a novation, the fund assumes all of the rights of a lending institution in a loan, including the right to receive payments of principal and interest and other amounts directly from the borrower and to enforce its rights as a lender directly against the borrower. The fund assumes the position of a co-lender with other syndicate members. As an alternative, the fund may purchase an assignment of a portion of a lender's interest in a loan. In this case, the fund may be required generally to rely upon the assigning bank to demand payment and enforce its rights against the borrower, but would otherwise be entitled to all of such bank's rights in the loan. The fund may also purchase a participating interest in a portion of the rights of a lending institution in a loan. In such case, it will be entitled to receive payments of principal, interest and premium, if any, but will not generally be entitled to enforce its rights directly against the agent bank or the borrower, and must rely for that purpose on the lending institution. The fund may also acquire a loan interest directly by acting as a member of the original lending syndicate. The fund will in many cases be required to rely upon the lending institution from which it purchases the loan to collect and pass on to the fund such payments and to enforce the fund's rights under the loan. As a result, an insolvency, bankruptcy or reorganization of the lending institution may delay or prevent the fund from receiving principal, interest and other amounts with respect to the underlying loan. When the fund is required to rely upon a lending institution to pay to the fund principal, interest and other amounts received by it, Putnam Management will also evaluate the creditworthiness of the lending institution. The borrower of a loan in which the fund holds an interest may, either at its own election or pursuant to terms of the loan documentation, prepay amounts of the loan from time to time. There is no assurance that the fund will be able to reinvest the proceeds of any loan prepayment at the same interest rate or on the same terms as those of the original loan. Corporate loans in which the fund may invest are generally made to finance internal growth, mergers, acquisitions, stock repurchases, leveraged buy-outs and other corporate activities. A significant portion of the corporate loans purchased by the fund may represent interests in loans made to finance highly leveraged corporate acquisitions, known as "leveraged buy-out" transactions, leveraged recapitalization loans and other types of acquisition financing. The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. In addition, loans generally are subject to restrictions on transfer, and only limited opportunities may exist to sell such participations in secondary markets. As a result, the fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at a price that is less than their fair market value. The fund may hold investments in loans for a very short period of time when opportunities to resell the investments that Putnam Management believes are attractive arise. Certain of the loans acquired by the fund may involve revolving credit facilities under which a borrower may from time to time borrow and repay amounts up to the maximum amount of the facility. In such cases, the fund would have an obligation to advance its portion of such additional borrowings upon the terms specified in December 30, 2013 II-21 the loan participation. To the extent that the fund is committed to make additional loans under such a participation, it will at all times set aside on its books liquid assets in an amount sufficient to meet such commitments. Certain of the loan participations acquired by the fund may also involve loans made in foreign ( i.e ., non-U.S.) currencies. The fund's investment in such participations would involve the risks of currency fluctuations described in this SAI with respect to investments in the foreign securities. With respect to its management of investments in bank loans, Putnam Management will normally seek to avoid receiving material, non-public information (“Confidential Information”) about the issuers of bank loans being considered for acquisition by the fund or held in the fund’s portfolio. In many instances, borrowers may offer to furnish Confidential Information to prospective investors, and to holders, of the issuer’s loans. Putnam Management’s decision not to receive Confidential Information may place Putnam Management at a disadvantage relative to other investors in loans (which could have an adverse effect on the price the fund pays or receives when buying or selling loans). Also, in instances where holders of loans are asked to grant amendments, waivers or consent, Putnam Management’s ability to assess their significance or desirability may be adversely affected. For these and other reasons, it is possible that Putnam Management’s decision not to receive Confidential Information under normal circumstances could adversely affect the fund’s investment performance. Notwithstanding its intention generally not to receive material, non-public information with respect to its management of investments in loans, Putnam Management may from time to time come into possession of material, non-public information about the issuers of loans that may be held in the fund’s portfolio. Possession of such information may in some instances occur despite Putnam Management’s efforts to avoid such possession, but in other instances Putnam Management may choose to receive such information (for example, in connection with participation in a creditors’ committee with respect to a financially distressed issuer). As, and to the extent, required by applicable law, Putnam Management's ability to trade in these loans for the account of the fund could potentially be limited by its possession of such information. Such limitations on Putnam Management's ability to trade could have an adverse effect on the fund by, for example, preventing the fund from selling a loan that is experiencing a material decline in value. In some instances, these trading restrictions could continue in effect for a substantial period of time. In some instances, other accounts managed by Putnam Management or an affiliate may hold other securities issued by borrowers whose loans may be held in the fund’s portfolio. These other securities may include, for example, debt securities that are subordinate to the loans held in the fund’s portfolio, convertible debt or common or preferred equity securities. In certain circumstances, such as if the credit quality of the issuer deteriorates, the interests of holders of these other securities may conflict with the interests of the holders of the issuer’s loans. In such cases, Putnam Management may owe conflicting fiduciary duties to the fund and other client accounts. Putnam Management will endeavor to carry out its obligations to all of its clients to the fullest extent possible, recognizing that in some cases certain clients may achieve a lower economic return, as a result of these conflicting client interests, than if Putnam Management's client accounts collectively held only a single category of the issuer’s securities. Borrowing and Other Forms of Leverage The fund may borrow money to the extent permitted by its investment policies and restrictions and applicable law. When the fund borrows money or otherwise leverages its portfolio, the value of an investment in the fund will be more volatile and other investment risks will tend to be compounded. This is because leverage tends to exaggerate the effect of any increase or decrease in the value of the fund’s holdings. In addition to borrowing money from banks, the fund may engage in certain other investment transactions that may be viewed as forms of financial leverage – for example, using dollar rolls, investing collateral from loans of portfolio securities, entering into when-issued, delayed-delivery or forward commitment transactions or using derivatives such as swaps, futures, forwards, and options. Because the fund either (1) sets aside cash (or other assets December 30, 2013 II-22 determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) on its books in respect of such transactions during the period in which the transactions are open or (2) otherwise “covers” its obligations under the transactions, such as by holding offsetting investments , the fund does not consider these transactions to be borrowings for purposes of its investment restrictions or “senior securities” for purposes of the 1940 Act. In some cases (e . g., with respect to futures and forwards that are contractually required to “cash-settle”), the fund is permitted under relevant guidance from the Securities and Exchange Commission (the “SEC”) or SEC staff to set aside assets with respect to an investment transaction in the amount of its net (marked-to-market) obligations thereunder, rather than the full notional amount of the transaction. By setting aside assets equal only to its net obligations, the fund will have the ability to employ leverage to a greater extent than if it set aside assets equal to the notional amount of the transaction, which may increase the risk associated with such investments. Each Putnam fund (other than Putnam RetirementReady® Funds, Putnam Global Sector Fund, Putnam Money Market Liquidity Fund and Putnam Short-term Investment Fund) participates in committed and uncommitted lines of credit with State Street Bank and Trust Company. These lines of credit are intended to provide a temporary source of cash in extraordinary or emergency circumstances, such as unexpected shareholder redemption requests. The fund may pay a commitment or other fee to maintain a line of credit, in addition to the stated interest rate. Derivatives Certain of the instruments in which the fund may invest, such as futures contracts, options, hybrid instruments, forward contracts, swap agreements and structured investments, are considered to be "derivatives." Derivatives are financial instruments whose value depends upon, or is derived from, the value or other attributes of an underlying asset, such as a security or an index. Further information about these instruments and the risks involved in their use is included elsewhere in the prospectus and in this SAI. The fund’s use of derivatives may cause the fund to recognize higher amounts of short-term capital gains, which are generally taxed to shareholders at ordinary income tax rates, and higher amounts of ordinary income, and more generally may affect the timing, character and amount of a fund’s distributions to shareholders. The fund’s use of commodity-linked derivatives can bear on or be limited by the fund’s intention to qualify as a “regulated investment company” under the Internal Revenue Code of 1986, as amended (the “Code), as discussed in “Taxes” below. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. The fund’s use of certain derivatives may in some cases involve forms of financial leverage, which involves risk and may increase the volatility of the fund’s net asset value. See “—Borrowing and Other Forms of Leverage.” In its use of derivatives, the fund may take both long positions (the values of which move in the same direction as the prices of the underlying investments, pools of investments, indexes or currencies), and short positions (the values of which move in the opposite direction from the prices of the underlying investments, pools of investments indexes or currencies). Short positions may involve greater risks than long positions, as the risk of loss may be theoretically unlimited (unlike a long position, in which the risk of loss may be limited to the amount invested). The fund may use derivatives that combine “long” and “short” positions in order to capture the difference between underlying investments, pools of investments, indices or currencies. Exchange-Traded Notes The fund may invest in exchange traded notes (“ETNs”). ETNs are typically senior, unsecured, unsubordinated debt securities whose returns are linked to the performance of a particular market index less applicable fees and expenses. ETNs are listed on an exchange and traded in the secondary market. The fund may hold the ETN December 30, 2013 II-23 until maturity, at which time the issuer is obligated to pay a return linked to the performance of the relevant market index. ETNs do not make periodic interest payments and principal is not protected. The market value of an ETN may be influenced by, among other things, time to maturity, level of supply and demand of the ETN, volatility and lack of liquidity in the underlying assets, changes in the applicable interest rates, the current performance of the market index to which the ETN is linked, and the credit rating of the ETN issuer. The market value of an ETN may differ from the performance of the applicable market index and there may be times when an ETN trades at a premium or discount. This difference in price may be due to the fact that the supply and demand in the market for ETNs at any point in time is not always identical to the supply and demand in the market for the securities underlying the market index that the ETN seeks to track. A change in the issuer’s credit rating may also impact the value of an ETN despite the underlying market index remaining unchanged. ETNs are also subject to tax risk. No assurance can be given that the Internal Revenue Service (the “IRS”) will accept, or a court will uphold, how the fund characterizes and treats ETNs for tax purposes. An ETN that is tied to a specific market index may not be able to replicate and maintain exactly the composition and relative weighting of securities, commodities or other components in the applicable market index. ETNs also incur certain expenses not incurred by their applicable market index, and the fund would bear a proportionate share of any fees and expenses borne by the ETN in which it invests. The fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market. In addition, although an ETN may be listed on an exchange, the issuer may not be required to maintain the listing and there can be no assurance that a secondary market will exist for an ETN. Some ETNs that use leverage in an effort to amplify the returns of an underlying market index can, at times, be relatively illiquid and may therefore be difficult to purchase or sell at a fair price. Leveraged ETNs may offer the potential for greater return, but the potential for loss and speed at which losses can be realized also are greater. The extent of the fund’s investment in commodity-linked ETNs, if any, is limited by tax considerations. For more information regarding the tax treatment of commodity-linked ETNs, please see “Taxes” below. ETNs are generally similar to structured investments and hybrid instruments. For discussion of these investments and the risks generally associated with them, see “Hybrid Instruments” and “Structured Investments” in this SAI. Floating Rate and Variable Rate Demand Notes The fund may purchase taxable or tax-exempt floating rate and variable rate demand notes for short-term cash management or other investment purposes. Floating rate and variable rate demand notes and bonds may have a stated maturity in excess of one year, but may have features that permit a holder to demand payment of principal plus accrued interest upon a specified number of days notice. Frequently, such obligations are secured by letters of credit or other credit support arrangements provided by banks. The issuer has a corresponding right, after a given period, to prepay in its discretion the outstanding principal of the obligation plus accrued interest upon a specific number of days notice to the holders. The interest rate of a floating rate instrument may be based on a known lending rate, such as a bank's prime rate, and is reset whenever such rate is adjusted. The interest rate on a variable rate demand note is reset at specified intervals at a market rate. Foreign Currency Transactions To manage its exposure to foreign currencies, the fund may engage in foreign currency exchange transactions, including purchasing and selling foreign currency, foreign currency options, foreign currency forward contracts and foreign currency futures contracts and related options. In addition, the fund may engage in these December 30, 2013 II-24 transactions for the purpose of increasing its return. Foreign currency transactions involve costs, and, if unsuccessful, may reduce the fund’s return. Generally, the fund may engage in both "transaction hedging" and "position hedging." The fund may also engage in foreign currency transactions for non-hedging purposes, subject to applicable law. When it engages in transaction hedging, the fund enters into foreign currency transactions with respect to specific receivables or payables, generally arising in connection with the purchase or sale of portfolio securities. The fund will engage in transaction hedging when it desires to "lock in" the U.S. dollar price of a security it has agreed to purchase or sell, or the U.S. dollar equivalent of a dividend or interest payment in a foreign currency. By transaction hedging the fund will attempt to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar and the applicable foreign currency during the period between the date on which the security is purchased or sold, or on which the dividend or interest payment is earned, and the date on which such payments are made or received. The fund may also engage in position hedging to protect against a decline in the value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of the currency in which securities the fund intends to buy are denominated or quoted). The fund may purchase or sell a foreign currency on a spot (or cash) basis at the prevailing spot rate in connection with the settlement of transactions in portfolio securities denominated in that foreign currency or for other hedging or non-hedging purposes. If conditions warrant, for hedging or non-hedging purposes, the fund may also enter into contracts to purchase or sell foreign currencies at a future date ("forward contracts") and purchase and sell foreign currency futures contracts. The fund may also purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A foreign currency futures contract is a standardized exchange-traded contract for the future delivery of a specified amount of a foreign currency at a price set at the time of the contract. Foreign currency futures contracts traded in the United States are designed by and traded on exchanges regulated by the Commodity Futures Trading Commission (the "CFTC"), such as the New York Mercantile Exchange, and have margin requirements. A foreign currency forward contract is a negotiated agreement to exchange currency at a future time, which may be any fixed number of days from the date of the contract as agreed by the parties, at a price set at the time of the contract. The contract price may be higher or lower than the current spot rate. In the case of a cancelable forward contract, the holder has the unilateral right to cancel the contract at maturity by paying a specified fee. Forward foreign currency exchange contracts differ from foreign currency futures contracts in certain respects. For example, the maturity date of a forward contract may be any fixed number of days from the date of the contract agreed upon by the parties, rather than a predetermined date in a given month. Forward contracts may be in any amount agreed upon by the parties rather than predetermined amounts. In addition, forward contracts are traded in the interbank market conducted directly between currency traders (usually large commercial banks) and their customers, so that no intermediary is required. A forward contract generally has no deposit requirement, and no commissions are charged at any stage for trades. At the maturity of a forward or futures contract, the fund either may accept or make delivery of the currency specified in the contract, or at or prior to maturity enter into a closing transaction involving the purchase or sale of an offsetting contract. Closing transactions with respect to forward contracts are usually effected with the currency trader who is a party to the original forward contract. Closing transactions with respect to futures contracts may be effected only on a commodities exchange or board of trade which provides a secondary market in such contracts; a clearing corporation associated with the exchange assumes responsibility for closing out such contracts. Although the fund intends to purchase or sell foreign currency futures contracts only on exchanges or boards of trade where there appears to be an active secondary market, there is no assurance that a secondary market on December 30, 2013 II-25 an exchange or board of trade will exist for any particular contract or at any particular time. In such event, it may not be possible to close a futures position and, in the event of adverse price movements, the fund would continue to be required to make daily cash payments of variation margin. It is impossible to forecast with precision the market value of portfolio securities at the expiration or maturity of a forward or futures contract. Accordingly, it may be necessary for the fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security or securities being hedged is less than the amount of foreign currency the fund is obligated to deliver and a decision is made to sell the security or securities and make delivery of the foreign currency. Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security or securities if the market value of such security or securities exceeds the amount of foreign currency the fund is obligated to deliver. As noted above, the fund may purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A put option on a futures contract gives the fund the right to assume a short position in the futures contract until the expiration of the option. A put option on a currency gives the fund the right to sell the currency at an exercise price until the expiration of the option. A call option on a futures contract gives the fund the right to assume a long position in the futures contract until the expiration of the option. A call option on a currency gives the fund the right to purchase the currency at the exercise price until the expiration of the option. Foreign currency options are traded primarily in the over-the-counter market, although options on foreign currencies are also listed on several exchanges. Options are traded not only on the currencies of individual nations, but also on the euro, the joint currency of most countries in the European Union. The fund will only purchase or write foreign currency options when Putnam Management believes that a liquid secondary market exists for such options. There can be no assurance that a liquid secondary market will exist for a particular option at any specific time. Options on foreign currencies may be affected by all of those factors which influence foreign exchange rates and investments generally. The fund's currency hedging transactions may call for the delivery of one foreign currency in exchange for another foreign currency and may at times not involve currencies in which its portfolio securities are then denominated. Putnam Management will engage in such "cross hedging" activities when it believes that such transactions provide significant hedging opportunities for the fund. Cross hedging transactions by the fund involve the risk of imperfect correlation between changes in the values of the currencies to which such transactions relate and changes in the value of the currency or other asset or liability which is the subject of the hedge. Transaction and position hedging do not eliminate fluctuations in the underlying prices of the securities that the fund owns or intends to purchase or sell. They simply establish a rate of exchange which one can achieve at some future point in time. Additionally, although these techniques tend to minimize the risk of loss due to a decline in the value of the hedged currency, they involve costs to the fund and tend to limit any potential gain which might result from the increase in value of such currency. The fund may also engage in non-hedging currency transactions. For example, Putnam Management may believe that exposure to a currency is in the fund's best interest but that securities denominated in that currency are unattractive. In this situation, the fund may purchase a currency forward contract or option in order to increase its exposure to the currency. In accordance with SEC regulations, the fund will set aside liquid assets on its books to cover forward contracts used for non-hedging purposes. December 30, 2013 II-26 In addition, the fund may seek to increase its current return or to offset some of the costs of hedging against fluctuations in current exchange rates by writing covered call options and covered put options on foreign currencies. The fund receives a premium from writing a call or put option, which increases the fund's current return if the option expires unexercised or is closed out at a net profit. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction in which it purchases an option having the same terms as the option written. The value of any currency, including U.S. dollars and foreign currencies, may be affected by complex political and economic factors applicable to the issuing country. In addition, the exchange rates of foreign currencies (and therefore the values of foreign currency options, forward contracts and futures contracts) may be affected significantly, fixed, or supported directly or indirectly by U.S. and foreign government actions. Government intervention may increase risks involved in purchasing or selling foreign currency options, forward contracts and futures contracts, since exchange rates may not be free to fluctuate in response to other market forces. The value of a foreign currency option, forward contract or futures contract reflects the value of an exchange rate, which in turn reflects relative values of two currencies the U.S. dollar and the foreign currency in question. Although foreign exchange dealers do not charge a fee for currency conversion, they do realize a profit based on the difference (the "spread") between prices at which they are buying and selling various currencies. Thus, a dealer may offer to sell a foreign currency to the fund at one rate, while offering a lesser rate of exchange should the fund desire to resell that currency to the dealer. Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the exercise of foreign currency options, forward contracts and futures contracts, investors may be disadvantaged by having to deal in an odd-lot market for the underlying foreign currencies in connection with options at prices that are less favorable than for round lots. Foreign governmental restrictions or taxes could result in adverse changes in the cost of acquiring or disposing of foreign currencies. There is no systematic reporting of last sale information for foreign currencies and there is no regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis. Available quotation information is generally representative of very large round-lot transactions in the interbank market and thus may not reflect exchange rates for smaller odd-lot transactions (less than $1 million) where rates may be less favorable. The interbank market in foreign currencies is a global, around-the-clock market. To the extent that options markets are closed while the markets for the underlying currencies remain open, significant price and rate movements may take place in the underlying markets that cannot be reflected in the options markets. The decision as to whether and to what extent the fund will engage in foreign currency exchange transactions will depend on a number of factors, including prevailing market conditions, the composition of the fund's portfolio and the availability of suitable transactions. Accordingly, there can be no assurance that the fund will engage in foreign currency exchange transactions at any given time or from time to time. Foreign Investments and Related Risks Foreign securities are normally denominated and traded in foreign currencies. As a result, the value of the fund's foreign investments and the value of its shares may be affected favorably or unfavorably by changes in currency exchange rates relative to the U.S. dollar. In addition, the fund is required to compute and distribute its income in U.S. dollars. Therefore, if the exchange rate for a foreign currency declines after a fund's income has been earned and translated into U.S. dollars (but before payment), the fund could be required to liquidate portfolio securities to make such distributions. Similarly, if an exchange rate declines between the time a fund incurs expenses in U.S. dollars and the time such expenses are paid, the amount of such currency required to be converted into U.S. dollars in order to pay such expenses in U.S. dollars will be greater than the equivalent amount in any such currency of such expenses at the time they were incurred. December 30, 2013 II-27 There may be less information publicly available about a foreign issuer than about a U.S. issuer, and foreign issuers may not be subject to accounting, auditing and financial reporting standards and practices comparable to those in the United States. In addition, there may be less (or less effective) regulation of exchanges, brokers and listed companies in some foreign countries. The securities of some foreign issuers are less liquid and at times more volatile than securities of comparable U.S. issuers. Foreign brokerage commissions, custodial expenses and other fees are also generally higher than in the United States. Foreign settlement procedures and trade regulations may be more complex and involve certain risks (such as delay in payment or delivery of securities or in the recovery of the fund's assets held abroad) and expenses not present in the settlement of investments in U.S. markets. For example, settlement of transactions involving foreign securities or foreign currencies (see below) may occur within a foreign country, and the fund may accept or make delivery of the underlying securities or currency in conformity with any applicable U.S. or foreign restrictions or regulations, and may pay fees, taxes or charges associated with such delivery. Such investments may also involve the risk that an entity involved in the settlement may not meet its obligations. In addition, foreign securities may be subject to the risk of nationalization or expropriation of assets, imposition of currency exchange controls, foreign withholding taxes or restrictions on the repatriation of foreign currency, confiscatory taxation, political, social or financial instability and diplomatic developments which could affect the value of the fund's investments in certain foreign countries. Dividends or interest on, or proceeds from the sale of, foreign securities may be subject to foreign withholding taxes, and special U.S. tax considerations may apply. Note on MSCI indices. MSCI, Inc. (MSCI) publishes two versions of its indices reflecting the reinvestment of dividends using two different methodologies: gross dividends and net dividends. While both versions reflect reinvested dividends, they differ with respect to the manner in which taxes associated with dividend payments are treated. In calculating the net dividends version, MSCI incorporates reinvested dividends applying the withholding tax rate applicable to foreign non-resident institutional investors that do not benefit from double taxation treaties. Putnam Management believes that the net dividends version of MSCI indices better reflects the returns U.S. investors might expect were they to invest directly in the component securities of an MSCI index. Legal remedies available to investors in certain foreign countries may be more limited than those available with respect to investments in the United States or in other foreign countries. The laws of some foreign countries may limit the fund's ability to invest in securities of certain issuers organized under the laws of those foreign countries. These restrictions may take the form of prior governmental approval requirements, limits on the amount or type of securities held by foreigners and limits on the types of companies in which foreigners may invest (e.g., limits on investment in certain industries). Some countries also limit the investment of foreign persons to only a specific class of securities of an issuer that may have less advantageous terms or rights or preferences than securities of the issuer available for purchase by domestic parties, or may directly limit foreign investors’ rights (such as voting rights). Although securities subject to such restrictions may be marketable abroad, they may be less liquid than foreign securities of the same class that are not subject to such restrictions. Foreign laws may also impact the availability of derivatives or hedging techniques relating to a foreign country’s government securities. In each of these situations, the funds’ ability to invest significantly in desired issuers, or the terms of such investments, could be negatively impacted as a result of the relevant legal restriction. For purposes of some foreign holding limits or disclosure thresholds, all positions owned or controlled by the same person or entity, even if in different accounts, may be aggregated for purposes of determining whether the applicable limits or thresholds have been exceeded. Thus, even if the fund does not intend to exceed applicable limits, it is possible that different clients managed by Putnam Management and its affiliates December 30, 2013 II-28 (including separate affiliates owned by Power Corporation of Canada outside the Putnam Investments group) may be aggregated for this purpose. These limits may adversely affect the fund’s ability to invest in the applicable security. The risks described above, including the risks of nationalization or expropriation of assets, typically are increased in connection with investments in developing countries, also known as "emerging markets." For example, political and economic structures in these countries may be in their infancy and developing rapidly, and such countries may lack the social, political and economic stability characteristic of more developed countries. Certain of these countries have in the past failed to recognize private property rights and have at times nationalized and expropriated the assets of private companies. High rates of inflation or currency devaluations may adversely affect the economies and securities markets of such countries. Investments in emerging markets may be considered speculative. The currencies of certain emerging market countries have experienced devaluations relative to the U.S. dollar, and future devaluations may adversely affect the value of assets denominated in such currencies. Many emerging market countries have experienced substantial, and in some periods extremely high, rates of inflation or deflation for many years, and future inflation may adversely affect the economies and securities markets of such countries. In addition, unanticipated political or social developments may affect the value of investments in emerging markets and the availability of additional investments in these markets. The small size, limited trading volume and relative inexperience of the securities markets in these countries may make investments in securities traded in emerging markets illiquid and more volatile than investments in securities traded in more developed countries, and the fund may be required to establish special custodial or other arrangements before making investments in securities traded in emerging markets. There may be little financial or accounting information available with respect to issuers of emerging market securities, and it may be difficult as a result to assess the value or prospects of an investment in such securities. American Depositary Receipts (“ADRs”) as well as other “hybrid” forms of ADRs, including European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”), are certificates evidencing ownership of shares of a foreign issuer. These certificates are issued by depository banks and generally trade on an established market in the United States or elsewhere. The underlying shares are held in trust by a custodian bank or similar financial institution in the issuer’s home country. The depository bank may not have physical custody of the underlying securities at all times and may charge fees for various services, including forwarding dividends and interest and corporate actions. ADRs are alternatives to directly purchasing the underlying foreign securities in their national markets and currencies. However, ADRs continue to be subject to many of the risks associated with investing in foreign securities. Certain of the foregoing risks may also apply to some extent to securities of U.S. issuers that are denominated in foreign currencies or that are traded in foreign markets, or securities of U.S. issuers having significant foreign operations. Forward Commitments and Dollar Rolls The fund may enter into contracts to purchase securities for a fixed price at a future date beyond customary settlement time ("forward commitments") if the fund sets aside on its books liquid assets in an amount sufficient to meet the purchase price, or if the fund enters into offsetting contracts for the forward sale of other securities it owns. In the case of to-be-announced ("TBA") purchase commitments, the unit price and the estimated principal amount are established when the fund enters into a contract, with the actual principal amount being within a specified range of the estimate. Forward commitments may be considered securities in themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the December 30, 2013 II-29 settlement date, which risk is in addition to the risk of decline in the value of the fund's other assets. Where such purchases are made through dealers, the fund relies on the dealer to consummate the sale. The dealer's failure to do so may result in the loss to the fund of an advantageous yield or price. Although the fund will generally enter into forward commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. The fund may realize short-term profits or losses upon the sale of forward commitments. The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction. This limitation may not apply where the fund purchases an option, which is to be settled in cash, to sell a TBA sale commitment. Unsettled TBA sale commitments are valued at current market value of the underlying securities. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss on the commitment without regard to any unrealized gain or loss on the underlying security. If the fund delivers securities under the commitment, the fund realizes a gain or loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. The fund may enter into dollar roll transactions (generally using TBAs) in which it sells a fixed income security for delivery in the current month and simultaneously contracts to purchase similar securities (for example, same type, coupon and maturity) at an agreed upon future time. By engaging in a dollar roll transaction, the fund foregoes principal and interest paid on the security that is sold, but receives the difference between the current sales price and the forward price for the future purchase. The fund would also be able to earn interest on the proceeds of the sale before they are reinvested. The fund accounts for dollar rolls as purchases and sales. Because cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) in the amount of the fund’s commitment under a dollar roll is set aside on the fund’s books, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions. The obligation to purchase securities on a specified future date involves the risk that the market value of the securities that the fund is obligated to purchase may decline below the purchase price. In addition, in the event the other party to the transaction files for bankruptcy, becomes insolvent or defaults on its obligation, the fund may be adversely affected. Futures Contracts and Related Options Subject to applicable law, the fund may invest without limit in futures contracts and related options for hedging and non-hedging purposes, such as to manage the effective duration of the fund's portfolio or as a substitute for direct investment. A financial futures contract sale creates an obligation by the seller to deliver the type of financial instrument called for in the contract in a specified delivery month for a stated price. A financial futures contract purchase creates an obligation by the purchaser to take delivery of the type of financial instrument called for in the contract in a specified delivery month at a stated price. The specific instruments delivered or taken, respectively, at settlement date are not determined until on or near that date. The determination is made in accordance with the rules of the exchange on which the futures contract sale or purchase was made. Futures contracts are traded in the United States only on commodity exchanges or boards of trade known as "contract markets" approved for such trading by the CFTC, and must be executed through a futures commission merchant or brokerage firm which is a member of the relevant contract market. Examples of futures contracts that the fund may use (which may include single-security futures) include, December 30, 2013 II-30 without limitation, U.S. Treasury security futures, index futures, corporate or municipal bond futures, Government National Mortgage Association certificate futures, interest rate swap futures, and Eurodollar futures. In addition, as described elsewhere in this SAI, the fund may use foreign currency futures. Although futures contracts (other than index futures and futures based on the volatility or variance experienced by an index) by their terms call for actual delivery or acceptance of commodities or securities, in most cases the contracts are closed out before the settlement date without the making or taking of delivery. Index futures and futures based on the volatility or variance experienced by an index do not call for actual delivery or acceptance of commodities or securities, but instead require cash settlement of the futures contract on the settlement date specified in the contract. Such contracts may also be closed out before the settlement date. Closing out a futures contract sale is effected by purchasing a futures contract for the same aggregate amount of the specific type of financial instrument or commodity with the same delivery date. If the price of the initial sale of the futures contract exceeds the price of the offsetting purchase, the seller is paid the difference and realizes a gain. Conversely, if the price of the offsetting purchase exceeds the price of the initial sale, the seller realizes a loss. If the fund is unable to enter into a closing transaction, the amount of the fund's potential loss is unlimited. The closing out of a futures contract purchase is effected by the purchaser's entering into a futures contract sale. If the offsetting sale price exceeds the purchase price, the purchaser realizes a gain, and if the purchase price exceeds the offsetting sale price, he realizes a loss. Unlike when the fund purchases or sells a security, no price is paid or received by the fund upon the purchase or sale of a futures contract. Instead, upon entering into a contract, the fund is required to deliver to the futures broker an amount of liquid assets. This amount is known as "initial margin." The nature of initial margin in futures transactions is different from that of margin in security transactions in that futures contract margin does not involve the borrowing of funds to finance the transactions. Rather, initial margin is similar to a performance bond or good faith deposit which is returned to the fund upon termination of the futures contract, assuming all contractual obligations have been satisfied. Futures contracts also involve brokerage costs. Subsequent payments, called "variation margin" or "maintenance margin," to and from the broker are made on a daily basis as the price of the underlying security or commodity fluctuates, making the long and short positions in the futures contract more or less valuable, a process known as "marking to the market." For example, when the fund has purchased a futures contract on a security and the price of the underlying security has risen, that position will have increased in value and the fund will receive from the broker a variation margin payment based on that increase in value. Conversely, when the fund has purchased a security futures contract and the price of the underlying security has declined, the position would be less valuable and the fund would be required to make a variation margin payment to the broker. The fund may elect to close some or all of its futures positions at any time prior to their expiration in order to reduce or eliminate a position then currently held by the fund. The fund may close its positions by taking opposite positions which will operate to terminate the fund's position in the futures contracts. Final determinations of variation margin are then made, additional cash is required to be paid by or released to the fund, and the fund realizes a loss or a gain. Such closing transactions involve additional commission costs. The fund does not intend to purchase or sell futures or related options for other than hedging purposes, if, as a result, the sum of the initial margin deposits on the fund's existing futures and related options positions and premiums paid for outstanding options on futures contracts would exceed 5% of the fund's net assets. Putnam Diversified Income Trust is a commodity pool under the Commodity Exchange Act (the “CEA”) and Putnam Management is registered as a “commodity pool operator” under the CEA with respect to this fund. As a result, additional CFTC-mandated disclosure, reporting and recordkeeping obligations apply to Putnam Diversified Income Trust and compliance with the CFTC’s regulatory requirements could increase fund expenses, adversely affecting the fund's total return. December 30, 2013 II-31 Each Putnam fund other than Putnam Diversified Income Trust has claimed an exclusion from the definition of the term “commodity pool operator” under the CEA pursuant to Rule 4.5 under the CEA (the “exclusion”) promulgated by the CFTC. Accordingly, neither these funds nor Putnam Management (with respect to these funds) are subject to registration or regulation as a “commodity pool operator” under the CEA. To remain eligible for the exclusion, each fund will be limited in its ability to use certain financial instruments regulated under the CEA (“commodity interests”), including futures and options on futures and certain swaps transactions. In the event that a fund’s investments in commodity interests are not within the thresholds set forth in the exclusion, Putnam Management may be required to register as a “commodity pool operator” and/or “commodity trading advisor” with the CFTC with respect to that fund. Putnam Management’s eligibility to claim the exclusion with respect to a fund will be based upon, among other things, the level and scope of the fund’s investment in commodity interests, the purposes of such investments and the manner in which the fund holds out its use of commodity interests. A fund’s ability to invest in commodity interests (including, but not limited to, futures and swaps on broad-based securities indexes and interest rates) is limited by Putnam Management's intention to operate the fund in a manner that would permit Putnam Management to continue to claim the exclusion under Rule 4.5, which may adversely affect the fund’s total return. In the event the fund’s investments in commodity interests require Putnam Management to register with the CFTC as a commodity pool operator with respect to a fund, the fund’s expenses may increase, adversely affecting that fund’s total return. Index futures. An index futures contract is a contract to buy or sell units of an index at a specified future date at a price agreed upon when the contract is made. Entering into a contract to buy units of an index is commonly referred to as buying or purchasing a contract or holding a long position in the index. Entering into a contract to sell units of an index is commonly referred to as selling a contract or holding a short position. A unit is the current value of the index. The fund may enter into stock index futures contracts, debt index futures contracts, or other index futures contracts appropriate to its objective(s). The fund may also purchase and sell options on index futures contracts. For example, the Standard & Poor's 500 Composite Stock Price Index ("S&P 500") is composed of 500 selected U.S. common stocks. The S&P 500 assigns relative weightings to the common stocks included in the Index, and the value fluctuates with changes in the market values of those common stocks. In the case of the S&P 500, contracts are currently to buy or sell 250 units. Thus, if the value of the S&P 500 were $150, one contract would be worth $37,500 (250 units x $150). The stock index futures contract specifies that no delivery of the actual stocks making up the index will take place. Instead, settlement in cash must occur upon the termination of the contract, with the settlement being the difference between the contract price and the actual level of the stock index at the expiration of the contract. For example, if the fund enters into a futures contract to buy 250 units of the S&P 500 at a specified future date at a contract price of $150 and the S&P 500 is at $154 on that future date, the fund will gain $1,000 (250 units x gain of $4). If the fund enters into a futures contract to sell 250 units of the stock index at a specified future date at a contract price of $150 and the S&P 500 is at $152 on that future date, the fund will lose $500 (250 units x loss of $2). Options on futures contracts. The fund may purchase and write call and put options on futures contracts it may buy or sell and enter into closing transactions with respect to such options to terminate existing positions. In return for the premium paid, options on futures contracts give the purchaser the right to assume a position in a futures contract at the specified option exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position by the writer of the option to the holder of the option will be accompanied by delivery of the accumulated balance in the writer's futures margin account which represents the amount by which the market price of the futures contract, at exercise, exceeds (in the case of a call) or is less than (in the case of a put) the exercise price of the option on the future. If an option is exercised on the last trading day prior to its expiration date, the settlement will be made entirely in cash equal to the difference between the exercise price of the option and the closing level of the underlying asset on which the December 30, 2013 II-32 future is based on the expiration date. Purchasers of options who fail to exercise their options prior to the exercise date suffer a loss of the premium paid. The fund may use options on futures contracts in lieu of writing or buying options directly on the underlying securities or indices or purchasing and selling the underlying futures contracts. For example, to hedge against a possible decrease in the value of its portfolio securities, the fund may purchase put options or write call options on futures contracts rather than selling futures contracts. Similarly, the fund may purchase call options or write put options on futures contracts as a substitute for the purchase of futures contracts to hedge against a possible increase in the price of securities which the fund expects to purchase. Such options generally operate in the same manner, and involve the same risks, as options purchased or written directly on the underlying investments. In addition, the fund will be required to deposit initial margin and maintenance margin with respect to put and call options on futures contracts written by it pursuant to brokers' requirements similar to those described above in connection with the discussion of futures contracts. The writing of an option on a futures contract involves risks similar to those relating to the sale of futures contracts. Compared to the purchase or sale of futures contracts, the purchase of call or put options on futures contracts generally involves less potential risk to the fund because the maximum amount at risk is the premium paid for the options (plus transaction costs). However, there may be circumstances when the purchase of a call or put option on a futures contract would result in a loss to the fund when the purchase or sale of a futures contract would not, such as when there is no movement in the prices of the hedged investments. As an alternative to purchasing call and put options on index futures, the fund may purchase and sell call and put options on the underlying indices themselves. Such options would be used in a manner identical to the use of options on index futures. Risks of transactions in futures contracts and related options. Successful use of futures contracts by the fund is subject to Putnam Management's ability to predict movements in various factors affecting securities markets, including interest rates and market movements, and, in the case of index futures and futures based on the volatility or variance experienced by an index, Putnam Management’s ability to predict the future level of the index or the future volatility or variance experienced by an index. For example, it is possible that, where the fund has sold futures to hedge its portfolio against a decline in the market, the index on which the futures are written may advance and the value of securities held in the fund's portfolio, which may differ from those that comprise the index, may decline. If this occurred, the fund would lose money on the futures and also experience a decline in value in its portfolio securities. It is also possible that, if the fund has hedged against the possibility of a decline in the market adversely affecting securities held in its portfolio and securities prices increase instead, the fund will lose part or all of the benefit of the increased value of those securities it has hedged because it will have offsetting losses in its futures positions. In addition, in such situations, if the fund has insufficient cash, it may have to sell securities to meet daily variation margin requirements at a time when it is disadvantageous to do so. The use of options and futures strategies also involves the risk of imperfect correlation among movements in the prices of the securities or other assets underlying the futures and options purchased and sold by the fund, of the options and futures contracts themselves, and, in the case of hedging transactions, of the securities which are the subject of a hedge. In addition to the possibility that there may be an imperfect correlation, or no correlation at all, between movements in the futures used by the fund and the portion of the portfolio being hedged, the prices of futures may not correlate perfectly with movements in the underlying asset due to certain market distortions. First, all participants in the futures market are subject to margin deposit and maintenance requirements. Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions which could distort the expected relationship between the underlying asset and futures markets. Second, margin requirements in the futures market are less onerous than margin requirements in the securities market, and as a result the futures market may attract more speculators than the December 30, 2013 II-33 securities market does. Increased participation by speculators in the futures market may also cause temporary price distortions. Due to the possibility of price distortions in the futures market and also because of the imperfect correlation between movements in the underlying asset and movements in the prices of related futures, even a correct forecast of general market trends by Putnam Management may still not result in a profitable position. There is no assurance that higher than anticipated trading activity or other unforeseen events might not, at times, render certain market clearing facilities inadequate, and thereby result in the institution by exchanges of special procedures which may interfere with the timely execution of customer orders. To reduce or eliminate a position held by the fund, the fund may seek to close out such position. The ability to establish and close out positions will be subject to the development and maintenance of a liquid secondary market. It is not certain that this market will develop or continue to exist for a particular futures contract or option. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain contracts or options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of contracts or options, or underlying securities; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or a clearing corporation may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of contracts or options (or a particular class or series of contracts or options), in which event the secondary market on that exchange for such contracts or options (or in the class or series of contracts or options) would cease to exist, although outstanding contracts or options on the exchange that had been issued by a clearing corporation as a result of trades on that exchange would continue to be exercisable in accordance with their terms. Hybrid Instruments These instruments are generally considered derivatives and include indexed or structured securities, and combine the elements of futures contracts or options with those of debt, preferred equity or a depository instrument. A hybrid instrument may be a debt security, preferred stock, warrant, convertible security, certificate of deposit or other evidence of indebtedness on which a portion of or all interest payments, and/or the principal or stated amount payable at maturity, redemption or retirement is determined by reference to prices, changes in prices, or differences between prices, of securities, currencies, intangibles, goods, articles or commodities (collectively, “underlying assets”), or by another objective index, economic factor or other measure, including interest rates, currency exchange rates, or commodities or securities indices (collectively, “benchmarks”). The risks of investing in hybrid instruments reflect a combination of the risks of investing in securities, options, futures and currencies. An investment in a hybrid instrument may entail significant risks that are not associated with a similar investment in a traditional debt instrument that has a fixed principal amount, is denominated in U.S. dollars or pays interest either at a fixed rate or a floating rate determined by reference to a common, nationally published benchmark. The risks of a particular hybrid instrument will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the instrument is linked. Such risks generally depend upon factors unrelated to the operations or credit quality of the issuer of the hybrid instrument, which may not be foreseen by the purchaser, such as economic and political events, the supply and demand of the underlying assets and interest rate movements. Hybrid instruments may be highly volatile and their use by the fund may not be successful. December 30, 2013 II-34 Hybrid instruments may bear interest or pay preferred dividends at below market (or even relatively nominal) rates. Alternatively, hybrid instruments may bear interest at above market rates but bear an increased risk of principal loss (or gain). The latter scenario may result if “leverage” is used to structure the hybrid instrument. Leverage risk occurs when the hybrid instrument is structured so that a given change in a benchmark or underlying asset is multiplied to produce a greater value change in the hybrid instrument, thereby magnifying the risk of loss as well as the potential for gain. Hybrid instruments can be an efficient means of creating exposure to a particular market, or segment of a market, with the objective of enhancing total return. For example, a fund may wish to take advantage of expected declines in interest rates in several European countries, but avoid the transaction costs associated with buying and currency-hedging the foreign bond positions. One solution would be to purchase a U.S. dollar-denominated hybrid instrument whose redemption price is linked to the average three year interest rate in a designated group of countries. The redemption price formula would provide for payoffs of less than par if rates were above the specified level. Furthermore, a fund could limit the downside risk of the security by establishing a minimum redemption price so that the principal paid at maturity could not be below a predetermined minimum level if interest rates were to rise significantly. The purpose of this arrangement, known as a structured security with an embedded put option, would be to give the fund the desired European bond exposure while avoiding currency risk, limiting downside market risk, and lowering transaction costs. Of course, there is no guarantee that the strategy will be successful and the fund could lose money if, for example, interest rates do not move as anticipated or credit problems develop with the issuer of the hybrid instrument. Hybrid instruments are potentially more volatile and carry greater market risks than traditional debt instruments. Depending on the structure of the particular hybrid instrument, changes in a benchmark may be magnified by the terms of the hybrid instrument and have an even more dramatic and substantial effect upon the value of the hybrid instrument. Also, the prices of the hybrid instrument and the benchmark or underlying asset may not move in the same direction or at the same time. Hybrid instruments may also carry liquidity risk since the instruments are often “customized” to meet the portfolio needs of a particular investor, and therefore, the number of investors that are willing and able to buy such instruments in the secondary market may be smaller than that for more traditional debt securities. Under certain conditions, the redemption value of such an investment could be zero. In addition, because the purchase and sale of hybrid investments could take place in an over-the-counter market without the guarantee of a central clearing organization, or in a transaction between the fund and the issuer of the hybrid instrument, the creditworthiness of the counterparty of the issuer of the hybrid instrument would be an additional risk factor the fund would have to consider and monitor. In addition, uncertainty regarding the tax treatment of hybrid instruments may reduce demand for such instruments. Tax considerations may also limit the extent of the fund’s investments in certain hybrid instruments. Hybrid instruments also may not be subject to regulation by the CFTC, which generally regulates the trading of commodity futures by U.S. persons, the SEC, which regulates the offer and sale of securities by and to U.S. persons, or any other governmental regulatory authority. Inflation-Protected Securities The fund may invest in U.S. Treasury Inflation Protected Securities (“U.S. TIPS”), which are fixed income securities issued by the U.S. Department of Treasury, the principal amounts of which are adjusted daily based upon changes in the rate of inflation. The fund may also invest in other inflation-protected securities issued by non-U.S. governments or by private issuers. U.S. TIPS pay interest on a semi-annual basis, equal to a fixed percentage of the inflation-adjusted principal amount. The interest rate on these bonds is fixed at issuance, but over the life of the bond this interest may be paid on an increasing or decreasing principal value that has been adjusted for inflation. December 30, 2013 II-35 Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed for U.S. TIPS, even during a period of deflation. However, because the principal amount of U.S. TIPS would be adjusted downward during a period of deflation, the fund will be subject to deflation risk with respect to its investments in these securities. In addition, the current market value of the bonds is not guaranteed, and will fluctuate. If the fund purchases U.S. TIPS in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the fund may experience a loss if there is a subsequent period of deflation. The fund may also invest in other inflation-related bonds which may or may not provide a guarantee of principal. If a guarantee of principal is not provided, the adjusted principal value of the bond repaid at maturity may be less than the original principal amount. The periodic adjustment of U.S. TIPS is currently tied to the CPI-U, which is calculated by the U.S. Department of Treasury. The CPI-U is a measurement of changes in the cost of living, made up of components such as housing, food, transportation and energy. Inflation-protected bonds issued by a non-U.S. government are generally adjusted to reflect a comparable inflation index, calculated by that government. There can no assurance that the CPI-U or any non-U.S. inflation index will accurately measure the real rate of inflation in the prices of goods and services. If interest rates rise due to reasons other than inflation (for example, due to changes in currency exchange rates), investors in these securities may not be protected to the extent that the increase is not reflected in the bond's inflation measure. In addition, there can be no assurance that the rate of inflation in a non-U.S. country will be correlated to the rate of inflation in the United States. In general, the value of inflation-protected bonds is expected to fluctuate in response to changes in real interest rates, which are in turn tied to the relationship between nominal interest rates and the rate of inflation. Therefore, if inflation were to rise at a faster rate than nominal interest rates, real interest rates might decline, leading to an increase in value of inflation-protected bonds. In contrast, if nominal interest rates increased at a faster rate than inflation, real interest rates might rise, leading to a decrease in value of inflation-protected bonds. If inflation is lower than expected during the period the fund holds the security, the fund may earn less on the security than on a conventional bond. Any increase in principal value is taxable in the year the increase occurs, even though holders do not receive cash representing the increase at that time. As a result, when the fund invests in inflation-protected securities, it could be required at times to liquidate other investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements as a regulated investment company and to eliminate any fund-level income tax liability under the Code. The U.S. Treasury began issuing inflation-protected bonds in 1997. Certain non-U.S. governments, such as the United Kingdom, Canada and Australia, have a longer history of issuing inflation-protected bonds, and there may be a more liquid market in certain of these countries for these securities. Initial Public Offerings The fund may purchase debt or equity securities in initial public offerings (“IPOs”). These securities, which are often issued by unseasoned companies, may be subject to many of the same risks of investing in companies with smaller market capitalizations. Securities issued in IPOs have no trading history, and information about the companies may be available for very limited periods. Securities issued in an IPO frequently are very volatile in price, and the fund may hold securities purchased in an IPO for a very short period of time. As a result, the fund’s investments in IPOs may increase portfolio turnover, which increases brokerage and administrative costs and may result in taxable distributions to shareholders. At any particular time or from time to time the fund may not be able to invest in securities issued in IPOs, or invest to the extent desired because, for example, only a small portion (if any) of the securities being offered in an IPO may be made available to the fund. In addition, under certain market conditions a relatively small number of companies may issue securities in IPOs. Similarly, as the number of Putnam funds to which IPO securities are allocated increases, the number of securities issued to any one fund may decrease. The December 30, 2013 II-36 investment performance of the fund during periods when it is unable to invest significantly or at all in IPOs may be lower than during periods when the fund is able to do so. In addition, as the fund increases in size, the impact of IPOs on the fund’s performance will generally decrease. Interfund Borrowing and Lending To satisfy redemption requests or to cover unanticipated cash shortfalls, the fund has entered into a Master Interfund Lending Agreement by and among each Putnam fund and Putnam Management (the “Interfund Lending Agreement”) under which the fund would lend or borrow money for temporary purposes directly to or from another Putnam fund (an “Interfund Loan”), subject to meeting the conditions of an SEC exemptive order granted to the fund permitting such Interfund Loans. All Interfund Loans would consist only of uninvested cash reserves that the lending fund otherwise would invest in short-term repurchase agreements or other short-term instruments. At this time, Putnam Money Market Liquidity Fund and Putnam Short-Term Investment Fund are the only Putnam funds expected to make their uninvested cash reserves available for Interfund Loans. If the fund has outstanding borrowings, any Interfund Loans to the fund (a) would be at an interest rate equal to or lower than that of any outstanding bank loan, (b) would be secured at least on an equal priority basis with at least an equivalent percentage of collateral to loan value as any outstanding bank loan that requires collateral, and (c) would have a maturity no longer than any outstanding bank loan (and in any event not over seven days). In addition, if an event of default were to occur under any agreement evidencing an outstanding bank loan to the fund, the event of default would automatically (without need for action or notice by the lending fund) constitute an immediate event of default under the Interfund Lending Agreement entitling the lending fund to call the Interfund Loan (and exercise all rights with respect to any collateral) and such a call would be deemed made if the lending bank exercises its right to call its loan under its agreement with the borrowing fund. The fund may make an unsecured borrowing under the Interfund Lending Agreement if its outstanding borrowings from all sources immediately after the interfund borrowing total 10% or less of its total assets; provided, that if the fund has a secured loan outstanding from any other lender, including but not limited to another Putnam fund, the fund’s Interfund Loan would be secured on at least an equal priority basis with at least an equivalent percentage of collateral to loan value as any outstanding loan secured by collateral. If the fund’s total outstanding borrowings immediately after an interfund borrowing would be greater than 10% of its total assets, the fund may borrow through the credit facility on a secured basis only. All secured Interfund Loans would be secured by the pledge of segregated collateral with a market value equal to at least 102% of the outstanding principal value of the Interfund Loan. The fund may not borrow from any source if its total outstanding borrowings immediately after the borrowing would exceed the limits imposed by Section 18 of the 1940 Act or the fund’s fundamental investment restrictions. The fund may not lend to another Putnam fund under the Interfund Lending Agreement if the Interfund Loan would cause its aggregate outstanding Interfund Loans to exceed 15% of the fund’s current net assets at the time of the Interfund Loan. The fund’s Interfund Loans to any one fund may not exceed 5% of the lending fund’s net assets. The duration of Interfund Loans would be limited to the time required to receive payment for securities sold, but in no event may the duration exceed seven days. Interfund Loans effected within seven days of each other would be treated as separate loan transactions for purposes of this condition. Each Interfund Loan may be called on one business day’s notice by a lending fund and may be repaid on any day by a borrowing fund. The limitations detailed above and the other conditions of the SEC exemptive order permitting interfund lending are designed to minimize the risks associated with interfund lending for both the lending fund and the borrowing fund. However, no borrowing or lending activity is without risk. If the fund borrows money from another fund, there is a risk that the Interfund Loan could be called on one day’s notice or not renewed, in December 30, 2013 II-37 which case the fund may have to borrow from a bank at higher rates if an Interfund Loan were not available from another fund. A delay in repayment to a lending fund could result in a lost opportunity or additional lending costs, and interfund loans are subject to the risk that the borrowing fund could be unable to repay the loan when due. Inverse Floaters These securities have variable interest rates that typically move in the opposite direction from movements in prevailing short-term interest rate levels – rising when prevailing short-term interest rate fall, and vice versa. The prices of inverse floaters can be considerably more volatile than the prices of bonds with comparable maturities. The fund currently does not intend to invest more than 15% of its assets in inverse floating obligations. Investment Ratings The securities in which money market funds invest must be rated in one of the two highest short-term rating categories (without regard for gradations or subcategories) by one or more Nationally Recognized Statistical Rating Organizations (NRSROs) or be deemed by Putnam Management to be of comparable quality to securities having such ratings. Money market funds will rely on the two highest ratings given to a security by the NRSROs for purposes of complying with this requirement. If one or both of the two highest ratings are in the second highest short-term rating category, the security is treated as a Second Tier Security. Generally, Rule 2a-7 of the 1940 Act prohibits a money market fund from investing more than 3% of its assets in Second Tier Securities. Money market funds comply with these rating requirements at the time a security is acquired. If a security is downgraded to Second Tier after its acquisition, the money market funds may continue to hold the security even if the portfolio exceeds Rule 2a-7’s limits on Second Tier Securities. Other factors, such as substantial redemptions, may cause a money market fund’s portfolio to exceed Rule 2a-7 limits on the acquisition of securities. A money market fund may continue to hold securities in excess of these limits, even if the fund has the right to tender the security for purchase for its amortized cost value. Legal and Regulatory Risks Relating to Investment Strategy The fund may be adversely affected by new (or revised) laws or regulations that may be imposed by the CFTC, the SEC, the U.S. Federal Reserve or other banking regulators, or other governmental regulatory authorities or self-regulatory organizations that supervise the financial markets. These agencies are empowered to promulgate a variety of rules pursuant to financial reform legislation in the United States. The fund may also be adversely affected by changes in the enforcement or interpretation of existing statutes and rules. The regulatory environment for private funds is evolving, and changes in the regulation of private funds may adversely affect the value of the investments held by the fund and the ability of the fund to execute its investment strategy. In addition, the securities and futures markets are subject to comprehensive statutes, regulations and margin requirements. The CFTC, the SEC, the Federal Deposit Insurance Corporation, other regulators and self-regulatory organizations and exchanges are authorized to take extraordinary actions in the event of market emergencies. The regulation of derivatives transactions and funds that engage in such transactions is an evolving area of law and is subject to modification by government and judicial action. The U.S. government recently enacted legislation that provides for new regulation of the derivatives market, including new clearing, margin, reporting and registration requirements. Because the legislation leaves much to rule making, its ultimate impact remains unclear. New regulations could, among other things, adversely affect the value of the investments held by the fund, restrict the fund’s ability to engage in derivatives transactions (for example, by making certain types of derivatives transactions no longer available to the fund) and/or increase the costs of such derivatives transactions (for example, by increasing margin or capital requirements), and the fund may be unable to execute its investment strategy as a result. It is unclear how the regulatory changes will affect counterparty risk. December 30, 2013 II-38 The CFTC and certain futures exchanges have established limits, referred to as “position limits,” on the maximum net long or net short positions which any person may hold or control in particular options and futures contracts. All positions owned or controlled by the same person or entity, even if in different accounts, may be aggregated for purposes of determining whether the applicable position limits have been exceeded. Thus, even if the fund does not intend to exceed applicable position limits, it is possible that different clients managed by Putnam Management and its affiliates may be aggregated for this purpose. Any modification of trading decisions or elimination of open positions that may be required to avoid exceeding such limits may adversely affect the profitability of the fund. The SEC has in the past adopted interim rules requiring reporting of all short positions above a certain threshold and is expected to adopt rules requiring monthly public disclosure in the future. In addition, other non-U.S. jurisdictions where the fund may trade have adopted reporting requirements. If the fund’s short positions or its strategy become generally known, the fund’s ability to implement its investment strategy could be adversely affected. In particular, other investors could cause a “short squeeze” in the securities held short by the fund forcing the fund to cover its positions at a loss. Such reporting requirements may also limit the fund’s ability to access management and other personnel at certain companies where the fund seeks to take a short position. In addition, if other investors engage in copycat behavior by taking positions in the same issuers as the fund, the cost of borrowing securities to sell short could increase drastically and the availability of such securities to the fund could decrease drastically. In addition, the SEC recently proposed additional restrictions on short sales, which could restrict the fund’s ability to engage in short sales in certain circumstances. The SEC and regulatory authorities in other jurisdictions may adopt (and in certain cases, have adopted) bans on short sales of certain securities in response to market events. Bans on short selling may make it impossible for the fund to execute certain investment strategies. Recently enacted federal legislation requires the adoption of regulations that will require any creditor that makes a loan and any securitizer of a loan to retain at least 5% of the credit risk on any loan that is transferred, sold or conveyed by such creditor or securitizer. It is currently unclear how these requirements will apply to loan participations, syndicated loans, and loan assignments. Investors, such as the fund, that seek or hold investments in loans could be adversely affected by the regulation. Lower-rated Securities The fund may invest in lower-rated fixed-income securities (commonly known as "junk bonds"). The lower ratings reflect a greater possibility that adverse changes in the financial condition of the issuer or in general economic conditions, or both, or an unanticipated rise in interest rates, may impair the ability of the issuer to make payments of interest and principal. The inability (or perceived inability) of issuers to make timely payment of interest and principal would likely make the values of securities held by the fund more volatile and could limit the fund's ability to sell its securities at prices approximating the values the fund had placed on such securities. In the absence of a liquid trading market for securities held by it, the fund at times may be unable to establish the fair value of such securities. Securities ratings are based largely on the issuer's historical financial condition and the rating agencies' analysis at the time of rating. Consequently, the rating assigned to any particular security is not necessarily a reflection of the issuer's current financial condition, which may be better or worse than the rating would indicate. In addition, the rating assigned to a security by Moody's Investors Service, Inc. or Standard & Poor's (or by any other nationally recognized securities rating agency) does not reflect an assessment of the volatility of the security's market value or the liquidity of an investment in the security. See "SECURITIES RATINGS." Like those of other fixed-income securities, the values of lower-rated securities fluctuate in response to changes in interest rates. A decrease in interest rates will generally result in an increase in the value of the fund's fixed-income assets. Conversely, during periods of rising interest rates, the value of the fund's fixed-income assets will generally decline. The values of lower-rated securities may often be affected to a greater December 30, 2013 II-39 extent by changes in general economic conditions and business conditions affecting the issuers of such securities and their industries. Negative publicity or investor perceptions may also adversely affect the values of lower-rated securities. Changes by nationally recognized securities rating agencies in their ratings of any fixed-income security and changes in the ability of an issuer to make payments of interest and principal may also affect the value of these investments. Changes in the value of portfolio securities generally will not affect income derived from these securities, but will affect the fund's net asset value. The fund will not necessarily dispose of a security when its rating is reduced below its rating at the time of purchase. However, Putnam Management will monitor the investment to determine whether its retention will assist in meeting the fund's investment objective(s). Issuers of lower-rated securities are often highly leveraged, so that their ability to service their debt obligations during an economic downturn or during sustained periods of rising interest rates may be impaired. Such issuers may not have more traditional methods of financing available to them and may be unable to repay outstanding obligations at maturity by refinancing. The risk of loss due to default in payment of interest or repayment of principal by such issuers is significantly greater because such securities frequently are unsecured and subordinated to the prior payment of senior indebtedness. At times, a substantial portion of the fund's assets may be invested in an issue of which the fund, by itself or together with other funds and accounts managed by Putnam Management or its affiliates, holds all or a major portion. Although Putnam Management generally considers such securities to be liquid because of the availability of an institutional market for such securities, it is possible that, under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell these securities when Putnam Management believes it advisable to do so or may be able to sell the securities only at prices lower than if they were more widely held. Under these circumstances, it may also be more difficult to determine the fair value of such securities for purposes of computing the fund's net asset value. In order to enforce its rights in the event of a default, the fund may be required to participate in various legal proceedings or take possession of and manage assets securing the issuer's obligations on such securities. This could increase the fund's operating expenses and adversely affect the fund's net asset value. In the case of tax-exempt funds, any income derived from the fund's ownership or operation of such assets would not be tax-exempt. The ability of a holder of a tax-exempt security to enforce the terms of that security in a bankruptcy proceeding may be more limited than would be the case with respect to securities of private issuers. In addition, the fund's intention to qualify as a "regulated investment company" under the Code may limit the extent to which the fund may exercise its rights by taking possession of such assets. To the extent the fund invests in securities in the lower rating categories, the achievement of the fund's goals is more dependent on Putnam Management's investment analysis than would be the case if the fund were investing in securities in the higher rating categories. Money Market Instruments Money market instruments, or short-term debt instruments, consist of obligations such as commercial paper, bank obligations ( i.e. , certificates of deposit and bankers’ acceptances), repurchase agreements and various government obligations, such as Treasury bills. These instruments have a remaining maturity of one year or less and are generally of high credit quality. Money market instruments may be structured to be, or may employ a trust or other form so that they are, eligible investments for money market funds. For example, put features can be used to modify the maturity of a security or interest rate adjustment features can be used to enhance price stability. If a structure fails to function as intended, adverse tax or investment consequences may result. Neither the IRS nor any other regulatory authority has ruled definitively on certain legal issues presented by certain structured securities. Future tax or other regulatory determinations could adversely affect the value, liquidity, or tax treatment of the income received from these securities or the nature and timing of distributions made by the funds. December 30, 2013 II-40 Commercial paper is a money market instrument issued by banks or companies to raise money for short-term purposes. Unlike some other debt obligations, commercial paper is typically unsecured. Commercial paper may be issued as an asset-backed security (that is, backed by a pool of assets representing the obligations of a number of different issuers), in which case certain of the risks discussed in “Mortgage-backed and Asset-backed securities” would apply. Commercial paper is traded primarily among institutions. Putnam Money Market Fund and Putnam Tax Exempt Money Market Fund may invest in bankers’ acceptances issued by banks with deposits in excess of $2 billion (or the foreign currency equivalent) at the close of the last calendar year. If the Trustees change this minimum deposit requirement, shareholders would be notified. Other Putnam funds may invest in bankers’ acceptances without regard to this requirement. In accordance with rules issued by the SEC, the fund may from time to time invest all or a portion of its cash balances in money market and/or short-term bond funds advised by Putnam Management. In connection with such investments, Putnam Management may waive a portion of the advisory fees otherwise payable by the fund. See “Charges and expenses” in Part I of this SAI for the amount, if any, waived by Putnam Management in connection with such investments. Mortgage-backed and Asset-backed Securities Mortgage-backed securities, including collateralized mortgage obligations ("CMOs") and certain stripped mortgage-backed securities, represent a participation in, or are secured by, mortgage loans. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Mortgage-backed securities have yield and maturity characteristics corresponding to the underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity, when the entire principal amount comes due, payments on certain mortgage-backed securities include both interest and a partial repayment of principal. Besides the scheduled repayment of principal, repayments of principal may result from the voluntary prepayment, refinancing or foreclosure of the underlying mortgage loans. If property owners make unscheduled prepayments of their mortgage loans, these prepayments will result in early payment of the applicable mortgage-backed securities. In that event the fund may be unable to invest the proceeds from the early payment of the mortgage-backed securities in an investment that provides as high a yield as the mortgage-backed securities. Consequently, early payment associated with mortgage-backed securities may cause these securities to experience significantly greater price and yield volatility than that experienced by traditional fixed-income securities. The occurrence of mortgage prepayments is affected by factors including the level of interest rates, general economic conditions, the location and age of the mortgage and other social and demographic conditions. During periods of falling interest rates, the rate of mortgage prepayments tends to increase, thereby tending to decrease the life of mortgage-backed securities. During periods of rising interest rates, the rate of mortgage prepayments usually decreases, thereby tending to increase the life of mortgage-backed securities. If the life of a mortgage-backed security is inaccurately predicted, the fund may not be able to realize the rate of return it expected. Adjustable rate mortgage securities (“ARMs”), like traditional mortgage-backed securities, are interests in pools of mortgage loans that provide investors with payments consisting of both principal and interest as mortgage loans in the underlying mortgage pool are paid off by the borrowers. Unlike fixed-rate mortgage-backed securities, ARMs are collateralized by or represent interests in mortgage loans with variable rates of interest. These interest rates are reset at periodic intervals, usually by reference to an interest rate index or market interest rate. Although the rate adjustment feature may act as a buffer to reduce sharp changes in the value of adjustable rate securities, these securities are still subject to changes in value based on, among other December 30, 2013 II-41 things, changes in market interest rates or changes in the issuer’s creditworthiness. If rates increase due to a reset, the risk of default by underlying borrowers may increase. Because the interest rates are reset only periodically, changes in the interest rate on ARMs may lag changes in prevailing market interest rates. Also, some ARMs (or the underlying mortgages) are subject to caps or floors that limit the maximum change in the interest rate during a specified period or over the life of the security. As a result, changes in the interest rate on an ARM may not fully reflect changes in prevailing market interest rates during certain periods. The fund may also invest in “hybrid” ARMs, whose underlying mortgages combine fixed-rate and adjustable rate features. Mortgage-backed and asset-backed securities are less effective than other types of securities as a means of "locking in" attractive long-term interest rates. One reason is the need to reinvest prepayments of principal; another is the possibility of significant unscheduled prepayments resulting from declines in interest rates. These prepayments would have to be reinvested at lower rates. The automatic interest rate adjustment feature of mortgages underlying ARMs likewise reduces the ability to lock-in attractive rates. As a result, mortgage-backed and asset-backed securities may have less potential for capital appreciation during periods of declining interest rates than other securities of comparable maturities, although they may have a similar risk of decline in market value during periods of rising interest rates. Prepayments may also significantly shorten the effective maturities of these securities, especially during periods of declining interest rates. Conversely, during periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing the volatility of the fund. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. At times, some mortgage-backed and asset-backed securities will have higher than market interest rates and therefore will be purchased at a premium above their par value. Prepayments may cause losses on securities purchased at a premium. CMOs may be issued by a U.S. government agency or instrumentality or by a private issuer. Although payment of the principal of, and interest on, the underlying collateral securing privately issued CMOs may be guaranteed by the U.S. government or its agencies or instrumentalities, these CMOs represent obligations solely of the private issuer and are not insured or guaranteed by the U.S. government, its agencies or instrumentalities or any other person or entity. Prepayments could cause early retirement of CMOs. CMOs are designed to reduce the risk of prepayment for investors by issuing multiple classes of securities, each having different maturities, interest rates and payment schedules, and with the principal and interest on the underlying mortgages allocated among the several classes in various ways. Payment of interest or principal on some classes or series of CMOs may be subject to contingencies or some classes or series may bear some or all of the risk of default on the underlying mortgages. CMOs of different classes or series are generally retired in sequence as the underlying mortgage loans in the mortgage pool are repaid. If enough mortgages are repaid ahead of schedule, the classes or series of a CMO with the earliest maturities generally will be retired prior to their maturities. Thus, the early retirement of particular classes or series of a CMO would have the same effect as the prepayment of mortgages underlying other mortgage-backed securities. Conversely, slower than anticipated prepayments can extend the effective maturities of CMOs, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing their volatility. Prepayments could result in losses on stripped mortgage-backed securities. Stripped mortgage-backed securities are usually structured with two classes that receive different portions of the interest and principal distributions on a pool of mortgage loans. The yield to maturity on an interest only or “IO” class of stripped mortgage-backed securities is extremely sensitive not only to changes in prevailing interest rates but also to the rate of principal payments (including prepayments) on the underlying assets. A rapid rate of principal December 30, 2013 II-42 prepayments may have a measurable adverse effect on the fund's yield to maturity to the extent it invests in IOs. If the assets underlying the IO experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal only or “POs” tend to increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The secondary market for stripped mortgage-backed securities may be more volatile and less liquid than that for other mortgage-backed securities, potentially limiting the fund's ability to buy or sell those securities at any particular time. The fund currently does not intend to invest more than 35% of its assets in IOs and POs under normal market conditions. The risks associated with other asset-backed securities (including in particular the risks of issuer default and of early prepayment) are generally similar to those described above for CMOs. In addition, because asset-backed securities generally do not have the benefit of a security interest in the underlying assets that is comparable to a mortgage, asset-backed securities present certain additional risks that are not present with mortgage-backed securities. The ability of an issuer of asset-backed securities to enforce its security interest in the underlying assets may be limited. For example, revolving credit receivables are generally unsecured and the debtors on such receivables are entitled to the protection of a number of state and federal consumer credit laws, many of which give debtors the right to set-off certain amounts owed, thereby reducing the balance due. Automobile receivables generally are secured, but by automobiles, rather than by real property. Asset-backed securities may be collateralized by the fees earned by service providers. The value of asset-backed securities may be substantially dependent on the servicing of the underlying asset and are therefore subject to risks associated with negligence by, or defalcation of, their servicers. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. The insolvency of entities that generate receivables or that utilize the assets may result in added costs and delays in addition to losses associated with a decline in the value of the underlying assets. Options on Securities Writing covered options. The fund may write covered call options and covered put options on optionable securities held in its portfolio or that it has an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the fund’s books), when in the opinion of Putnam Management such transactions are consistent with the fund's investment objective(s) and policies. Call options written by the fund give the purchaser the right to buy the underlying securities from the fund at a stated exercise price; put options give the purchaser the right to sell the underlying securities to the fund at a stated price. The fund may write only covered options, which means that, so long as the fund is obligated as the writer of a call option, it will own the underlying securities subject to the option (or comparable securities satisfying the cover requirements of securities exchanges) or have an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the fund’s books). In the case of put options, the fund will set aside on its books assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees and equal in value to the price to be paid if the option is exercised. In addition, the fund will be considered to have covered a put or call option if and to the extent that it holds an option that offsets some or all of the risk of the option it has written. The fund may write combinations of covered puts and calls on the same underlying security. The fund will receive a premium from writing a put or call option, which increases the fund's return in the event the option expires unexercised or is closed out at a profit. The amount of the premium reflects, among other things, the relationship between the exercise price and the current market value of the underlying December 30, 2013 II-43 security, the volatility of the underlying security, the amount of time remaining until expiration, current interest rates, and the effect of supply and demand in the options market and in the market for the underlying security. By writing a call option, if the fund holds the security, the fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option but continues to bear the risk of a decline in the value of the underlying security. If the fund does not hold the underlying security, the fund bears the risk that, if the market price exceeds the option strike price, the fund will suffer a loss equal to the difference at the time of exercise. By writing a put option, the fund assumes the risk that it may be required to purchase the underlying security for an exercise price higher than its then-current market value, resulting in a potential capital loss unless the security subsequently appreciates in value. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction, in which it purchases an offsetting option. The fund realizes a profit or loss from a closing transaction if the cost of the transaction (option premium plus transaction costs) is less or more than the premium received from writing the option. If the fund writes a call option but does not own the underlying security, and when it writes a put option, the fund may be required to deposit cash or securities with its broker as "margin," or collateral, for its obligation to buy or sell the underlying security. As the value of the underlying security varies, the fund may have to deposit additional margin with the broker. Margin requirements are complex and are fixed by individual brokers, subject to minimum requirements currently imposed by the Federal Reserve Board and by stock exchanges and other self-regulatory organizations. Purchasing put options. The fund may purchase put options to protect its portfolio holdings in an underlying security against a decline in market value. Such protection is provided during the life of the put option since the fund, as holder of the option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying security's market price. In order for a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs. By using put options in this manner, the fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs. The fund may also purchase put options for other investment purposes, including to take a short position in the security underlying the put option. Purchasing call options. The fund may purchase call options to hedge against an increase in the price of securities that the fund wants ultimately to buy. Such hedge protection is provided during the life of the call option since the fund, as holder of the call option, is able to buy the underlying security at the exercise price regardless of any increase in the underlying security's market price. In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs. The fund may also purchase call options for other investment purposes. Risk factors in options transactions . The successful use of the fund's options strategies depends on the ability of Putnam Management to forecast correctly interest rate and market movements. For example, if the fund were to write a call option based on Putnam Management's expectation that the price of the underlying security would fall, but the price were to rise instead, the fund could be required to sell the security upon exercise at a price below the current market price. Similarly, if the fund were to write a put option based on Putnam Management's expectation that the price of the underlying security would rise, but the price were to fall instead, the fund could be required to purchase the security upon exercise at a price higher than the current market price. When the fund purchases an option, it runs the risk that it will lose its entire investment in the option in a relatively short period of time, unless the fund exercises the option or enters into a closing sale transaction before the option's expiration. If the price of the underlying security does not rise (in the case of a call) or fall (in the case of a put) to an extent sufficient to cover the option premium and transaction costs, the fund will December 30, 2013 II-44 lose part or all of its investment in the option. This contrasts with an investment by the fund in the underlying security, since the fund will not realize a loss if the security's price does not change. The effective use of options also depends on the fund's ability to terminate option positions at times when Putnam Management deems it desirable to do so. There is no assurance that the fund will be able to effect closing transactions at any particular time or at an acceptable price. If a secondary market in options were to become unavailable, the fund could no longer engage in closing transactions. Lack of investor interest might adversely affect the liquidity of the market for particular options or series of options. A market may discontinue trading of a particular option or options generally. In addition, a market could become temporarily unavailable if unusual events such as volume in excess of trading or clearing capability were to interrupt its normal operations. A market may at times find it necessary to impose restrictions on particular types of options transactions, such as opening transactions. For example, if an underlying security ceases to meet qualifications imposed by the market or the Options Clearing Corporation, new series of options on that security will no longer be opened to replace expiring series, and opening transactions in existing series may be prohibited. If an options market were to become unavailable, the fund as a holder of an option would be able to realize profits or limit losses only by exercising the option, and the fund, as option writer, would remain obligated under the option until expiration or exercise. Disruptions in the markets for the securities underlying options purchased or sold by the fund could result in losses on the options. For example, if a fund is unable to purchase a security underlying a put option it had purchased, the fund may be unable to exercise the put option. If trading is interrupted in an underlying security, the trading of options on that security is normally halted as well. As a result, the fund as purchaser or writer of an option will be unable to close out its positions until options trading resumes, and it may be faced with considerable losses if trading in the security reopens at a substantially different price. In addition, the Options Clearing Corporation or other options markets may impose exercise restrictions. If a prohibition on exercise is imposed at the time when trading in the option has also been halted, the fund as purchaser or writer of an option will be locked into its position until one of the two restrictions has been lifted. If the Options Clearing Corporation were to determine that the available supply of an underlying security appears insufficient to permit delivery by the writers of all outstanding calls in the event of exercise, it may prohibit indefinitely the exercise of put options. The fund, as holder of such a put option, could lose its entire investment if it is unable to exercise the put option prior to its expiration. Foreign-traded options are subject to many of the same risks presented by internationally-traded securities. In addition, because of time differences between the United States and various foreign countries, and because different holidays are observed in different countries, foreign options markets may be open for trading during hours or on days when U.S. markets are closed. As a result, option premiums may not reflect the current prices of the underlying interest in the United States. Over-the-counter ("OTC") options purchased by the fund and assets held to cover OTC options written by the fund may, under certain circumstances, be considered illiquid securities for purposes of any limitation on the fund's ability to invest in illiquid securities. The fund may use both European-style options, which are only exercisable immediately prior to their expiration, and American-style options, which are exercisable at any time prior to the expiration date. In addition to options on securities and futures, the fund may also enter into options on futures, swaps, or other instruments as described elsewhere in this SAI. Preferred Stocks and Convertible Securities December 30, 2013 II-45 The fund may invest in preferred stocks or convertible securities. A preferred stock generally pays dividends at a specified rate and has preference over common stock in the payment of dividends and the liquidation of an issuer's assets but is junior to the debt securities of the issuer in those same respects. The market prices of preferred stocks are subject to changes in interest rates and are more sensitive to changes in an issuer's creditworthiness than are the prices of debt securities. Shareholders of preferred stock may suffer a loss of value if dividends are not paid. Under ordinary circumstances, preferred stock does not carry voting rights. In addition, many preferred stocks may be called or redeemed prior to their maturity by the issuer under certain conditions. Convertible securities include bonds, debentures, notes, preferred stocks and other securities that may be converted into or exchanged for, at a specific price or formula within a particular period of time, a prescribed amount of common stock or other equity securities of the same or a different issuer. Convertible securities entitle the holder to receive interest paid or accrued on debt or dividends paid or accrued on preferred stock until the security matures or is redeemed, converted or exchanged. The market value of a convertible security is a function of its "investment value" and its "conversion value." A security's "investment value" represents the value of the security without its conversion feature ( i.e. , a nonconvertible fixed income security). The investment value may be determined by reference to its credit quality and the current value of its yield to maturity or probable call date. At any given time, investment value is dependent upon such factors as the general level of interest rates, the yield of similar nonconvertible securities, the financial strength of the issuer and the seniority of the security in the issuer's capital structure. A security's "conversion value" is determined by multiplying the number of shares the holder is entitled to receive upon conversion or exchange by the current price of the underlying security. If the conversion value of a convertible security is significantly below its investment value, the convertible security will trade like nonconvertible debt or preferred stock and its market value will not be influenced greatly by fluctuations in the market price of the underlying security. Conversely, if the conversion value of a convertible security is near or above its investment value, the market value of the convertible security will be more heavily influenced by fluctuations in the market price of the underlying security. Convertible securities generally have less potential for gain than common stocks. The fund's investments in convertible securities may at times include securities that have a mandatory conversion feature, pursuant to which the securities convert automatically into common stock or other equity securities at a specified date and a specified conversion ratio, or that are convertible at the option of the issuer. Because conversion of the security is not at the option of the holder, the fund may be required to convert the security into the underlying common stock even at times when the value of the underlying common stock or other equity security has declined substantially. The fund's investments in preferred stocks and convertible securities, particularly securities that are convertible into securities of an issuer other than the issuer of the convertible security, may be illiquid. The fund may not be able to dispose of such securities in a timely fashion or for a fair price, which could result in losses to the fund. Private Placements and Restricted Securities The fund may invest in securities that are purchased in private placements and, accordingly, are subject to restrictions on resale as a matter of contract or under federal securities laws. Because there may be relatively few potential purchasers for such investments, especially under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell such securities when Putnam Management believes it advisable to do so or may be able to sell such securities December 30, 2013 II-46 only at prices lower than if such securities were more widely held. At times, it may also be more difficult to determine the fair value of such securities for purposes of computing the fund's net asset value. While such private placements may offer attractive opportunities for investment not otherwise available on the open market, the securities so purchased are often "restricted securities," i.e. , securities which cannot be sold to the public without registration under the Securities Act of 1933 (the “Securities Act”) or the availability of an exemption from registration (such as Rules 144 or 144A), or which are "not readily marketable" because they are subject to other legal or contractual delays in or restrictions on resale. The absence of a trading market can make it difficult to ascertain a market value for illiquid investments. Disposing of illiquid investments may involve time-consuming negotiation and legal expenses, and it may be difficult or impossible for the fund to sell them promptly at an acceptable price. The fund may have to bear the extra expense of registering such securities for resale and the risk of substantial delay in effecting such registration. In addition, market quotations are less readily available. The judgment of Putnam Management may at times play a greater role in valuing these securities than in the case of publicly traded securities. Generally speaking, restricted securities may be sold only to qualified institutional buyers, or in a privately negotiated transaction to a limited number of purchasers, or in limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration, or in a public offering for which a registration statement is in effect under the Securities Act. The fund may be deemed to be an "underwriter" for purposes of the Securities Act when selling restricted securities to the public, and in such event the fund may be liable to purchasers of such securities if the registration statement prepared by the issuer, or the prospectus forming a part of it, is materially inaccurate or misleading. The SEC Staff currently takes the view that any delegation by the Trustees of the authority to determine that a restricted security is readily marketable (as described in the investment restrictions of the funds) must be pursuant to written procedures established by the Trustees and the Trustees have delegated such authority to Putnam Management. Real Estate Investment Trusts (REITs) The fund may invest in REITs. REITs are pooled investment vehicles that invest primarily in either real estate or real estate related loans. Like regulated investment companies such as the fund, REITs are not taxed on income distributed to shareholders provided that they comply with certain requirements under the Code. The fund will indirectly bear its proportionate share of any expenses paid by REITs in which it invests in addition to the fund’s own expenses. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). REITs are generally classified as equity REITs, mortgage REITs or a combination of equity and mortgage REITs. Equity REITs invest the majority of their assets directly in real property and derive income primarily from the collection of rents. Equity REITs can also realize capital gains by selling properties that have appreciated in value. Mortgage REITs invest the majority of their assets in real estate mortgages and derive income from the collection of interest payments. Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the risk of borrower default, the likelihood of which is increased for mortgage REITs that invest in sub-prime mortgages. REITs, and mortgage REITs in particular, are also subject to interest rate risk. REITs are dependent upon their operators’ management skills, are generally not diversified (except to the extent the Code requires), and are subject to heavy cash flow dependency and the risk of default by borrowers. REITs are also subject to the possibility of failing to qualify for tax-free pass-through of income under the Code or failing to maintain their exemptions from registration under the 1940 Act. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than more widely held securities. December 30, 2013 II-47 The fund's investment in a REIT may require the fund to accrue and distribute income not yet received or may result in the fund making distributions that constitute a return of capital to fund shareholders for federal income tax purposes or may require the fund to accrue and distribute income not yet received. In addition, distributions by a fund from REITs will not qualify for the corporate dividends-received deduction, or, generally, for treatment as qualified dividend income. Redeemable Securities Certain securities held by the fund may permit the issuer at its option to "call" or redeem its securities. If an issuer were to redeem securities held by the fund during a time of declining interest rates, the fund may not be able to reinvest the proceeds in securities providing the same investment return as the securities redeemed. Repurchase Agreements Each fund may enter into repurchase agreements amounting to not more than 25% of its total assets, except that this 25% limitation does not apply to repurchase agreements entered into in connection with short sales and to investments by a money market fund and Putnam Short Term Investment Fund. Money market funds and Putnam Short Term Investment Fund may invest without limit in repurchase agreements. A repurchase agreement is a contract under which the fund, the buyer under the contract, acquires a security subject to the obligation of the seller (or repurchase agreement counterparty) to repurchase, and the fund to resell, the security at a fixed time and price, which represents the fund's cost plus interest (or, for repurchase agreements under which the fund acquires a security and then sells it short, the fund’s cost of “borrowing” the security). A repurchase agreement with a stated maturity of longer than one week is considered an illiquid investment. It is the fund's present intention to enter into repurchase agreements only with banks and registered broker-dealers. The fund may enter into repurchase agreements, including with respect to securities it wishes to sell short. See “Short Sales” in this SAI. Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, settlement may be made by delivery of cash equal to the difference between (a) the sum of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. The fund may be exposed to the credit risk of the repurchase agreement counterparty (or seller) in the event that the counterparty is unable to close out the repurchase agreement in accordance with its terms. If the seller defaults, the fund could realize a loss on the sale of the underlying security to the extent that the proceeds of the sale including accrued interest are less than the resale price provided in the agreement including interest. In addition, if the seller should be involved in bankruptcy or insolvency proceedings, the fund may incur delay and costs in selling the underlying security or may suffer a loss of principal and interest if the fund is treated as an unsecured creditor and required to return the underlying collateral to the seller's estate. Pursuant to an exemptive order issued by the SEC, the fund may transfer uninvested cash balances into a joint account, along with cash of other Putnam funds and certain other accounts. These balances may be invested in one or more repurchase agreements and/or short-term money market instruments. The fund may also enter into reverse repurchase agreements. Under a reverse repurchase agreement, the fund sells portfolio assets subject to an agreement by the fund to repurchase the same assets at an agreed upon price and date. The fund can use the proceeds received from entering into a reverse repurchase agreement to make additional investments, which generally causes the fund’s portfolio to behave as if it were leveraged. If the buyer in a reverse repurchase agreement files for bankruptcy or becomes insolvent, the fund may be unable to December 30, 2013 II-48 recover the securities it sold and as a result would realize a loss equal to the difference between the value of those securities and the payment it received for them. The size of this loss will depend upon the difference between what the buyer paid for the securities the fund sold to it and the value of those securities (e.g., a buyer may pay $95 for a bond with a market value of $100). In the event of a buyer’s bankruptcy or insolvency, the fund’s use of proceeds from the sale of its securities may be restricted while the other party or its trustee or receiver determines whether to honor the fund’s right to repurchase the securities. The fund’s use of reverse repurchase agreements also subjects the fund to interest costs based on the difference between the sale and repurchase price of a security involved in such a transaction. Additionally, reverse repurchase agreements entail the same risks as over-the-counter derivatives. These include the risk that the counterparty to the reverse repurchase agreement may not be able to fulfill its obligations, as discussed above, that the parties may disagree as to the meaning or application of contractual terms, or that the instrument may not perform as expected. Securities Loans The fund may make secured loans of its portfolio securities, on either a short-term or long-term basis, amounting to not more than 25% of its total assets, thereby realizing additional income. The risks in lending portfolio securities, as with other extensions of credit, consist of possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. If a borrower defaults, the value of the collateral may decline before the fund can dispose of it. As a matter of policy, securities loans are made to broker-dealers pursuant to agreements requiring that the loans be continuously secured by collateral consisting of cash or short-term debt obligations at least equal at all times to the value of the securities on loan, "marked-to-market" daily. The borrower pays to the fund an amount equal to any dividends or interest received on securities lent. The fund retains all or a portion of the interest received on investment of the cash collateral or receives a fee from the borrower. Although voting rights, or rights to consent, with respect to the loaned securities may pass to the borrower, the fund retains the right to call the loans at any time on reasonable notice, and it will do so to enable the fund to exercise voting rights on any matters materially affecting the investment. The fund may also call such loans in order to sell the securities. The fund may pay fees in connection with arranging loans of its portfolio securities. Securities of Other Investment Companies Securities of other investment companies, including shares of open- and closed-end investment companies and unit investment trusts (which may include exchange-traded funds (“ETFs”)), represent interests in collective investment portfolios that, in turn, invest directly in underlying instruments. The fund may invest in other investment companies when it has more uninvested cash than Putnam Management believes is advisable, when it receives cash collateral from securities lending arrangements, when there is a shortage of direct investments available, or when Putnam Management believes that investment companies offer attractive values. Investment companies may be structured to perform in a similar fashion to a broad-based securities index or may focus on a particular strategy or class of assets. ETFs typically seek to track the performance or dividend yield of specific indexes or companies in related industries. These indexes may be broad-based, sector-based or international. Investing in investment companies involves substantially the same risks as investing directly in the underlying instruments, but also involves expenses at the investment company-level, such as portfolio management fees and operating expenses. These expenses are in addition to the fees and expenses of the fund itself, which may lead to duplication of expenses while the fund owns another investment company’s shares. In addition, investing in investment companies involves the risk that they will not perform in exactly the same fashion, or in response to the same factors, as the underlying instruments or index. To the extent the fund invests in other investment companies that are professionally managed, its performance will also depend on the investment and research abilities of investment managers other than Putnam Management. December 30, 2013 II-49 Open-end investment companies typically offer their shares continuously at net asset value plus any applicable sales charge and stand ready to redeem shares upon shareholder request. The shares of certain other types of investment companies, such as ETFs and closed-end investment companies, typically trade on a stock exchange or over-the-counter at a premium or a discount to their net asset value. In the case of closed-end investment companies, the number of shares is typically fixed. The securities of closed-end investment companies and ETFs carry the risk that the price the fund pays or receives may be higher or lower than the investment company’s net asset value. ETFs and closed-end investment companies are also subject to certain additional risks, including the risks of illiquidity and of possible trading halts due to market conditions or other reasons, based on the policies of the relevant exchange. The shares of investment companies, particularly closed-end investment companies, may also be leveraged, which would increase the volatility of the fund’s net asset value. The extent to which the fund can invest in securities of other investment companies, including ETFs, is generally limited by federal securities laws. For more information regarding the tax treatment of ETFs, please see “Taxes” below. Short Sales The fund may engage in short sales of securities either as a hedge against potential declines in value of a portfolio security or to realize appreciation when a security that the fund does not own declines in value. Short sales are transactions in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The fund may also engage in short sales by entering into a repurchase agreement with respect to the security it wishes to sell short. See “– Repurchase Agreements” in this SAI. The fund will incur a gain if the price of the security declines between the date of the short sale and the date on which the fund replaces the borrowed security (or closes out the related repurchase agreement); and the fund will incur a loss if the price of the security increases between those dates. Such a loss is theoretically unlimited since the potential increase in the market price of the security sold short is not limited. Until the security is replaced, the fund must pay the lender (or repurchase agreement counterparty) any dividends or interest that accrues during the period of the loan (or repurchase agreement). To borrow (or enter into a repurchase agreement with respect to) the security, the fund also may be required to pay a premium, which would increase the cost of the security sold. The fund’s successful use of short sales is subject to Putnam Management’s ability to accurately predict movements in the market price of the security sold short. Short selling may involve financial leverage because the fund is exposed both to changes in the market price of the security sold short and to changes in the value of securities purchased with the proceeds of the short sale, effectively leveraging its assets. Under adverse market conditions, a fund may have difficulty purchasing securities to meet its short sale delivery obligations, and may be required to close out its short position at a time when the fund would not choose to do so, and may therefore have to sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment considerations may not favor such sales. While the fund has an open short position, it will segregate, by appropriate notation on its books or the books of its custodian, cash or liquid assets at least equal in value to the market value of the securities sold short. The segregated amount will be “marked-to-market” daily. Because of this segregation, the fund does not consider these transactions to be “senior securities” for purposes of the 1940 Act. In connection with short sale transactions, the fund may be required to pledge certain additional assets for the benefit of the securities lender (or repurchase agreement counterparty) and the fund may, while such assets remain pledged, be limited in its ability to invest those assets in accordance with the fund’s investment strategies. December 30, 2013 II-50 Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, in lieu of delivering the securities sold short, settlement may be made by delivery of cash equal to the difference between (a) the sum of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. Because that cash amount represents the fund’s maximum loss in the event of the insolvency of the counterparty, the fund will, except where the local market practice for foreign securities to be sold short requires payment prior to delivery of such securities, treat such amount, rather than the full notional amount of the repurchase agreement, as its “investment” in securities of the counterparty for purposes of all applicable investment restrictions, including its fundamental policy with respect to diversification. Short-term Trading In seeking the fund's objective(s), Putnam Management will buy or sell portfolio securities whenever Putnam Management believes it appropriate to do so. From time to time the fund will buy securities intending to seek short-term trading profits. A change in the securities held by the fund is known as "portfolio turnover" and generally involves some expense to the fund. This expense may include brokerage commissions or dealer markups and other transaction costs on both the sale of securities and the reinvestment of the proceeds in other securities. If sales of portfolio securities cause the fund to realize net short-term capital gains, such gains will be taxable as ordinary income. As a result of the fund's investment policies, under certain market conditions the fund's portfolio turnover rate may be higher than that of other mutual funds. Portfolio turnover rate for a fiscal year is the ratio of the lesser of purchases or sales of portfolio securities to the monthly average of the value of portfolio securities excluding securities whose maturities at acquisition were one year or less. The fund's portfolio turnover rate is not a limiting factor when Putnam Management considers a change in the fund's portfolio. Special Purpose Acquisition Companies The fund may invest in stock, warrants, and other securities of special purpose acquisition companies (“SPACs”) or similar special purpose entities that pool funds to seek potential acquisition opportunities. Unless and until an acquisition is completed, a SPAC generally invests its assets (less a portion retained to cover expenses) in U.S. Government securities, money market securities and cash; if an acquisition that meets the requirements for the SPAC is not completed within a pre-established period of time, the invested funds are returned to the entity’s shareholders. Because SPACs and similar entities are in essence blank check companies without an operating history or ongoing business other than seeking acquisitions, the value of their securities is particularly dependent on the ability of the entity’s management to identify and complete a profitable acquisition. Some SPACs may pursue acquisitions only within certain industries or regions, which may increase the volatility of their prices. In addition, these securities, which are typically traded in the over-the-counter market, may be considered illiquid and/or be subject to restrictions on resale. Structured Investments A structured investment is a security having a return tied to an underlying index or other security or asset class. Structured investments generally are individually negotiated agreements and may be traded over-the-counter. Structured investments are organized and operated to restructure the investment characteristics of the underlying security. This restructuring involves the deposit with or purchase by an entity, such as a corporation or trust, or specified instruments (such as commercial bank loans) and the issuance by that entity or one or more classes of securities (“structured securities”) backed by, or representing interests in, the underlying instruments. The cash flow on the underlying instruments may be apportioned among the newly issued structured securities to create securities with different investment characteristics, such as varying maturities, payment priorities and interest rate provisions, and the extent of such payments made with respect December 30, 2013 II-51 to structured securities is dependent on the extent of the cash flow on the underlying instruments. Because structured securities typically involve no credit enhancement, their credit risk generally will be equivalent to that of the underlying instruments. Investments in structured securities are generally of a class of structured securities that is either subordinated or unsubordinated to the right of payment of another class. Subordinated structured securities typically have higher yields and present greater risks than unsubordinated structured securities. Structured securities are typically sold in private placement transactions, and there currently is no active trading market for structured securities. Investments in government and government-related and restructured debt instruments are subject to special risks, including the inability or unwillingness to repay principal and interest, requests to reschedule or restructure outstanding debt and requests to extend additional loan amounts. Swap Agreements The fund may enter into swap agreements and other types of over-the-counter transactions such as caps, floors and collars with broker-dealers or other financial institutions for hedging or investment purposes. A swap involves the exchange by the fund with another party of their respective commitments to pay or receive cash flows, e.g. , an exchange of floating rate payments for fixed-rate payments. The purchase of a cap entitles the purchaser, to the extent that a specified index or other underlying financial measure exceeds a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the cap. The purchase of a floor entitles the purchaser, to the extent that a specified index or other underlying financial measure falls or other underlying measure below a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the floor. A collar combines elements of a cap and a floor. Swap agreements and similar transactions can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors. Depending on their structures, swap agreements may increase or decrease the fund's exposure to long-or short-term interest rates (in the United States or abroad), foreign currency values, mortgage securities, mortgage rates, corporate borrowing rates, or other factors such as security prices, inflation rates or the volatility of an index or one or more securities. For example, if the fund agrees to exchange payments in U.S. dollars for payments in a non-U.S. currency, the swap agreement would tend to decrease the fund's exposure to U.S. interest rates and increase its exposure to that non-U.S. currency and interest rates. The fund may also engage in total return swaps, in which payments made by the fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity or fixed-income security, a combination of such securities, or an index). A total return swap may add leverage to a portfolio by providing investment exposure to an underlying asset or market where the fund does not own or take physical custody of such asset or invest directly in such market. The fund’s ability to realize a profit from such transactions will depend on the ability of the financial institutions with which it enters into the transactions to meet their obligations to the fund. If a counterparty's creditworthiness declines, the value of the agreement would be likely to decline, potentially resulting in losses. If a default occurs by the other party to such transaction, the fund will have contractual remedies pursuant to the agreements related to the transaction, which may be limited by applicable law in the case of a counterparty's insolvency. Under certain circumstances, suitable transactions may not be available to the fund, or the fund may be unable to close out its position under such transactions at the same time, or at the same price, as if it had purchased comparable publicly traded securities. The fund may also enter into options on swap agreements ("swaptions"). A swaption is a contract that gives a counterparty the right (but not the obligation) to enter into a new swap agreement or to shorten, extend, cancel or otherwise modify an existing swap agreement, at some designated future time on specified terms. The fund may write (sell) and purchase put and call swaptions to the same extent it may make use of standard options on December 30, 2013 II-52 securities or other instruments. Swaptions are generally subject to the same risks involved in the fund’s use of options. See “—Options on Securities.” A credit default swap is an agreement between the fund and a counterparty that enables the fund to buy or sell protection against a credit event related to a particular issuer. One party, acting as a “protection buyer,” makes periodic payments to the other party, a “protection seller,” in exchange for a promise by the protection seller to make a payment to the protection buyer if a negative credit event (such as a delinquent payment or default) occurs with respect to a referenced bond or group of bonds. Credit default swaps may also be structured based on the debt of a basket of issuers, rather than a single issuer, and may be customized with respect to the default event that triggers purchase or other factors (for example, the Nth default within a basket, or defaults by a particular combination of issuers within the basket, may trigger a payment obligation). The fund may enter into credit default swap contracts for investment purposes. As a credit protection seller in a credit default swap contract, the fund would be required to pay the par (or other agreed-upon) value of a referenced debt obligation to the counterparty in the event of a default by a third party, such as a U.S. or non-U.S. corporate issuer, on the debt obligation. In return for its obligation, the fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no event of default has occurred. If no default occurs, the fund would keep the stream of payments and would have no payment obligations. As the seller, the fund would be subject to investment exposure on the notional amount of the swap. The fund may also purchase credit default swap contracts in order to hedge against the risk of default of the debt of a particular issuer or basket of issuers or profit from changes in the creditworthiness of the particular issuer(s) (also known as “buying credit protection”). In these cases, the fund would function as the counterparty referenced in the preceding paragraph. This would involve the risk that the investment may expire worthless and would only generate income in the event of an actual default by the issuer(s) of the underlying obligation(s) (or, as applicable, a credit downgrade or other indication of financial instability). It would also involve the risk that the seller may fail to satisfy its payment obligations to the fund in the event of a default. The purchase of credit default swaps involves costs, which will reduce the fund’s return. Tax-exempt Securities General description. As used in this SAI, the term "Tax-exempt Securities" includes debt obligations issued by a state, its political subdivisions (for example, counties, cities, towns, villages, districts and authorities) and their agencies, instrumentalities or other governmental units, the interest from which is, in the opinion of bond counsel, exempt from federal income tax and (if applicable) the corresponding state’s personal income tax. Such obligations are issued to obtain funds for various public purposes, including the construction of a wide range of public facilities, such as airports, bridges, highways, housing, hospitals, mass transportation, schools, streets and water and sewer works. Other public purposes for which Tax-exempt Securities may be issued include the refunding of outstanding obligations or the payment of general operating expenses. Short-term Tax-exempt Securities are generally issued by state and local governments and public authorities as interim financing in anticipation of tax collections, revenue receipts or bond sales to finance such public purposes. In addition, certain types of "private activity" bonds may be issued by public authorities to finance projects such as privately operated housing facilities; certain local facilities for supplying water, gas or electricity; sewage or solid waste disposal facilities; student loans; or public or private institutions for the construction of educational, hospital, housing and other facilities. Such obligations are included within the term Tax-exempt Securities if the interest paid thereon is, in the opinion of bond counsel, exempt from federal income tax and (if applicable) state personal income tax (such interest may, however, be subject to federal alternative minimum tax). Other types of private activity bonds, the proceeds of which are used for the construction, repair or improvement of, or to obtain equipment for, privately operated industrial or commercial facilities, may also December 30, 2013 II-53 constitute Tax-exempt Securities, although the current federal tax laws place substantial limitations on the size of such issues. Tax-exempt Securities share many of the structural features and risks of other bonds, as described elsewhere in this SAI. For example, the fund may purchase callable Tax-exempt Securities, zero-coupon Tax-exempt Securities, or “stripped” Tax-exempt Securities, which entail additional risks. The fund may also purchase structured or asset-backed Tax-exempt Securities, such as the securities (including preferred stock) of special purpose entities that hold interests in the Tax-exempt Securities of one or more issuers and issue “tranched” securities that are entitled to receive payments based on the cash flows from those underlying securities. See “—Redeemable securities,” “—Zero-coupon and Payment-in-kind Bonds,” “—Structured investments,” and “—Mortgage-backed and Asset-backed Securities” in this SAI. Structured Tax-exempt Securities may involve increased risk that the interest received by the fund may not be exempt from federal or state income tax, or that such interest may result in liability for the alternative minimum tax for shareholders of the fund. For example, in certain cases, the issuers of certain securities held by a special purpose entity may not have received an unqualified opinion of bond counsel that the interest from the securities will be exempt from federal income tax and (if applicable) the corresponding state’s personal income tax. The amount of information about the financial condition of an issuer of Tax-exempt Securities may not be as extensive as that which is made available by corporations whose securities are publicly traded. As a result, the achievement of the fund's goals is more dependent on Putnam Management's investment analysis than would be the case if the fund were investing in securities of better-known issuers. Escrow-secured or pre-refunded bonds. These securities are created when an issuer uses the proceeds from a new bond issue to buy high grade, interest-bearing debt securities, generally direct obligations of the U.S. government, in order to redeem (or “pre-refund”), before maturity, an outstanding bond issue that is not immediately callable. These securities are then deposited in an irrevocable escrow account held by a trustee bank to secure all future payments of principal and interest on the pre-refunded bond until that bond’s call date. Pre-refunded bonds often receive an ‘AAA’ or equivalent rating. Because pre-refunded bonds still bear the same interest rate, and have a very high credit quality, their price may increase. However, as the original bond approaches its call date, the bond's price will fall to its call price. Residual interest bonds. The fund may invest in residual interest bonds, which are created by depositing municipal securities in a trust and dividing the income stream of an underlying municipal bond in two parts, one, a variable rate security and the other, a residual interest bond. The interest rate for the variable rate security is determined by an index or a periodic auction process, while the residual interest bond holder receives the balance of the income from the underlying municipal bond less an auction fee. The market prices of residual interest bonds may be highly sensitive to changes in market rates and may decrease significantly when market rates increase. Tobacco Settlement Revenue Bonds. The fund may invest in tobacco settlement revenue bonds, which are secured by an issuing state’s proportionate share of payments under the Master Settlement Agreement (“MSA”). The MSA is an agreement that was reached out of court in November 1998 between 46 states and six U.S. jurisdictions and tobacco manufacturers representing an overwhelming majority of U.S. market share. The MSA provides for annual payments by the manufacturers to the states and jurisdictions in perpetuity in exchange for releasing all claims against the manufacturers and a pledge of no further litigation. The MSA established a base payment schedule and a formula for adjusting payments each year. Tobacco manufacturers pay into a master escrow trust based on their market share, and each state receives a fixed percentage of the payment as set forth in the MSA. Within some states, certain localities may in turn be allocated a specific portion of the state’s MSA payment pursuant to an arrangement with the state. A number of state and local governments have securitized the future flow of payments under the MSA by selling bonds pursuant to indentures, some through distinct governmental entities created for such purpose. December 30, 2013 II-54 The bonds are backed by the future revenue flow that is used for principal and interest payments on the bonds. Annual payments on the bonds, and thus risk to the fund, are dependent on the receipt of future settlement payments by the state or its instrumentality. The actual amount of future settlement payments may vary based on, among other things, annual domestic cigarette shipments, inflation, the financial capability of participating tobacco companies, and certain offsets for disputed payments. Payments made by tobacco manufacturers could be reduced if cigarette shipments continue to decline below the base levels used in establishing manufacturers’ payment obligations under the MSA. Demand for cigarettes in the U.S. could continue to decline based on many factors, including, without limitation, anti-smoking campaigns, tax increases, price increases implemented to recoup the cost of payments by tobacco companies under the MSA, reduced ability to advertise, enforcement of laws prohibiting sales to minors, elimination of certain sales venues such as vending machines, and the spread of local ordinances restricting smoking in public places. Because tobacco settlement bonds are backed by payments from the tobacco manufacturers, and generally not by the credit of the state or local government issuing the bonds, their creditworthiness depends on the ability of tobacco manufacturers to meet their obligations. The bankruptcy of an MSA-participating manufacturer could cause delays or reductions in bond payments, which would affect the fund’s net asset value. Under the MSA, a market share loss by MSA-participating tobacco manufacturers to non-MSA participating manufacturers would also cause a downward adjustment in the payment amounts under some circumstances. The MSA and tobacco manufacturers have been and continue to be subject to various legal claims, including, among others, claims that the MSA violates federal antitrust law. In addition, the United States Department of Justice has alleged in a civil lawsuit that the major tobacco companies defrauded and misled the American public about the health risks associated with smoking cigarettes. An adverse outcome to this lawsuit or to any other litigation matters or regulatory actions relating to the MSA or affecting tobacco manufacturers could adversely affect the payment streams associated with the MSA or cause delays or reductions in bond payments by tobacco manufacturers. In addition to the risks described above, tobacco settlement revenue bonds are subject to other risks described in this SAI, including the risks of asset-backed securities discussed under “Mortgage-backed and Asset-backed Securities.” Participation interests (Money Market Funds only). The money market funds may invest in Tax-exempt Securities either by purchasing them directly or by purchasing certificates of accrual or similar instruments evidencing direct ownership of interest payments or principal payments, or both, on Tax-exempt Securities, provided that, in the opinion of counsel, any discount accruing on a certificate or instrument that is purchased at a yield not greater than the coupon rate of interest on the related Tax-exempt Securities will be exempt from federal income tax to the same extent as interest on the Tax-exempt Securities. The money market funds may also invest in Tax-exempt Securities by purchasing from banks participation interests in all or part of specific holdings of Tax-exempt Securities. These participations may be backed in whole or in part by an irrevocable letter of credit or guarantee of the selling bank. The selling bank may receive a fee from the money market funds in connection with the arrangement. The money market funds will not purchase such participation interests unless it receives an opinion of counsel or a ruling of the IRS that interest earned by it on Tax-exempt Securities in which it holds such participation interests is exempt from federal income tax. No money market fund expects to invest more than 5% of its assets in participation interests. Stand-by commitments. When the fund purchases Tax-exempt Securities, it has the authority to acquire stand-by commitments from banks and broker-dealers with respect to those Tax-exempt Securities. A stand-by commitment may be considered a security independent of the Tax-exempt security to which it relates. The amount payable by a bank or dealer during the time a stand-by commitment is exercisable, absent unusual circumstances, would be substantially the same as the market value of the underlying Tax-exempt security to a third party at any time. The fund expects that stand-by commitments generally will be available without the December 30, 2013 II-55 payment of direct or indirect consideration. The fund does not expect to assign any value to stand-by commitments. Yields. The yields on Tax-exempt Securities depend on a variety of factors, including general money market conditions, effective marginal tax rates, the financial condition of the issuer, general conditions of the Tax-exempt security market, the size of a particular offering, the maturity of the obligation and the rating of the issue. The ratings of nationally recognized securities rating agencies represent their opinions as to the credit quality of the Tax-exempt Securities which they undertake to rate. It should be emphasized, however, that ratings are general and are not absolute standards of quality. Consequently, Tax-exempt Securities with the same maturity and interest rate but with different ratings may have the same yield. Yield disparities may occur for reasons not directly related to the investment quality of particular issues or the general movement of interest rates and may be due to such factors as changes in the overall demand or supply of various types of Tax-exempt Securities or changes in the investment objectives of investors. Subsequent to purchase by the fund, an issue of Tax-exempt Securities or other investments may cease to be rated, or its rating may be reduced below the minimum rating required for purchase by the fund. Putnam Management will consider such an event in its determination of whether the fund should continue to hold an investment in its portfolio. Downgrades of Tax-exempt Securities held by a money market fund may require the fund to sell such securities, potentially at a loss. "Moral obligation" bonds. The fund may invest in so-called “moral obligation” bonds, where repayment of the bond is backed by a moral (but not legally binding) commitment of an entity other than the issuer, such as a state legislature, to pay. Such a commitment may be in addition to the legal commitment of the issuer to repay the bond or may represent the only payment obligation with respect to the bond (where, for example, no amount has yet been specifically appropriated to pay the bond. See “—Municipal leases” below.) Municipal leases. The fund may acquire participations in lease obligations or installment purchase contract obligations (collectively, “lease obligations”) of municipal authorities or entities. Lease obligations do not constitute general obligations of the municipality for which the municipality’s taxing power is pledged. Certain of these lease obligations contain “non-appropriation” clauses, which provide that the municipality has no obligation to make lease or installment purchase payments in future years unless money is appropriated for such purpose on a yearly basis. In the case of a “non-appropriation” lease, the fund’s ability to recover under the lease in the event of non-appropriation or default will be limited solely to the repossession of the leased property, and in any event, foreclosure of that property might prove difficult. Additional risks. Securities in which the fund may invest, including Tax-exempt Securities, are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors, such as the federal Bankruptcy Code (including special provisions related to municipalities and other public entities), and laws, if any, that may be enacted by Congress or state legislatures extending the time for payment of principal or interest, or both, or imposing other constraints upon enforcement of such obligations. There is also the possibility that, as a result of litigation or other conditions, the power, ability or willingness of issuers to meet their obligations for the payment of interest and principal on their Tax-exempt Securities may be materially affected. From time to time, legislation may be introduced or litigation may arise that may restrict or eliminate the federal income tax exemption for interest on debt obligations issued by states and their political subdivisions. Federal tax laws limit the types and amounts of tax-exempt bonds issuable for certain purposes, especially industrial development bonds and private activity bonds. Such limits may affect the future supply and yields of these types of Tax-exempt Securities. Further proposals limiting the issuance of Tax-exempt Securities may well be introduced in the future. If it appeared that the availability of Tax-exempt Securities for investment by the fund and the value of the fund's portfolio could be materially affected by such changes in law, the Trustees of the fund would reevaluate its investment objective and policies and consider changes in the structure of the December 30, 2013 II-56 fund or its dissolution. Shareholders should consult their tax advisers for the current law on tax-exempt bonds and securities. Warrants The fund may invest in warrants, which are instruments that give the fund the right to purchase certain securities from an issuer at a specific price (the “strike price”) for a limited period of time. The strike price of warrants typically is much lower than the current market price of the underlying securities, yet they are subject to similar price fluctuations. As a result, warrants may be more volatile investments than the underlying securities and may offer greater potential for capital appreciation as well as capital loss. Warrants do not entitle a holder to dividends or voting rights with respect to the underlying securities and do not represent any rights in the assets of the issuing company. Also, the value of the warrant does not necessarily change with the value of the underlying securities and a warrant ceases to have value if it is not exercised prior to the expiration date. These factors can make warrants more speculative than other types of investments. In addition to warrants on securities, the fund may purchase put warrants and call warrants whose values vary depending on the change in the value of one or more specified securities indices ("index warrants"). Index warrants are generally issued by banks or other financial institutions and give the holder the right, at any time during the term of the warrant, to receive upon exercise of the warrant a cash payment from the issuer based on the value of the underlying index at the time of exercise. In general, if the value of the underlying index rises above the exercise price of the index warrant, the holder of a call warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the value of the index and the exercise price of the warrant; if the value of the underlying index falls, the holder of a put warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the exercise price of the warrant and the value of the index. The holder of a warrant would not be entitled to any payments from the issuer at any time when, in the case of a call warrant, the exercise price is greater than the value of the underlying index, or, in the case of a put warrant, the exercise price is less than the value of the underlying index. If the fund were not to exercise an index warrant prior to its expiration, then the fund would lose the amount of the purchase price paid by it for the warrant. The fund will normally use index warrants in a manner similar to its use of options on securities indices. The risks of the fund's use of index warrants are generally similar to those relating to its use of index options. Unlike most index options, however, index warrants are issued in limited amounts and are not obligations of a regulated clearing agency, but are backed only by the credit of the bank or other institution which issues the warrant. Also, index warrants generally have longer terms than index options. Index warrants are not likely to be as liquid as certain index options backed by a recognized clearing agency. In addition, the terms of index warrants may limit the fund's ability to exercise the warrants at such time, or in such quantities, as the fund would otherwise wish to do. Zero-coupon and Payment-in-kind Bonds The fund may invest without limit in so-called "zero-coupon" bonds and "payment-in-kind" bonds. Zero-coupon bonds are issued at a significant discount from their principal amount in lieu of paying interest periodically. Payment-in-kind bonds allow the issuer, at its option, to make current interest payments on the bonds either in cash or in additional bonds. Because zero-coupon and payment-in-kind bonds do not pay current interest in cash, their value is subject to greater fluctuation in response to changes in market interest rates than bonds that pay interest currently. Both zero-coupon and payment-in-kind bonds allow an issuer to avoid the need to generate cash to meet current interest payments. Accordingly, such bonds may involve greater credit risks than bonds paying interest currently in cash. The fund is required to accrue interest income on such investments and to distribute such amounts at least annually to shareholders even though such bonds December 30, 2013 II-57 do not pay current interest in cash. Thus, it may be necessary at times for the fund to liquidate investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements under the Code. TAXES The following discussion of U.S. federal income tax consequences is based on the Code, existing U.S. Treasury regulations, and other applicable authority, as of the date of this SAI. These authorities are subject to change by legislative or administrative action, possibly with retroactive effect. The following discussion is only a summary of some of the important U.S. federal income tax considerations generally applicable to investments in the fund. There may be other tax considerations applicable to particular shareholders. Shareholders should consult their own tax advisors regarding their particular situation and the possible application of foreign, state and local tax laws. Taxation of the fund. The fund intends to qualify each year as a regulated investment company under Subchapter M of the Code. In order to qualify for the special tax treatment accorded regulated investment companies and their shareholders, the fund must, among other things: (a) derive at least 90% of its gross income for each taxable year from (i) dividends, interest, payments with respect to certain securities loans, and gains from the sale of stock, securities or foreign currencies, or other income (including but not limited to gains from options, futures, or forward contracts) derived with respect to its business of investing in such stock, securities or currencies, and (ii) net income from interests in “qualified publicly traded partnerships” (as defined below); (b) diversify its holdings so that, at the end of each quarter of the fund’s taxable year, (i) at least 50% of the market value of the fund’s total assets is represented by cash and cash items, U.S. Government securities, securities of other regulated investment companies, and other securities limited in respect of any one issuer to a value not greater than 5% of the value of the fund’s total assets and not more than 10% of the outstanding voting securities of such issuer, and (ii) not more than 25% of the value of the fund’s total assets is invested (x) in the securities (other than those of the U.S. Government or other regulated investment companies) of any one issuer or of two or more issuers which the fund controls and which are engaged in the same, similar, or related trades or businesses, or (y) in the securities of one or more qualified publicly traded partnerships (as defined below); and (c) distribute with respect to each taxable year at least 90% of the sum of its investment company taxable income (as that term is defined in the Code without regard to the deduction for dividends paid—generally, taxable ordinary income and the excess, if any, of net short-term capital gains over net long-term capital losses) and net tax-exempt interest income, for such year. In general, for purposes of the 90% gross income requirement described in paragraph (a) above, income derived from a partnership will be treated as qualifying income only to the extent such income is attributable to items of income of the partnership which would be qualifying income if realized by the regulated investment company. However, 100% of the net income of a regulated investment company derived from an interest in a “qualified publicly traded partnership” (defined as a partnership (i) interests in which are traded on an established securities market or readily tradable on a secondary market or the substantial equivalent thereof, and (ii) that derives less than 90% of its income from the qualifying income described in paragraph (a)(i) above) will be treated as qualifying income. In general, such entities will be treated as partnerships for federal income tax purposes because they meet the passive income requirement under Code section 7704(c)(2). In addition, although in general the passive loss rules of the Code do not apply to regulated investment companies, such rules do apply to a regulated investment company with respect to items attributable to an interest in a qualified publicly traded partnership. December 30, 2013 II-58 For purposes of the diversification test in paragraph (b) above, identification of the issuer (or, in some cases, issuers) of a particular fund investment will depend on the terms and conditions of that investment. In some cases, identification of the issuer (or issuers) is uncertain under current law, and an adverse determination or future guidance by the IRS with respect to issuer identification for a particular type of investment may adversely affect the fund’s ability to meet the diversification test in (b) above. Also, for the purposes of the diversification test in paragraph (b) above, the term “outstanding voting securities of such issuer” will include the equity securities of a qualified publicly traded partnership. If the fund qualifies as a regulated investment company that is accorded special tax treatment, the fund will not be subject to federal income tax on income distributed in a timely manner to its shareholders in the form of dividends (including Capital Gain Dividends, as defined below). If the fund were to fail to meet the income, diversification or distribution test described above, the fund could in some cases cure such failure, including by paying a fund-level tax, paying interest, making additional distributions, or disposing of certain assets. If the fund were ineligible to or otherwise did not cure such failure for any year, or were otherwise to fail to qualify as a regulated investment company accorded special tax treatment in any taxable year, the fund would be subject to tax on its taxable income at corporate rates, and all distributions from earnings and profits, including any distributions of net tax-exempt income and net long-term capital gains, would be taxable to shareholders as ordinary income. Some portions of such distributions may be eligible for the dividends received deduction in the case of corporate shareholders, and may be eligible to be treated as “qualified dividend income” in the case of shareholders taxed as individuals. In addition, the fund could be required to recognize unrealized gains, pay substantial taxes and interest and make substantial distributions before requalifying as a regulated investment company that is accorded special tax treatment. The fund intends to distribute at least annually to its shareholders all or substantially all of its investment company taxable income (computed without regard to the dividends-paid deduction) and its net tax-exempt income (if any). The fund may distribute its net capital gain. Investment company taxable income (which is retained by the fund) will be subject to tax at regular corporate rates. The fund may also retain for investment its net capital gain. If the fund retains any net capital gain, it will be subject to tax at regular corporate rates on the amount retained, but may designate the retained amount as undistributed capital gains in a notice to its shareholders who will be (i) required to include in income for U.S. federal income tax purposes, as long-term capital gain, their shares of such undistributed amount, and (ii) entitled to credit their proportionate shares of the tax paid by the fund on such undistributed amount against their federal income tax liabilities, if any, and to claim refunds on a properly-filed U.S. tax return to the extent the credit exceeds such liabilities. If the fund makes this designation, for U.S. federal income tax purposes, the tax basis of shares owned by a shareholder of the fund will be increased by an amount equal under current law to the difference between the amount of undistributed capital gains included in the shareholder’s gross income under clause (i) of the preceding sentence and the tax deemed paid by the shareholder under clause (ii) of the preceding sentence. In determining its net capital gain, including in connection with determining the amount available to support a Capital Gain Dividend (as defined below), its taxable income and its earnings and profits, a regulated investment company may also elect to treat part or all of any post-October capital loss (defined as the greatest of net capital loss, net long-term capital loss, or net short-term capital loss, in each case attributable to the portion of the taxable year after October 31) or late-year ordinary loss (generally, (i) net ordinary loss from the sale, exchange or other taxable disposition of property, attributable to the portion of the taxable year after October 31, plus (ii) other net ordinary loss attributable to the portion of the taxable year after December 31) as if incurred in the succeeding taxable year. If the fund fails to distribute in a calendar year at least an amount generally equal to the sum of 98% of its ordinary income for such year and 98.2% of its capital gain net income for the one-year period ending October 31 of such year, plus any retained amount from the prior year, the fund will be subject to a nondeductible 4% December 30, 2013 II-59 excise tax on the undistributed amounts. For these purposes, ordinary gains and losses from the sale, exchange, or other taxable disposition of property that would otherwise be properly taken into account after October 31 are treated as arising on January 1 of the following calendar year. For purposes of the excise tax, the fund will be treated as having distributed any amount on which it has been subject to corporate income tax in the taxable year ending within the calendar year. A dividend paid to shareholders in January of a year generally is deemed to have been paid by the fund on December 31 of the preceding year, if the dividend was declared and payable to shareholders of record on a date in October, November or December of that preceding year. The fund intends generally to make distributions sufficient to avoid imposition of the 4% excise tax, although there can be no assurance that it will be able to do so. The fund distributes its net investment income and capital gains to shareholders as dividends annually to the extent required to qualify as a regulated investment company under the Code and generally to avoid federal income or excise tax. Under current law, provided it is not treated as a “personal holding company” for federal income tax purposes, the fund may treat the portion of redemption proceeds paid to redeeming shareholders that represents the redeeming shareholders’ portion of the undistributed investment company taxable income and capital gain of the fund as a distribution of investment company taxable income and net capital gain on the fund’s tax return. This practice, which involves the use of equalization accounting, will have the effect of reducing the amount of income and gains that the fund is required to distribute as dividends to shareholders in order for the fund to avoid federal income tax and excise tax. This practice may also reduce the amount of distributions required to be made to non-redeeming shareholders and the amount of any undistributed income will be reflected in the value of the shares of the fund; the total return on a shareholder’s investment will not be reduced as a result of the distribution policy. Investors who purchase shares shortly before the record date of a distribution will pay the full price for the shares and then receive some portion of the price back as a taxable distribution. Fund distributions. Distributions from the fund (other than exempt-interest dividends, as discussed below) will be taxable to shareholders as ordinary income to the extent derived from the fund’s investment income and net short-term capital gains. Distributions are taxable whether shareholders receive them in cash or reinvest them in additional shares of the fund or other Putnam funds. Taxes on distributions of capital gains are determined by how long the fund owned the investments that generated them, rather than how long a shareholder has owned his or her shares. In general, the fund will recognize long-term capital gain or loss on investments it has owned for more than one year, and short-term capital gain or loss on investments it has owned for one year or less. Tax rules can alter the fund’s holding period in investments and thereby affect the tax treatment of gain or loss on such investments. Distributions of net capital gain (that is, the excess of net long-term capital gain over net short-term capital loss, in each case determined with reference to any loss carryforwards) that are properly reported by the fund as capital gain dividends (“Capital Gain Dividends”) will be treated as long-term capital gains includible in and taxed at the reduced rates applicable to a shareholder’s net capital gain. Distributions from capital gains are generally made after applying any available capital loss carryforwards. Distributions of net short-term capital gain (as reduced by any net long-term capital loss for the taxable year) will be taxable to shareholders as ordinary income. For taxable years beginning on or after January 1, 2013, Section 1411 of the Code generally imposes a 3.8% Medicare contribution tax on the net investment income of certain individuals whose income exceeds certain threshold amounts, and of certain trusts and estates under similar rules. The details of the implementation of this tax and of the calculation of net investment income, among other issues, are currently unclear and remain subject to future guidance. For these purposes, “net investment income” generally includes, among other things, (i) distributions paid by the fund of net investment income and capital gains (other than exempt-interest dividends) as described above, and (ii) any net gain from the sale, exchange or other taxable disposition of fund shares. Shareholders are advised to consult their tax advisers regarding the possible implications of this additional tax on their investment in the fund. December 30, 2013 II-60 Distributions of investment income reported by the fund as “qualified dividend income” received by an individual will be taxed at the reduced rates applicable to net capital gain. In order for some portion of the dividends received by a fund shareholder to be qualified dividend income, the fund must meet holding period and other requirements with respect to some portion of the dividend-paying stocks in its portfolio and the shareholder must meet holding period and other requirements with respect to the fund’s shares. A dividend will not be treated as qualified dividend income (at either the fund or shareholder level) (1) if the dividend is received with respect to any share of stock held for fewer than 61 days during the 121-day period beginning on the date which is 60 days before the date on which such share becomes ex-dividend with respect to such dividend (or, on the case of certain preferred stock, 91 days during the 181-day period beginning 90 days before such date), (2) to the extent that the recipient is under an obligation (whether pursuant to a short sale or otherwise) to make related payments with respect to positions in substantially similar or related property, (3) if the recipient elects to have the dividend income treated as investment interest, or (4) if the dividend is received from a foreign corporation that is (a) not eligible for the benefits of a comprehensive income tax treaty with the United States (with the exception of dividends paid on stock of such a foreign corporation readily tradable on an established securities market in the United States) or (b) treated as a passive foreign investment company. The fund generally expects to report eligible dividends as qualified dividend income. In general, distributions of investment income reported by the fund as derived from qualified dividend income will be treated as qualified dividend income by a shareholder taxed as an individual provided the shareholder meets the holding period and other requirements described above with respect to such fund’s shares. In any event, if the aggregate qualified dividends received by the fund during any taxable year are 95% or more of its gross income, then 100% of the fund’s dividends (other than dividends properly reported as Capital Gain Dividends) will be eligible to be treated as qualified dividend income. For this purpose, the only gain included in the term “gross income” is the excess of net short-term capital gain over net long-term capital loss. In general, fixed-income and money market funds receive interest, rather than dividends, from their portfolio securities. As a result, it is not currently expected that any significant portion of such funds’ distributions to shareholders will be derived from qualified dividend income. For information regarding qualified dividend income received from underlying funds, see “Funds of funds” below. In general, dividends of net investment income received by corporate shareholders of the fund will qualify for the 70% dividends-received deduction generally available to corporations to the extent of the amount of eligible dividends received by the fund from domestic corporations for the taxable year. A dividend received by the fund will not be treated as a dividend eligible for the dividends-received deduction (1) if it has been received with respect to any share of stock that the fund has held for less than 46 days (91 days in the case of certain preferred stock) during the 91-day period beginning on the date which is 45 days before the date on which such share becomes ex-dividend with respect to such dividend (during the 181-day period beginning 90 days before such date in the case of certain preferred stock) or (2) to the extent that the fund is under an obligation (pursuant to a short sale or otherwise) to make related payments with respect to positions in substantially similar or related property. Moreover, the dividends received deduction may otherwise be disallowed or reduced (1) if the corporate shareholder fails to satisfy the foregoing requirements with respect to its shares of the fund or (2) by application of various provisions of the Code (for instance, the dividends-received deduction is reduced in the case of a dividend received on debt-financed portfolio stock (generally, stock acquired with borrowed funds)) For information regarding eligibility for the dividends-received deduction of dividend income derived from an underlying fund, see “Funds of funds” below. Exempt-interest dividends. A fund will be qualified to pay exempt-interest dividends to its shareholders if, at the close of each quarter of the fund’s taxable year, at least 50% of the total value of the fund’s assets consists of obligations the interest on which is exempt from federal income tax under Section 103(a) of the Code. In some cases, the fund may also pass through to its shareholders the tax-exempt character of any exempt-interest dividends it receives from underlying funds in which it invests (see “Funds of funds,” below). Distributions that the fund reports as exempt-interest dividends are treated as interest excludable from shareholders’ gross December 30, 2013 II-61 income for federal income tax purposes but may be taxable for federal alternative minimum tax (“AMT”) purposes and for state and local purposes. If the fund intends to qualify to pay exempt-interest dividends, the fund may be limited in its ability to enter into taxable transactions involving forward commitments, repurchase agreements, financial futures and options contracts on financial futures, tax-exempt bond indices and other assets. Part or all of the interest on indebtedness, if any, incurred or continued by a shareholder to purchase or carry shares of the fund paying exempt-interest dividends is not deductible. The portion of interest that is not deductible is equal to the total interest paid or accrued on the indebtedness, multiplied by the percentage of the fund’s total distributions (not including distributions from net long-term capital gains) paid to the shareholder that are exempt-interest dividends. Under rules used by the IRS to determine when borrowed funds are considered used for the purpose of purchasing or carrying particular assets, the purchase of shares may be considered to have been made with borrowed funds even though such funds are not directly traceable to the purchase of shares. In general, exempt-interest dividends, if any, attributable to interest received on certain private activity obligations and certain industrial development bonds will not be tax-exempt to any shareholders who are “substantial users” of the facilities financed by such obligations or bonds or who are “related persons” of such substantial users. A fund that is qualified to pay exempt-interest dividends will report those dividends each year in a written statement furnished to shareholders. In general, if the amount of the fund’s distributions reported as exempt-interest dividends during a taxable year exceeds the net exempt interest received by the fund during that year, the amount of the distributions qualifying as tax-exempt will be scaled back. A non-calendar-year fund will be permitted in certain circumstances to elect to “frontload” the amounts so qualifying by allocating exempt income it received during a taxable year to distributions made on or before December 31 of such taxable year; otherwise, the amount so qualifying will be scaled back in proportion to distributions. The excess amount will generally be treated as a return of capital. The percentage of a shareholder’s income reported as tax-exempt for any particular distribution may be substantially different from the percentage of the fund’s income that was tax-exempt during the period covered by the distribution. Exempt-interest dividends may be taxable for purposes of the federal AMT. For individual shareholders, exempt-interest dividends that are derived from interest on private activity bonds that are issued after August 7, 1986 (other than a “qualified 501(c)(3) bond,” as such term is defined in the Code) generally must be included in an individual’s tax base for purposes of calculating the shareholder’s liability for federal AMT. Corporate shareholders will be required to include all exempt-interest dividends in determining their federal AMT. The AMT calculation for corporations is based, in part, on a corporation’s earnings and profits for the year. A corporation must include all exempt-interest dividends in calculating its earnings and profits for the year. Putnam AMT-Free Municipal Fund intends to distribute exempt-interest dividends that will not be taxable for federal AMT purposes for individuals. It intends to make such distributions by investing in Tax-exempt Securities other than private activity bonds that are issued after August 7, 1986 (other than “qualified 501(c)(3) bonds,” as such term is defined in the Code). Because corporate shareholders are required to include all exempt-interest dividends in determining their federal AMT, exempt-interest dividends distributed by Putnam AMT-Free Municipal Fund will be taxable for purposes of the federal AMT. Funds of funds. If the fund invests in shares of underlying funds, a portion of its distributable income and gains will consist of distributions from the underlying funds and gains and losses on the disposition of shares of the underlying funds. To the extent that an underlying fund realizes net losses on its investments for a given taxable year, the fund will not be able to recognize its share of those losses (so as to offset distributions of net income or capital gains from other underlying funds) until it disposes of shares of the underlying fund or those December 30, 2013 II-62 losses reduce distributions required to be made by the underlying fund. Moreover, even when the fund does make such a disposition, a portion of its loss may be recognized as a long-term capital loss, which will not be treated as favorably for federal income tax purposes as a short-term capital loss or an ordinary deduction. In particular, the fund will not be able to offset any capital losses from its dispositions of underlying fund shares against its ordinary income (including distributions of any net short-term capital gains realized by an underlying fund). As a result of the foregoing rules, and certain other special rules, the amounts of net investment income and net capital gains that the fund will be required to distribute to shareholders may be greater than such amounts would have been had the fund invested directly in the securities held by the underlying funds, rather than investing in shares of the underlying funds. For similar reasons, the amount or timing of distributions from the fund qualifying for treatment as being of a particular character (e.g., as long-term capital gain, exempt interest, eligible for dividends-received deduction, etc.) will not necessarily be the same as it would have been had the fund invested directly in the securities held by the underlying funds. In addition, in certain circumstances, the “wash sale” rules under Section 1091 of the Code may apply to the fund’s sales of underlying fund shares that have generated losses. A wash sale occurs if shares of an underlying fund are sold by the fund at a loss and the fund acquires additional shares of that same underlying fund 30 days before or after the date of the sale. The wash-sale rules could defer losses in the fund’s hands on sales of underlying fund shares (to the extent such sales are wash sales) for extended (and, in certain cases, potentially indefinite) periods of time. If the fund receives dividends from an underlying fund that qualifies as a regulated investment company, and the underlying fund reports such dividends as “qualified dividend income,” then the fund may, in turn, report a portion of its distributions as “qualified dividend income” as well, provided the fund meets the holding period and other requirements with respect to shares of the underlying fund. If the fund receives dividends from an underlying fund and the underlying fund reports such dividends as eligible for the dividends-received deduction, then the fund is permitted, in turn, to designate a portion of its distributions as eligible for the dividends-received deduction, provided the fund meets the holding period and other requirements with respect to shares of the underlying fund. If, at the close of each quarter of the fund’s taxable year, at least 50% of its total assets consists of interests in other regulated investment companies (such fund, a “qualified fund of funds”), the fund will be permitted to distribute exempt-interest dividends and thereby pass through to its shareholders the tax-exempt character of any exempt-interest dividends it receives from underlying funds in which it invests, or interest on any tax-exempt obligations in which it directly invests, if any. For further information regarding exempt-interest dividends, see “Exempt-interest dividends,” above. If at the close of each quarter of the tax year at least 50% of the fund’s total assets consists of interests in underlying funds, the fund will be entitled to elect to pass through to its shareholders a credit or deduction for foreign taxes (if any) borne in respect of foreign securities income earned by the fund, or by any underlying funds and passed through to the fund. If the fund so elects, shareholders will include in gross income from foreign sources their pro rata shares of such taxes, if any, treated as paid by the fund. Even if the fund were eligible to make such an election for a given year, it may determine not to do so. If the fund elects to pass through to its shareholders foreign tax credits or deductions, tax-exempt shareholders and those who invest in the fund through tax-advantaged accounts such as IRAs will not benefit from any such tax credit or deduction. See “Foreign taxes” below for more information. Derivatives, hedging and related transactions; certain exposure to commodities. In general, option premiums received by the fund are not immediately included in the income of the fund. Instead, the premiums are recognized when the option contract expires, the option is exercised by the holder, or the fund transfers or otherwise terminates the option (e.g., through a closing transaction). If a call option written by the fund is exercised and the fund sells or delivers the underlying stock, the fund generally will recognize capital gain or December 30, 2013 II-63 loss equal to (a) sum of the strike price and the option premium received by the fund minus (b) the fund’s basis in the stock. Such gain or loss generally will be short-term or long-term depending upon the holding period of the underlying stock. If securities are purchased by the fund pursuant to the exercise of a put option written by it, the fund generally will subtract the premium received for purposes of computing its cost basis in the securities purchased. Gain or loss arising in respect of a termination of the fund’s obligation under an option other than through the exercise of the option will be short-term gain or loss depending on whether the premium income received by the fund is greater or less than the amount paid by the fund (if any) in terminating the transaction. Thus, for example, if an option written by the fund expires unexercised, the fund generally will recognize short-term gain equal to the premium received. Certain covered call writing activities of the fund may trigger the U.S. federal income tax straddle rules of Section 1092 of the Code, requiring that losses be deferred and holding periods be tolled on offsetting positions in options and stocks deemed to constitute substantially similar or related property. Options on single stocks that are not “deep in the money” may constitute qualified covered calls, which generally are not subject to the straddle rules; the holding period on stock underlying qualified covered calls that are “in the money” although not “deep in the money” will be suspended during the period that such calls are outstanding. Thus, the straddle rules and the rules governing qualified covered calls could cause gains that would otherwise constitute long-term capital gains to be treated as short-term capital gains, and distributions that would otherwise constitute “qualified dividend income” or qualify for the dividends-received deduction to fail to satisfy the holding period requirements and therefore to be taxed as ordinary income or to fail to qualify for the 70% dividends-received deduction, as the case may be. In general, 40% of the gain or loss arising from the closing out of a futures contract traded on an exchange approved by the Commodities Futures Trading Commission is treated as short-term gain or loss, and 60% is treated as long-term gain or loss, although certain foreign currency gains and losses from such contracts may be treated as ordinary in character. Also, such contracts held by the Fund at the end of each taxable year (and, for purposes of the 4% excise tax, on certain other dates as prescribed under the Code) are “marked to market” with the result that unrealized gains or losses are treated as though they were realized and the resulting gain or loss is treated as ordinary or 60/40 gain or loss, as applicable. In addition to the special rules described above in respect of options and futures transactions, the fund’s derivative transactions, including transactions in options, futures contracts, straddles, securities loan and other similar transactions, including for hedging purposes, will be subject to special tax rules (including constructive sale, mark-to-market, straddle, wash sale, and short sale rules), the effect of which may be to accelerate income to the fund, defer losses to the fund, cause adjustments in the holding periods of the fund’s securities, convert long-term capital gains into short-term capital gains, short-term capital losses into long-term capital losses, or capital gains into ordinary income. These rules could therefore affect the amount, timing and character of distributions to shareholders. The fund may make any applicable elections pertaining to such transactions consistent with the interests of the fund. Because these and other tax rules applicable to these types of transactions are in some cases uncertain under current law, an adverse determination or future guidance by the IRS with respect to these rules (which determination or guidance could be retroactive) may affect whether the fund has made sufficient distributions, and otherwise satisfied the relevant requirements, to maintain its qualification as a regulated investment company and avoid a fund-level tax. A fund’s use of commodity-linked derivatives can be limited by the fund’s intention to qualify as a regulated investment company and can bear on its ability to so qualify. Income and gains from certain commodity-linked derivatives does not constitute qualifying income to a regulated investment company for purposes of the 90% gross income test described above. The tax treatment of certain other commodity-linked derivative instruments in which the fund might invest is not certain, in particular with respect to whether income or gains from such December 30, 2013 II-64 instruments constitute qualifying income to a regulated investment company. If the fund were to treat income or gain from a particular instrument as qualifying income and the income or gain were later determined not to constitute qualifying income and, together with any other nonqualifying income, caused the fund’s nonqualifying income to exceed 10% of its gross income in any taxable year, the fund would fail to qualify as a regulated investment company unless it is eligible to and does pay a tax at the fund level. The tax rules are uncertain with respect to the treatment of income or gains arising in respect of commodity-linked exchange-traded notes (“ETNs”) and certain commodity-linked structured notes; also, the timing and character of income or gains arising from ETNs can be uncertain. An adverse determination or future guidance by the IRS (which determination or guidance could be retroactive) may affect the fund’s ability to qualify for treatment as a regulated investment company and to avoid a fund-level tax. To the extent that, in order to achieve exposure to commodities, the fund invests in entities that are treated as pass-through vehicles for U.S. federal income tax purposes, including, for instance, certain ETFs (e.g., ETFs investing in gold bullion) and partnerships other than qualified publicly traded partnerships (as defined earlier), all or a portion of any income and gains from such entities could constitute non-qualifying income to the fund for purposes of the 90% gross income requirement described above. In such a case, the fund’s investments in such entities could be limited by its intention to qualify as a regulated investment company and could bear on its ability to so qualify. Certain commodities-related ETFs may qualify as qualified publicly traded partnerships. In such cases, the net income derived from such investments will constitute qualifying income for purposes of the 90% gross income requirement. If, however, such a vehicle were to fail to qualify as a qualified publicly traded partnership in a particular year, a portion of the gross income derived from it in such year could constitute non-qualifying income to the fund for purposes of the 90% gross income requirement and thus could adversely affect the fund’s ability to qualify as a regulated investment company for a particular year. In addition, the diversification requirement described above for regulated investment company qualification will limit the fund’s investments in one or more vehicles that are qualified publicly traded partnerships to 25% of the fund’s total assets as of the close of each quarter of the fund’s taxable year. Certain of the fund’s investments in derivative instruments and foreign currency-denominated instruments, and any of the fund's transactions in foreign currencies and hedging activities, are likely to produce a difference between its book income and its taxable income. If such a difference arises, and the fund’s book income is less than its taxable income (or, for tax-exempt funds, the sum of its net tax-exempt and taxable income), the fund could be required to make distributions exceeding book income to qualify as a regulated investment company that is accorded special tax treatment and to eliminate fund-level income tax. In the alternative, if the fund’s book income exceeds its taxable income, the distribution (if any) of such excess will be treated as (i) a dividend to the extent of the fund’s remaining earnings and profits (including earnings and profits arising from tax-exempt income), (ii) thereafter as a return of capital to the extent of the recipient’s basis in the shares, and (iii) thereafter as gain from the sale or exchange of a capital asset. Investments in REITs. If the fund invests in equity securities of real estate investment trusts qualifying as such under Subchapter M (“REITs”), such investments may require the fund to accrue and distribute income not yet received. In order to generate sufficient cash to make the requisite distributions, the fund may be required to sell securities in its portfolio that it otherwise would have continued to hold. The fund’s investment in REIT equity securities may at other times result in the fund’s receipt of cash in excess of the REIT’s earnings. If the fund distributes such amounts, such distribution could constitute a return of capital to the fund shareholders for federal income tax purposes. Dividends received by the fund from a REIT generally will not constitute qualified dividend income and will not qualify for the corporate dividends-received deduction. The fund may invest in REITs, including REITs that hold residual interests in real estate mortgage investment conduits (“REMICs”), REITs that are themselves taxable mortgage pools (“TMPs”) or REITs that invest in December 30, 2013 II-65 TMPs. Under a notice issued by the IRS in the fall of 2006 and Treasury regulations that have not yet been issued, but apply retroactively, a portion of the fund’s income from a REIT that is attributable to the REIT’s residual interest in a REMIC or TMP (referred to in the Code as an “excess inclusion”) will be subject to federal income tax in all events. This notice also provides, and the regulations are expected to provide, that excess inclusion income of a regulated investment company, such as the fund, will be allocated to shareholders of the regulated investment company in proportion to the dividends received by such shareholders, with the same consequences as if the shareholders held the related REMIC or TMP residual interest directly. As a result, a fund investing in such interests may not be a suitable investment for charitable remainder trusts, as noted below. In general, excess inclusion income allocated to shareholders (i) cannot be offset by net operating losses (subject to a limited exception for certain thrift institutions), (ii) will constitute unrelated business taxable income ("UBTI") to entities (including a qualified pension plan, an individual retirement account, a 401(k) plan, a Keogh plan or other tax-exempt entity) subject to tax on UBTI, thereby potentially requiring such an entity that is allocated excess inclusion income, and otherwise might not be required to file a tax return, to file a tax return and pay tax on such income, and (iii) in the case of a non-U.S. shareholder, will not qualify for any reduction in U.S. federal withholding tax. A shareholder will be subject to U.S. federal income tax on such inclusions notwithstanding any exemption from such income tax otherwise available under the Code. Any investment in residual interests of a Collateralized Mortgage Obligation (a “CMO”) that has elected to be treated as a REMIC can create complex tax problems, especially if the fund has state or local governments or other tax-exempt organizations as shareholders. Under current law, a fund serves to block UBTI from being realized by its tax-exempt shareholders. Notwithstanding the foregoing, a tax-exempt shareholder will recognize UBTI by virtue of its investment in the fund if shares in the fund constitute debt-financed property in the hands of the tax-exempt shareholder within the meaning of Code Section 514(b). Furthermore, a tax-exempt shareholder may recognize UBTI if the fund recognizes excess inclusion income derived from direct or indirect investments in REMIC residual interests or TMPs if the amount of such income recognized by the fund exceeds the fund's investment company taxable income (after taking into account deductions for dividends paid by the fund). Under legislation enacted in December 2006, a charitable remainder trust (“CRT”), as defined in Section 664 of the Code, that realizes UBTI for a taxable year must pay an excise tax annually of an amount equal to such UBTI. Under IRS guidance issued in the fall of 2006, a CRT will not recognize UBTI solely as a result of investing in a fund that recognizes excess inclusion income. Rather, if at any time during any taxable year a CRT (or one of certain other tax-exempt shareholders, such as the United States, a state or political subdivision, or an agency or instrumentality thereof, and certain energy cooperatives) is a record holder of a share in a fund that recognizes excess inclusion income, then the fund will be subject to a tax on that portion of its excess inclusion income for the taxable year that is allocable to such shareholders at the highest federal corporate income tax rate. The extent to which this IRS guidance remains applicable in light of the December 2006 legislation is unclear. To the extent permitted under the 1940 Act, the fund may elect to specially allocate any such tax to the applicable CRT, or other shareholder, and thus reduce such shareholder’s distributions for the year by the amount of the tax that relates to such shareholder’s interest in the fund. CRTs and other tax-exempt investors are urged to consult their tax advisors concerning the consequences of investing in the fund. Return of capital distributions. If the fund makes a distribution with respect to any taxable year to a shareholder in excess of the fund’s current and accumulated “earnings and profits,” the excess distribution will be treated as a return of capital to the extent of such shareholder’s tax basis in its shares, and thereafter as capital gain. A return of capital is not taxable, but it reduces a shareholder’s tax basis in its shares, thus reducing any loss or increasing any gain on a subsequent taxable disposition by the shareholder of its shares. December 30, 2013 II-66 Dividends and distributions on the fund’s shares are generally subject to federal income tax as described herein to the extent they do not exceed the fund’s realized income and gains, even though such dividends and distributions may economically represent a return of a particular shareholder’s investment. Such distributions are likely to occur in respect of shares purchased at a time when the fund’s net asset value reflects gains that are either unrealized, or realized but not distributed. Such realized income and gains may be required to be distributed even when the fund’s net asset value also reflects unrealized losses. Distributions are taxable to a shareholder even if they are paid from income or gains earned by the fund prior to the shareholder’s investment (and thus included in the price paid by the shareholder). Securities issued or purchased at a discount. Some debt obligations with a fixed maturity date of more than one year from the date of issuance (and zero-coupon debt obligations with a fixed maturity date of more than one year from the date of issuance) that are acquired by the fund will be treated as debt obligations that are issued originally at a discount. Generally, the amount of the original issue discount (“OID”) is treated as interest income and is included in the fund’s income (and required to be distributed by the fund) over the term of the debt security, even though payment of that amount is not received until a later time, upon partial or full repayment or disposition of the debt security. In addition, payment-in-kind securities will give rise to income which is required to be distributed and is taxable even though the fund holding the security receives no interest payment in cash on the security during the year. Some debt obligations with a fixed maturity date of more than one year from the date of issuance that are acquired by the fund in the secondary market may be treated as having market discount. Very generally, market discount is the excess of the stated redemption price of a debt obligation (or in the case of an obligation issued with OID, its “revised issue price”) over the purchase price of such obligation. Generally, any gain recognized on the disposition of, and any partial payment of principal on, a debt security having market discount is treated as ordinary income to the extent the gain, or principal payment, does not exceed the “accrued market discount” on such debt security. Market discount generally accrues in equal daily installments. The fund may make one or more of the elections applicable to debt obligations having market discount, which could affect the character and timing of recognition of income. Some debt obligations with a fixed maturity date of one year or less from the date of issuance that are acquired by the fund may be treated as having acquisition discount (very generally, the excess of the stated redemption price over the purchase price) or OID. The fund will be required to include the acquisition discount or OID in income over the term of the debt security, even though payment of that amount is not received until a later time, usually when the debt security matures. The fund may make one or more of the elections applicable to debt obligations having acquisition discount or OID, which could affect the character and timing of recognition of income. If the fund holds the foregoing kinds of securities, it may be required to pay out as an income distribution each year an amount which is greater than the total amount of cash interest the fund actually received. Such distributions may be made from the cash assets of the fund or, if necessary, by disposition of portfolio securities including at a time when it may not be advantageous to do so. These dispositions may cause the fund to realize higher amounts of short-term capital gains (generally taxed to shareholders at ordinary income tax rates) and, in the event the fund realizes net capital gains from such transactions, its shareholders may receive a larger capital gain distribution than if the fund had not held such securities. Securities issued or purchased at a premium. Very generally, where the fund purchases a bond at a price that exceeds the stated principal amount (i.e., a premium), the premium is amortizable over the remaining term of the bond. In the case of a taxable bond, pursuant to an irrevocable election applicable to all such bonds purchased by the fund, the fund reduces the current taxable income from the bond by the amortizable premium and reduces its tax basis in the bond by the amount of such offset. In the case of a tax-exempt bond, tax rules require the fund to reduce its tax basis by the amount of amortizable premium. December 30, 2013 II-67 Higher-Risk Securities. The fund may invest to a significant extent in debt obligations that are in the lowest rating categories or are unrated, including debt obligations of issuers not currently paying interest or who are in default. Investments in debt obligations that are at risk of or in default, present special tax issues for the fund. Tax rules are not entirely clear about issues such as whether the fund should recognize market discount on a debt obligation and, if so, the amount of market discount the fund should recognize, when the fund may cease to accrue interest, OID or market discount, when and to what extent deductions may be taken for bad debts or worthless securities and how payments received on obligations in default should be allocated between principal and income. These and other related issues will be addressed by the fund when, as and if it invests in such securities, in order to seek to ensure that it distributes sufficient income to preserve its status as a regulated investment company and does not become subject to U.S. federal income or excise tax. Capital loss carryforward. Distributions from capital gains are generally made after applying any available capital loss carryforwards. Capital loss carryforwards are reduced to the extent they offset current-year net realized capital gains, whether the fund retains or distributes such gains. If a fund incurs or has incurred net capital in taxable years beginning after December 22, 2010 (“post-2010 losses”), those losses will be carried forward to one or more subsequent taxable years; any such carryforward losses will retain their character as short-term or long-term. If the fund incurred net capital losses in a taxable year beginning on or before December 22, 2010 (“pre-2011 losses”), the fund is permitted to carry such losses forward for eight taxable years; in the year to which they are carried forward, such losses are treated as short-term capital losses that first offset any short-term capital gains, and then offset long-term capital gains. The fund must use any post 2010 losses, which will not expire, before it uses any pre-2011 losses. This increases the likelihood that pre-2011 losses will expire unused at the conclusion of the eight-year carryforward period. The amounts and expiration dates, if any, of any capital loss carryovers available to the fund are shown in Note 1 (Federal income taxes) to the financial statements included in Part I of this SAI or incorporated by reference into this SAI. Foreign taxes. If more than 50% of the fund’s assets at year end consists of the securities of foreign corporations, the fund may elect to permit shareholders to claim a credit or deduction on their income tax returns for their pro rata portion of qualified taxes paid by the fund to foreign countries in respect of foreign securities the fund has held for at least the minimum period specified in the Code. A qualified fund of funds also may elect to pass through to its shareholders foreign taxes it has paid or foreign taxes passed through to it by any underlying fund that itself elected to pass through such taxes to shareholders (see “Funds of funds” above). In such a case, shareholders will include in gross income from foreign sources their pro rata shares of such taxes. A shareholder’s ability to claim a foreign tax credit or deduction in respect of foreign taxes paid by the fund may be subject to certain limitations imposed by the Code, as a result of which a shareholder may not get a full credit or deduction for the amount of such taxes. In particular, shareholders must hold their fund shares (without protection from risk of loss) on the ex-dividend date and for at least 15 additional days during the 30-day period surrounding the ex-dividend date to be eligible to claim a foreign tax credit with respect to a given dividend. Shareholders who do not itemize on their federal income tax returns may claim a credit (but no deduction) for such foreign taxes. Even if the fund were eligible to make such an election for a given year, it may determine not to do so. However, even if the fund elects to pass through to its shareholders foreign tax credits or deductions, tax-exempt shareholders and those who invest in the fund through tax-advantaged accounts such as IRAs will not benefit from any such tax credit or deduction. Passive Foreign Investment Companies. Investment by the fund in “passive foreign investment companies” (“PFICs”) could subject the fund to a U.S. federal income tax (including interest charges) on distributions received from the company or on the proceeds from the sale of its investment in such a company. This tax cannot be eliminated by making distributions to fund shareholders; however, this tax can be avoided by making an election to mark such investments to market annually or to treat the passive foreign investment company as a “qualified electing fund.” The QEF and mark-to-market elections may have the effect of accelerating the recognition of income (without the receipt of cash) and increasing the amount required to be distributed by the fund to avoid taxation. Making either of these elections therefore may require the fund to December 30, 2013 II-68 liquidate other investments to meet its distribution requirement, which may also accelerate the recognition of gain and affect the fund’s total return. Dividends paid by PFICs will not be eligible to be treated as “qualified dividend income.” If the fund indirectly invests in PFICs by virtue of the fund’s investments in other funds, it may not make such PFIC elections; rather, the underlying funds directly investing in the PFICs would decide whether to make such elections. Because it is not always possible to identify a foreign corporation as a PFIC, the fund may incur tax and interest charges in some instances. A “passive foreign investment company” is any foreign corporation: (i) 75 percent or more of the income of which for the taxable year is passive income, or (ii) the average percentage of the assets of which (generally by value, but by adjusted tax basis in certain cases) that produce or are held for the production of passive income is at least 50 percent. Generally, passive income for this purpose means dividends, interest (including income equivalent to interest), royalties, rents, annuities, the excess of gains over losses from certain property transactions and commodities transactions, and foreign currency gains. Passive income for this purpose does not include rents and royalties received by the foreign corporation from active business and certain income received from related persons. Foreign currency-denominated securities and related hedging transactions. The fund’s transactions in foreign currencies, foreign currency-denominated debt securities and certain foreign currency options, futures contracts and forward contracts (and similar instruments) may give rise to ordinary income or loss to the extent such income or loss results from fluctuations in the value of the foreign currency concerned. Any such net gains could require a larger dividend toward the end of the calendar year. Any such net losses will generally reduce and potentially require the recharacterization of prior ordinary income distributions. Such ordinary income treatment may accelerate fund distributions to shareholders and increase the distributions taxed to shareholders as ordinary income. Any net ordinary losses so created cannot be carried forward by the fund to offset income or gains earned in subsequent taxable years. Sale or redemption of shares. The sale, exchange or redemption of fund shares may give rise to a gain or loss. In general, any gain or loss realized upon a taxable disposition of shares will be treated as long-term capital gain or loss if the shares have been held for more than 12 months. Otherwise the gain or loss on the sale, exchange or redemption of fund shares will be treated as short-term capital gain or loss. However, if a shareholder sells shares at a loss within six months of purchase, any loss generally will be disallowed for federal income tax purposes to the extent of any exempt-interest dividends received on such shares. This loss disallowance, however, does not apply with respect to redemptions of fund shares with a holding period beginning after December 22, 2010, if such fund declares substantially all of its net tax-exempt income as exempt-interest dividends on a daily basis, and pays such dividends at least on a monthly basis. In addition, any loss (not already disallowed as provided in the preceding sentence) realized upon a taxable disposition of shares held for six months or less will be treated as long-term, rather than short-term, to the extent of any Capital Gain Dividends received (or deemed received) by the shareholder with respect to the shares. All or a portion of any loss realized upon a taxable disposition of fund shares will be disallowed if other shares of the same fund are purchased within 30 days before or after the disposition. In such a case, the basis of the newly purchased shares will be adjusted to reflect the disallowed loss. Cost basis reporting. Upon the redemption or exchange of a shareholder’s shares in the fund, the fund, or, if such shareholder’s shares are then held through a financial intermediary, the financial intermediary, will be required to provide the shareholder and the IRS with cost basis and certain other related tax information about the fund shares the shareholder redeemed or exchanged. This cost basis reporting requirement is effective for shares purchased, including through dividend reinvestment, on or after January 1, 2012. Shareholders can visit www.putnam.com/costbasis, or call the fund at 1-800-225-1581, or consult their financial representatives, as appropriate, for more information regarding available methods for cost basis reporting and how to select a December 30, 2013 II-69 particular method. Shareholders should consult their tax advisors to determine which available cost basis method is best for them. Shares purchased through tax-qualified plans. Special tax rules apply to investments through employer-sponsored retirement plans and other tax-qualified plans. Shareholders should consult their tax advisors to determine the suitability of shares of the fund as an investment through such plans and the precise effect of an investment on their particular tax situation. Backup withholding. The fund generally is required to withhold and remit to the U.S. Treasury a percentage of the taxable dividends and other distributions paid to any individual shareholder who fails to furnish the fund with a correct taxpayer identification number (TIN), who has under-reported dividends or interest income, or who fails to certify to the fund that he or she is not subject to such withholding. The backup withholding rules may also apply to distributions that are properly reported as exempt-interest dividends. The back-up withholding tax rate is currently 28%. Backup withholding is not an additional tax. Any amounts withheld may be credited against the shareholder’s U.S. federal income tax liability, provided the appropriate information is furnished to the IRS. In order for a foreign investor to qualify for exemption from the back-up withholding tax rates and for reduced withholding tax rates under income tax treaties, the foreign investor must comply with special certification and filing requirements. Foreign investors in a fund should consult their tax advisors in this regard. Tax shelter reporting regulations. Under U.S. Treasury regulations, if a shareholder recognizes a loss on disposition of fund shares of $2 million or more for an individual shareholder or $10 million or more for a corporate shareholder, the shareholder must file with the IRS a disclosure statement on Form 8886. Direct shareholders of portfolio securities are in many cases excepted from this reporting requirement, but under current guidance, shareholders of a regulated investment company are not excepted. Future guidance may extend the current exception from this reporting requirement to shareholders of most or all regulated investment companies. The fact that a loss is reportable under these regulations does not affect the legal determination of whether the taxpayer’s treatment of the loss is proper. Shareholders should consult their tax advisers to determine the applicability of these regulations in light of their individual circumstances. Non-U.S. shareholders. In general, dividends (other than Capital Gain Dividends or exempt-interest dividends) paid by the fund to a shareholder that is not a “U.S. person” within the meaning of the Code (a “foreign person”) are subject to withholding of U.S. federal income tax at a rate of 30% (or lower applicable treaty rate) even if they are funded by income or gains (such as portfolio interest, short-term capital gains, or foreign-source dividend and interest income) that, if paid to a foreign person directly, would not be subject to withholding. However, effective for taxable years of the fund beginning before January 1, 2014, the fund is not required to withhold any amounts (i) with respect to distributions (other than distributions to a foreign person (w) that has not provided a satisfactory statement that the beneficial owner is not a U.S. person, (x) to the extent that the dividend is attributable to certain interest on an obligation if the foreign person is the issuer or is a 10% shareholder of the issuer, (y) that is within certain foreign countries that have inadequate information exchange with the United States, or (z) to the extent the dividend is attributable to interest paid by a person that is a related person of the foreign person and the foreign person is a controlled foreign corporation) from U.S.-source interest income that would not be subject to U.S. federal income tax if earned directly by an individual foreign person, to the extent such distributions are properly reported by the fund (an “interest-related dividend”), and (ii) with respect to distributions (other than (a) distributions to an individual foreign person who is present in the United States for a period or periods aggregating 183 days or more during the year of the distribution and (b) distributions subject to special rules regarding the disposition of U.S. real property interests) of net short-term capital gains in excess of net long-term capital losses, to the extent such December 30, 2013 II-70 distributions are properly reported by the fund (a “short-term capital gain dividend”). The fund is permitted to report such part of its dividends as interest-related and/or short-term capital gain dividends as are eligible, but is not required to do so. These exemptions will expire for distributions with respect to taxable years of the fund beginning on or after January 1, 2014, unless Congress enacts legislation providing otherwise. The fact that the fund achieves its investment objectives by investing in underlying funds will generally not adversely affect the fund’s ability to pass on to foreign shareholders the full benefit of the interest-related dividends and short-term capital gain dividends that it receives from its underlying investments in the funds, except possibly to the extent that (1) interest-related dividends received by the fund are offset by deductions allocable to the fund’s qualified interest income or (2) short-term capital gain dividends received by the fund are offset by the fund’s net short- or long-term capital losses, in which case the amount of a distribution from the fund to a foreign shareholder that is properly reported as either an interest-related dividend or a short-term capital gain dividend, respectively, may be less than the amount that such shareholder would have received had they invested directly in the underlying funds. If a beneficial holder who is a foreign person has a trade or business in the United States, and the dividends are effectively connected with the conduct by the beneficial holder of a trade or business in the United States, the dividend will be subject to U.S. federal net income taxation at regular income tax rates. Under U.S. federal tax law, a beneficial holder of shares who is a foreign person is not, in general, subject to U.S. federal income tax on gains (and is not allowed a deduction for losses) realized on the sale of shares of the fund or on Capital Gain Dividends and, with respect to taxable years of the fund beginning before January 1, 2012, short-term capital gain dividends, unless (i) such gain or Capital Gain Dividend or short term capital gain dividend is effectively connected with the conduct of a trade or business carried on by such holder within the United States or (ii) in the case of an individual holder, the holder is present in the United States for a period or periods aggregating 183 days or more during the year of the sale or Capital Gain Dividend or short term capital gain dividend and certain other conditions are met. Other reporting and withholding requirements . Rules enacted in March 2010 known as the “Foreign Account Tax Compliance Act” (FATCA) require the reporting to the IRS of direct and indirect ownership of foreign financial accounts and foreign entities by U.S. persons. Failure to provide this required information can result in a 30% withholding tax on certain payments of U.S. source income (“withholdable payments”); this withholding tax will be phased in beginning with certain withholdable payments made on January 1, 2014. Specifically, withholdable payments subject to this 30% withholding tax include payments of U.S.-source dividends or interest and payments of gross proceeds from the sale or other disposal of property that can produce U.S.-source dividends or interest. The IRS has issued preliminary guidance with respect to these rules; this guidance is potentially subject to material change. Pursuant to this guidance, distributions (other than exempt-interest dividends) made by the fund to a shareholder subject to the phase in noted above, including a distribution in redemption of shares and a distribution of income or gains otherwise exempt from withholding under the rules applicable to foreign persons described above (e.g., Capital Gain Dividends and short-term capital gain and interest-related dividends (if such treatment is extended), as described above), will be withholdable payments subject to withholding. Payments to shareholders will generally not be subject to withholding, so long as such shareholders provide the fund with such certifications, waivers or other documentation as the fund requires to comply with these rules, including, to the extent required, with regard to their direct and indirect owners. In general, it is expected that a shareholder that is a U.S. person or non-U.S. individual will be able to avoid being withheld upon by timely providing the fund with a valid IRS Form W-9 or W-8, respectively. Subject to any applicable intergovernmental agreement, payments to a shareholder that is a “foreign financial institution” (as defined under these rules) will generally be subject to withholding unless such shareholder (i)(a) enters into a valid agreement with the IRS to, among other requirements, report required information about certain direct December 30, 2013 II-71 and indirect U.S. investors or accounts, or (b) qualifies for an exception from entering into such an agreement and (ii) provides the fund with appropriate certifications or other documentation concerning its status. The fund may disclose the information that it receives from its shareholders to the IRS, non-U.S. taxing authorities or other parties as necessary to comply with FATCA, including current or future Treasury regulations or IRS guidance issued thereunder, in each case as modified by any applicable intergovernmental agreements between the United States and a non-U.S. government to implement FATCA and improve international tax compliance. Each prospective investor is urged to consult its tax adviser regarding the applicability of FATCA and any other reporting requirements with respect to the prospective investor’s own situation. Persons investing in the fund through an intermediary should contact their intermediary regarding the application of this reporting and withholding regime to their investments in the fund. General Considerations. The federal income tax discussion set forth above is for general information only. Prospective investors should consult their tax advisers regarding the specific federal tax consequences of purchasing, holding, and disposing of shares of the fund, as well as the effects of state, local and foreign tax law and any proposed tax law changes. MANAGEMENT Trustees Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Liaquat Ahamed (Born Author; won Pulitzer Trustee of the Brookings Institution and Chair of its 1952), Trustee since 2012 Prize for Lords of Investment Committee. Mr. Ahamed is also a Finance: The Bankers director of the Rohatyn Group, an emerging-market Who Broke the World. fund complex that manages money for institutions. Director of Aspen Mr. Ahamed has 25 years experience in the Insurance Co., a New management of fixed income portfolios and was York Stock Exchange previously the Chief Executive Officer of Fischer company and Chair of Francis Trees & Watts, Inc., a fixed-income the Aspen Board’s investment management subsidiary of BNP Paribas. Investment Committee. Mr. Ahamed holds a B.A. in economics from Trinity College, Cambridge University and an M.A. in economics from Harvard University. December 30, 2013 II-72 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Ravi Akhoury (Born 1947), Served as Chairman and Director of RAGE Frameworks, Inc. and English Trustee since 2009 CEO of MacKay Shields Helper, Inc. (each a private software company). Mr. (a multi-product Akhoury previously served as Director of Jacob investment management Ballas Capital India (a non-banking finance firm with AUM over $40 company focused on private equity advisory billion) from 1992 to services) and a member of its Compensation 2007. Committee. He also served as Director and on the Compensation Committee of MaxIndia/New York Life Insurance Company in India. Mr. Akhoury is also a Trustee of the Rubin Museum, serving on the Investment Committee, and of American India Foundation. Mr. Akhoury is a former Vice President and Investment Policy Committee member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He previously served on the Board of Bharti Telecom (an Indian telecommunications company) and was a member of its Audit and Compensation Committees. He also served on the Board of Thompson Press (a publishing company) and was a member of its Audit Committee. Mr. Akhoury graduated from the Indian Institute of Technology with a BS in Engineering and obtained an MS in Quantitative Methods from SUNY at Stony Brook. Barbara M. Baumann (Born President of Cross Creek Director of SM Energy Company (a publicly held 1955), Trustee since 2010 Energy Corporation, a U.S. exploration and production company) and UNS strategic consultant to Energy Corporation (a publicly held electric and gas domestic energy firms utility in Arizona). She is Director of Cody and direct investor in Resources Management, a private company in the energy projects. energy and ranching businesses. She is a Trustee of Mount Holyoke College. She is a former Chair of the Board, and a current Board member, of Girls Inc. of Metro Denver, and serves on the Finance Committee of The Children’s Hospital of Colorado, as well as the Investment Committee of the Denver Foundation). Until May 2012, Ms. Baumann was a Director of CVR Energy, Inc. (a publicly held petroleum refiner and fertilizer manufacturer). Prior to 2003, she was Executive Vice President of Associated Energy Managers, LLC (a domestic private equity firm). From 1981 until 2000 she held a variety of financial and operational management positions with the global energy company Amoco Corporation and its successor, BP. Ms. Baumann holds a B.A. from Mount Holyoke College and an MBA from The Wharton School of the University of Pennsylvania. December 30, 2013 II-73 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Jameson A. Baxter (Born President of Baxter Chairman of the Mutual Fund Directors Forum; 1943), Trustee since 1994, Associates, Inc., (a Director of the Adirondack Land Trust; and Trustee Vice Chair from 2005 to 2011 private investment firm). of the The Nature Conservancy’s Adirondack and Chair since 2011 Chapter. Until 2011, Ms. Baxter was a Director of ASHTA Chemicals Inc. Until 2007, Ms. Baxter was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service company) and Advocate Health Care. She has also served as a director on a number of other boards including BoardSource (formerly the National Center for Nonprofit Boards), Intermatic Corporation (a manufacturer of energy control products) and MB Financial. She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College. Ms. Baxter is also a graduate of Mount Holyoke College. Charles B. Curtis (Born Senior Advisor to the Member of the Council on Foreign Relations and 1940), Trustee since 2001 Center for Strategic and the U.S. State Department International Security International Studies, Advisory Board. Mr. Curtis also serves as a and President Emeritus Director of Southern California Edison (a regulated of the Nuclear Threat electric utility) and its parent company, Edison Initiative (a private International. Mr. Curtis is an attorney with over 15 foundation dealing with years in private practice and 19 years in various national security issues). positions in public service, including service at the Previously, President Department of Treasury, the U.S. House of and Chief Operating Representatives, the Securities and Exchange Officer, Nuclear Threat Commission, the Federal Energy Regulatory Initiative. Commission and the Department of Energy. Robert J. Darretta (Born Mr. Darretta serves as a Until April, 2007, Mr. Darretta was Vice Chairman 1946), Trustee since 2007 director of the United of the Board of Directors of Johnson & Johnson (a Health Group. From diversified health care conglomerate) . Mr. Darretta 2009-2012, Mr. Darretta received a B.S. in Economics from Villanova served as the Health University. Care Industry Advisor to Permira, (a global private equity firm). Prior to 2007, Mr. Darretta was the Chief Financial Officer of Johnson & Johnson. December 30, 2013 II-74 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Katinka Domotorffy (Born Voting member of the Vice Chair of Reach Out and Read of Greater New 1975), Trustee since 2012 Investment Committee York, an organization dedicated to promoting of the Anne Ray childhood literacy. Ms. Domotorffy holds a BSc in Charitable Trust, part of Economics from the University of Pennsylvania and the Margaret A. Cargill an MSc in Accounting and Finance from the Philanthropies. Prior to London School of Economics. 2012, Ms. Domotorffy was Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management John A. Hill (Born 1942), Vice Chairman, First Director of Devon Energy Corporation and various Trustee since 1985 and Reserve Corporation (a private companies owned by First Reserve Chairman from 2000 to 2011 private equity buyout Corporation. He is also Chairman of The Board of firm that specializes in Trustees of Sarah Lawrence College and a member energy investments in of the Advisory Board of the Millstein Center for the diversified world- Global Markets and Corporate Ownership at the wide energy industry). Columbia University Law School. Mr. Hill received a B.A in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), President of the Alfred Trustee of Yale University; a Director of Trustee since 1997 P. Sloan Foundation (a TransCanada Corporation (an energy company philanthropic institution focused on natural gas transmission, oil pipelines, focused primarily on and power services) and of Exelon Corporation (an research and education energy company focused on power services); and a on issues related to Member of the Board of Overseers of the Boston science, technology and Symphony Orchestra. Prior to August 2007, he economic performance). served as a Director of National Grid (a U.K.-based He is the Elizabeth and holding company with interests in electric and gas James Killian Professor transmission and distribution and of Economics, Emeritus telecommunications infrastructure). Prior to July, at the Massachusetts 2006, he served as President of the Yale University Institute of Technology Council. Prior to February 2005, he served on the (“MIT”). board of the Whitehead Institute for Biomedical Prior to 2007, he was the Research (a non-profit research institution). Prior to Director of the Center February 2002, he was a Director of State Farm for Energy and Indemnity Company (an automobile insurance Environmental Policy company), and prior to March 2000, he was a Research at MIT. Director of New England Electric System (a public utility holding company). Dr. Joskow holds a Ph.D. and a M.Phil. from Yale University and a B.A. from Cornell University. December 30, 2013 II-75 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Kenneth R. Leibler (Born A founder and former Until November 2010, Mr. Leibler was a Director of 1949), Trustee since 2006 Chairman of the Boston Ruder Finn Group (a global communications and Options Exchange (an advertising firm). Prior to December 2006, Mr. electronic market place Leibler served as a Director of the Optimum Funds for the trading of listed Group. Prior to October 2006, he served as a derivatives securities). Director of ISO New England (the organization He currently serves on responsible for the operation of the electric the Board of Trustees of generation system in the New England states). Prior Beth Israel Deaconess to 2000, he was a Director of the Investment Hospital in Boston and Company Institute in Washington, D.C. Prior to as a Director of January 2005, Mr. Leibler served as Chairman and Northeast Utilities, Chief Executive Officer of the Boston Stock which operates New Exchange. Prior to January 2000, he served as England’s largest energy President and Chief Executive Officer of Liberty delivery system. Financial Companies (a publicly traded diversified asset management organization). Prior to June 1990, he served as President and Chief Operating Officer of the American Stock Exchange (AMEX). Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated with a B.A in Economics from Syracuse University. Robert E. Patterson (Born Co-Chairman of Cabot Mr. Patterson is past Chairman and served as a 1945), Trustee since 1984 Properties, Inc. (a Trustee of the Joslin Diabetes Center. Prior to private equity firm December 2001, Mr. Patterson served as the investing in commercial President and as a Trustee of Cabot Industrial Trust real estate) and (a publicly-traded real estate investment trust). He Chairman of the has also served as a Trustee of the Sea Education Investment Committee Association. Prior to 1998, he was Executive Vice of Cabot Properties. President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisers, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. December 30, 2013 II-76 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee George Putnam, III (Born Chairman of New Director of The Boston Family Office, LLC (a 1951), Trustee since 1984 Generation Research, registered investment advisor), a Trustee of Inc. (a publisher of Epiphany School and a Trustee of the Marine financial advisory and Biological Laboratory. Until 2010, Mr. Putnam was other research services) a Trustee of St. Mark’s School. Until 2006, Mr. and President of New Putnam was a Trustee of Shore Country Day Generation Advisors, School. Until 2002, he was a Trustee of the Sea LLC (a registered Education Association. Mr. Putnam is a graduate of investment adviser to Harvard College, Harvard Business School and private funds), which are Harvard Law School. firms he founded in 1986. Prior to June 2007, Mr. Putnam was President of the Putnam Funds. W. Thomas Stephens (Born Prior to 2009, Mr. Director of TransCanadaPipelines Ltd (an energy 1942), Trustee from 1997- Stephens was Chairman infrastructure company). Until 2010, Mr. Stephens 2008, and since 2009 and Chief Executive was a Director of Boise Inc. (a manufacturer of Officer of Boise paper and packaging products). Until 2004, Mr. Cascade, LLC (a paper, Stephens was a Director of Xcel Energy forest product and Incorporated (a public utility company), Qwest timberland assets Communications and Norske Canada, Inc. (a paper company). manufacturer). Until 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). Prior to July 2001, Mr. Stephens was Chairman of Mail-Well. Mr. Stephens holds B.S. and M.S. degrees from the University of Arkansas. Interested Trustees *Robert L. Reynolds (Born President and Chief Director of several not-for-profit boards, including 1952), Trustee since 2008 Executive Officer of West Virginia University Foundation, the Concord Putnam Investments. Museum, Dana-Farber Cancer Institute, and Boston Member of Putnam Chamber of Commerce. He is a member of the Investments’ Board of Chief Executives Club of Boston, the National Directors. Prior to Innovation Initiative, and the Council on joining Putnam Competitiveness, and he is a former President of the Investments in 2008, Mr. Commercial Club of Boston. Prior to 2008, he Reynolds was Vice served as a Director of FMR Corporation, Fidelity Chairman and Chief Investments Insurance Ltd., Fidelity Investments Operating Officer of Canada Ltd., and Fidelity Management Trust Fidelity Investments Company and as a Trustee of the Fidelity Family of from 2000 to 2007. Funds. Mr. Reynolds received a B.S. in Business Administration with a major in Finance from West Virginia University. 1 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of March 18, 2013, there were 116 Putnam Funds. December 30, 2013 II-77 2 Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, death or removal. * Trustee who is an “interested person” (as defined in the 1940 Act) of the fund and Putnam Management. Mr. Reynolds is deemed an “interested person” by virtue of his positions as an officer of the fund and Putnam Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. Trustee Qualifications Each of the fund’s Trustees, with the exception of Mses. Baumann and Domotorffy and Mr. Ahamed, were most recently elected by shareholders of the fund during 2009, although most of the Trustees have served on the board for many years. Ms. Baumann was elected to the Board of Trustees by the Independent Trustees effective July 1, 2010. Ms. Domotorffy and Mr. Ahamed were elected to the Board of Trustees by the Independent Trustees effective September 13, 2012. The Board Policy and Nominating Committee is responsible for recommending proposed nominees for election to the full Board of Trustees for its approval. As part of its deliberative process, the Committee considers the experience, qualifications, attributes and skills that it determines would benefit the Putnam funds at the time. In recommending the election of the current board members as Trustees, the Committee generally considered the educational, business and professional experience of each Trustee in determining his or her qualifications to serve as a Trustee of the fund, including the Trustee's record of service as a director or trustee of public and private organizations. (This included, but was not limited to, consideration of the specific experience noted in the preceding table.) In the case of most members of the board, the Committee considered his or her previous service as a member of the Board of Trustees of the Putnam funds, which demonstrated a high level of diligence and commitment to the interests of fund shareholders and an ability to work effectively and collegially with other members of the board. The Committee also considered, among other factors, the particular attributes described below with respect to the various individual Trustees and considered the attributes as indicative of the person’s ability to deal effectively with the types of financial, regulatory, and/or investment matters that typically arise in the course of a Trustee’s work: Liaquat Ahamed Mr. Ahamed’s experience as chief executive officer of a major investment management organization and as head of the investment division at the World Bank, as well as his experience as an author of economic literature. Ravi Akhoury Mr. Akhoury's experience as chairman and chief executive officer of a major investment management organization. Barbara M. Baumann Ms. Baumann’s experience in the energy industry as a consultant, an investor, and in both financial and operational management positions at a global energy company, and her service as a director of two NYSE companies. Jameson A. Baxter Ms. Baxter's experience in corporate finance acquired in the course of her career at a major investment bank, her experience as a director and audit committee chair of two NYSE companies and her role as Chairman of the Mutual Fund Directors Forum. Charles B. Curtis Mr. Curtis' experience in public and regulatory policy matters relating to energy and finance acquired in the course of his service in various senior positions in government and on numerous boards of public and private organizations. December 30, 2013 II-78 Robert J. Darretta Mr. Darretta's experience as the Chief Financial Officer and Vice Chairman of the Board of a major NYSE health products company. Katinka Domotorffy Ms. Domotorffy’s experience as Chief Investment Officer and Global Head of Quantitative Investment Strategies at a major asset management organization. John A. Hill Mr. Hill's experience as founder and chairman of a major open-end mutual fund and as a founder and lead managing partner of one of the largest private equity firms in the U.S. Paul L. Joskow Dr. Joskow's education and experience as a professional economist familiar with financial economics and related issues and his service on multiple for-profit boards. Kenneth R. Leibler Mr. Leibler's extensive experience in the financial services industry, including as CEO of a major asset management organization, and his service as a director of various public and private companies. Robert E. Patterson Mr. Patterson’s training and experience as an attorney and his experience as president of a NYSE company. George Putnam, III Mr. Putnam’s training and experience as an attorney, his experience as the founder and chief executive officer of an investment management firm and his experience as an author of various publications on the subject of investments. W. Thomas Stephens Mr. Stephens' extensive business experience, including his service as Chief Executive Officer of four public companies, as non-executive chairman of two public companies and as a director of numerous other public companies. Interested Trustee Robert L. Reynolds Mr. Reynolds’ extensive experience as a senior executive of one of the largest mutual fund organizations in the U.S. and his current role as the Chief Executive Officer of Putnam Investments. Officers In addition to Robert L. Reynolds, the fund’s President, the other officers of the fund are shown below. All of the officers of your fund are employees of Putnam Management or its affiliates or are members of the Trustees’ independent administrative staff. Name, Address 1 , Year of Birth, Length of Service with Principal Occupation(s) During Past 5 Years and Position(s) Held with Fund the Putnam Funds 2 Position(s) with Fund’s Investment Adviser and Distributor 3 Jonathan S. Horwitz 4 (Born 1955) Since 2004 Executive Vice President, Principal Executive Executive Vice President, Principal Officer and Compliance Liaison, The Putnam Funds. Executive Officer, and Compliance Liaison Steven D. Krichmar (Born 1958) Since 2002 Chief of Operations, Putnam Investments and Vice President and Principal Putnam Management. Financial Officer Robert T. Burns (Born 1961) Since 2011 General Counsel, Putnam Investments, Putnam Vice President and Chief Legal Management and Putnam Retail Management. Officer December 30, 2013 II-79 Name, Address 1 , Year of Birth, Length of Service with Principal Occupation(s) During Past 5 Years and Position(s) Held with Fund the Putnam Funds 2 Position(s) with Fund’s Investment Adviser and Distributor 3 Robert R. Leveille (Born 1969) Since 2007 Chief Compliance Officer, Putnam Investments, Vice President and Chief Compliance Putnam Management and Putnam Retail Officer Management. Michael J. Higgins 4 (Born 1976) Since 2010 Manager of Finance, Dunkin’ Brands (2008-2010); Vice President, Treasurer and Clerk Senior Financial Analyst, Old Mutual Asset Management (2007-2008); Senior Financial Analyst, Putnam Investments (1999-2007). Janet C. Smith (Born 1965) Since 2007 Director of Fund Administration Services, Putnam Vice President, Principal Accounting Investments and Putnam Management. Officer, and Assistant Treasurer Susan G. Malloy (Born 1957) Since 2007 Director of Accounting and Control Services, Vice President and Assistant Putnam Management. Treasurer James P. Pappas (Born 1953) Vice Since 2004 Director of Trustee Relations, Putnam Investments President and Putnam Management. Mark C. Trenchard (Born 1962) Since 2002 Director of Operational Compliance, Putnam Vice President and BSA Compliance Investments, Putnam Retail Management Officer Nancy E. Florek 4 (Born 1957) Since 2000 Vice President, Director of Proxy Voting and Vice President, Director of Proxy Corporate Governance, Assistant Clerk and Voting and Corporate Governance, Associate Treasurer, The Putnam Funds. Assistant Clerk, and Associate Treasurer 1 The address of each Officer is One Post Office Square, Boston, MA 02109. 2 Each officer serves for an indefinite term, until his or her resignation, retirement, death or removal. 3 Prior positions and/or officer appointments with the fund or the fund’s investment adviser and distributor have been omitted. 4 Officers of the fund indicated are members of the Trustees’ independent administrative staff. Compensation for these individuals is fixed by the Trustees and reimbursed to Putnam Management by the funds. Except as stated above, the principal occupations of the officers and Trustees for the last five years have been with the employers as shown above, although in some cases they have held different positions with such employers. Leadership Structure and Standing Committees of the Board of Trustees For details regarding the number of times the standing committees of the Board of Trustees met during a fund's last fiscal year, see "Trustee responsibilities and fees" in Part I of this SAI. Board Leadership Structure. Currently, 13 of the 14 Trustees of your fund are Independent Trustees, meaning that they are not considered "interested persons" of your fund or its investment manager. These Independent Trustees must vote separately to approve all financial arrangements and other agreements with your fund’s investment manager and other affiliated parties. The role of the Independent Trustees has been characterized as that of a “watchdog” charged with oversight to protect shareholders’ interests against December 30, 2013 II-80 overreaching and abuse by those who are in a position to control or influence a fund. Your fund’s Independent Trustees meet regularly as a group in executive session. An Independent Trustee currently serves as chair of the Board. Taking into account the number, the diversity and the complexity of the funds overseen by the Board and the aggregate amount of assets under management, your fund’s Trustees have determined that the efficient conduct of the Board's affairs makes it desirable to delegate responsibility for certain specific matters to committees of the Board. Certain committees (the Executive Committee, Distributions Committee, and Audit and Compliance Committee) are authorized to act for the Trustees as specified in their charters. The other committees review and evaluate matters specified in their charters and make recommendations to the Trustees as they deem appropriate. Each committee may utilize the resources of your fund’s independent staff, counsel and auditors as well as other experts. The committees meet as often as necessary, either in conjunction with regular meetings of the Trustees or otherwise. The membership and chair of each committee are appointed by the Trustees upon recommendation of the Board Policy and Nominating Committee. Each committee is chaired by an Independent Trustee and, except as noted below, the membership and chairs of each committee consist exclusively of Independent Trustees. The Trustees have determined that this committee structure also allows the Board to focus more effectively on the oversight of risk as part of its broader oversight of the fund's affairs. While risk management is the primary responsibility of the fund's investment manager, the Trustees regularly receive reports regarding investment risks and compliance risks. The Board's committee structure allows separate committees to focus on different aspects of these risks and their potential impact on some or all of the funds and to discuss with the fund's investment manager how it monitors and controls such risks. Audit and Compliance Committee. The Audit and Compliance Committee provides oversight on matters relating to the preparation of the funds’ financial statements, compliance matters, internal audit functions, and Codes of Ethics issues. This oversight is discharged by regularly meeting with management and the funds’ independent auditors and keeping current on industry developments. Duties of this Committee also include the review and evaluation of all matters and relationships pertaining to the funds’ independent auditors, including their independence. The members of the Committee include only Trustees who are not “interested persons” of the funds or Putnam Management. Each member of the Committee also is “independent,” as that term is interpreted for purposes of Rule 10A-3(b)(1) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the listing standards of the NYSE. The Board of Trustees has adopted a written charter for the Committee, a current copy of which is available at Putnam.com/individual. The Committee currently consists of Messrs. Leibler (Chairperson), Curtis, Darretta and Hill, and Mses. Baumann and Domotorffy. Board Policy and Nominating Committee . The Board Policy and Nominating Committee reviews matters pertaining to the operations of the Board of Trustees and its Committees, the compensation of the Trustees and their staff, and the conduct of legal affairs for the funds. The Committee evaluates and recommends all candidates for election as Trustees and recommends the appointment of members and chairs of each board committee. The Committee will consider nominees for Trustee recommended by shareholders of a fund provided that such recommendations are submitted by the date disclosed in the fund’s proxy statement and otherwise comply with applicable securities laws, including Rule 14a-8 under the Exchange Act. The Committee also reviews policy matters affecting the operation of the Board and its independent staff. In addition, the Committee oversees the voting of proxies associated with portfolio investments of the funds with the goal of ensuring that these proxies are voted in the best interest of the funds’ shareholders. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee generally believes that the Board benefits from diversity of background, experience and views among its members, and considers this as a factor in evaluating the composition of the Board, but has not adopted any specific policy in this regard. The Committee is composed entirely of Trustees who are not “interested December 30, 2013 II-81 persons” of the funds or Putnam Management and currently consists of Messrs. Hill (Chairperson), Curtis, Patterson and Putnam and Ms. Baxter. Brokerage Committee . The Brokerage Committee reviews the funds' policies regarding the execution of portfolio trades and Putnam Management's practices and procedures relating to the implementation of those policies. The Committee reviews periodic reports on the cost and quality of execution of portfolio transactions and the extent to which brokerage commissions have been used (i) by Putnam Management to obtain brokerage and research services generally useful to it in managing the portfolios of the funds and of its other clients, and (ii) by the funds to pay for certain fund expenses. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Dr. Joskow (Chairperson), Ms. Baxter, and Messrs. Ahamed, Akhoury, Patterson, Putnam and Stephens. Contract Committee . The Contract Committee reviews and evaluates at least annually all arrangements pertaining to (i) the engagement of Putnam Management and its affiliates to provide services to the funds, (ii) the expenditure of the funds' assets for distribution purposes pursuant to Distribution Plans of the funds, and (iii) the engagement of other persons to provide material services to the funds, including in particular those instances where the cost of services is shared between the funds and Putnam Management and its affiliates or where Putnam Management or its affiliates have a material interest. The Committee also reviews the proposed organization of new fund products, proposed structural changes to existing funds and matters relating to closed-end funds. The Committee reports and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Messrs. Patterson (Chairperson), Ahamed, Akhoury, Putnam and Stephens, Dr. Joskow and Ms. Baxter. Distributions Committee . The Distributions Committee oversees all dividends and distributions by the funds. The Committee makes recommendations to the Trustees of the funds regarding the amount and timing of distributions paid by the funds, and determines such matters when the Trustees are not in session. The Committee also oversees the policies and procedures pursuant to which Putnam Management prepares recommendations for distributions, and meets regularly with representatives of Putnam Management to review the implementation of these policies and procedures. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Mses. Baumann (Chairperson) and. Domotorffy and Messrs. Curtis, Darretta, Hill and Leibler. Executive Committee . The functions of the Executive Committee are twofold. The first is to ensure that the funds’ business may be conducted at times when it is not feasible to convene a meeting of the Trustees or for the Trustees to act by written consent. The Committee may exercise any or all of the power and authority of the Trustees when the Trustees are not in session. The second is to establish annual and ongoing goals, objectives and priorities for the Board of Trustees and to ensure coordination of all efforts between the Trustees and Putnam Management on behalf of the shareholders of the funds. The Committee currently consists of Ms. Baxter (Chairperson), and Messrs. Hill, Leibler, Patterson and Putnam. Investment Oversight Committees . The Investment Oversight Committees regularly meet with investment personnel of Putnam Management to review the investment performance and strategies of the funds in light of their stated investment objectives and policies. The Committees seek to identify any compliance issues that are unique to the applicable categories of funds and work with the appropriate Board committees to ensure that any such issues are properly addressed. Investment Oversight Committee A currently consists of Messrs. Akhoury (Chairperson), Ahamed, Darretta, Hill, Patterson and Reynolds and Ms. Baxter. Investment Oversight Committee B currently consists of Messrs. Putnam (Chairperson), Curtis, Leibler and Stephens, Dr. Joskow, and Mses. Baumann and Domotorffy. Pricing Committee. The Pricing Committee oversees the valuation of assets of the Putnam funds and reviews the funds’ policies and procedures for achieving accurate and timely pricing of fund shares. The Committee December 30, 2013 II-82 also oversees implementation of these policies, including fair value determinations of individual securities made by Putnam Management or other designated agents of the funds. The Committee also oversees compliance by money market funds with Rule 2a-7 of the 1940 Act and the correction of occasional pricing errors. The Committee also reviews matters related to the liquidity of portfolio holdings. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Messrs. Darretta (Chairperson), Curtis, Hill and Leibler, and Mses. Baumann and Domotorffy. Indemnification of Trustees The Agreement and Declaration of Trust of the fund provides that the fund will indemnify its Trustees and officers against liabilities and expenses incurred in connection with litigation in which they may be involved because of their offices with the fund, except if it is determined in the manner specified in the Agreement and Declaration of Trust that they have not acted in good faith in the reasonable belief that their actions were in the best interests of the fund or that such indemnification would relieve any officer or Trustee of any liability to the fund or its shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of his or her duties. The fund, at its expense, provides liability insurance for the benefit of its Trustees and officers. For details of Trustees’ fees paid by the fund and information concerning retirement guidelines for the Trustees, see “Charges and expenses” in Part I of this SAI. Putnam Management and its Affiliates Putnam Management is one of America’s oldest and largest money management firms. Putnam Management’s staff of experienced portfolio managers and research analysts selects securities and constantly supervises the fund’s portfolio. By pooling an investor’s money with that of other investors, a greater variety of securities can be purchased than would be the case individually; the resulting diversification helps reduce investment risk. Putnam Management has been managing mutual funds since 1937. Putnam Management is a subsidiary of Putnam Investments. Great-West Lifeco Inc., a financial services holding company with operations in Canada, the United States and Europe and a member of the Power Financial Corporation group of companies, owns a majority interest in Putnam Investments. Power Financial Corporation, a diversified management and holding company with direct and indirect interests in the financial services sector in Canada, the United States and Europe, is a subsidiary of Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. The Desmarais Family Residuary Trust, a trust established pursuant to the Last Will and Testament of the Honourable Paul G. Desmarais, directly and indirectly controls a majority of the voting shares of Power Corporation of Canada. Trustees and officers of the fund who are also officers of Putnam Management or its affiliates or who are stockholders of Putnam Investments or its parent companies will benefit from the advisory fees, sales commissions, distribution fees and transfer agency fees paid or allowed by the fund. The Management Contract Under a Management Contract between the fund and Putnam Management, subject to such policies as the Trustees may determine, Putnam Management, at its expense, furnishes continuously an investment program for the fund and makes investment decisions on behalf of the fund. As described in “Charges and Expenses – Management Fees,” Putnam Management is currently providing services under the Management Contract on an interim basis. Subject to the control of the Trustees, Putnam Management also manages, supervises and December 30, 2013 II-83 conducts the other affairs and business of the fund, furnishes office space and equipment, provides bookkeeping and clerical services (including determination of the fund’s net asset value, but excluding shareholder accounting services) and places all orders for the purchase and sale of the fund’s portfolio securities. Putnam Management may place fund portfolio transactions with broker-dealers that furnish Putnam Management, without cost to it, certain research, statistical and quotation services of value to Putnam Management and its affiliates in advising the fund and other clients. In so doing, Putnam Management may cause the fund to pay greater brokerage commissions than it might otherwise pay. For details of Putnam Management’s compensation under the Management Contract, see “Charges and expenses” in Part I of this SAI. Putnam Management’s compensation under the Management Contract may be reduced in any year if the fund’s expenses exceed the limits on investment company expenses imposed by any statute or regulatory authority of any jurisdiction in which shares of the fund are qualified for offer or sale. The term “expenses” is defined in the statutes or regulations of such jurisdictions, and generally excludes brokerage commissions, taxes, interest, extraordinary expenses and, if the fund has a distribution plan, payments made under such plan. Fund-specific expense limitation. Under the Management Contract, Putnam Management may reduce its compensation to the extent that the fund’s expenses exceed such lower expense limitation as Putnam Management may, by notice to the fund, declare to be effective. For the purpose of determining any such limitation on Putnam Management’s compensation, expenses of the fund shall not reflect the application of commissions or cash management credits that may reduce designated fund expenses. The terms of any such expense limitation specific to a particular fund are described in the prospectus and/or Part I of this SAI . General expense limitation. Through at least June 30, 2014, Putnam Management will reimburse expenses or waive fees of the fund to the extent necessary to limit the cumulative expenses of the fund, excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, any upward or downward adjustments to a fund’s base management fee, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis, to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. In addition to the fee paid to Putnam Management, the fund reimburses Putnam Management for the compensation and related expenses of certain officers of the fund and their assistants who provide certain administrative services for the fund and the other Putnam funds, each of which bears an allocated share of the foregoing costs. The aggregate amount of all such payments and reimbursements is determined annually by the Trustees. The amount of this reimbursement for the fund’s most recent fiscal year is included in “Charges and expenses” in Part I of this SAI. Putnam Management pays all other salaries of officers of the fund. The fund pays all expenses not assumed by Putnam Management including, without limitation, auditing, legal, custodial, investor servicing and shareholder reporting expenses. The fund pays the cost of typesetting for its prospectuses and the cost of printing and mailing any prospectuses sent to its shareholders. Putnam Retail Management pays the cost of printing and distributing all other prospectuses. The Management Contract provides that Putnam Management shall not be subject to any liability to the fund or to any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its duties on the part of Putnam Management. The Management Contract may be terminated without penalty by vote of the Trustees or the shareholders of the fund, or by Putnam Management, on 30 days’ written notice. It may be amended only by a vote of the shareholders of the fund. The Management Contract also terminates without payment of any penalty in the December 30, 2013 II-84 event of its assignment. The Management Contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a “majority of the outstanding voting securities” as defined in the 1940 Act. Putnam Management has entered into a Master Sub-Accounting Services Agreement with State Street Bank and Trust Company ("State Street"), under which Putnam Management has delegated to State Street responsibility for providing certain administrative, pricing, and bookkeeping services for the fund. Putnam Management pays State Street a fee, monthly, based on a combination of fixed annual charges and charges based on the fund's assets and the number and types of securities held by the fund, and reimburses State Street for certain out-of-pocket expenses. The Sub-Manager If so disclosed in the fund’s prospectus, PIL, an affiliate of Putnam Management, has been retained as the sub-manager for a portion of the assets of the fund, as determined by Putnam Management from time to time, pursuant to a sub-management agreement between Putnam Management and PIL. Under the terms of the sub-management contract, PIL, at its own expense, furnishes continuously an investment program for that portion of each such fund that is allocated to PIL from time to time by Putnam Management and makes investment decisions on behalf of such portion of the fund, subject to the supervision of Putnam Management. Putnam Management may also, at its discretion, request PIL to provide assistance with purchasing and selling securities for the fund, including placement of orders with certain broker-dealers. PIL, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The sub-management contract provides that PIL shall not be subject to any liability to Putnam Management, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PIL. The sub-management contract may be terminated with respect to a fund without penalty by vote of the Trustees or the shareholders of the fund, or by PIL or Putnam Management, on 30 days’ written notice. The sub-management contract also terminates without payment of any penalty in the event of its assignment. Subject to applicable law, it may be amended by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. The sub-management contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a “majority of the outstanding voting securities” as defined in the 1940 Act. As described above in “Charges and Expenses – Management Fees,” PIL is currently providing services (if so disclosed in the fund’s prospectus) under the sub-management contract on an interim basis. The Sub-Adviser If so disclosed in the fund’s prospectus, The Putnam Advisory Company, LLC (“PAC”), an affiliate of Putnam Management, has been retained as a sub-adviser for a portion of the assets of the fund, as determined from time to time by Putnam Management or, with respect to portions of a fund’s assets for which PIL acts as sub-manager as described above, by PIL pursuant to a sub-advisory contract among Putnam Management, PIL and PAC. Under certain terms of the sub-advisory contract, PAC, at its own expense, furnishes continuously an investment program for that portion of each such fund that is allocated to PAC from time to time by Putnam December 30, 2013 II-85 Management or PIL, as applicable and makes investment decisions on behalf of such portion of the fund, subject to the supervision of Putnam Management or PIL, as the case may be. Putnam Management or PIL, as the case may be, may also, at its discretion, request PAC to provide assistance with purchasing and selling securities for the fund, including placement of orders with certain broker-dealers. PAC, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The sub-advisory contract provides that PAC shall not be subject to any liability to Putnam Management, PIL, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PAC. The sub-advisory contract may be terminated with respect to a fund without penalty by vote of the Trustees or the shareholders of the fund, or by PAC, PIL or Putnam Management, on 30 days’ written notice. The sub-advisory contract also terminates without payment of any penalty in the event of its assignment. Subject to applicable law, it may be amended by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. The sub-advisory contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a “majority of the outstanding voting securities” as defined in the 1940 Act. As described above in “Charges and Expenses – Management Fees,” PAC is currently providing services (if so disclosed in the fund’s prospectus) under the sub-advisory contract on an interim basis. Portfolio Transactions Potential conflicts of interest in managing multiple accounts. Like other investment professionals with multiple clients, the fund’s Portfolio Manager(s) may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under “ PORTFOLIO MANAGERS” “Other accounts managed” at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (“performance fee accounts”), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others: • The most attractive investments could be allocated to higher-fee accounts or performance fee accounts. • The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time. • The trading of other accounts could be used to benefit higher-fee accounts (front- running). • The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee December 30, 2013 II-86 structure, on the same footing for investment management purposes. For example, under Putnam Management’s policies: • Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts. • All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts). • All trading must be effected through Putnam’s trading desks and normal queues and procedures must be followed ( i.e. , no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure). • Front running is strictly prohibited. • The fund’s Portfolio Manager(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Manager(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Management’s investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish “pilot” or “incubator” funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the fund’s Portfolio Manager(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Manager(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Management’s policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation – neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Management’s daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings). A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Manager(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Management’s trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold – for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Management’s trade allocation policies generally provide that each day’s transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Management’s opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Management’s trade oversight procedures in an attempt to ensure fairness over time across accounts. December 30, 2013 II-87 “Cross trades,” in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay, or if such trades result in more attractive investments being allocated to higher-fee accounts. Putnam Management and the fund’s Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on investment objectives or other factors, the Portfolio Manager(s) may give advice and make decisions for another account that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Manager(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The fund’s Portfolio Manager(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. For information on restrictions imposed on personal securities transactions of the fund’s Portfolio Manager(s), please see “- Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund.” For information about other funds and accounts managed by the fund’s Portfolio Manager(s), please refer to “Who oversees and manages the fund(s)?” in the prospectus and “ PORTFOLIO MANAGERS” “Other accounts managed” in Part I of the SAI. Brokerage and research services. Transactions on stock exchanges, commodities markets and futures markets and other agency transactions involve the payment by the fund of negotiated brokerage commissions. Such commissions may vary among different brokers. A particular broker may charge different commissions according to such factors as execution venue and exchange. Although the fund does not typically pay commissions for principal transactions in the over-the-counter markets, such as the markets for most fixed income securities and certain derivatives, an undisclosed amount of profit or “mark-up” is included in the price the fund pays. In underwritten offerings, the price paid by the fund includes a disclosed, fixed commission or discount retained by the underwriter or dealer. See "Charges and expenses" in Part I of this SAI for information concerning commissions paid by the fund. It has for many years been a common practice in the investment advisory business for broker-dealers that execute portfolio transactions for the clients of advisers of investment companies and other institutional investors to provide those advisers with brokerage and research services, as defined in Section 28(e) of the Exchange Act. Consistent with this practice, Putnam Management receives brokerage and research services from broker-dealers with which Putnam Management places the fund's portfolio transactions. The services that broker-dealers may provide to Putnam Management’s managers and analysts include, among others, brokerage and trading systems, economic analysis, investment research, industry and company reviews, statistical December 30, 2013 II-88 information, market data, evaluations of investments, recommendations as to the purchase and sale of investments and performance measurement services. Some of these services are of value to Putnam Management and its affiliates in advising various of their clients (including the fund), although not all of these services are necessarily useful and of value in managing the fund. Research services provided by broker-dealers are supplemental to Putnam Management’s own research efforts and relieve Putnam Management of expenses it might otherwise have borne in generating such research. The management fee paid by the fund is not reduced because Putnam Management and its affiliates receive brokerage and research services even though Putnam Management might otherwise be required to purchase some of these services for cash. Putnam Management may also use portfolio transactions to generate “soft dollar” credits to pay for “mixed-use” services ( i.e. , products or services that may be used both for investment- and non-investment-related purposes), but in such instances Putnam Management uses its own resources to pay for that portion of the mixed-use product or service that in its good-faith judgment does not relate to investment or brokerage purposes. Putnam Management may also allocate trades to generate soft dollar credits for third-party investment research reports and related fundamental research. Putnam Management places all orders for the purchase and sale of portfolio investments for the funds, and buys and sells investments for the funds, through a substantial number of brokers and dealers. In selecting broker-dealers to execute the funds’ portfolio transactions, Putnam Management uses its best efforts to obtain for each fund the most favorable price and execution reasonably available under the circumstances, except to the extent it may be permitted to pay higher brokerage commissions as described below. In seeking the most favorable price and execution and in considering the overall reasonableness of the brokerage commissions paid, Putnam Management, having in mind the fund's best interests, considers all factors it deems relevant, including, in no particular order of importance, and by way of illustration, price, the size and type of the transaction, the nature of the market for the security or other investment, the amount of the commission, the timing of the transaction taking into account market prices and trends, the reputation, experience and financial stability of the broker-dealer involved and the quality of service rendered by the broker-dealer in other transactions. Putnam Management may cause the fund to pay a broker-dealer that provides "brokerage and research services" (as defined in the Exchange Act and as described above) to Putnam Management an amount of disclosed commission for effecting securities transactions on stock exchanges and other transactions for the fund on an agency basis in excess of the commission another broker-dealer would have charged for effecting that transaction. Putnam Management may also instruct an executing broker to “step out” a portion of the trades placed with a broker to other brokers that provide brokerage and research services to Putnam Management. Putnam Management's authority to cause the fund to pay any such greater commissions or to instruct a broker to “step out” a portion of a trade is subject to the requirements of applicable law and such policies as the Trustees may adopt from time to time. It is the position of the staff of the SEC that Section 28(e) of the Exchange Act does not apply to the payment of such greater commissions in "principal" transactions. Accordingly, Putnam Management will use its best effort to obtain the most favorable price and execution available with respect to such transactions, as described above. The Trustees of the funds have directed Putnam Management, subject to seeking most favorable pricing and execution, to use its best efforts to allocate a portion of overall fund trades to trading programs which generate commission credits to pay fund expenses such as shareholder servicing and custody charges. The extent of any commission credits generated for this purpose may vary significantly from time to time and from fund to fund depending on, among other things, the nature of each fund's trading activities and market conditions. The Management Contract provides that commissions, fees, brokerage or similar payments received by Putnam Management or an affiliate in connection with the purchase and sale of portfolio investments of the fund, less any direct expenses approved by the Trustees, shall be recaptured by the fund through a reduction of the fee payable by the fund under the Management Contract. Putnam Management seeks to recapture for the December 30, 2013 II-89 fund soliciting dealer fees on the tender of the fund's portfolio securities in tender or exchange offers. Any such fees which may be recaptured are likely to be minor in amount. Principal Underwriter Putnam Retail Management, located at One Post Office Square, Boston, MA 02109, is the principal underwriter of shares of the fund and the other continuously offered Putnam funds. Putnam Retail Management is not obligated to sell any specific amount of shares of the fund and will purchase shares for resale only against orders for shares. See “Charges and expenses” in Part I of this SAI for information on sales charges and other payments received by Putnam Retail Management. Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund Employees of Putnam Management, PIL, PAC and Putnam Retail Management and officers and Trustees of the fund are subject to significant restrictions on engaging in personal securities transactions. These restrictions are set forth in the Codes of Ethics adopted by Putnam Management, PIL, PAC and Putnam Retail Management (the “Putnam Investments Code of Ethics”) and by the fund (the “Putnam Funds Code of Ethics”). The Putnam Investments Code of Ethics and the Putnam Funds Code of Ethics, in accordance with Rule 17j-1 of the 1940 Act, contain provisions and requirements designed to identify and address certain conflicts of interest between personal investment activities and the interests of the fund. The Putnam Investments Code of Ethics does not prohibit personnel from investing in securities that may be purchased or held by the fund. However, the Putnam Investments Code of Ethics, consistent with standards recommended by the Investment Company Institute’s Advisory Group on Personal Investing and requirements established by Rule 17j-1 and rules adopted under the Investment Advisers Act of 1940, among other things, prohibits personal securities investments without pre-clearance, imposes time periods during which personal transactions may not be made in certain securities by employees with access to investment information, and requires the timely submission of broker confirmations and quarterly reporting of personal securities transactions. Additional restrictions apply to portfolio managers, traders, research analysts and others involved in the investment advisory process. The Putnam Funds Code of Ethics incorporates and applies the restrictions of the Putnam Investments Code of Ethics to officers and Trustees of the fund who are affiliated with Putnam Investments. The Putnam Funds Code of Ethics does not prohibit unaffiliated officers and Trustees from investing in securities that may be held by the fund; however, the Putnam Funds Code of Ethics regulates the personal securities transactions of unaffiliated Trustees of the fund, including limiting the time periods during which they may personally buy and sell certain securities and requiring them to submit reports of personal securities transactions under certain circumstances. The fund’s Trustees, in compliance with Rule 17j-1, approved the Putnam Investments and the Putnam Funds Codes of Ethics and are required to approve any material changes to these Codes. The Trustees also provide continued oversight of personal investment policies and annually evaluate the implementation and effectiveness of the Codes of Ethics. Investor Servicing Agent Putnam Investor Services, Inc., located at One Post Office Square, Boston, MA 02109, is the fund’s investor servicing agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the fund. The fee paid to Putnam Investor Services with respect to assets attributable to class A, class B, class C, class M, class R, class T and class Y shares, subject to certain limitations, is based on a fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in December 30, 2013 II-90 the fund. The fee paid to Putnam Investor Services with respect to class R5 shares is based on an annual rate of 0.15% of each fund’s average assets attributable to class R5 shares, except that an annual rate of 0.12% of each fund’s average assets attributable to class R5 shares applies to Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Global Income Trust, Putnam Income Fund and Putnam Short Duration Income Fund. The fee paid to Putnam Investor Services with respect to class R6 shares is based on an annual rate of 0.05% of each fund’s average assets attributable to class R6 shares. Through at least June 30, 2013, investor servicing fees for each fund will not exceed an annual rate of 0.320% of the fund’s average assets. Financial intermediaries (including brokers, dealers, banks, bank trust departments, registered investment advisers, financial planners, and retirement plan administrators) may own shares of the fund for the benefit of their customers in an omnibus account (including retirement plans). In these circumstances, the financial intermediaries or other third parties, rather than Putnam Investor Services, may provide some or all of the sub-accounting and similar record keeping services for their customers’ accounts. In recognition of these services, Putnam Investor Services may make payments to these financial intermediaries or other third parties. Payments may be based on the number of shareholders in an omnibus account or the assets or share class held in an account. Putnam Investor Services also makes payments to financial intermediaries that charge networking fees for certain services provided in connection with the maintenance of shareholder accounts. These payments are described above under the headings “Distribution Plans – Additional Dealer Payments.” Putnam Investor Services will pay its affiliate, FASCore, LLC up to 0.24% on the average value of the assets in Putnam-administered plans invested in the funds on an annual basis in consideration of sub-accounting, recordkeeping, retirement plan administration and other services being provided to participants in Putnam-administered retirement plans with respect to their investments in the funds. In addition to these payments, affiliates of Putnam Investor Services may make payments to FASCore, LLC and its affiliates of the types, and up to the amounts, described below under the headings “Distribution Plans - Additional Dealer Payments.” Custodian State Street Bank and Trust Company, located at 2 Avenue de Lafayette, Boston, Massachusetts 02111, is the fund’s custodian. State Street is responsible for safeguarding and controlling the fund’s cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the fund’s investments, serving as the fund’s foreign custody manager, providing reports on foreign securities depositaries, making payments covering the expenses of the fund and performing other administrative duties. State Street does not determine the investment policies of the fund or decide which securities the fund will buy or sell. State Street has a lien on the fund’s assets to secure charges and advances made by it. The fund may from time to time enter into brokerage arrangements that reduce or recapture fund expenses, including custody expenses. The fund also has an offset arrangement that may reduce the fund’s custody fee based on the amount of cash maintained by its custodian. Counsel to the Fund and the Independent Trustees Ropes & Gray LLP serves as counsel to the fund and the independent Trustees, and is located at Prudential Tower 800 Boylston Street, Boston Massachusetts 02199. DETERMINATION OF NET ASSET VALUE The fund determines the net asset value per share of each class of shares once each day the NYSE is open. Currently, the NYSE is closed Saturdays, Sundays and the following holidays: New Year’s Day, Rev. Dr. Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, the Fourth of July, Labor Day, Thanksgiving Day and Christmas Day. The fund determines net asset value as of the close of regular trading December 30, 2013 II-91 on the NYSE, normally 4:00 p.m. Eastern time. The net asset value per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Assets of money market funds are valued at amortized cost pursuant to Rule 2a-7 of the 1940 Act. For other funds, securities and other assets (“Securities”) for which market quotations are readily available are valued at prices which, in the opinion of Putnam Management, most nearly represent the market values of such Securities. Currently, prices for these Securities are determined using the last reported sale price (or official closing price for Securities listed on certain markets) or, if no sales are reported (as in the case of some Securities traded over-the-counter), the last reported bid price, except that certain Securities are valued at the mean between the last reported bid and ask prices. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates market value. All other Securities are valued by Putnam Management or other parties at their fair value following procedures approved by the Trustees. Reliable market quotations are not considered to be readily available for, among other Securities, long-term corporate bonds and notes, certain preferred stocks, tax-exempt securities, and certain foreign securities. These investments are valued at fair value, generally on the basis of valuations furnished by approved pricing services, which determine valuations for normal, institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships between securities that are generally recognized by institutional traders. Other Securities, such as various types of options, are valued at fair value on the basis of valuations furnished by broker-dealers or other market intermediaries. Putnam Management values all other Securities at fair value using its internal resources. The valuation procedures applied in any specific instance are likely to vary from case to case. However, consideration is generally given to the financial position of the issuer and other fundamental analytical data relating to the investment and to the nature of the restrictions on disposition of the Securities (including any registration expenses that might be borne by the fund in connection with such disposition). In addition, specific factors are also generally considered, such as the cost of the investment, the market value of any unrestricted Securities of the same class, the size of the holding, the prices of any recent transactions or offers with respect to such Securities and any available analysts’ reports regarding the issuer. In the case of Securities that are restricted as to resale, Putnam Management determines fair value based on the inherent worth of the Security without regard to the restrictive feature, adjusted for any diminution in value resulting from the restrictive feature. Generally, trading in certain Securities (such as foreign securities) is substantially completed each day at various times before the close of the NYSE. The closing prices for these Securities in markets or on exchanges outside the U.S. that close before the close of the NYSE may not fully reflect events that occur after such close but before the close of the NYSE. As a result, the fund has adopted fair value pricing procedures, which, among other things, require the fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold. Although the threshold may be revised from time to time and the number of days on which fair value prices will be used will vary, it is possible that fair value prices will be used by the fund to a significant extent. In addition, Securities held by some of the funds may be traded in foreign markets that are open for business on days that the fund is not, and the trading of such Securities on those days may have an impact on the value of a shareholder’s investment at a time when the shareholder cannot buy and sell shares of the fund. Currency exchange rates used in valuing Securities are normally determined as of 4:00 p.m. Eastern time. Occasionally, events affecting such exchange rates may occur between the time of the determination of exchange rates and the close of the NYSE, which, in the absence of fair valuation, would not be reflected in the computation of the fund’s net asset value. If events materially affecting the currency exchange rates occur during such period, then the exchange rates used in valuing affected Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. December 30, 2013 II-92 In addition, because of the amount of time required to collect and process trading information as to large numbers of securities issues, the values of certain Securities (such as convertible bonds, U.S. government securities and tax-exempt securities) are determined based on market quotations collected before the close of the NYSE. Occasionally, events affecting the value of such Securities may occur between the time of the determination of value and the close of the NYSE, which, in the absence of fair value prices, would not be reflected in the computation of the fund’s net asset value. If events materially affecting the value of such Securities occur during such period, then these Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. It is expected that any such instance would be very rare. The fair value of Securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such Securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a Security at a given point in time and does not reflect an actual market price. The fund may also value its Securities at fair value under other circumstances pursuant to procedures approved by the Trustees. Money Market Funds Money market funds generally value their portfolio securities at amortized cost according to Rule 2a-7 under the 1940 Act. Since the net income of a money market fund is declared as a dividend each time it is determined, the net asset value per share of a money market fund typically remains at $1.00 per share immediately after such determination and dividend declaration. Any increase in the value of a shareholder’s investment in a money market fund representing the reinvestment of dividend income is reflected by an increase in the number of shares of that fund in the shareholder’s account on the last business day of each month. It is expected that a money market fund’s net income will normally be positive each time it is determined. However, if because of realized losses on sales of portfolio investments, a sudden rise in interest rates, or for any other reason the net income of a fund determined at any time is a negative amount, a money market fund may offset such amount allocable to each then shareholder’s account from dividends accrued during the month with respect to such account. If, at the time of payment of a dividend, such negative amount exceeds a shareholder’s accrued dividends, a money market fund may reduce the number of outstanding shares by treating the shareholder as having contributed to the capital of the fund that number of full and fractional shares which represent the amount of the excess. Each shareholder is deemed to have agreed to such contribution in these circumstances by his or her investment in a money market fund. INVESTOR SERVICES Shareholder Information Each time shareholders buy or sell shares, a statement confirming the transaction and listing their current share balance will be made available for viewing electronically or delivered via mail. (Under certain investment plans, a statement may only be sent quarterly.) The fund also sends annual and semiannual reports that keep shareholders informed about its portfolio and performance, and year-end tax information to simplify their recordkeeping. To help shareholders take full advantage of their Putnam investment, publications covering many topics of interest to investors are available on our website or from Putnam Investor Services. Shareholders may call Putnam Investor Services toll-free weekdays at 1-800-225-1581 between 8:00 a.m. and 8:00 p.m., Eastern-time, for more information, including account balances. Shareholders can also visit the Putnam website at http://www.putnam.com. Your Investing Account December 30, 2013 II-93 The following information provides more detail concerning the operation of a Putnam Investing Account. For further information or assistance, investors should consult Putnam Investor Services. Shareholders who purchase shares through an employer-sponsored defined retirement plan should note that not all of the services or features described below may be available to them, and they should contact their employer for details. A shareholder may reinvest a cash distribution without a front-end sales charge or without the reinvested shares being subject to a CDSC, as the case may be, by delivering to Putnam Investor Services the uncashed distribution check. Putnam Investor Services must receive the properly endorsed check within 1 year after the date of the check. The Investing Account also provides a way to accumulate shares of the fund. In most cases, after an initial investment, a shareholder may send checks to Putnam Investor Services, made payable to the fund, to purchase additional shares at the applicable public offering price next determined after Putnam Investor Services receives the check. Checks must be drawn on a U.S. bank and must be payable in U.S. dollars. Putnam Investor Services acts as the shareholder's agent whenever it receives instructions to carry out a transaction on the shareholder's account. Upon receipt of instructions that shares are to be purchased for a shareholder's account, shares will be purchased through the investment dealer designated by the shareholder. Shareholders may change investment dealers at any time by written notice to Putnam Investor Services, provided the new dealer has a sales agreement with Putnam Retail Management. Shares credited to an account are transferable upon written instructions in good order to Putnam Investor Services and may be sold to the fund as described under "How do I sell or exchange fund shares?" in the prospectus. Putnam funds no longer issue share certificates. A shareholder may send to Putnam Investor Services any certificates which have been previously issued to enable more convenient maintenance of the account as a book-entry account. Putnam Retail Management, at its expense, may provide certain additional reports and administrative material to qualifying institutional investors with fiduciary responsibilities to assist these investors in discharging their responsibilities. Institutions seeking further information about this service should contact Putnam Retail Management, which may modify or terminate this service at any time. The fund pays Putnam Investor Services' fees for maintaining Investing Accounts. Checkwriting Privilege . For those funds that allow shareholders, as disclosed in the prospectus, to redeem shares by check, Putnam is currently waiving the minimum per-check amount stated in the prospectus. Reinstatement Privilege An investor who has redeemed shares of the fund may reinvest within 90 days of such redemption the proceeds of such redemption in shares of the same class of the fund, or may reinvest within 90 days of such redemption the proceeds in shares of the same class of one of the other continuously offered Putnam funds (through the exchange privilege described in the prospectus), including, in the case of shares subject to a CDSC, the amount of CDSC charged on the redemption. Any such reinvestment would be at the net asset value of the shares of the fund(s) the investor selects, next determined after Putnam Retail Management receives a Reinstatement Authorization. The time that the previous investment was held will be included in determining any applicable CDSC due upon redemptions and, in the case of class B shares, the eight-year period for conversion to class A shares. Reinstatements into class B, class C or class M shares may be permitted even if the resulting purchase would otherwise be rejected for causing a shareholder’s investments in such class to exceed the applicable investment maximum. Shareholders will receive from Putnam Retail Management the amount of any CDSC December 30, 2013 II-94 paid at the time of redemption as part of the reinstated investment, which may be treated as capital gains to the shareholder for tax purposes. Exercise of the Reinstatement Privilege does not alter the federal income tax treatment of any capital gains realized on a sale of fund shares, but to the extent that any shares are sold at a loss and the proceeds are reinvested in shares of the fund, some or all of the loss may be disallowed as a deduction. Consult your tax adviser. Investors who desire to exercise the Reinstatement Privilege should contact their investment dealer or Putnam Investor Services. Exchange Privilege Except as otherwise set forth in this section, by calling Putnam Investor Services, investors may exchange shares valued in the aggregate up to $500,000 between accounts with identical registrations, provided that no certificates are outstanding for such shares. During periods of unusual market changes and shareholder activity, shareholders may experience delays in contacting Putnam Investor Services by telephone to exercise the telephone exchange privilege. Putnam Investor Services also makes exchanges promptly after receiving a properly completed Exchange Authorization Form and, if issued, share certificates. If the shareholder is a corporation, partnership, agent, or surviving joint owner, Putnam Investor Services will require additional documentation of a customary nature. Because an exchange of shares involves the redemption of fund shares and reinvestment of the proceeds in shares of another Putnam fund, completion of an exchange may be delayed under unusual circumstances if the fund were to suspend redemptions or postpone payment for the fund shares being exchanged, in accordance with federal securities laws. Exchange Authorization Forms and prospectuses of the other Putnam funds are available from Putnam Retail Management or investment dealers having sales contracts with Putnam Retail Management. The prospectus of each fund describes its investment objective(s) and policies, and shareholders should obtain a prospectus and consider these objectives and policies carefully before requesting an exchange. Shares of certain Putnam funds are not available to residents of all states. The fund reserves the right to change or suspend the exchange privilege at any time. Shareholders would be notified of any change or suspension. Additional information is available from Putnam Investor Services at 1-800-225-1581. Shareholders of other Putnam funds may also exchange their shares at net asset value for shares of the fund, as set forth in the current prospectus of each fund. Exchanges from Putnam Money Market Fund, Putnam Tax Exempt Money Market Fund or Putnam Short Duration Income Fund into another Putnam fund may be subject to an initial sales charge. For federal income tax purposes, an exchange is a sale on which the investor generally will realize a capital gain or loss depending on whether the net asset value at the time of the exchange is more or less than the investor's basis. All exchanges are subject to applicable short-term trading fees and Putnam’s policies on excessive short-term trading, as set forth in the Fund’s Prospectus. In addition, trustees, sponsors and administrators of employer-sponsored retirement plans that invest in the Fund may impose short-term trading fees whose terms may differ from those described in the Prospectus. Same-Fund Exchange Privilege . Class A shareholders who are eligible to purchase class Y, class R5 or class R6 shares may exchange their class A shares for class Y, class R5, or class R6 shares of the same fund, provided that such shares are offered to residents of the shareholder’s state, that the class A shares are no longer subject to a CDSC and, in the case of class R5 and class R6 shares, the shares are available through the relevant retirement plan. December 30, 2013 II-95 Class C shareholders who are eligible to purchase class Y shares may exchange their class C shares for class Y shares of the same fund, provided that the class C shares are no longer subject to a CDSC and class Y shares of such fund are offered to residents of the shareholder’s state. Class R shareholders who are eligible to purchase class R5 or class R6 shares may exchange their class R shares for class R5 or class R6 shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and are available through the relevant retirement plan. Class R5 shareholders who are eligible to purchase class A, class R, class R6 or class Y shares may exchange their class R5 shares for class A, class R, class R6 or class Y shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and are available through the relevant retirement plan. Class R6 shareholders who are eligible to purchase class A, class R, class R5 or class Y shares may exchange their class R6 shares for class A, class R, class R5 or class Y shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and are available through the relevant retirement plan. Class Y shareholders who are eligible to purchase class A, class C, class R5 or class R6 shares may exchange their class Y shares for class A, class C, class R5 or class R6 shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and, in the case of class R5 and class R6 shares, the shares are available through the relevant retirement plan. Class Y shareholders should be aware that the financial institution or intermediary through which they hold class Y shares may have the authority under its account or similar agreement to exchange class Y shares for class A or class C shares under certain circumstances, and none of the Putnam Funds, Putnam Retail Management or Putnam Investor Services are responsible for any actions taken by a shareholder’s financial institution or intermediary in this regard. No sales charges or other charges will apply to a same-fund exchange. In addition, for federal income tax purposes, a same-fund exchange is not expected to result in the realization by the investor of a capital gain or loss. The same-fund exchange privilege may not be available for all accounts and may not be offered by all financial institutions or intermediaries through which a shareholder may hold shares. To exchange shares under the same-fund exchange privilege, please contact your investment dealer or Putnam Investor Services. Dividends PLUS Shareholders may invest the fund's distributions of net investment income or distributions combining net investment income and short-term capital gains in shares of the same class of another continuously offered Putnam fund (the "receiving fund") using the net asset value per share of the receiving fund determined on the date the fund's distribution is payable. No sales charge or CDSC will apply to the purchased shares. The prospectus of each fund describes its investment objective(s) and policies, and shareholders should obtain a prospectus and consider these objective(s) and policies carefully before investing their distributions in the receiving fund. Shares of certain Putnam funds are not available to residents of all states. Shareholders of other Putnam funds may also use their distributions to purchase shares of the fund at net asset value. For federal tax purposes, distributions from the fund which are reinvested in another fund are treated as paid by the fund to the shareholder and invested by the shareholder in the receiving fund and thus, to the extent composed of taxable income and deemed paid to a taxable shareholder, are taxable. The Dividends PLUS program may be revised or terminated at any time. December 30, 2013 II-96 Plans Available to Shareholders The plans described below are fully voluntary and may be terminated at any time without the imposition by the fund or Putnam Investor Services of any penalty. All plans provide for automatic reinvestment of all distributions in additional shares of the fund at net asset value. The fund, Putnam Retail Management or Putnam Investor Services may modify or cease offering these plans at any time. Systematic Withdrawal Plan ("SWP"). An investor who owns or buys shares of the fund valued at $5,000 or more at the current public offering price may open a SWP plan and have a designated sum of money ($50 or more) paid monthly, quarterly, semi-annually or annually to the investor or another person. (Payments from the fund can be combined with payments from other Putnam funds into a single check through a designated payment plan.) Shares are deposited in a plan account, and all distributions are reinvested in additional shares of the fund at net asset value (except where the plan is utilized in connection with a charitable remainder trust). Shares in a plan account are then redeemed at net asset value to make each withdrawal payment. Payment will be made to any person the investor designates; however, if shares are registered in the name of a trustee or other fiduciary, payment will be made only to the fiduciary, except in the case of a profit-sharing or pension plan where payment will be made to a designee. As withdrawal payments may include a return of principal, they cannot be considered a guaranteed annuity or actual yield of income to the investor. The redemption of shares in connection with a plan generally will result in a gain or loss for tax purposes. Some or all of the losses realized upon redemption may be disallowed pursuant to the so-called wash sale rules if shares of the same fund from which shares were redeemed are purchased (including through the reinvestment of fund distributions) within a period beginning 30 days before, and ending 30 days after, such redemption. In such a case, the basis of the replacement shares will be increased to reflect the disallowed loss. Continued withdrawals in excess of income will reduce and possibly exhaust invested principal, especially in the event of a market decline. The cost of administering these plans for the benefit of those shareholders participating in them is borne by the fund as an expense of all shareholders. The fund, Putnam Retail Management or Putnam Investor Services may terminate or change the terms of the plan at any time. A plan will be terminated if communications mailed to the shareholder are returned as undeliverable. Investors should consider carefully with their own financial advisers whether the plan and the specified amounts to be withdrawn are appropriate in their circumstances. The fund and Putnam Investor Services make no recommendations or representations in this regard. Tax-favored plans. (Not offered by funds investing primarily in Tax-exempt Securities.) Investors may purchase shares of the fund through the following Tax Qualified Retirement Plans, available to qualified individuals or organizations: Standard and variable profit-sharing (including 401(k)) and money purchase pension plans; and Individual Retirement Account Plans (IRAs), including simple IRAs, Roth IRAs, SEP IRAs; and Coverdell Education savings plans. Forms and further information on these Plans are available from investment dealers or from Putnam Retail Management. In addition, specialized professional plan administration services are available on an optional basis; contact Putnam Investor Services at 1-866-207-7261. Consultation with a competent financial and tax adviser regarding these Plans and consideration of the suitability of fund shares as an investment under the Employee Retirement Income Security Act of 1974, or otherwise, is recommended. Automatic Rebalancing Arrangements. Putnam Retail Management or Putnam Investor Services may enter into arrangements with certain dealers which provide for automatic periodic rebalancing of shareholders’ accounts in Putnam funds. For more information about these arrangements, please contact Putnam Retail Management or Putnam Investor Services. December 30, 2013 II-97 SIGNATURE GUARANTEES Requests to redeem shares having a net asset value of $100,000 or more, or to transfer shares or make redemption proceeds payable to anyone other than the registered account owners, must be signed by all registered owners or their legal representatives and must be guaranteed by a bank, broker/dealer, municipal securities dealer or broker, credit union, national securities exchange, registered securities association, clearing agency, savings association or trust company, provided such institution is authorized and acceptable under and conforms with Putnam Investor Services’ signature guarantee procedures. A copy of such procedures is available upon request. In certain situations, for example, if you want your redemption proceeds sent to an address other than your address as it appears on Putnam’s records, you may also need to provide a signature guarantee. Putnam Investor Services usually requires additional documentation for the sale of shares by a corporation, partnership, agent or fiduciary, or a surviving joint owner. Contact Putnam Investor Services at 1-800-225-1581 for more information on Putnam’s signature guarantee and documentation requirements. REDEMPTIONS Suspension of redemptions. The fund may not suspend shareholders’ right of redemption, or postpone payment for more than seven days, unless the Exchange is closed for other than customary weekends or holidays, or if permitted by the rules of the SEC during periods when trading on the Exchange is restricted or during any emergency which makes it impracticable for the fund to dispose of its securities or to determine fairly the value of its net assets, or during any other period permitted by order of the Commission for protection of investors. In-kind redemptions. With the consent of a redeeming shareholder (or, with respect to certain funds as indicated in the prospectus, in Putnam’s discretion), the fund will consider satisfying all or a portion of a redemption request by distributing securities or other property in lieu of cash (“in-kind” redemptions). Any transaction costs or other expenses involved in liquidating securities received in an in-kind redemption will be borne by the redeeming investor. For information regarding procedures for in-kind redemptions, please contact Putnam Retail Management. POLICY ON EXCESSIVE SHORT-TERM TRADING As disclosed in the prospectus of each fund other than Putnam Money Market Fund, Putnam Tax Exempt Money Market Fund, Putnam Money Market Liquidity Fund and Putnam Short Duration Income Fund, Putnam Management and the fund’s Trustees have adopted policies and procedures intended to discourage excessive short-term trading. Putnam Management’s Compliance Department currently uses multiple reporting tools in an attempt to detect short-term trading activity occurring in shareholder accounts. Putnam Management measures excessive short-term trading in the fund by the number of “round trip” transactions, as defined in the prospectus, above a specified dollar amount within a specified period of time. Generally, if an investor has been identified as having completed two “round trip” transactions with values of at least $25,000 within a rolling 90-day period, Putnam Management will issue the investor and/or his or her financial intermediary, if any, a written warning. To the extent that short-term trading activity continues, additional measures may be taken. Putnam Management’s practices for measuring excessive short-term trading activity and issuing warnings may change from time to time. December 30, 2013 II-98 SHAREHOLDER LIABILITY Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of the fund. However, the Agreement and Declaration of Trust disclaims shareholder liability for acts or obligations of the fund and requires that notice of such disclaimer be given in each agreement, obligation, or instrument entered into or executed by the fund or the Trustees. The Agreement and Declaration of Trust provides for indemnification out of fund property for all loss and expense of any shareholder held personally liable for the obligations of the fund. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which the fund would be unable to meet its obligations. The likelihood of such circumstances appears to be remote. DISCLOSURE OF PORTFOLIO INFORMATION The Trustees of the Putnam funds have adopted policies with respect to the disclosure of the fund’s portfolio holdings by the fund, Putnam Management, or their affiliates. These policies provide that information about the fund’s portfolio generally may not be released to any party prior to (i) the day after the posting of such information on the Putnam Investments website, (ii) the filing of the information with the SEC in a required filing, or (iii) the dissemination of such information to all shareholders simultaneously. Certain limited exceptions pursuant to the fund’s policies are described below. The Trustees will periodically receive reports from the fund’s Chief Compliance Officer regarding the operation of these policies and procedures, including any arrangements to make non-public disclosures of the fund’s portfolio information to third parties. Putnam Management and its affiliates are not permitted to receive compensation or other consideration in connection with disclosing information about the fund’s portfolio holdings to third parties. Public Disclosures The fund’s portfolio holdings are currently disclosed to the public through filings with the SEC and postings on the Putnam Investments website. The fund files its portfolio holdings with the SEC for each fiscal quarter on Form N-CSR (with respect to each annual period and semi-annual period) and Form N-Q (with respect to the first and third quarters of the fund’s fiscal year). In addition, money market funds file monthly reports of portfolio holdings on form N-MFP (with respect to the prior month). Shareholders may obtain the Form N-CSR, N-MFP and N-Q filings on the SEC’s website at http://www.sec.gov. In addition, Form N-CSR and N-Q filings may be reviewed and copied at the SEC’s public reference room in Washington, D.C. Form N-CSR and N-Q filings are available upon filing and form N-MFP filings are available 60 days after each calendar month end. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. For Putnam Money Market Fund and Putnam Tax Exempt Money Market Fund, the following information is publicly available on the Putnam Investments website, www.putnam.com/individual, as disclosed in the following table. This information will remain available on the website for six months thereafter, after which the information can be found on the SEC’s website. Information Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Monthly 5 business days after the end of each month. For Putnam Short Duration Income Fund, Putnam Management makes the fund’s portfolio information publicly available on the Putnam Investments website, www.putnam.com/individual, as disclosed in the following table. December 30, 2013 II-99 Information Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Monthly On or after 5 business days after the end of each month. For all other funds, Putnam Management also currently makes the fund’s portfolio information publicly available on the Putnam Investments website, www.putnam.com/individual, as disclosed in the following table. Information(1) Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Quarterly Last business day of the month following the end of each calendar quarter Top 10 Portfolio Holdings and Monthly Approximately 15 days after the other portfolio statistics end of each month (1) Putnam mutual funds that are not currently offered to the general public (“incubated” funds) do not post portfolio holdings on the Web, except to the extent required by applicable regulations. Full portfolio holdings for the Putnam RetirementReady® Funds and Putnam Global Sector Fund, which invest solely in other Putnam funds, are posted on www.putnam.com/individual approximately 15 days after the end of each month. Please see these funds’ prospectuses for their target allocations. The scope of the information relating to the fund’s portfolio that is made available on the website may change from time to time without notice. In addition, the posting of fund holdings may be delayed in some instances for technical reasons. Putnam Management or its affiliates may include fund portfolio information that has already been made public through a Web posting or SEC filing in marketing literature and other communications to shareholders, advisors or other parties, provided that, in the case of information made public through the Web, the information is disclosed no earlier than the day after the date of posting to the website. Other Disclosures In order to address potential conflicts between the interest of fund shareholders, on the one hand, and those of Putnam Management, Putnam Retail Management or any affiliated person of those entities or of the fund, on the other hand, the fund’s policies require that non-public disclosures of information regarding the fund’s portfolio may be made only if there is a legitimate business purpose consistent with fiduciary duties to all shareholders of the fund. In addition, the party receiving the non-public information must sign a non-disclosure agreement unless otherwise approved by the Chief Compliance Officer of the fund. Arrangements to make non-public disclosures of the fund’s portfolio information must be approved by the Chief Compliance Officer of the fund. The Chief Compliance Officer will report on an ongoing basis to a committee of the fund’s Board of Trustees consisting only of Trustees who are not “interested persons” of the fund or Putnam Management regarding any such arrangement that the fund may enter into with third parties other than service providers to the fund. The fund periodically discloses its portfolio information on a confidential basis to various service providers that require such information in order to assist the fund with its day-to-day business affairs. In addition to Putnam Management and its affiliates, including Putnam Investor Services and PRM, these service providers include the fund’s custodian (State Street Bank and Trust Company) and any sub-custodians, pricing services, independent registered public accounting firm, legal counsel (Ropes & Gray LLP), financial printer and filing agent (McMunn Associates, Inc., Newsfile Corp.), and proxy voting service (Glass, Lewis & Co). These December 30, 2013 II-100 service providers are required to keep such information confidential, and are prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. The fund may also periodically provide non-public information about its portfolio holdings to rating and ranking organizations, such as Lipper Inc. and Morningstar Inc., in connection with those firms’ research on and classification of the fund and in order to gather information about how the fund’s attributes (such as volatility, turnover, and expenses) compare with those of peer funds. The fund may also periodically provide non-public information about its portfolio holdings to consultants that provide portfolio analysis services or other investment research. Any such rating, ranking, or consulting firm would be required to keep the fund’s portfolio information confidential and would be prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. PROXY VOTING GUIDELINES AND PROCEDURES The Trustees of the Putnam funds have established proxy voting guidelines and procedures that govern the voting of proxies for the securities held in the funds’ portfolios. The proxy voting guidelines summarize the funds’ positions on various issues of concern to investors, and provide direction to the proxy voting service used by the funds as to how fund portfolio securities should be voted on proposals dealing with particular issues. The proxy voting procedures explain the role of the Trustees, Putnam Management, the proxy voting service and the funds’ proxy manager in the proxy voting process, describe the procedures for referring matters involving investment considerations to the investment personnel of Putnam Management and describe the procedures for handling potential conflicts of interest. The Putnam funds’ proxy voting guidelines and procedures are included in this SAI as Appendix A. Information regarding how the funds voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012 is available on the Putnam Individual Investor website, www.putnam.com/individual, and on the SEC’s website at www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures by calling Putnam’s Shareholder Services at 1-800-225-1581. SECURITIES RATINGS The ratings of securities in which the fund may invest will be measured at the time of purchase and, to the extent a security is assigned a different rating by one or more of the various rating agencies, Putnam Management may use the highest rating assigned by any agency. Putnam Management will not necessarily sell an investment if its rating is reduced. The following rating services describe rated securities as follows: Moody’s Investors Service, Inc. Bonds Aaa - Bonds which are rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as “gilt edged.” Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa - Bonds which are rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risk appear somewhat larger than the Aaa securities. December 30, 2013 II-101 A - Bonds which are rated A possess many favorable investment attributes and are to be considered as upper-medium-grade obligations. Factors giving security to principal and interest are considered adequate, but elements may be present which suggest a susceptibility to impairment sometime in the future. Baa - Bonds which are rated Baa are considered as medium grade obligations, ( i.e. , they are neither highly protected nor poorly secured). Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba - Bonds which are rated Ba are judged to have speculative elements; their future cannot be considered as well-assured. Often the protection of interest and principal payments may be very moderate, and thereby not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B - Bonds which are rated B generally lack characteristics of the desirable investment. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa - Bonds which are rated Caa are of poor standing. Such issues may be in default or there may be present elements of danger with respect to principal or interest. Ca - Bonds which are rated Ca represent obligations which are speculative in a high degree. Such issues are often in default or have other marked shortcomings. C - Bonds which are rated C are the lowest rated class of bonds, and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Notes MIG 1/VMIG 1 This designation denotes best quality. There is present strong protection by established cash flows, superior liquidity support or demonstrated broad-based access to the market for refinancing. MIG 2/VMIG 2 This designation denotes high quality. Margins of protection are ample although not so large as in the preceding group. Commercial paper Issuers rated Prime-1 (or supporting institutions) have a superior ability for repayment of senior short-term debt obligations. Prime-1 repayment ability will often be evidenced by the following characteristics: Leading market positions in well established industries. High rates of return on funds employed. Conservative capitalization structure with moderate reliance on debt and ample asset protection. Broad margins in earnings coverage of fixed financial charges and high internal cash generation. Well established access to a range of financial markets and assured sources of alternate liquidity. Issuers rated Prime-2 (or supporting institutions) have a strong ability for repayment of senior short-term debt obligations. This will normally be evidenced by many of the characteristics cited above to a lesser degree. Earnings trends and coverage ratios, while sound, may be more subject to variation. Capitalization December 30, 2013 II-102 characteristics, while still appropriate, may be more affected by external conditions. Ample alternate liquidity is maintained. Standard & Poor’s Bonds AAA - An obligation rated AAA has the highest rating assigned by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA - An obligation rated AA differs from the highest-rated obligations only in small degree. The obligor’s capacity to meet its financial commitment on the obligation is very strong. A - An obligation rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB - An obligation rated BBB exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Obligations rated BB , B , CCC , CC and C are regarded as having significant speculative characteristics. BB indicates the lowest degree of speculation and C the highest. While such obligations will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major exposures to adverse conditions. BB - An obligation rated BB is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B - An obligation rated B is more vulnerable to nonpayment than obligations rated BB , but the obligor currently has the capacity to meet its financial commitment on the obligations. Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC - An obligation rated CCC is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC - An obligation rated CC is currently highly vulnerable to nonpayment. C - The C rating may be used to cover a situation where a bankruptcy petition has been filed, or similar action has been taken, but payments on this obligation are being continued. D - An obligation rated D is in payment default. The D rating category is used when interest payments or principal payments are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The D rating also will be used upon the filing of a bankruptcy petition, or the taking of a similar action if payments on an obligation are jeopardized. December 30, 2013 II-103 Notes SP-1 Strong capacity to pay principal and interest. Those issues determined to possess overwhelming safety characteristics are given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest. SP-3 Speculative capacity to pay principal and interest. Commercial paper A-1 - This highest category indicates that the degree of safety regarding timely payment is strong. Those issues determined to possess extremely strong safety characteristics are denoted with a plus sign (+) designation. A-2 - Capacity for timely payment on issues with this designation is satisfactory. However, the relative degree of safety is not as high as for issues designated ‘ A-1 ’. A-3 - Issues carrying this designation have adequate capacity for timely payment. They are, however, more vulnerable to the adverse effects of changes in circumstances than obligations carrying the higher designations. Fitch Investors Service, Inc. AAA - Bonds considered to be investment grade and of the highest credit quality. The obligor has an exceptionally strong ability to pay interest and repay principal, which is unlikely to be affected by reasonably foreseeable events. AA - Bonds considered to be investment grade and of very high credit quality. The obligor’s ability to pay interest and repay principal is very strong, although not quite as strong as bonds rated AAA . A - Bonds considered to be investment grade and of high credit quality. The obligor’s ability to pay interest and repay principal is considered to be strong, but may be more vulnerable to adverse changes in economic conditions and circumstances than bonds with higher ratings. BBB - Bonds considered to be investment grade and of satisfactory credit quality. The obligor’s ability to pay interest and repay principal is considered to be adequate. Adverse changes in economic conditions and circumstances, however, are more likely to have adverse impact on these bonds, and therefore impair timely payment. The likelihood that the ratings of these bonds will fall below investment grade is higher than for bonds with higher ratings. BB - Bonds considered to be speculative. The obligor’s ability to pay interest and repay principal may be affected over time by adverse economic changes. However, business and financial alternatives can be identified which could assist the obligor in satisfying its debt service requirements. B - Bonds are considered highly speculative. Bonds in this class are lightly protected as to the obligor’s ability to pay interest over the life of the issue and repay principal when due. CCC - Bonds have certain characteristics which, with passing of time, could lead to the possibility of default on either principal or interest payments. CC - Bonds are minimally protected. Default in payment of interest and/or principal seems probable. December 30, 2013 II-104 C - Bonds are in actual or imminent default in payment of interest or principal. DDD - Bonds are in default and in arrears in interest and/or principal payments. Such bonds are extremely speculative and should be valued only on the basis of their value in liquidation or reorganization of the obligor. CLAIMS-PAYING ABILITY RATINGS The fund may invest in securities insured at the time of purchase as to the payment of principal and interest in the event of default. The fund may buy investments insured by (or insurance from) insurance companies whose claims-paying ability is rated by rating agencies. An insurance claims-paying ability rating does not constitute an opinion on any specific contract. Furthermore, an insurance claims-paying ability rating does not take in account deductibles, surrender or cancellation penalties or the timeliness of payment; nor does it address the ability of a company to meet non-policy obligations (i.e., debt contracts). The assignment of ratings to debt issues that are fully or partially supported by insurance policies, contracts, or guarantees is a separate process from the determination of claims-paying ability ratings. The likelihood of a timely flow of funds from the insurer to the trustee for the bondholders is a key element in the rating determination of such debt issues. Listed below are rating agencies and their corresponding claims-paying ability ratings. Standard & Poor’s Insurance Claims-Paying Ability Ratings An S&P insurance claims-paying ability rating is an assessment of an operating insurance company’s financial capacity to meet its obligations under an insurance policy in accordance with its terms. For example, an insurer with an insurance claims-paying ability rating of AAA by S&P has the highest rating assigned by S&P, which means its capacity to honor insurance contracts is deemed by S&P to be extremely strong and highly likely to remain so over a long period of time. Secure claims-paying ability – AAA to BBB Vulnerable claims-paying ability – BB to CCC AAA - Superior financial security on an absolute and relative basis. Capacity to meet policyholder obligations is overwhelming under a variety of economic and underwriting conditions. AA - Excellent financial security. Capacity to meet policyholder obligations is strong under a variety of economic and underwriting conditions. A - Good financial security, but capacity to meet policyholder obligations is somewhat susceptible to adverse economic and underwriting conditions. BBB - Adequate financial security, but capacity to meet policyholder obligations is susceptible to adverse economic and underwriting conditions. BB - Financial security may be adequate, but capacity to meet policyholder obligations, particularly with respect to long-term or "long-tail" policies, is vulnerable to adverse economic and underwriting conditions. December 30, 2013 II-105 B - Vulnerable financial security. Currently able to meet policyholder obligations, but capacity to meet policyholder obligations is particularly vulnerable to adverse economic and underwriting conditions. CCC, CC, C - Extremely vulnerable financial security. Continued capacity to meet policyholder obligations is highly questionable unless favorable economic and underwriting conditions prevail. R Regulatory action As of the date indicated, the insurer is under supervision of insurance regulators following rehabilitation, receivership, liquidation, or any other action that reflects regulatory concern about the insurer's financial condition. Information on this status is provided by the National Association of Insurance Commissioners and other regulatory bodies. Although believed to be accurate, this information is not guaranteed. The 'R' rating does not apply to insurers subject only to non-financial actions such as market conduct violations. Notes: NR Not Rated. The insurer is not rated by Standard & Poor's. The issue has not yet been evaluated by the respective credit rating agency. It is no indication as to the merits of the issue. Plus (+) or minus (-): The ratings from 'AA' to 'B' may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. Moody’s Investors Service, Inc. Insurance Claims-Paying Ability Ratings A Moody’s insurance claims-paying ability rating is an opinion by Moody’s about the ability of an insurance company to repay punctually senior policyholder obligations and claims. For example, an insurer with an insurance claims-paying ability rating of Aaa by Moody’s is deemed by Moody’s to be of the best quality. In the opinion of Moody’s, the policy obligations of an insurance company with an insurance claims-paying ability rating of Aaa carries the smallest degree of credit risk and, while the financial strength of these companies is likely to change, such changes as can be visualized are most unlikely to impair the company’s fundamentally strong position. Moody’s claims-paying ability ratings are as follows: Long-Term Insurance Financial Strength Ratings Moody's rating symbols for Insurance Financial Strength Ratings are identical to those used to indicate the credit quality of long-term obligations. These rating gradations provide investors with a system for measuring an insurance company's ability to meet its senior policyholder claims and obligations. Aaa - Insurance companies rated A aa offer exceptional financial security. While the credit profile of these companies is likely to change, such changes as can be visualized are most unlikely to impair their fundamentally strong position. Aa - Insurance companies rated Aa offer excellent financial security. Together with the Aaa group, they constitute what are generally known as high-grade companies. They are rated lower than Aaa companies because long-term risks appear somewhat larger. A - Insurance companies rated A offer good financial security. However, elements may be present which suggest a susceptibility to impairment sometime in the future. Baa - Insurance companies rated Baa offer adequate financial security. However, certain protective elements may be lacking or may be characteristically unreliable over any great length of time. December 30, 2013 II-106 Ba - Insurance companies rated Ba offer questionable financial security. Often the ability of these companies to meet policyholder obligations may be very moderate and thereby not well safeguarded in the future. B - Insurance companies rated B offer poor financial security. Assurance of punctual payment of policyholder obligations over any long period of time is small. Caa - Insurance companies rated Caa offer very poor financial security. They may be in default on their policyholder obligations or there may be present elements of danger with respect to punctual payment of policyholder obligations and claims. Ca - Insurance companies rated Ca offer extremely poor financial security. Such companies are often in default on their policyholder obligations or have other marked shortcomings. C - Insurance companies rated C are the lowest-rated class of insurance company and can be regarded as having extremely poor prospects of ever offering financial security. Note: Moody's appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa . Numeric modifiers are used to refer to the ranking within a group with 1 being the highest and 3 being the lowest. However, the financial strength of companies within a generic rating symbol ( Aa , for example) is broadly the same. Fitch IBCA / International Insurance Claims-Paying Ability Ratings Fitch IBCA credit ratings are an opinion on the ability of an entity or of a securities issue to meet financial commitments, such as interest, preferred dividends, or repayment of principal, on a timely basis. Fitch IBCA credit ratings apply to a variety of entities and issues, including but not limited to sovereigns, governments, structured financings, and corporations; debt, preferred/preference stock, bank loans, and counterparties; as well as the claims-paying ability of insurance companies and financial guarantors. AAA - Exceptionally strong claims-paying ability. Insurers assigned this highest rating have an exceptionally strong capacity to meet policyholder obligations and provide policyholder benefits. The impact of any adverse business and economic factors on the claims-paying ability of these insurers is expected to be minimal. AA - Very strong claims-paying ability. Insurers rated ‘AA’ have a very strong capacity to meet policyholder obligations and provide policyholder benefits. The impact of any adverse business and economic factors on the claims-paying ability of these insurers is expected to be very small. A - Strong claims-paying ability. Insurers rated ‘A’ have a strong capacity to meet policyholder obligations and provide policyholder benefits. Although adverse business and economic factors may have an impact on the claims-paying ability of these insurers, the effect of such factors is expected to be small. BBB - Good claims-paying ability. Insurers rated ‘BBB’ have a good capacity to meet policyholder obligations and provide policyholder benefits. However, their claims-paying ability may be more susceptible than that of higher rated insurers to the impact of adverse business and economic factors. BB - Speculative claims-paying ability. Insurers rated ‘BB’ have a capacity to meet policyholder obligations and provide policyholder benefits which is regarded as speculative. The impact of adverse business and economic factors on their claims-paying ability is considered likely to be more problematic than in the case of higher rated insurers. December 30, 2013 II-107 B - Vulnerable claims-paying ability. Insurers rated ‘B’ have a vulnerable capacity to meet policyholder obligations and provide policyholder benefits. The impact of adverse business and economic factors on their claims-paying ability is considered likely to be significant. CCC, CC, C - Highly vulnerable claims-paying ability. Insurance companies assigned one of these ratings are considered very weak with respect to their capacity to meet policyholder obligations and provide policyholder benefits. The insurer may be under the supervision of an insurance regulator and already may not be making all payments in a timely fashion. D - Insurers which have been placed in liquidation by insurance regulators and for which policy or claims payments are being controlled, delayed, or reduced. Notes: "+" or "-" may be appended to a rating to indicate the relative position of a credit within the rating category. Such suffixes are not added to the ‘AAA’ and ‘D’ categories. IQ ratings - Fitch IBCA Qualified: Provided for issuers based solely on information in the public domain. These ratings include significant analytical input. Because of the reduced information presented in this process, compared with the full claims-paying ability rating approach, these ratings tend to be conservative and do not employ "+" or "-" qualifiers. December 30, 2013 II-108 Appendix A PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS The proxy voting guidelines below summarize the funds’ positions on various issues of concern to investors, and give a general indication of how fund portfolio securities will be voted on proposals dealing with particular issues. The funds’ proxy voting service is instructed to vote all proxies relating to fund portfolio securities in accordance with these guidelines, except as otherwise instructed by the Proxy Manager, a member of the Office of the Trustees who is appointed to assist in the coordination and voting of the funds’ proxies. The proxy voting guidelines are just that – guidelines. The guidelines are not exhaustive and do not address all potential voting issues. Because the circumstances of individual companies are so varied, there may be instances when the funds do not vote in strict adherence to these guidelines. For example, the proxy voting service is expected to bring to the Proxy Manager’s attention proxy questions that are company-specific and of a non-routine nature and that, even if covered by the guidelines, may be more appropriately handled on a case-by-case basis. Similarly, Putnam Management’s investment professionals, as part of their ongoing review and analysis of all fund portfolio holdings, are responsible for monitoring significant corporate developments, including proxy proposals submitted to shareholders, and notifying the Proxy Manager of circumstances where the interests of fund shareholders may warrant a vote contrary to these guidelines. In such instances, the investment professionals submit a written recommendation to the Proxy Manager and the person or persons designated by Putnam Management’s Legal and Compliance Department to assist in processing referral items under the funds’ “Proxy Voting Procedures.” The Proxy Manager, in consultation with the funds’ Executive Vice President and/or the Chair of the Board Policy and Nominating Committee, as appropriate, will determine how the funds’ proxies will be voted. When indicated, the Chair of the Board Policy and Nominating Committee may consult with other members of the Committee or the full Board of Trustees. The following guidelines are grouped according to the types of proposals generally presented to shareholders. Part I deals with proposals submitted by management and approved and recommended by a company’s board of directors. Part II deals with proposals submitted by shareholders. Part III addresses unique considerations pertaining to non-U.S. issuers. The Trustees of the Putnam funds are committed to promoting strong corporate governance practices and encouraging corporate actions that enhance shareholder value through the judicious voting of the funds’ proxies. It is the funds’ policy to vote their proxies at all shareholder meetings where it is practicable to do so. In furtherance of this, the funds’ have requested that their securities lending agent recall each domestic issuer’s voting securities that are on loan, in advance of the record date for the issuer’s shareholder meetings, so that the funds may vote at the meetings. The Putnam funds will disclose their proxy votes not later than August 31 of each year for the most recent 12-month period ended June 30, in accordance with the timetable established by SEC rules. I. BOARD-APPROVED PROPOSALS The vast majority of matters presented to shareholders for a vote involve proposals made by a company itself (sometimes referred to as “management proposals”), which have been approved and recommended by its board of directors. In view of the enhanced corporate governance practices currently being implemented in public companies and of the funds’ intent to hold corporate boards accountable for their actions in promoting shareholder interests, the funds’ proxies generally will be voted for the decisions reached by majority independent boards of directors, except as otherwise indicated in these guidelines. Accordingly, the funds’ proxies will be voted for board-approved proposals, except as follows: December 30, 2013 II-109 Matters relating to the Board of Directors Uncontested Election of Directors The funds’ proxies will be voted for the election of a company’s nominees for the board of directors, except as follows: ► The funds will withhold votes from the entire board of directors if  the board does not have a majority of independent directors,  the board has not established independent nominating, audit, and compensation committees,  the board has more than 19 members or fewer than five members, absent special circumstances,  the board has not acted to implement a policy requested in a shareholder proposal that received the support of a majority of the shares of the company cast at its previous two annual meetings, or  the board has adopted or renewed a shareholder rights plan (commonly referred to as a “poison pill”) without shareholder approval during the current or prior calendar year. ► The funds will on a case-by-case basis withhold votes from the entire board of directors, or from particular directors as may be appropriate, if the board has approved compensation arrangements for one or more company executives that the funds determine are unreasonably excessive relative to the company’s performance or has otherwise failed to observe good corporate governance practices. ► The funds will withhold votes from any nominee for director:  who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director ( e.g. , investment banking, consulting, legal, or financial advisory fees),  who attends less than 75% of board and committee meetings without valid reasons for the absences ( e.g. , illness, personal emergency, etc.),  of a public company (Company A) who is employed as a senior executive of another company (Company B), if a director of Company B serves as a senior executive of Company A (commonly referred to as an “interlocking directorate”), or  who serves on more than five unaffiliated public company boards (for the purpose of this guideline, boards of affiliated registered investment companies will count as one board). Commentary : Board independence : Unless otherwise indicated, for the purposes of determining whether a board has a majority of independent directors and independent nominating, audit, and compensation committees, an “independent director” is a director who (1) meets all requirements to serve as an independent director of a company under the NYSE Corporate Governance Rules ( e.g. , no material business relationships with the company and no present or recent employment relationship with the company including employment of an immediate family member as an executive officer), and (2) has not within the last three years accepted directly or indirectly any consulting, advisory, or other compensatory fee from the company other than in his or her capacity as a member of the board of directors or any board committee. The funds’ Trustees believe that the recent ( i.e. , within the last three years) receipt of any amount of compensation for services other than service as a director raises significant independence issues. December 30, 2013 II-110 Board size : The funds’ Trustees believe that the size of the board of directors can have a direct impact on the ability of the board to govern effectively. Boards that have too many members can be unwieldy and ultimately inhibit their ability to oversee management performance. Boards that have too few members can stifle innovation and lead to excessive influence by management. Time commitment : Being a director of a company requires a significant time commitment to adequately prepare for and attend the company’s board and committee meetings. Directors must be able to commit the time and attention necessary to perform their fiduciary duties in proper fashion, particularly in times of crisis. The funds’ Trustees are concerned about over-committed directors. In some cases, directors may serve on too many boards to make a meaningful contribution. This may be particularly true for senior executives of public companies (or other directors with substantially full-time employment) who serve on more than a few outside boards. The funds may withhold votes from such directors on a case-by-case basis where it appears that they may be unable to discharge their duties properly because of excessive commitments. Interlocking directorships : The funds’ Trustees believe that interlocking directorships are inconsistent with the degree of independence required for outside directors of public companies. Corporate governance practices : Board independence depends not only on its members’ individual relationships, but also on the board’s overall attitude toward management. Independent boards are committed to good corporate governance practices and, by providing objective independent judgment, enhancing shareholder value. The funds may withhold votes on a case-by-case basis from some or all directors who, through their lack of independence or otherwise, have failed to observe good corporate governance practices or, through specific corporate action, have demonstrated a disregard for the interests of shareholders. Such instances may include cases where a board of directors has approved compensation arrangements for one or more members of management that, in the judgment of the funds’ Trustees, are excessive by reasonable corporate standards relative to the company’s record of performance. It may also represent a disregard for the interests of shareholders if a board of directors fails to register an appropriate response when a director who fails to win the support of a majority of shareholders in an election (sometimes referred to as a “rejected director”) continues to serve on the board. While the Trustees recognize that it may in some circumstances be appropriate for a rejected director to continue his or her service on the board, steps should be taken to address the concerns reflected by the shareholders’ lack of support for the rejected director. Contested Elections of Directors ► The funds will vote on a case-by-case basis in contested elections of directors. Classified Boards ► The funds will vote against proposals to classify a board, absent special circumstances indicating that shareholder interests would be better served by this structure. Commentary : Under a typical classified board structure, the directors are divided into three classes, with each class serving a three-year term. The classified board structure results in directors serving staggered terms, with usually only a third of the directors up for re-election at any given annual meeting. The funds’ Trustees generally believe that it is appropriate for directors to stand for election each year, but recognize that, in special circumstances, shareholder interests may be better served under a classified board structure. Other Board-Related Proposals The funds will generally vote for proposals that have been approved by a majority independent board, and on a case-by-case basis on proposals that have been approved by a board that fails to meet the guidelines’ basic independence standards ( i.e. , majority of independent directors and independent nominating, audit, and compensation committees). December 30, 2013 II-111 Executive Compensation The funds generally favor compensation programs that relate executive compensation to a company’s long-term performance. The funds will vote on a case-by-case basis on board-approved proposals relating to executive compensation, except as follows: ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for stock option and restricted stock plans that will result in an average annual dilution of 1.67% or less (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against stock option and restricted stock plans that will result in an average annual dilution of greater than 1.67% (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against any stock option or restricted stock plan where the company’s actual grants of stock options and restricted stock under all equity-based compensation plans during the prior three (3) fiscal years have resulted in an average annual dilution of greater than 1.67%. ► The funds will vote against stock option plans that permit the replacing or repricing of underwater options (and against any proposal to authorize a replacement or repricing of underwater options). ► The funds will vote against stock option plans that permit issuance of options with an exercise price below the stock’s current market price. ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for an employee stock purchase plan that has the following features: (1) the shares purchased under the plan are acquired for no less than 85% of their market value; (2) the offering period under the plan is 27 months or less; and (3) dilution is 10% or less. ► The funds will vote for proposals to approve a company’s executive compensation program ( i.e., “say on pay” proposals in which the company’s board proposes that shareholders indicate their support for the company’s compensation philosophy, policies, and practices), except that the funds will vote on a case-by-case basis if the company is assigned to the lowest category, through independent third party benchmarking performed by the funds’ proxy voting service, for the correlation of the company’s executive compensation program with its performance. ► The funds will vote for bonus plans under which payments are treated as performance-based compensation that is deductible under Section 162(m) of the Internal Revenue Code of 1986, as amended, except that the funds will vote on a case-by-case basis if any of the following circumstances exist: the award pool or amount per employee under the plan is unlimited, or the plan’s performance criteria is undisclosed, or the company is assigned to the lowest category, through independent third party benchmarking performed by the funds’ proxy voting service, for the correlation of the company’s executive compensation program with its performance. Commentary : Companies should have compensation programs that are reasonable and that align shareholder and management interests over the longer term. Further, disclosure of compensation programs should provide absolute transparency to shareholders regarding the sources and amounts of, and the factors influencing, executive compensation. Appropriately designed equity-based compensation plans can be an effective way to align the interests of long-term shareholders with the interests of management. However, the funds may vote against these or other executive compensation proposals on a case-by-case basis where compensation is excessive by reasonable corporate standards, where a company fails to provide transparent disclosure of executive compensation, or, in some December 30, 2013 II-112 instances, where independent third-party benchmarking indicates that compensation is inadequately correlated with performance, relative to peer companies. (Examples of excessive executive compensation may include, but are not limited to, equity incentive plans that exceed the dilution criteria noted above, excessive perquisites, performance-based compensation programs that do not properly correlate reward and performance, “golden parachutes” or other severance arrangements that present conflicts between management’s interests and the interests of shareholders, and “golden coffins” or unearned death benefits.) In voting on a proposal relating to executive compensation, the funds will consider whether the proposal has been approved by an independent compensation committee of the board. Capitalization Many proxy proposals involve changes in a company’s capitalization, including the authorization of additional stock, the issuance of stock, the repurchase of outstanding stock, or the approval of a stock split. The management of a company’s capital structure involves a number of important issues, including cash flow, financing needs, and market conditions that are unique to the circumstances of the company. As a result, the funds will vote on a case-by-case basis on board-approved proposals involving changes to a company’s capitalization, except that where the funds are not otherwise withholding votes from the entire board of directors: ► The funds will vote for proposals relating to the authorization and issuance of additional common stock (except where such proposals relate to a specific transaction). ► The funds will vote for proposals to effect stock splits (excluding reverse stock splits). ► The funds will vote for proposals authorizing share repurchase programs. Commentary : A company may decide to authorize additional shares of common stock for reasons relating to executive compensation or for routine business purposes. For the most part, these decisions are best left to the board of directors and senior management. The funds will vote on a case-by-case basis, however, on other proposals to change a company’s capitalization, including the authorization of common stock with special voting rights, the authorization or issuance of common stock in connection with a specific transaction ( e.g. , an acquisition, merger or reorganization), or the authorization or issuance of preferred stock. Actions such as these involve a number of considerations that may affect a shareholder’s investment and that warrant a case-by-case determination. Acquisitions, Mergers, Reincorporations, Reorganizations and Other Transactions Shareholders may be confronted with a number of different types of transactions, including acquisitions, mergers, reorganizations involving business combinations, liquidations, and the sale of all or substantially all of a company’s assets, which may require their consent. Voting on such proposals involves considerations unique to each transaction. As a result, the funds will vote on a case-by-case basis on board-approved proposals to effect these types of transactions, except as follows: ► The funds will vote for mergers and reorganizations involving business combinations designed solely to reincorporate a company in Delaware. Commentary : A company may reincorporate into another state through a merger or reorganization by setting up a “shell” company in a different state and then merging the company into the new company. While reincorporation into states with extensive and established corporate laws – notably Delaware – provides companies and shareholders with a more well-defined legal framework, shareholders must carefully consider the reasons for a reincorporation into another jurisdiction, including especially an offshore jurisdiction. Anti-Takeover Measures Some proxy proposals involve efforts by management to make it more difficult for an outside party to take control of the company without the approval of the company’s board of directors. These include the adoption of a December 30, 2013 II-113 shareholder rights plan, requiring supermajority voting on particular issues, the adoption of fair price provisions, the issuance of blank check preferred stock, and the creation of a separate class of stock with disparate voting rights. Such proposals may adversely affect shareholder rights, lead to management entrenchment, or create conflicts of interest. As a result, the funds will vote against board-approved proposals to adopt such anti-takeover measures, except as follows: ► The funds will vote on a case-by-case basis on proposals to ratify or approve shareholder rights plans; and ► The funds will vote on a case-by-case basis on proposals to adopt fair price provisions. Commentary : The funds’ Trustees recognize that poison pills and fair price provisions may enhance or protect shareholder value under certain circumstances. For instance, where a company has incurred significant operating losses, a shareholder rights plan may be appropriately tailored to protect shareholder value by preserving a company’s net operating losses. Thus, the funds will consider proposals to approve such matters on a case-by-case basis. Other Business Matters Many proxies involve approval of routine business matters, such as changing a company’s name, ratifying the appointment of auditors, and procedural matters relating to the shareholder meeting. For the most part, these routine matters do not materially affect shareholder interests and are best left to the board of directors and senior management of the company. The funds will vote for board-approved proposals approving such matters, except as follows: ► The funds will vote on a case-by-case basis on proposals to amend a company’s charter or bylaws (except for charter amendments necessary to effect stock splits, to change a company’s name or to authorize additional shares of common stock). ► The funds will vote against authorization to transact other unidentified, substantive business at the meeting. ► The funds will vote on a case-by-case basis on proposals to ratify the selection of independent auditors if there is evidence that the audit firm’s independence or the integrity of an audit is compromised. ► The funds will vote on a case-by-case basis on other business matters where the funds are otherwise withholding votes for the entire board of directors. Commentary : Charter and bylaw amendments and the transaction of other unidentified, substantive business at a shareholder meeting may directly affect shareholder rights and have a significant impact on shareholder value. As a result, the funds do not view these items as routine business matters. Putnam Management’s investment professionals and the funds’ proxy voting service may also bring to the Proxy Manager’s attention company-specific items that they believe to be non-routine and warranting special consideration. Under these circumstances, the funds will vote on a case-by-case basis. The fund’s proxy voting service may identify circumstances that call into question an audit firm’s independence or the integrity of an audit. These circumstances may include recent material restatements of financials, unusual audit fees, egregious contractual relationships, and aggressive accounting policies. The funds will consider proposals to ratify the selection of auditors in these circumstances on a case-by-case basis. In all other cases, given the existence of rules that enhance the independence of audit committees and auditors by, for example, prohibiting auditors from performing a range of non-audit services for audit clients, the funds will vote for the ratification of independent auditors. December 30, 2013 II-114 II. SHAREHOLDER PROPOSALS SEC regulations permit shareholders to submit proposals for inclusion in a company’s proxy statement. These proposals generally seek to change some aspect of the company’s corporate governance structure or to change some aspect of its business operations. The funds generally will vote in accordance with the recommendation of the company’s board of directors on all shareholder proposals, except as follows: ► The funds will vote on a case-by-case basis on shareholder proposals requiring that the chairman’s position be filled by someone other than the chief executive officer. ► The funds will vote for shareholder proposals asking that director nominees receive support from holders of a majority of votes cast or a majority of shares outstanding in order to be (re)elected. ► The funds will vote for shareholder proposals to declassify a board, absent special circumstances which would indicate that shareholder interests are better served by a classified board structure. ► The funds will vote for shareholder proposals to eliminate supermajority vote requirements in the company’s charter documents. ► The funds will vote for shareholder proposals to require shareholder approval of shareholder rights plans. ► The funds will vote for shareholder proposals to amend a company’s charter documents to permit shareholders to call special meetings, but only if both of the following conditions are met:  the proposed amendment limits the right to call special meetings to shareholders holding at least 15% of the company’s outstanding shares, and  applicable state law does not otherwise provide shareholders with the right to call special meetings. ► The funds will vote for shareholder proposals requiring companies to make cash payments under management severance agreements only if both of the following conditions are met:  the company undergoes a change in control, and  the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals requiring companies to accelerate vesting of equity awards under management severance agreements only if both of the following conditions are met:  the company undergoes a change in control, and  the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals to limit a company’s ability to make excise tax gross-up payments under management severance agreements. ► The funds will vote on a case-by-case basis on shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, to the fullest extent practicable, for the benefit of the company, all performance-based bonuses or awards that were paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. December 30, 2013 II-115 ► The funds will vote for shareholder proposals calling for the company to obtain shareholder approval for any future golden coffins or unearned death benefits (payments or awards of unearned salary or bonus, accelerated vesting or the continuation of unvested equity awards, perquisites or other payments or awards in respect of an executive following his or her death), and for shareholder proposals calling for the company to cease providing golden coffins or unearned death benefits. ► The funds will vote for shareholder proposals requiring a company to report on its executive retirement benefits ( e.g. , deferred compensation, split-dollar life insurance, SERPs and pension benefits). ► The funds will vote for shareholder proposals requiring a company to disclose its relationships with executive compensation consultants ( e.g. , whether the company, the board or the compensation committee retained the consultant, the types of services provided by the consultant over the past five years, and a list of the consultant’s clients on which any of the company’s executives serve as a director). ► The funds will vote for shareholder proposals that are consistent with the funds’ proxy voting guidelines for board-approved proposals. ► The funds will vote on a case-by-case basis on other shareholder proposals where the funds are otherwise withholding votes for the entire board of directors. Commentary : The funds’ Trustees believe that effective corporate reforms should be promoted by holding boards of directors – and in particular their independent directors – accountable for their actions, rather than by imposing additional legal restrictions on board governance through piecemeal proposals. As stated above, the funds’ Trustees believe that boards of directors and management are responsible for ensuring that their businesses are operating in accordance with high legal and ethical standards and should be held accountable for resulting corporate behavior. Accordingly, the funds will generally support the recommendations of boards that meet the basic independence and governance standards established in these guidelines. Where boards fail to meet these standards, the funds will generally evaluate shareholder proposals on a case-by-case basis. The funds will also consider proposals requiring that the chairman’s position be filled by someone other than the company’s chief executive officer on a case-by-case basis, recognizing that in some cases this separation may advance the company’s corporate governance while in other cases it may be less necessary to the sound governance of the company. The funds will take into account the level of independent leadership on a company’s board in evaluating these proposals. However, the funds generally support shareholder proposals to implement majority voting for directors, observing that majority voting is an emerging standard intended to encourage directors to be attentive to shareholders’ interests. The funds also generally support shareholder proposals to declassify a board, to eliminate supermajority vote requirements, or to require shareholder approval of shareholder rights plans. The funds’ Trustees believe that these shareholder proposals further the goals of reducing management entrenchment and conflicts of interest, and aligning management’s interests with shareholders’ interests in evaluating proposed acquisitions of the company. The Trustees also believe that shareholder proposals to limit severance payments may further these goals in some instances. In general, the funds favor arrangements in which severance payments are made to an executive only when there is a change in control and the executive loses his or her job as a result. Arrangements in which an executive receives a payment upon a change of control even if the executive retains employment introduce potential conflicts of interest and may distract management focus from the long term success of the company. In evaluating shareholder proposals that address severance payments, the funds distinguish between cash and equity payments. The funds generally do not favor cash payments to executives upon a change in control transaction if the executive retains employment. However, the funds recognize that accelerated vesting of equity incentives, even without termination of employment, may help to align management and shareholder interests in some instances, and will evaluate shareholder proposals addressing accelerated vesting of equity incentive payments on a case-by-case basis. When severance payments exceed a certain amount based on the executive’s previous compensation, the payments may be subject to an excise tax. Some compensation arrangements provide for full excise tax gross-ups, which December 30, 2013 II-116 means that the company pays the executive sufficient additional amounts to cover the cost of the excise tax. The funds are concerned that the benefits of providing full excise tax gross-ups to executives may be outweighed by the cost to the company of the gross-up payments. Accordingly, the funds will vote on a case-by-case basis on shareholder proposals to curtail excise tax gross-up payments. The funds generally favor arrangements in which severance payments do not trigger an excise tax or in which the company’s obligations with respect to gross-up payments are limited in a reasonable manner. The funds’ Trustees believe that performance-based compensation can be an effective tool for aligning management and shareholder interests. However, to fulfill its purpose, performance compensation should only be paid to executives if the performance targets are actually met. A significant restatement of financial results or a significant extraordinary write-off may reveal that executives who were previously paid performance compensation did not actually deliver the required business performance to earn that compensation. In these circumstances, it may be appropriate for the company to recoup this performance compensation. The funds will consider on a case-by-case basis shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, performance-based bonuses or awards paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. The funds do not believe that such a policy should necessarily disadvantage a company in recruiting executives, as executives should understand that they are only entitled to performance compensation based on the actual performance they deliver. The funds’ Trustees disfavor golden coffins or unearned death benefits, and the funds will generally support shareholder proposals to restrict or terminate these practices. The Trustees will also consider whether a company’s overall compensation arrangements, taking all of the pertinent circumstances into account, constitute excessive compensation or otherwise reflect poorly on the corporate governance practices of the company. As the Trustees evaluate these matters, they will be mindful of evolving practices and legislation relevant to executive compensation and corporate governance. The funds’ Trustees also believe that shareholder proposals that are intended to increase transparency, particularly with respect to executive compensation, without establishing rigid restrictions upon a company’s ability to attract and motivate talented executives, are generally beneficial to sound corporate governance without imposing undue burdens. The funds will generally support shareholder proposals calling for reasonable disclosure. III. VOTING SHARES OF NON-U.S. ISSUERS Many of the Putnam funds invest on a global basis, and, as a result, they may hold, and have an opportunity to vote, shares in non-U.S. issuers – i.e., issuers that are incorporated under the laws of foreign jurisdictions and whose shares are not listed on a U.S. securities exchange or the NASDAQ stock market. In many non-U.S. markets, shareholders who vote proxies of a non-U.S. issuer are not able to trade in that company’s stock on or around the shareholder meeting date. This practice is known as “share blocking.” In countries where share blocking is practiced, the funds will vote proxies only with direction from Putnam Management’s investment professionals. In addition, some non-U.S. markets require that a company’s shares be re-registered out of the name of the local custodian or nominee into the name of the shareholder for the shareholder to be able to vote at the meeting. This practice is known as “share re-registration.” As a result, shareholders, including the funds, are not able to trade in that company’s stock until the shares are re-registered back in the name of the local custodian or nominee following the meeting. In countries where share re-registration is practiced, the funds will generally not vote proxies. Protection for shareholders of non-U.S. issuers may vary significantly from jurisdiction to jurisdiction. Laws governing non-U.S. issuers may, in some cases, provide substantially less protection for shareholders than do U.S. laws. As a result, the guidelines applicable to U.S. issuers, which are premised on the existence of a sound corporate governance and disclosure framework, may not be appropriate under some circumstances for non-U.S. issuers. December 30, 2013 II-117 However, the funds will vote proxies of non-U.S. issuers in accordance with the guidelines applicable to U.S. issuers , except as follows: Uncontested Board Elections Germany ► For companies subject to “co-determination,” the funds will vote for the election of nominees to the supervisory board, except that the funds will vote on a case-by-case basis for any nominee who is either an employee of the company or who is otherwise affiliated with the company (as determined by the funds’ proxy voting service). ► The funds will withhold votes for the election of a former member of the company’s managerial board to chair of the supervisory board. Commentary : German corporate governance is characterized by a two-tier board system—a managerial board composed of the company’s executive officers, and a supervisory board. The supervisory board appoints the members of the managerial board. Shareholders elect members of the supervisory board, except that in the case of companies with a large number of employees, company employees are allowed to elect some of the supervisory board members (one-half of supervisory board members are elected by company employees at companies with more than 2,000 employees; one-third of the supervisory board members are elected by company employees at companies with more than 500 employees but fewer than 2,000). This “co-determination” practice may increase the chances that the supervisory board of a large German company does not contain a majority of independent members. In this situation, under the Fund’s proxy voting guidelines applicable to U.S. issuers, the funds would vote against all nominees. However, in the case of companies subject to “co-determination” and with the goal of supporting independent nominees, the Funds will vote for supervisory board members who are neither employees of the company nor otherwise affiliated with the company. Consistent with the funds’ belief that the interests of shareholders are best protected by boards with strong, independent leadership, the funds will withhold votes for the election of former chairs of the managerial board to chair of the supervisory board. Japan ► For companies that have established a U.S.-style corporate governance structure, the funds will withhold votes from the entire board of directors if  the board does not have a majority of outside directors ,  the board has not established nominating and compensation committees composed of a majority of outside directors , or  the board has not established an audit committee composed of a majority of independent directors . ► The funds will withhold votes for the appointment of members of a company’s board of statutory auditors if a majority of the members of the board of statutory auditors is not independent. Commentary : Board structure : Recent amendments to the Japanese Commercial Code give companies the option to adopt a U.S.-style corporate governance structure ( i.e. , a board of directors and audit, nominating, and compensation committees). The funds will vote for proposals to amend a company’s articles of incorporation to adopt the U.S.-style corporate structure. December 30, 2013 II-118 Definition of outside director and independent director : Corporate governance principles in Japan focus on the distinction between outside directors and independent directors. Under these principles, an outside director is a director who is not and has never been a director, executive, or employee of the company or its parent company, subsidiaries or affiliates. An outside director is “independent” if that person can make decisions completely independent from the managers of the company, its parent, subsidiaries, or affiliates and does not have a material relationship with the company ( i.e. , major client, trading partner, or other business relationship; familial relationship with current director or executive; etc.). The guidelines have incorporated these definitions in applying the board independence standards above. Korea ► The funds will withhold votes from the entire board of directors if  fewer than half of the directors are outside directors ,  the board has not established a nominating committee with at least half of the members being outside directors , or  the board has not established an audit committee composed of at least three members and in which at least two-thirds of its members are outside directors . Commentary : For purposes of these guidelines, an “outside director” is a director that is independent from the management or controlling shareholders of the company, and holds no interests that might impair performing his or her duties impartially from the company, management or controlling shareholder. In determining whether a director is an outside director, the funds will also apply the standards included in Article 415-2(2) of the Korean Commercial Code ( i.e. , no employment relationship with the company for a period of two years before serving on the committee, no director or employment relationship with the company’s largest shareholder, etc.) and may consider other business relationships that would affect the independence of an outside director. Russia ► The funds will vote on a case-by-case basis for the election of nominees to the board of directors. Commentary : In Russia, director elections are typically handled through a cumulative voting process. Cumulative voting allows shareholders to cast all of their votes for a single nominee for the board of directors, or to allocate their votes among nominees in any other way. In contrast, in “regular” voting, shareholders may not give more than one vote per share to any single nominee. Cumulative voting can help to strengthen the ability of minority shareholders to elect a director. In Russia, as in some other emerging markets, standards of corporate governance are usually behind those in developed markets. Rather than vote against the entire board of directors, as the funds generally would in the case of a company whose board fails to meet the funds’ standards for independence, the funds may, on a case by case basis, cast all of their votes for one or more independent director nominees. The funds believe that it is important to increase the number of independent directors on the boards of Russian companies to mitigate the risks associated with dominant shareholders. United Kingdom ► The funds will withhold votes from the entire board of directors if  the board does not have at least a majority of independent non-executive directors, December 30, 2013 II-119  the board has not established a nomination committee composed of a majority of independent non-executive directors, or  the board has not established compensation and audit committees composed of (1) at least three directors (in the case of smaller companies, two directors) and (2) solely independent non-executive directors, provided that, to the extent permitted under the United Kingdom’s Combined Code on Corporate Governance, the company chairman may serve on (but not serve as chairman of) the compensation and audit committees if the chairman was considered independent upon his or her appointment as chairman. ► The funds will withhold votes from any nominee for director who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director, such as investment banking, consulting, legal, or financial advisory fees. ► The funds will vote for proposals to amend a company’s articles of association to authorize boards to approve situations that might be interpreted to present potential conflicts of interest affecting a director. Commentary : Application of guidelines : Although the United Kingdom’s Combined Code on Corporate Governance (“Combined Code”) has adopted the “comply and explain” approach to corporate governance, the funds’ Trustees believe that the guidelines discussed above with respect to board independence standards are integral to the protection of investors in U.K. companies. As a result, these guidelines will generally be applied in a prescriptive manner. Definition of independence : For the purposes of these guidelines, a non-executive director shall be considered independent if the director meets the independence standards in section A.3.1 of the Combined Code ( i.e. , no material business or employment relationships with the company, no remuneration from the company for non-board services, no close family ties with senior employees or directors of the company, etc.), except that the funds do not view service on the board for more than nine years as affecting a director’s independence. Company chairmen in the U.K. are generally considered affiliated upon appointment as chairman due to the nature of the position of chairman. Consistent with the Combined Code, a company chairman who was considered independent upon appointment as chairman: may serve as a member of, but not as the chairman of, the compensation (remuneration) committee; and, in the case of smaller companies, may serve as a member of, but not as the chairman of, the audit committee. Smaller companies : A smaller company is one that is below the FTSE 350 throughout the year immediately prior to the reporting year. Conflicts of interest : The Companies Act 2006 requires a director to avoid a situation in which he or she has, or can have, a direct or indirect interest that conflicts, or possibly may conflict, with the interests of the company. This broadly written requirement could be construed to prevent a director from becoming a trustee or director of another organization. Provided there are reasonable safeguards, such as the exclusion of the relevant director from deliberations, the funds believe that the board may approve this type of potential conflict of interest in its discretion. All other jurisdictions ► The funds will vote for supervisory board nominees when the supervisory board meets the funds’ independence standards, otherwise the funds will vote against supervisory board nominees. Commentary : Companies in many jurisdictions operate under the oversight of supervisory boards. In the absence of jurisdiction-specific guidelines, the funds will generally hold supervisory boards to the same standards of independence as it applies to boards of directors in the United States. December 30, 2013 II-120 Contested Board Elections Italy ► The funds will vote for the management- or board-sponsored slate of nominees if the board meets the funds’ independence standards, and against the management- or board-sponsored slate of nominees if the board does not meet the funds’ independence standards; the funds will not vote on shareholder-proposed slates of nominees. Commentary : Contested elections in Italy may involve a variety of competing slates of nominees. In these circumstances, the funds will focus their analysis on the board- or management-sponsored slate. Corporate Governance ► The funds will vote for proposals to change the size of a board if the board meets the funds’ independence standards, and against proposals to change the size of a board if the board does not meet the funds’ independence standards. ► The funds will vote for shareholder proposals calling for a majority of a company’s directors to be independent of management. ► The funds will vote for shareholder proposals seeking to increase the independence of board nominating, audit, and compensation committees. ► The funds will vote for shareholder proposals that implement corporate governance standards similar to those established under U.S. federal law and the listing requirements of U.S. stock exchanges, and that do not otherwise violate the laws of the jurisdiction under which the company is incorporated. Australia ► The funds will vote on a case-by-case basis on board spill resolutions. Commentary: The Corporations Amendment (Improving Accountability on Director and Executive Compensation) Bill 2011 provides that, if a company’s remuneration report receives a “no” vote of 25% or more of all votes cast at two consecutive annual general meetings, at the second annual general meeting, a spill resolution must be proposed. If the spill resolution is approved (by simple majority), then a further meeting to elect a new board (excluding the managing director) must be held within 90 days. The funds will consider board spill resolutions on a case-by-case basis. Taiwan ► The funds will vote against proposals to release directors from their non-competition obligations (their obligations not to engage in any business that is competitive with the company), unless the proposal is narrowly drafted to permit directors to engage in a business that is competitive with the company only on behalf of a wholly-owned subsidiary of the company. Compensation ► The funds will vote for proposals to approve annual directors’ fees, except that the funds will consider these proposals on a case-by-case basis in each case in which the funds’ proxy voting service has recommended a vote against such a proposal. December 30, 2013 II-121 The funds will vote for non-binding proposals to approve remuneration reports, except that the funds will vote against proposals to approve remuneration reports that indicate that awards under a long-term incentive plan are not linked to performance targets. Commentary: Since proposals relating to directors’ fees for non-U.S. issuers generally address relatively modest fees paid to non-executive directors, the funds generally support these proposals, provided that the fees are consistent with directors’ fees paid by the company’s peers and do not otherwise appear unwarranted. Consistent with the approach taken for U.S. issuers, the funds generally favor compensation programs that relate executive compensation to a company’s long-term performance and will support non-binding remuneration reports unless such a correlation is not made. United Kingdom ► The funds will vote for an employee stock purchase plan or share save scheme that has the following features: (1) the shares purchased under the plan are acquired for no less than 80% of their market value; (2) the offering period under the plan is 27 months or less; and (3) dilution is 10% or less. Commentary: These are the same features that the funds require of employee stock purchase plans proposed by U.S. issuers, except that, to conform to local market practice, the funds support plans or schemes at United Kingdom issuers that permit the purchase of shares at up to a 20% discount ( i.e. , shares may be purchased for no less than 80% of their market value). By comparison, for U.S. issuers, the funds do not support employee stock purchase plans that permit shares to be acquired at more than a 15% discount ( i.e. , for less than 85% of their market value). Capitalization ► The funds will vote for proposals • to issue additional common stock representing up to 20% of the company’s outstanding common stock, where shareholders do not have preemptive rights, or  to issue additional common stock representing up to 100% of the company’s outstanding common stock, where shareholders do have preemptive rights. The funds will vote for proposals to authorize share repurchase programs that are recommended for approval by the funds’ proxy voting service; otherwise, the funds will vote against such proposals. Australia ► The funds will vote for proposals to carve out, from the general cap on non- pro rata share issues of 15% of total equity in a rolling 12-month period, a particular proposed issue of shares or a particular issue of shares made previously within the 12-month period, if the company’s board meets the funds’ independence standards; if the company’s board does not meet the funds’ independence standards, then the funds will vote against these proposals. Hong Kong ► The funds will vote for proposals to approve a general mandate permitting the company to engage in non- pro rata share issues of up to 20% of total equity in a year if the company’s board meets the funds’ independence standards; if the company’s board does not meet the funds’ independence standards, then the funds will vote against these proposals. ► The funds will for proposals to approve the reissuance of shares acquired by the company under a share repurchase program, provided that: (1) the funds supported (or would have supported, in accordance with December 30, 2013 II-122 these guidelines) the share repurchase program, (2) the reissued shares represent no more than 10% of the company’s outstanding shares (measured immediately before the reissuance), and (3) the reissued shares are sold for no less than 85% of current market value. Commentary : In light of the prevalence of certain types of capitalization proposals in Australia and Hong Kong, the funds have adopted guidelines specific to those jurisdictions. Other Business Matters ► The funds will vote for proposals permitting companies to deliver reports and other materials electronically ( e.g. , via website posting). ► The funds will vote for proposals permitting companies to issue regulatory reports in English. ► The funds will vote against proposals to shorten shareholder meeting notice periods to fourteen days. Commentary: Under Directive 2007/36/EC of the European Parliament and the Council of the European Union, companies have the option to request shareholder approval to set the notice period for special meetings at 14 days provided that certain electronic voting and communication requirements are met. The funds believe that the 14 day notice period is too short to provide overseas shareholders with sufficient time to analyze proposals and to participate meaningfully at special meetings and, as a result, have determined to vote against such proposals. France ► The funds will vote for proposals to approve a company’s related party transactions, except that the funds will consider these proposals on a case-by-case basis if the funds’ proxy voting service has recommended a vote against the proposal. Commentary: In France, shareholders are generally requested to approve any agreement between the company and: (i) its directors, chair of the board, CEO and deputy CEOs; (ii) the members of the supervisory board and management board, for companies with a dual structure; and (iii) a shareholder who directly or indirectly owns at least 10% of the company’s voting rights. This includes agreements under which compensation may be paid to executive officers after the end of their employment, such as severance payments, supplementary retirement plans and non-competition agreements. The funds will generally support these proposals unless the funds’ proxy voting service recommends a vote against, in which case the funds will consider the proposal on a case-by-case basis. Germany ► The funds will vote in accordance with the recommendation of the company’s board of directors on shareholder countermotions added to a company’s meeting agenda, unless the countermotion is directly addressed by one of the funds’ other guidelines. Commentary: In Germany, shareholders are able to add both proposals and countermotions to a meeting agenda. Countermotions, which must correspond to a proposal on the agenda, generally call for shareholders to oppose the existing proposal, although they may also propose separate voting decisions. Countermotions may be proposed by any shareholder and they are typically added throughout the period between the publication of the meeting agenda and the meeting date. This guideline reflects the funds’ intention to focus on the original proposal, which is expected to be presented a reasonable period of time before the shareholder meeting so that the funds will have an appropriate opportunity to evaluate it. ► The funds will vote for proposals to approve profit-and-loss transfer agreements between a controlling company and its subsidiaries. December 30, 2013 II-123 Commentary: These agreements are customary in Germany and are typically entered into for tax purposes. In light of this and the prevalence of these proposals, the funds have adopted a guideline to vote for this type of proposal. Taiwan ► The funds will vote for proposals to amend a Taiwanese company’s procedural rules. Commentary: Since procedural rules, which address such matters as a company’s policies with respect to capital loans, endorsements and guarantees, and acquisitions and disposal of assets, are generally adopted or amended to conform to changes in local regulations governing these transactions, the funds have adopted a guideline to vote for these transactions. As adopted December 14, 2012 December 30, 2013 II-124 Proxy voting procedures of the Putnam funds The proxy voting procedures below explain the role of the funds’ Trustees, the proxy voting service and the Proxy Manager, as well as how the process will work when a proxy question needs to be handled on a case-by-case basis, or when there may be a conflict of interest. The role of the funds’ Trustees The Trustees of the Putnam funds exercise control of the voting of proxies through their Board Policy and Nominating Committee, which is composed entirely of independent Trustees. The Board Policy and Nominating Committee oversees the proxy voting process and participates, as needed, in the resolution of issues that need to be handled on a case-by-case basis. The Committee annually reviews and recommends, for Trustee approval, guidelines governing the funds’ proxy votes, including how the funds vote on specific proposals and which matters are to be considered on a case-by-case basis. The Trustees are assisted in this process by their independent administrative staff (“Office of the Trustees”), independent legal counsel, and an independent proxy voting service. The Trustees also receive assistance from Putnam Investment Management, LLC (“Putnam Management”), the funds’ investment advisor, on matters involving investment judgments. In all cases, the ultimate decision on voting proxies rests with the Trustees, acting as fiduciaries on behalf of the shareholders of the funds. The role of the proxy voting service The funds have engaged an independent proxy voting service to assist in the voting of proxies. The proxy voting service is responsible for coordinating with the funds’ custodians to ensure that all proxy materials received by the custodians relating to the funds’ portfolio securities are processed in a timely fashion. To the extent applicable, the proxy voting service votes all proxies in accordance with the proxy voting guidelines established by the Trustees. The proxy voting service will refer proxy questions to the Proxy Manager (described below) for instructions under circumstances where: (1) the application of the proxy voting guidelines is unclear; (2) a particular proxy question is not covered by the guidelines; or (3) the guidelines call for specific instructions on a case-by-case basis. The proxy voting service is also requested to call to the Proxy Manager’s attention specific proxy questions that, while governed by a guideline, appear to involve unusual or controversial issues. The funds also utilize research services relating to proxy questions provided by the proxy voting service and by other firms. The role of the Proxy Manager Each year, a member of the Office of the Trustees is appointed Proxy Manager to assist in the coordination and voting of the funds’ proxies. The Proxy Manager will deal directly with the proxy voting service and, in the case of proxy questions referred by the proxy voting service, will solicit voting recommendations and instructions from the Office of the Trustees, the Chair of the Board Policy and Nominating Committee, and Putnam Management’s investment professionals, as appropriate. The Proxy Manager is responsible for ensuring that these questions and referrals are responded to in a timely fashion and for transmitting appropriate voting instructions to the proxy voting service. Voting procedures for referral items As discussed above, the proxy voting service will refer proxy questions to the Proxy Manager under certain circumstances. When the application of the proxy voting guidelines is unclear or a particular proxy question is not covered by the guidelines (and does not involve investment considerations), the Proxy Manager will assist in interpreting the guidelines and, as appropriate, consult with one or more senior staff members of the Office December 30, 2013 II-125 of the Trustees and the Chair of the Board Policy and Nominating Committee on how the funds’ shares will be voted. For proxy questions that require a case-by-case analysis pursuant to the guidelines or that are not covered by the guidelines but involve investment considerations, the Proxy Manager will refer such questions, through an electronic request form, to Putnam Management’s investment professionals for a voting recommendation. Such referrals will be made in cooperation with the person or persons designated by Putnam Management’s Legal and Compliance Department to assist in processing such referral items. In connection with each such referral item, the Legal and Compliance Department will conduct a conflicts of interest review, as described below under “Conflicts of interest,” and provide electronically a conflicts of interest report (the “Conflicts Report”) to the Proxy Manager describing the results of such review. After receiving a referral item from the Proxy Manager, Putnam Management’s investment professionals will provide a recommendation electronically to the Proxy Manager and the person or persons designated by the Legal and Compliance Department to assist in processing referral items. Such recommendation will set forth (1) how the proxies should be voted; (2) the basis and rationale for such recommendation; and (3) any contacts the investment professionals have had with respect to the referral item with non-investment personnel of Putnam Management or with outside parties (except for routine communications from proxy solicitors). The Proxy Manager will then review the investment professionals’ recommendation and the Conflicts Report with one or more senior staff members of the Office of the Trustees in determining how to vote the funds’ proxies. The Proxy Manager will maintain a record of all proxy questions that have been referred to Putnam Management’s investment professionals, the voting recommendation, and the Conflicts Report. In some situations, the Proxy Manager and/or one or more senior staff members of the Office of the Trustees may determine that a particular proxy question raises policy issues requiring consultation with the Chair of the Board Policy and Nominating Committee, who, in turn, may decide to bring the particular proxy question to the Committee or the full Board of Trustees for consideration. Conflicts of interest Occasions may arise where a person or organization involved in the proxy voting process may have a conflict of interest. A conflict of interest may exist, for example, if Putnam Management has a business relationship with (or is actively soliciting business from) either the company soliciting the proxy or a third party that has a material interest in the outcome of a proxy vote or that is actively lobbying for a particular outcome of a proxy vote. Any individual with knowledge of a personal conflict of interest (e.g., familial relationship with company management) relating to a particular referral item shall disclose that conflict to the Proxy Manager and the Legal and Compliance Department and otherwise remove himself or herself from the proxy voting process. The Legal and Compliance Department will review each item referred to Putnam Management’s investment professionals to determine if a conflict of interest exists and will provide the Proxy Manager with a Conflicts Report for each referral item that (1) describes any conflict of interest; (2) discusses the procedures used to address such conflict of interest; and (3) discloses any contacts from parties outside Putnam Management (other than routine communications from proxy solicitors) with respect to the referral item not otherwise reported in an investment professional’s recommendation. The Conflicts Report will also include written confirmation that any recommendation from an investment professional provided under circumstances where a conflict of interest exists was made solely on the investment merits and without regard to any other consideration. As adopted March 11, 2005 and revised June 12, 2009. December 30, 2013 II-126 Appendix B December 30, 2013 II-127 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Dynamic Asset Allocation Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Growth Fund (the “fund”) at September 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 11, 2013 Dynamic Asset Allocation Growth Fund 23 The fund’s portfolio 9/30/13 COMMON STOCKS (60.0%)* Shares Value Basic materials (3.3%) Agrium, Inc. (Canada) 821 $68,989 Akzo Nobel NV (Netherlands) 3,436 225,796 Amcor, Ltd. (Australia) 73,403 716,276 American Vanguard Corp. 2,972 80,006 Andersons, Inc. (The) 2,033 142,107 Archer Daniels-Midland Co. 3,512 129,382 Arkema (France) 1,945 216,687 Asahi Kasei Corp. (Japan) 174,000 1,308,164 Assa Abloy AB Class B (Sweden) 25,440 1,167,753 Axiall Corp. 11,463 433,187 BASF SE (Germany) 15,617 1,497,937 Bemis Co., Inc. 17,938 699,761 BHP Billiton PLC (United Kingdom) 30,779 906,872 BHP Billiton, Ltd. (Australia) 52,056 1,735,644 Cambrex Corp. † 26,949 355,727 Cameco Corp. (Canada) 6,900 124,683 Cemex Latam Holdings SA (Colombia) † 36,778 289,395 CF Industries Holdings, Inc. 9,064 1,910,963 Chemtura Corp. † 25,369 583,233 Chicago Bridge & Iron Co., NV 21,119 1,431,235 China Singyes Solar Technologies Holdings, Ltd. (China) 329,000 366,079 China State Construction International Holdings, Ltd. (China) 170,000 273,547 Cie de St-Gobain (France) 3,089 152,971 Cytec Industries, Inc. 8,455 687,899 Domtar Corp. (Canada) 6,083 483,112 Eastman Chemical Co. 21,700 1,690,430 Fortescue Metals Group, Ltd. (Australia) 28,942 128,250 Fortune Brands Home & Security, Inc. 32,137 1,337,863 Gamuda Bhd (Malaysia) 229,800 324,307 Glencore Xstrata PLC (United Kingdom) 87,740 478,257 Goldcorp, Inc. (Canada) 4,045 105,243 Holcim, Ltd. (Switzerland) 11,781 876,720 Horsehead Holding Corp. † 29,011 361,477 Huntsman Corp. 33,000 680,130 Innophos Holdings, Inc. 7,892 416,540 Innospec, Inc. 7,430 346,684 Intrepid Potash, Inc. S 2,077 32,567 Johnson Matthey PLC (United Kingdom) 35,387 1,608,648 KapStone Paper and Packaging Corp. 6,617 283,208 Koninklijke Boskalis Westminster NV (Netherlands) 16,035 710,227 Koppers Holdings, Inc. 2,405 102,573 Kraton Performance Polymers, Inc. † 7,951 155,760 L.B. Foster Co. Class A 5,927 271,101 Landec Corp. † 17,805 217,221 LG Chemical, Ltd. (South Korea) 1,167 333,917 Louisiana-Pacific Corp. † 3,348 58,891 24 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Basic materials cont. LSB Industries, Inc. † 22,127 $741,918 LyondellBasell Industries NV Class A 46,012 3,369,459 Mexichem SAB de CV (Mexico) 76,195 332,209 Minerals Technologies, Inc. 3,255 160,699 Monsanto Co. 61,846 6,454,867 Mosaic Co. (The) 1,277 54,937 Newcrest Mining, Ltd. (Australia) 3,035 33,127 NN, Inc. 21,698 337,621 OM Group, Inc. † 7,105 240,007 Packaging Corp. of America 16,400 936,276 Potash Corp. of Saskatchewan, Inc. (Canada) 3,850 120,428 PPG Industries, Inc. 16,593 2,772,027 PTT Global Chemical PCL (Thailand) 212,600 506,352 Rio Tinto PLC (United Kingdom) 15,799 773,193 Rio Tinto, Ltd. (Australia) 17,124 986,295 S&W Seed Co. † S 18,434 154,293 Sherwin-Williams Co. (The) 11,700 2,131,506 Solvay SA (Belgium) 302 45,289 Sumitomo Chemical Co., Ltd. (Japan) 326,000 1,240,389 Sumitomo Metal Mining Co., Ltd. (Japan) 54,000 761,422 Syngenta AG (Switzerland) 3,091 1,262,581 Trex Co., Inc. † 8,164 404,363 Tronox, Ltd. Class A 6,951 170,091 Ultrapar Participacoes SA (Brazil) 13,281 327,546 Vale SA ADR (Brazil) 19,736 308,079 Vale SA ADR (Preference) (Brazil) 13,585 193,043 Valspar Corp. 14,810 939,398 Veidekke ASA (Norway) 18,129 141,095 voestalpine AG (Austria) 27,181 1,299,700 W.R. Grace & Co. † 13,541 1,183,483 Wendel SA (France) 7,075 959,056 Capital goods (4.5%) ABB, Ltd. (Switzerland) 50,577 1,196,265 Aecom Technology Corp. † 25,300 791,131 AGCO Corp. 2,288 138,241 Aisin Seiki Co., Ltd. (Japan) 30,700 1,307,081 Alliant Techsystems, Inc. 4,058 395,898 Altra Holdings, Inc. 15,857 426,712 Astronics Corp. † 3,525 175,228 Avery Dennison Corp. 22,500 979,200 AZZ, Inc. 7,385 309,136 Ball Corp. 24,400 1,095,072 Boeing Co. (The) 95,700 11,244,750 Canon, Inc. (Japan) 50 1,592 Chart Industries, Inc. † 5,634 693,207 Chase Corp. 8,742 256,840 China Everbright International, Ltd. (China) 349,000 308,236 Dynamic Asset Allocation Growth Fund 25 COMMON STOCKS (60.0%)* cont. Shares Value Capital goods cont. China Railway Group, Ltd. (China) 944,000 $516,066 CNH Industrial NV (Netherlands) † 7,281 91,011 Coway Co., Ltd. (South Korea) 12,195 675,183 Cummins, Inc. 30,052 3,993,009 Daelim Industrial Co., Ltd. (South Korea) 9,665 872,361 Daikin Industries, Ltd. (Japan) 5,200 275,619 Deere & Co. 1,340 109,063 Delphi Automotive PLC (United Kingdom) 69,052 4,034,018 Douglas Dynamics, Inc. 14,046 206,898 DXP Enterprises, Inc. † 2,993 236,357 Embraer SA ADR (Brazil) 11,228 364,573 European Aeronautic Defence and Space Co. NV (France) 44,294 2,822,081 Franklin Electric Co., Inc. 11,494 452,864 Generac Holdings, Inc. 9,258 394,761 General Dynamics Corp. 48,700 4,262,224 Greenbrier Companies, Inc. † 19,704 487,280 HEICO Corp. 2,992 202,678 Hermes Microvision, Inc. (Taiwan) 3,000 87,259 Hitachi, Ltd. (Japan) 63,000 414,680 Hyster-Yale Materials Holdings, Inc. 3,252 291,607 Hyundai Mobis Co., Ltd. (South Korea) 2,529 673,035 IHI Corp. (Japan) 208,000 873,941 II-VI, Inc. † 26,045 490,167 IMI PLC (United Kingdom) 57,021 1,343,130 Ingersoll-Rand PLC 49,000 3,182,060 JGC Corp. (Japan) 31,000 1,116,435 Kadant, Inc. 8,953 300,731 KBR, Inc. 31,400 1,024,896 Leggett & Platt, Inc. 32,700 985,905 Lindsay Corp. 979 79,906 Lockheed Martin Corp. 38,823 4,951,874 McDermott International, Inc. † 46,147 342,872 Metso Corp. OYJ (Finland) 2,080 81,717 Miller Industries, Inc. 10,814 183,622 Mine Safety Appliances Co. 3,655 188,635 Mitsubishi Electric Corp. (Japan) 20,000 209,573 NACCO Industries, Inc. Class A 1,626 90,113 Northrop Grumman Corp. 40,000 3,810,400 NSK, Ltd. (Japan) 119,000 1,211,852 Polypore International, Inc. † 2,253 92,305 Raytheon Co. 51,679 3,982,901 Rexel SA (France) 5,792 147,311 Safran SA (France) 3,898 240,125 Schneider Electric SA (France) 10,126 856,322 Singapore Technologies Engineering, Ltd. (Singapore) 281,000 934,016 Standard Motor Products, Inc. 15,343 493,431 Standex International Corp. 4,268 253,519 Staples, Inc. S 129,626 1,899,021 26 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Capital goods cont. Stoneridge, Inc. † 24,112 $260,651 Tenneco, Inc. † 3,953 199,627 Terex Corp. † 25,100 843,360 THK Co., Ltd. (Japan) 33,900 749,770 TriMas Corp. † 20,548 766,440 Valmont Industries, Inc. 1,488 206,698 Vinci SA (France) 22,237 1,292,681 WABCO Holdings, Inc. † 14,200 1,196,492 WESCO International, Inc. † 4,113 314,768 Communication services (2.9%) Arris Group, Inc. † 4,880 83,253 Aruba Networks, Inc. † 5,337 88,808 AT&T, Inc. 98,379 3,327,178 BroadSoft, Inc. † 1,835 66,115 BT Group PLC (United Kingdom) 256,490 1,421,754 CalAmp Corp. † 15,814 278,801 China Telecom Corp, Ltd. (China) 846,000 421,042 Comcast Corp. Class A 245,331 11,076,695 Deutsche Telekom AG (Germany) 67,902 984,293 DISH Network Corp. Class A 39,600 1,782,396 EchoStar Corp. Class A † 31,167 1,369,478 Frontier Communications Corp. 57,695 240,588 HSN, Inc. 4,073 218,394 IAC/InterActiveCorp. 41,247 2,254,973 Inteliquent, Inc. 13,261 128,101 InterXion Holding NV (Netherlands) † 9,500 211,280 Iridium Communications, Inc. † 23,421 161,136 Jazztel PLC (Spain) † 19,107 207,593 KCell JSC ADR (Kazakhstan) 18,776 289,150 Liberty Global PLC Ser. C (United Kingdom) † 2,300 173,489 Loral Space & Communications, Inc. 4,300 291,239 Mobile Telesystems OJSC (Russia) † 77,680 774,709 MTN Group, Ltd. (South Africa) 30,917 603,544 NeuStar, Inc. Class A † 6,653 329,190 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,500 129,203 NTT DoCoMo, Inc. (Japan) 55,800 903,745 Orange (France) 59,885 750,932 RingCentral, Inc. Class A † 2,183 39,338 Ruckus Wireless, Inc. † 10,880 183,110 TDC A/S (Denmark) 34,109 288,619 Tele2 AB Class B (Sweden) 31,760 406,223 Telefonica SA (Spain) † 56,794 884,357 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 2,347,500 425,712 Telenor ASA (Norway) 36,984 845,067 Telstra Corp., Ltd. (Australia) 229,468 1,063,932 Turkcell Iletisim Hizmetleri AS (Turkey) † 76,088 448,230 TW telecom, inc. † 36,900 1,102,019 Dynamic Asset Allocation Growth Fund 27 COMMON STOCKS (60.0%)* cont. Shares Value Communication services cont. Ubiquiti Networks, Inc. 16,878 $566,932 USA Mobility, Inc. 12,547 177,666 Verizon Communications, Inc. 233,515 10,895,810 Vodafone Group PLC (United Kingdom) 524,909 1,835,516 Ziggo NV (Netherlands) 15,334 621,094 Conglomerates (1.2%) AMETEK, Inc. 42,954 1,976,743 Danaher Corp. 82,454 5,715,711 Exor SpA (Italy) 14,495 543,773 General Electric Co. 203,456 4,860,564 Marubeni Corp. (Japan) 45,000 353,426 Mitsubishi Corp. (Japan) 23,300 470,765 Siemens AG (Germany) 22,147 2,668,378 Tyco International, Ltd. 77,881 2,724,277 Consumer cyclicals (7.4%) Adidas AG (Germany) 6,867 744,874 ADT Corp. (The) † 40,841 1,660,595 Advance Auto Parts, Inc. 15,650 1,293,942 Alpine Electronics, Inc. (Japan) 6,700 72,729 American Eagle Outfitters, Inc. 43,900 614,161 ANN, Inc. † 11,747 425,476 Apollo Tyres, Ltd. (India) 356,200 379,215 Ascent Capital Group, Inc. Class A † 1,274 102,710 Atresmedia Corp de Medios de Comunicacion S.A. (Spain) S 30,599 393,675 Babcock International Group PLC (United Kingdom) 46,302 896,502 Bayerische Motoren Werke (BMW) AG (Germany) 8,612 925,885 Bed Bath & Beyond, Inc. † 38,553 2,982,460 Big Lots, Inc. † 29,297 1,086,626 Biostime International Holdings, Ltd. (China) 28,000 211,736 Blyth, Inc. 7,684 106,270 BR Malls Participacoes SA (Brazil) 49,278 446,911 Bridgestone Corp. (Japan) 10,300 374,612 Brown Shoe Co., Inc. 6,191 145,303 Brunswick Corp. 10,696 426,877 Buckle, Inc. (The) 3,640 196,742 Bureau Veritas SA (France) 26,885 847,453 Carmike Cinemas, Inc. † 11,165 246,523 Chico’s FAS, Inc. 42,400 706,384 China ZhengTong Auto Services Holdings, Ltd. (China) † 411,500 257,323 CJ CGV Co., Ltd. (South Korea) 10,365 530,463 Coach, Inc. 46,308 2,525,175 Compagnie Financiere Richemont SA (Switzerland) 13,608 1,363,283 Compagnie Financiere Richemont SA ADR (Switzerland) 24,431 245,618 Compass Group PLC (United Kingdom) 112,719 1,551,088 Continental AG (Germany) 9,618 1,630,368 Corporate Executive Board Co. (The) 2,614 189,829 CP ALL PCL (Thailand) 450,900 508,127 28 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Consumer cyclicals cont. Crocs, Inc. † 5,632 $76,652 CST Brands, Inc. † 8,169 243,436 Ctrip.com International, Ltd. ADR (China) † 6,201 362,324 Daihatsu Motor Co., Ltd. (Japan) 34,000 657,205 Daimler AG (Registered Shares) (Germany) 8,861 690,726 Deckers Outdoor Corp. † 2,396 157,944 Deluxe Corp. 14,972 623,734 Demand Media, Inc. † 22,655 143,180 Destination Maternity Corp. 17,047 542,095 Dillards, Inc. Class A 9,393 735,472 Expedia, Inc. 18,898 978,727 Experian Group, Ltd. (United Kingdom) 43,486 828,602 Five Below, Inc. † 1,862 81,463 FleetCor Technologies, Inc. † 1,162 128,006 Foot Locker, Inc. 32,673 1,108,922 Francesca’s Holdings Corp. † 3,668 68,372 Fuji Heavy Industries, Ltd. (Japan) 62,000 1,709,344 G&K Services, Inc. Class A 4,791 289,328 GameStop Corp. Class A 8,419 418,003 Gannett Co., Inc. 54,776 1,467,449 Gap, Inc. (The) 54,500 2,195,260 Genesco, Inc. † 4,233 277,600 Global Cash Access Holdings, Inc. † 20,132 157,231 Global Mediacom Tbk PT (Indonesia) 4,380,500 730,083 Grand Korea Leisure Co., Ltd. (South Korea) 13,490 434,321 Green Dot Corp. Class A † 9,092 239,392 GS Home Shopping, Inc. (South Korea) 1,509 349,351 Hana Tour Service, Inc. (South Korea) 7,207 460,046 Harbinger Group, Inc. † 43,750 453,688 Hino Motors, Ltd. (Japan) 69,000 1,013,643 HMS Holdings Corp. † 4,013 86,320 Home Depot, Inc. (The) 143,281 10,867,864 Hyundai Motor Co. (South Korea) 1,472 343,799 ITV PLC (United Kingdom) 402,243 1,141,539 Jin Co., Ltd. (Japan) 3,000 112,620 KAR Auction Services, Inc. 24,154 681,384 Kia Motors Corp. (South Korea) 11,223 681,938 Kingfisher PLC (United Kingdom) 42,520 265,637 La-Z-Boy, Inc. 6,346 144,118 Lear Corp. 22,669 1,622,420 LIN Media, LLC Class A † 11,315 229,581 Lowe’s Cos., Inc. 156,327 7,442,728 Lumber Liquidators Holdings, Inc. † 1,576 168,080 Luxottica Group SpA (Italy) 5,118 272,247 Macy’s, Inc. 66,403 2,873,258 Marcus Corp. 19,431 282,332 Matahari Department Store Tbk PT (Indonesia) † 385,000 349,093 MAXIMUS, Inc. 3,581 161,288 Dynamic Asset Allocation Growth Fund 29 COMMON STOCKS (60.0%)* cont. Shares Value Consumer cyclicals cont. McGraw-Hill Cos., Inc. (The) 45,197 $2,964,471 Men’s Wearhouse, Inc. (The) 7,350 250,268 MGM China Holdings, Ltd. (Hong Kong) 288,000 956,175 Namco Bandai Holdings, Inc. (Japan) 37,200 694,461 Naspers, Ltd. Class N (South Africa) 8,432 779,722 Navistar International Corp. † 6,939 253,135 Next PLC (United Kingdom) 25,155 2,101,330 Nintendo Co., Ltd. (Japan) 1,400 158,523 Nissan Motor Co., Ltd. (Japan) 54,900 549,586 O’Reilly Automotive, Inc. † 21,150 2,698,529 OPAP SA (Greece) 86,847 969,301 Panasonic Corp. (Japan) † 87,000 839,066 Pearson PLC (United Kingdom) 4,662 94,870 Perry Ellis International, Inc. 15,242 287,159 PetSmart, Inc. 20,920 1,595,359 Phoenix Satellite Television Holdings, Ltd. (China) 544,000 194,288 Pier 1 Imports, Inc. 4,886 95,375 Pitney Bowes, Inc. 13,416 244,037 Prada SpA (Italy) 18,400 178,285 Priceline.com, Inc. † 6,861 6,936,128 PulteGroup, Inc. 73,000 1,204,500 Puregold Price Club, Inc. (Philippines) 520,100 498,121 Randstad Holding NV (Netherlands) 6,061 341,432 ReachLocal, Inc. † 7,633 90,909 Renault SA (France) 9,798 781,131 Ryland Group, Inc. (The) 12,293 498,358 Sands China, Ltd. (Hong Kong) 78,400 484,699 Sears Hometown and Outlet Stores, Inc. † 6,298 199,962 Select Comfort Corp. † 12,654 308,125 Sinclair Broadcast Group, Inc. Class A 21,378 716,591 SJM Holdings, Ltd. (Hong Kong) 405,000 1,138,359 Sonic Automotive, Inc. Class A 37,268 886,978 Sports Direct International PLC (United Kingdom) † 22,621 259,095 Steven Madden, Ltd. † 3,787 203,854 Sun TV Network, Ltd. (India) 66,451 417,355 Swatch Group AG (The) (Switzerland) 7,691 867,454 Swatch Group AG (The) (Switzerland) 1,344 864,939 Tata Motors, Ltd. (India) 122,000 647,951 Thomas Cook Group PLC (United Kingdom) † 101,295 251,555 Tile Shop Holdings, Inc. † 10,079 297,230 TiVo, Inc. † 9,102 113,229 TJX Cos., Inc. (The) 102,200 5,763,058 Total Systems Services, Inc. 84,200 2,477,164 Town Sports International Holdings, Inc. 16,086 208,796 Toyota Motor Corp. (Japan) 41,300 2,634,427 Trump Entertainment Resorts, Inc. † 163 326 TUI Travel PLC (United Kingdom) 62,528 372,210 URS Corp. 16,614 893,003 30Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Consumer cyclicals cont. Vail Resorts, Inc. 2,216 $153,746 Valeo SA (France) 2,800 239,097 ValueClick, Inc. † 12,135 253,015 VOXX International Corp. † 28,781 394,300 Wal-Mart Stores, Inc. 15,734 1,163,687 World Fuel Services Corp. 11,090 413,768 WPP PLC (United Kingdom) 45,319 931,761 Wyndham Worldwide Corp. 28,047 1,710,026 Wynn Resorts, Ltd. 14,746 2,330,015 Consumer staples (5.9%) AFC Enterprises † 10,077 439,256 Ajinomoto Co., Inc. (Japan) 17,000 223,104 Alsea SAB de CV (Mexico) 171,039 478,640 Angie’s List, Inc. † S 4,542 102,195 Anheuser-Busch InBev NV (Belgium) 15,664 1,559,237 Associated British Foods PLC (United Kingdom) 48,197 1,463,771 Barrett Business Services, Inc. 4,251 286,135 Beacon Roofing Supply, Inc. † 3,731 137,562 Bigfoot GmbH (acquired 8/2/13, cost $43,964) (Private) (Brazil)†∆ ∆ F 2 33,579 Blue Nile, Inc. † 3,898 159,545 Bright Horizons Family Solutions, Inc. † 7,260 260,126 British American Tobacco (BAT) PLC (United Kingdom) 37,095 1,967,641 Britvic PLC (United Kingdom) 11,509 106,668 Brown-Forman Corp. Class B 2,000 136,260 Bunge, Ltd. 602 45,698 Calbee, Inc. (Japan) 41,600 1,204,472 Carrefour SA (France) 28,341 972,906 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 72,000 4,642 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 8,542 393,103 Coca-Cola Co. (The) 37,504 1,420,652 Coca-Cola Enterprises, Inc. 2,900 116,609 Colgate-Palmolive Co. 50,300 2,982,790 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 18,904 724,968 Constellation Brands, Inc. Class A † 24,300 1,394,820 Core-Mark Holding Co., Inc. 4,480 297,651 Costco Wholesale Corp. 28,000 3,223,360 CVS Caremark Corp. 114,038 6,471,657 Diageo PLC (United Kingdom) 27,409 871,919 Distribuidora Internacional de Alimentacion SA (Spain) 80,247 695,775 Fomento Economico Mexicano SAB de CV ADR (Mexico) 8,026 779,244 General Mills, Inc. 67,700 3,244,184 Geo Group, Inc. (The) 7,365 244,886 Grand Canyon Education, Inc. † 2,817 113,469 Hain Celestial Group, Inc. (The) † 2,062 159,021 Henkel AG & Co. KGaA (Preference) (Germany) 3,288 338,817 Dynamic Asset Allocation Growth Fund 31 COMMON STOCKS (60.0%)* cont. Shares Value Consumer staples cont. Ingredion, Inc. 1,062 $70,273 ITOCHU Corp. (Japan) 10,700 130,845 ITT Educational Services, Inc. † S 31,223 967,913 Japan Tobacco, Inc. (Japan) 63,000 2,262,475 Jeronimo Martins SGPS SA (Portugal) 15,106 310,221 JM Smucker Co. (The) 14,800 1,554,592 Kao Corp. (Japan) 15,400 479,414 Kerry Group PLC Class A (Ireland) 8,591 522,482 Kforce, Inc. 17,950 317,536 Koninklijke Ahold NV (Netherlands) 45,970 796,350 Kraft Foods Group, Inc. 61,400 3,219,816 L’Oreal SA (France) 9,393 1,613,195 Lawson, Inc. (Japan) 1,700 132,998 Liberty Interactive Corp. Class A † 99,500 2,335,265 Lorillard, Inc. 89,488 4,007,273 Magnit OJSC (Russia) 3,193 809,007 Minor International PCL (Thailand) 496,500 384,121 Molson Coors Brewing Co. Class B 20,034 1,004,304 MWI Veterinary Supply, Inc. † 2,196 327,995 Nestle SA (Switzerland) 52,363 3,662,254 On Assignment, Inc. † 9,869 325,677 OpenTable, Inc. † 2,161 151,227 Papa John’s International, Inc. 4,476 312,783 Pernod Ricard SA (France) 2,235 277,538 Philip Morris International, Inc. 126,539 10,957,012 Pinnacle Foods, Inc. 8,997 238,151 Pool Corp. 2,780 156,041 Prestige Brands Holdings, Inc. † 11,002 331,380 Prince Frog International Holdings, Ltd. (China) 314,000 219,430 Procter & Gamble Co. (The) 179,668 13,581,104 Reckitt Benckiser Group PLC (United Kingdom) 23,549 1,723,182 Robert Half International, Inc. 29,635 1,156,654 SABMiller PLC (United Kingdom) 22,386 1,139,227 SABMiller PLC (United Kingdom) 7,402 378,488 Shoprite Holdings, Ltd. (South Africa) 26,148 430,754 Spartan Stores, Inc. 8,855 195,341 Suedzucker AG (Germany) 22,035 649,263 TrueBlue, Inc. † 35,903 862,031 Unilever PLC (United Kingdom) 42,996 1,698,393 United Natural Foods, Inc. † 2,735 183,847 USANA Health Sciences, Inc. † 2,182 189,376 Walgreen Co. 86,732 4,666,182 WM Morrison Supermarkets PLC (United Kingdom) 16,466 74,639 Wolseley PLC (United Kingdom) 5,487 283,987 Woolworths, Ltd. (Australia) 16,521 539,436 Zalando GmbH (acquired 9/30/13, cost $89,678) (Private) (Germany)† ∆ ∆ F 2 89,678 32Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Energy (5.1%) Alpha Natural Resources, Inc. † 148,944 $887,706 BG Group PLC (United Kingdom) 17,491 334,273 BP PLC (United Kingdom) 258,908 1,815,323 Cabot Oil & Gas Corp. 61,200 2,283,984 Callon Petroleum Co. † 46,944 256,784 Canadian Natural Resources, Ltd. (Canada) 9,000 282,831 Chevron Corp. 35,037 4,256,996 CNOOC, Ltd. (China) 473,000 962,356 ConocoPhillips 129,623 9,010,095 Delek US Holdings, Inc. 7,545 159,124 EPL Oil & Gas, Inc. † 14,981 555,945 Exxon Mobil Corp. 127,435 10,964,507 Ezion Holdings, Ltd. (Singapore) 434,000 761,070 FutureFuel Corp. 28,840 517,966 Gazprom Neft OAO ADR (Russia) 12,877 282,650 Gulfport Energy Corp. † 3,445 221,651 Halliburton Co. 2,800 134,820 Helix Energy Solutions Group, Inc. † 16,759 425,176 Helmerich & Payne, Inc. 16,585 1,143,536 HollyFrontier Corp. 30,999 1,305,368 Key Energy Services, Inc. † 40,760 297,140 Kodiak Oil & Gas Corp. † 21,350 257,481 Lukoil OAO ADR (Russia) 18,029 1,143,039 Marathon Petroleum Corp. 43,856 2,820,818 Occidental Petroleum Corp. 85,953 8,040,044 Oceaneering International, Inc. 18,164 1,475,643 Oil States International, Inc. † 10,300 1,065,638 ONEOK, Inc. 35,400 1,887,528 Pacific Rubiales Energy Corp. (Colombia) 24,053 474,965 Peabody Energy Corp. 43,795 755,464 Petroleo Brasileiro SA ADR (Preference) (Brazil) 25,238 422,232 Phillips 66 73,062 4,224,445 Repsol YPF SA (Spain) 27,675 686,091 Rosetta Resources, Inc. † 3,987 217,132 Royal Dutch Shell PLC Class A (United Kingdom) 56,067 1,851,645 Royal Dutch Shell PLC Class A (United Kingdom) 28,621 943,992 Royal Dutch Shell PLC Class B (United Kingdom) 44,977 1,554,200 Schlumberger, Ltd. 123,937 10,951,073 Statoil ASA (Norway) 44,491 1,009,940 Stone Energy Corp. † 10,127 328,419 Suncor Energy, Inc. (Canada) 13,000 464,822 Surgutneftegas OAO (Preference) (Russia) 1,003,914 722,858 Swift Energy Co. † 12,579 143,652 Tesoro Corp. 23,945 1,053,101 Total SA (France) 32,365 1,878,158 Unit Corp. † 4,833 224,686 Vaalco Energy, Inc. † 52,339 292,052 Valero Energy Corp. 73,222 2,500,531 Dynamic Asset Allocation Growth Fund 33 COMMON STOCKS (60.0%)* cont. Shares Value Energy cont. W&T Offshore, Inc. 8,953 $158,647 Woodside Petroleum, Ltd. (Australia) 22,752 813,143 Financials (11.1%) 3i Group PLC (United Kingdom) 145,527 857,024 Access National Corp. 8,614 122,836 ACE, Ltd. 3,296 308,374 Admiral Group PLC (United Kingdom) 2,858 57,049 AG Mortgage Investment Trust, Inc. R 5,046 83,865 Ageas (Belgium) 28,137 1,139,671 Agree Realty Corp. R 8,531 257,466 AIA Group, Ltd. (Hong Kong) 357,800 1,681,534 Aliansce Shopping Centers SA (Brazil) 27,855 250,108 Alleghany Corp. † 4,800 1,966,320 Allianz SE (Germany) 13,638 2,143,910 Allied World Assurance Co. Holdings AG 17,453 1,734,654 Amata Corp. PCL (Thailand) 295,500 165,321 American Capital Agency Corp. R 43,000 970,510 American Equity Investment Life Holding Co. 20,033 425,100 American Financial Group, Inc. 26,972 1,458,106 American International Group, Inc. 139,200 6,769,296 Amtrust Financial Services, Inc. 5,838 228,032 Aon PLC 71,442 5,318,142 Arlington Asset Investment Corp. Class A 5,806 138,067 ARMOUR Residential REIT, Inc. R 27,061 113,656 Ashford Hospitality Trust, Inc. R 31,894 393,572 Asian Pay Television Trust (Units) (Taiwan) 292,000 189,694 Assicurazioni Generali SpA (Italy) 61,226 1,221,737 Associated Banc-Corp. 54,900 850,401 Australia & New Zealand Banking Group, Ltd. (Australia) 47,157 1,354,098 AvalonBay Communities, Inc. R 11,505 1,462,170 AXA SA (France) 67,062 1,553,663 Axis Capital Holdings, Ltd. 33,200 1,437,892 Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) † 89,099 12,174 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 89,099 995,641 Banco Latinoamericano de Exportaciones SA Class E (Panama) 19,170 477,716 Banco Santander Central Hispano SA (Spain) 141,213 1,151,590 Bangkok Bank PCL NVDR (Thailand) 130,700 818,964 Bank Mandiri (Persero) Tbk PT (Indonesia) 576,000 395,440 Bank of Kentucky Financial Corp. 5,116 139,718 Bank of Yokohama, Ltd. (The) (Japan) 166,000 947,413 Barclays PLC NPR (United Kingdom) † 46,840 61,232 Barclays PLC (United Kingdom) 300,781 1,292,812 Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 4,576,500 187,723 Bellway PLC (United Kingdom) 10,341 220,145 Berkshire Hathaway, Inc. Class B † 19,968 2,266,568 BNP Paribas SA (France) 11,041 746,841 BofI Holding, Inc. † 11,159 723,773 34 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Financials cont. Cardinal Financial Corp. 16,585 $274,150 Cathay Financial Holding Co., Ltd. (Taiwan) 245,000 348,852 CBL & Associates Properties, Inc. R 11,436 218,428 Chimera Investment Corp. R 157,631 479,198 China Construction Bank Corp. (China) 1,021,000 785,901 China Overseas Grand Oceans Group, Ltd. (China) 265,000 322,542 China Overseas Land & Investment, Ltd. (China) 117,000 344,699 China Pacific Insurance (Group) Co., Ltd. (China) 186,800 669,560 CIT Group, Inc. † 49,698 2,423,771 Citizens & Northern Corp. 10,720 213,757 City National Corp. 15,492 1,032,697 CNO Financial Group, Inc. 21,464 309,082 Commonwealth Bank of Australia (Australia) 39,137 2,599,942 CoreLogic, Inc. † 62,700 1,696,035 CoreSite Realty Corp. R 3,034 102,974 Credicorp, Ltd. (Peru) 4,795 615,966 Credit Acceptance Corp. † 2,844 315,144 Credit Agricole SA (France) † 96,590 1,065,106 Credit Saison Co., Ltd. (Japan) 17,600 476,102 Credit Suisse Group (Switzerland) 19,481 594,975 CYS Investments, Inc. R 16,395 133,291 DBS Group Holdings, Ltd. (Singapore) 65,000 850,743 Deutsche Bank AG (Germany) 23,345 1,071,903 Dexus Property Group (Australia) R 968,818 908,330 DFC Global Corp. † 31,591 347,185 Discover Financial Services 77,400 3,911,796 Eagle Bancorp, Inc. 8,519 241,003 East West Bancorp, Inc. 13,601 434,552 Eaton Vance Corp. 34,152 1,326,122 Education Realty Trust, Inc. R 32,079 291,919 Encore Capital Group, Inc. † 11,353 520,649 EPR Properties R 4,754 231,710 Erste Group Bank AG (Czech Republic) 11,427 361,123 Federal Realty Investment Trust R 8,900 902,905 Fidelity National Financial, Inc. Class A 62,582 1,664,681 Fifth Third Bancorp 205,500 3,707,220 Financial Institutions, Inc. 11,076 226,615 First Community Bancshares Inc. 10,457 170,972 First Industrial Realty Trust R 10,233 166,491 FirstMerit Corp. 13,029 282,860 Flushing Financial Corp. 10,974 202,470 Genworth Financial, Inc. Class A † 219,636 2,809,144 Glimcher Realty Trust R 19,881 193,840 Goldman Sachs Group, Inc. (The) 55,821 8,831,440 Greenhill & Co., Inc. 4,233 211,142 Grupo Financiero Banorte SAB de CV (Mexico) 174,131 1,085,001 Hammerson PLC (United Kingdom) R 65,160 528,493 Hang Seng Bank, Ltd. (Hong Kong) 58,500 954,145 Dynamic Asset Allocation Growth Fund 35 COMMON STOCKS (60.0%)* cont. Shares Value Financials cont. Hanmi Financial Corp. 21,958 $363,844 Hanwha Life Insurance Co., Ltd. (South Korea) 48,130 311,260 Hatteras Financial Corp. R 16,200 303,102 Health Care REIT, Inc. R 30,100 1,877,638 Heartland Financial USA, Inc. 7,426 206,888 Hemaraj Land and Development PCL (Thailand) 1,614,400 159,995 Heritage Financial Group, Inc. 9,397 163,696 HFF, Inc. Class A 28,487 713,599 Hongkong Land Holdings, Ltd. (Hong Kong) 22,000 145,200 Housing Development Finance Corp., Ltd. (HDFC) (India) 89,816 1,096,428 HSBC Holdings PLC (United Kingdom) 294,919 3,196,015 Industrial and Commercial Bank of China, Ltd. (China) 1,056,000 736,595 ING Groep NV (Netherlands) † 74,996 847,279 Insurance Australia Group, Ltd. (Australia) 223,055 1,221,477 Intact Financial Corp. (Canada) 2,700 161,940 Invesco Mortgage Capital, Inc. R 8,291 127,598 Investor AB Class B (Sweden) 26,569 806,161 Investors Real Estate Trust R 23,070 190,328 iStar Financial, Inc. † R 19,602 236,008 Itau Unibanco Holding SA ADR (Preference) (Brazil) 39,053 551,428 Jammu & Kashmir Bank, Ltd. (India) 21,087 383,527 Joyo Bank, Ltd. (The) (Japan) 150,000 804,212 JPMorgan Chase & Co. 277,677 14,353,124 KKR & Co. LP 15,400 316,932 Legal & General Group PLC (United Kingdom) 262,070 832,409 Lexington Realty Trust R 45,716 513,391 Lloyds Banking Group PLC (United Kingdom) † 1,863,744 2,220,068 LTC Properties, Inc. R 12,069 458,381 Maiden Holdings, Ltd. (Bermuda) 18,359 216,820 MainSource Financial Group, Inc. 16,488 250,453 MFA Financial, Inc. R 27,206 202,685 Mitsubishi Estate Co., Ltd. (Japan) 16,000 471,397 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 184,500 1,176,881 MS&AD Insurance Group Holdings (Japan) 3,200 83,341 Muenchener Rueckversicherungs AG (Germany) 5,138 1,004,064 Nasdaq OMX Group, Inc. (The) 41,762 1,340,143 National Health Investors, Inc. R 6,743 383,609 Nelnet, Inc. Class A 9,963 383,077 Nordea Bank AB (Sweden) 22,528 271,667 Northern Trust Corp. 39,981 2,174,567 Ocwen Financial Corp. † 5,907 329,433 OFG Bancorp (Puerto Rico) 9,742 157,723 One Liberty Properties, Inc. R 11,170 226,528 ORIX Corp. (Japan) 17,400 282,344 Pacific Premier Bancorp, Inc. † 10,380 139,507 PartnerRe, Ltd. 18,631 1,705,482 Peoples Bancorp, Inc. 10,228 213,561 Persimmon PLC (United Kingdom) 14,745 259,236 36 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Financials cont. PHH Corp. † 8,924 $211,856 Philippine National Bank (Philippines) † 158,990 319,149 PNC Financial Services Group, Inc. 71,999 5,216,328 Popular, Inc. (Puerto Rico) † 43,875 1,150,841 Portfolio Recovery Associates, Inc. † 10,882 652,267 Porto Seguro SA (Brazil) 34,668 437,984 Powszechna Kasa Oszczednosci Bank Polski SA (Poland) † 26,485 314,646 Protective Life Corp. 36,267 1,543,161 Prudential PLC (United Kingdom) 84,132 1,567,678 PS Business Parks, Inc. R 6,552 488,910 Public Storage R 15,795 2,535,887 Qatar National Bank SAQ (Qatar) † 3,329 152,503 Regus PLC (United Kingdom) 123,872 364,976 Republic Bancorp, Inc. Class A 6,650 183,208 Resona Holdings, Inc. (Japan) 286,200 1,461,645 Sberbank of Russia ADR (Russia) 118,177 1,424,033 SCOR SE (France) 6,021 199,361 Sekisui House, Ltd. (Japan) 6,000 80,452 Select Income REIT R 8,447 217,933 Shopping Centres Australasia Property Group (Australia) R 104,813 149,604 Simon Property Group, Inc. R 29,624 4,391,166 Skandinaviska Enskilda Banken AB (Sweden) 78,926 836,333 Sovran Self Storage, Inc. R 2,114 159,988 SpareBank 1 SR-Bank ASA (Norway) † 20,328 161,252 St. Joe Co. (The) † 27,185 533,370 Starwood Property Trust, Inc. R 6,429 154,103 State Street Corp. 70,200 4,615,650 Stewart Information Services Corp. 15,163 485,064 Sumitomo Mitsui Financial Group, Inc. (Japan) 34,500 1,665,420 Summit Hotel Properties, Inc. R 29,178 268,146 Sun Hung Kai Properties, Ltd. (Hong Kong) 7,000 95,218 Swedbank AB Class A (Sweden) 38,047 886,246 Symetra Financial Corp. 18,415 328,155 Tanger Factory Outlet Centers R 14,700 479,955 Tokio Marine Holdings, Inc. (Japan) 11,500 374,968 Tokyu Land Corp. (Japan) F 146,000 1,516,517 Toronto-Dominion Bank (Canada) 19,383 1,744,082 UBS AG (Switzerland) 88,324 1,806,816 UniCredit SpA (Italy) 93,546 596,321 Universal Health Realty Income Trust R 2,826 118,325 Validus Holdings, Ltd. 32,360 1,196,673 Visa, Inc. Class A 700 133,770 Vornado Realty Trust R 22,100 1,857,726 WageWorks, Inc. † 6,709 338,469 Walter Investment Management Corp. † 4,078 161,244 Washington Banking Co. 12,808 180,080 Wells Fargo & Co. 59,282 2,449,532 Westfield Group (Australia) 61,570 632,400 Dynamic Asset Allocation Growth Fund 37 COMMON STOCKS (60.0%)* cont. Shares Value Financials cont. Westfield Retail Trust (Australia) R 24,846 $68,841 Westpac Banking Corp. (Australia) 35,093 1,071,523 Wheelock and Co., Ltd. (Hong Kong) 231,000 1,225,602 Health care (7.7%) Abaxis, Inc. 2,361 99,398 AbbVie, Inc. 104,700 4,683,231 ACADIA Pharmaceuticals, Inc. † 22,286 612,196 Accuray, Inc. † 21,081 155,789 Actelion, Ltd. (Switzerland) 11,720 832,005 Aegerion Pharmaceuticals, Inc. † 1,334 114,337 Alere, Inc. † 11,699 357,638 Align Technology, Inc. † 4,574 220,101 Alkermes PLC † 4,931 165,780 Amedisys, Inc. † 9,762 168,102 AmerisourceBergen Corp. 59,285 3,622,314 Amgen, Inc. 67,905 7,601,286 AmSurg Corp. † 7,233 287,150 Array BioPharma, Inc. † 21,755 135,316 Aspen Pharmacare Holdings, Ltd. (South Africa) 14,248 372,865 Astellas Pharma, Inc. (Japan) 16,500 839,310 AstraZeneca PLC (United Kingdom) 47,359 2,465,309 athenahealth, Inc. † 996 108,126 Auxilium Pharmaceuticals, Inc. † 10,854 197,868 Bayer AG (Germany) 20,186 2,380,221 Bio-Reference Labs, Inc. † S 2,481 74,132 Biospecifics Technologies Corp. † 2,727 53,095 Bristol-Myers Squibb Co. 154,200 7,136,376 Celgene Corp. † 43,868 6,752,601 Centene Corp. † 2,061 131,822 Chemed Corp. 7,844 560,846 CIGNA Corp. 63,600 4,888,296 Coloplast A/S Class B (Denmark) 20,895 1,189,701 Computer Programs & Systems, Inc. 1,756 102,726 Conatus Pharmaceuticals, Inc. † 3,086 31,014 Conmed Corp. 14,594 496,050 Covidien PLC 4,121 251,134 Cubist Pharmaceuticals, Inc. † 8,702 553,012 Cyberonics, Inc. † 2,157 109,446 DexCom, Inc. † 5,127 144,735 Eli Lilly & Co. 94,447 4,753,518 Endo Health Solutions, Inc. † 8,428 382,968 Exact Sciences Corp. † 2,203 26,017 Gentium SpA ADR (Italy) † 25,160 682,591 GlaxoSmithKline PLC (United Kingdom) 95,291 2,402,704 Globus Medical, Inc. Class A † 9,311 162,570 Greatbatch, Inc. † 17,901 609,171 Grifols SA ADR (Spain) 5,205 157,607 38Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Health care cont. Haemonetics Corp. † 4,305 $171,683 HCA Holdings, Inc. 44,926 1,920,587 Health Net, Inc. † 6,534 207,128 HealthSouth Corp. † 15,004 517,338 Hi-Tech Pharmacal Co., Inc. 3,135 135,275 Hill-Rom Holdings, Inc. 10,426 373,564 Hisamitsu Pharmaceutical Co., Inc. (Japan) 12,700 708,032 Hypermarcas SA (Brazil) 45,000 363,037 Incyte Corp., Ltd. † 2,756 105,141 Insulet Corp. † 6,628 240,199 Insys Therapeutics, Inc. † 20,222 707,568 Isis Pharmaceuticals, Inc. † 3,393 127,373 Jazz Pharmaceuticals PLC † 12,872 1,183,838 Johnson & Johnson 44,582 3,864,814 Kindred Healthcare, Inc. 13,538 181,815 Lexicon Pharmaceuticals, Inc. † 29,064 68,882 Magellan Health Services, Inc. † 2,505 150,200 McKesson Corp. 47,751 6,126,453 MedAssets, Inc. † 19,210 488,318 Medicines Co. (The) † 8,796 294,842 Merck & Co., Inc. 22,071 1,050,800 Merck KGaA (Germany) 1,410 220,032 NewLink Genetics Corp. † 4,562 85,674 Novartis AG (Switzerland) 21,369 1,642,224 Novo Nordisk A/S Class B (Denmark) 11,381 1,932,237 NPS Pharmaceuticals, Inc. † 5,391 171,488 NxStage Medical, Inc. † 10,033 132,034 Omega Healthcare Investors, Inc. R 5,785 172,798 Orion OYJ Class B (Finland) 28,622 720,990 PDL BioPharma, Inc. 6,371 50,777 Pfizer, Inc. 494,381 14,193,679 Providence Service Corp. (The) † 17,351 497,800 Questcor Pharmaceuticals, Inc. 7,590 440,220 Ramsay Health Care, Ltd. (Australia) 21,951 741,512 Receptos, Inc. † 2,610 67,782 Repligen Corp. † 10,234 113,495 Richter Gedeon Nyrt (Hungary) 19,087 332,096 Roche Holding AG-Genusschein (Switzerland) 13,033 3,514,954 Salix Pharmaceuticals, Ltd. † 15,270 1,021,258 Sanofi (France) 30,059 3,048,680 Santarus, Inc. † 6,794 153,341 Sequenom, Inc. † S 33,636 89,808 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) 152,000 264,573 Shire PLC (United Kingdom) 5,984 240,056 Sinopharm Group Co. (China) 121,200 304,098 Spectrum Pharmaceuticals, Inc. S 13,889 116,529 St. Jude Medical, Inc. 74,000 3,969,360 STAAR Surgical Co. † 26,628 360,543 Dynamic Asset Allocation Growth Fund39 COMMON STOCKS (60.0%)* cont. Shares Value Health care cont. Stada Arzneimittel AG (Germany) 2,309 $117,093 Steris Corp. 4,682 201,139 Suzuken Co., Ltd. (Japan) 10,200 335,175 TearLab Corp. † 6,291 69,578 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 4,346 164,192 Trinity Biotech PLC ADR (Ireland) 8,212 178,693 Triple-S Management Corp. Class B (Puerto Rico) † 5,621 103,370 United Therapeutics Corp. † 12,952 1,021,265 Ventas, Inc. R 32,700 2,011,050 ViroPharma, Inc. † 32,145 1,263,299 Warner Chilcott PLC Class A 111,807 2,554,790 WellCare Health Plans, Inc. † 9,912 691,263 WellPoint, Inc. 69,100 5,777,451 Zimmer Holdings, Inc. 40,700 3,343,098 Technology (8.4%) Acacia Research Corp. 4,512 104,047 Accenture PLC Class A 96,300 7,091,532 Actuate Corp. † 53,442 392,799 Acxiom Corp. † 18,661 529,786 Amadeus IT Holding SA Class A (Spain) 1,905 67,522 Anixter International, Inc. † 6,135 537,794 AOL, Inc. † 55,066 1,904,182 Apple, Inc. 45,224 21,560,542 ASML Holding NV (Netherlands) 12,090 1,193,985 ASML Holding NV ADR (Netherlands) 1,299 128,289 Aspen Technology, Inc. † 8,792 303,764 ASUSTeK Computer, Inc. (Taiwan) 14,000 111,509 AVG Technologies NV (Netherlands) † 8,873 212,420 Avnet, Inc. 28,600 1,192,906 Baidu, Inc. ADR (China) † 1,591 246,891 Bottomline Technologies, Inc. † 3,331 92,868 Brady Corp. Class A 11,342 345,931 Broadcom Corp. Class A 60,874 1,583,333 Brocade Communications Systems, Inc. † 190,337 1,532,213 CACI International, Inc. Class A † 1,502 103,803 Calix, Inc. † 8,083 102,897 Cap Gemini (France) 15,815 940,753 Casetek Holdings, Ltd. (Taiwan) 100,000 536,071 Cavium, Inc. † 2,677 110,292 Ceva, Inc. † 8,254 142,382 Cirrus Logic, Inc. † 15,161 343,851 Cisco Systems, Inc. 393,043 9,205,067 Commvault Systems, Inc. † 4,090 359,225 Cornerstone OnDemand, Inc. † 4,207 216,408 CSG Systems International, Inc. 3,904 97,795 EMC Corp. 176,100 4,501,116 EnerSys 11,481 696,093 40 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Technology cont. Entegris, Inc. † 25,630 $260,145 Fairchild Semiconductor International, Inc. † 9,676 134,400 FANUC Corp. (Japan) 4,800 791,576 FEI Co. 4,627 406,251 Gemalto NV (Netherlands) S 8,196 880,052 GenMark Diagnostics, Inc. † 31,698 385,131 Google, Inc. Class A † 9,523 8,341,291 HCL Technologies, Ltd. (India) 30,887 536,384 Hon Hai Precision Industry Co., Ltd. (Taiwan) † 161,641 414,941 IBM Corp. 19,502 3,611,380 Infoblox, Inc. † 6,271 262,253 Integrated Silicon Solutions, Inc. † 31,692 345,126 IntraLinks Holdings, Inc. † 26,627 234,318 Ixia † 3,400 53,278 Keyence Corp. (Japan) 3,500 1,326,365 Konica Minolta Holdings, Inc. (Japan) 96,500 808,953 L-3 Communications Holdings, Inc. 18,409 1,739,651 Lam Research Corp. † 35,357 1,809,925 Lexmark International, Inc. Class A 30,995 1,022,835 Magnachip Semiconductor Corp. (South Korea) † 22,396 482,186 Manhattan Associates, Inc. † 4,506 430,098 Marvell Technology Group, Ltd. 100,800 1,159,200 Mellanox Technologies, Ltd. (Israel) † 3,837 145,653 Mentor Graphics Corp. 24,945 582,965 Microsemi Corp. † 6,178 149,817 Microsoft Corp. 367,609 12,245,056 MTS Systems Corp. 2,405 154,762 Netscout Systems, Inc. † 8,322 212,794 NHN Corp. (South Korea) 777 402,716 NIC, Inc. 6,829 157,818 Nomura Research Institute, Ltd. (Japan) 22,000 763,213 NTT Data Corp. (Japan) 12,200 410,204 NVIDIA Corp. 96,705 1,504,730 NXP Semiconductor NV † 2,300 85,583 Omnivision Technologies, Inc. † 18,662 285,715 Omron Corp. (Japan) 35,800 1,291,124 Oracle Corp. 340,868 11,306,592 Perficient, Inc. † 13,594 249,586 Photronics, Inc. † 25,022 195,922 Plantronics, Inc. 2,125 97,856 Polycom, Inc. † 13,667 149,244 Procera Networks, Inc. † 10,837 167,865 PTC, Inc. † 7,973 226,672 QLIK Technologies, Inc. † 4,284 146,684 Quantum Corp. † 129,288 178,417 Radiant Opto-Electronics Corp. (Taiwan) 111,240 396,923 RF Micro Devices, Inc. † 84,726 477,855 Riverbed Technology, Inc. † 42,100 614,239 Dynamic Asset Allocation Growth Fund 41 COMMON STOCKS (60.0%)* cont. Shares Value Technology cont. Rockwell Automation, Inc. 24,300 $2,598,642 Rovi Corp. † 13,383 256,552 Safeguard Scientifics, Inc. † 11,183 175,461 Samsung Electronics Co., Ltd. (South Korea) 2,633 3,349,209 SAP AG (Germany) 9,999 739,529 Sartorius AG (Preference) (Germany) 1,842 205,735 SciQuest, Inc. † 4,332 97,297 Semtech Corp. † 6,510 195,235 Silicon Graphics International Corp. † 6,975 113,344 Silicon Image, Inc. † 40,689 217,279 SINA Corp. (China) † 3,008 244,159 SK Hynix, Inc. (South Korea) † 27,630 777,730 SoftBank Corp. (Japan) 26,100 1,802,930 Sparton Corp. † 9,102 232,101 SS&C Technologies Holdings, Inc. † 7,969 303,619 Symantec Corp. 171,468 4,243,833 Synaptics, Inc. † 7,534 333,606 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 353,350 1,201,058 Tech Data Corp. † 5,630 280,993 Telefonaktiebolaget LM Ericsson Class B (Sweden) 27,505 365,923 Tencent Holdings, Ltd. (China) 22,200 1,164,399 Teradyne, Inc. † 46,668 770,955 Tyler Technologies, Inc. † 4,340 379,620 Ultimate Software Group, Inc. † 3,691 544,053 Ultra Clean Holdings, Inc. † 23,484 162,274 Unisys Corp. † 10,699 269,508 United Internet AG (Germany) 18,967 718,466 VeriFone Systems, Inc. † 8,737 199,728 Verint Systems, Inc. † 5,399 200,087 Western Digital Corp. 32,648 2,069,883 XO Group, Inc. † 17,038 220,131 Yandex NV Class A (Russia) † 16,731 609,343 Zynga, Inc. Class A † 29,567 108,807 Transportation (1.0%) Aegean Marine Petroleum Network, Inc. (Greece) 40,479 480,081 Bangkok Expressway PCL (Thailand) 341,100 376,213 Beijing Capital International Airport Co., Ltd. (China) 168,000 110,038 Central Japan Railway Co. (Japan) 13,900 1,778,951 ComfortDelgro Corp., Ltd. (Singapore) 443,000 695,636 Con-way, Inc. 14,556 627,218 Delta Air Lines, Inc. 155,577 3,670,061 Deutsche Post AG (Germany) 24,935 827,478 Hawaiian Holdings, Inc. † S 27,768 206,594 Hitachi Transport System, Ltd. (Japan) 10,800 150,087 International Consolidated Airlines Group SA (Spain) † 191,320 1,045,662 Japan Airlines Co., Ltd. (Japan) UR 6,800 410,926 Jaypee Infratech, Ltd. (India) † 130,757 32,791 42Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Transportation cont. Quality Distribution, Inc. † 24,975 $230,769 SkyWest, Inc. 14,448 209,785 Southwest Airlines Co. 143,700 2,092,272 Spirit Airlines, Inc. † 11,497 394,002 StealthGas, Inc. (Greece) † 23,279 212,770 Swift Transportation Co. † 32,132 648,745 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) 58,059 221,309 Universal Truckload Services, Inc. 1,237 32,978 US Airways Group, Inc. † S 27,748 526,102 Wabtec Corp. 19,742 1,241,180 Yamato Transport Co., Ltd. (Japan) 32,400 729,119 Utilities and power (1.5%) AES Corp. 116,670 1,550,544 American Electric Power Co., Inc. 69,000 2,991,150 Beijing Enterprises Water Group, Ltd. (China) 1,618,000 673,828 Centrica PLC (United Kingdom) 85,625 512,472 China Resources Gas Group, Ltd. (China) 202,000 516,727 China Resources Power Holdings Co., Ltd. (China) 84,000 199,714 Chubu Electric Power Co., Inc. (Japan) 15,100 206,771 Cia Energetica de Minas Gerais ADR (Brazil) 6,884 59,478 CMS Energy Corp. 24,873 654,657 Enel SpA (Italy) 204,201 782,350 Energias de Portugal (EDP) SA (Portugal) 53,325 194,780 ENI SpA (Italy) 67,057 1,537,672 Entergy Corp. 28,924 1,827,708 GDF Suez (France) 42,450 1,066,447 Kansai Electric Power, Inc. (Japan) † 129,000 1,653,594 Kinder Morgan, Inc. 66,300 2,358,291 Metro Pacific Investments Corp. (Philippines) 2,936,100 303,455 Origin Energy, Ltd. (Australia) 28,374 373,229 PG&E Corp. 49,190 2,012,855 PPL Corp. 29,800 905,324 Red Electrica Corporacion SA (Spain) 20,868 1,187,690 Tenaga Nasional Bhd (Malaysia) 156,600 433,839 Tokyo Gas Co., Ltd. (Japan) 101,000 552,805 UGI Corp. 23,100 903,903 United Utilities Group PLC (United Kingdom) 72,956 816,130 Veolia Environnement SA (France) 19,142 326,940 Total common stocks (cost $807,665,858) CORPORATE BONDS AND NOTES (11.0%)* Principal amount Value Basic materials (0.9%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $67,000 $60,885 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 76,000 81,563 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 42,001 Dynamic Asset Allocation Growth Fund 43 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Basic materials cont. ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) $425,000 $524,715 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 85,275 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 411,000 385,826 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 455,000 491,400 Barrick Gold Corp. sr. unsec. unsub. notes 3.85s, 2022 (Canada) 65,000 57,485 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 170,000 175,950 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 41,300 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 129,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 300,000 313,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 219,000 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 201,925 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 57,000 66,825 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 245,000 287,844 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 40,000 40,800 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 195,000 182,404 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 135,000 172,175 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 273,174 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 50,000 47,367 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 40,000 38,910 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 170,000 172,450 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 72,053 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 355,000 372,750 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 65,000 71,718 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 177,788 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 357,000 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 115,000 115,431 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 50,000 51,375 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 195,000 189,150 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 315,000 375,638 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 185,000 191,706 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 145,000 145,000 44Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Basic materials cont. Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $130,000 $127,075 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 165,000 170,775 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 140,000 155,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 291,500 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 220,000 208,450 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 250,000 218,125 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 170,000 182,750 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 107,785 147,303 International Paper Co. sr. unsec. notes 7.95s, 2018 $725,000 899,889 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 325,000 370,500 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 250,000 270,938 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 179,025 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 895,000 1,021,490 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 318,751 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 365,000 401,772 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 19,000 18,683 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 30,000 31,313 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,475 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 139,050 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 65,000 63,096 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 65,000 65,790 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 246,938 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 75,000 75,750 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 20,000 22,100 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 210,000 217,875 Pinnacle Operating Corp. 144A company guaranty sr. notes 9s, 2020 35,000 35,831 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 25,000 23,625 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 181,475 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 10,000 9,939 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 239,000 247,874 Dynamic Asset Allocation Growth Fund 45 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Basic materials cont. Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 $210,000 $223,170 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 200,700 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 175,000 181,125 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 155,000 161,588 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 127,575 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 59,675 SPCM SA 144A sr. unsec. bonds 6s, 2022 (France) 55,000 55,022 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 20,000 21,625 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 41,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 50,000 52,125 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 25,000 23,625 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 300,000 339,000 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 255,000 252,450 USG Corp. sr. unsec. notes 9 3/4s, 2018 175,000 202,563 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 340,000 326,400 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 105,000 122,822 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 355,000 432,378 Capital goods (0.7%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 355,000 374,525 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 420,000 465,150 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 315,000 454,461 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) $200,000 193,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 81,750 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 173,250 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 145,000 156,963 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 285,000 329,175 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. sub. notes Ser. REGS, 9 1/2s, 2017 EUR 130,000 181,806 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ $250,000 260,000 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 118,802 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 130,000 130,000 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 141,563 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 335,000 362,638 46Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Capital goods cont. Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 $35,000 $37,450 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 305,000 278,313 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 93,598 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $235,000 221,690 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 812,000 841,435 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 225,000 163,125 Gardner Denver, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 35,000 34,563 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 150,000 124,946 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 100,000 90,480 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 217,150 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 175,000 190,313 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 805,000 1,009,577 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 82,663 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 360,000 338,400 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 420,000 431,550 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 270,000 286,200 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 65,507 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 203,500 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 109,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 130,000 130,488 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 216,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 110,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 200,000 201,500 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 195,000 196,871 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 118,250 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 200,000 217,000 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 57,750 Dynamic Asset Allocation Growth Fund 47 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Capital goods cont. Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 $325,000 $328,656 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 290,000 312,475 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 110,000 110,825 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 303,525 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 55,000 59,125 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 180,000 173,250 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 130,000 126,282 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 265,000 260,690 Communication services (1.3%) Adelphia Communications Corp. escrow bonds zero%, 2014 200,000 1,500 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 146,276 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 203,405 American Tower Corp. sr. unsec. notes 7s, 2017 R 210,000 241,774 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 205,000 227,852 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 125,000 135,096 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 334,000 275,699 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 525,000 602,438 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 89,200 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 150,000 168,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 188,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 110,000 101,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 162,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 167,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 78,413 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 235,000 247,925 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 48,813 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 40,000 42,300 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 98,990 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 376,650 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 333,000 418,968 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 35,000 42,018 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 150,000 166,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 107,250 48Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Communication services cont. Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 $170,000 $156,400 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 145,000 155,150 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 80,000 79,400 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 195,000 270,209 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 233,156 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 390,000 444,600 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 165,000 173,456 Equinix, Inc. sr. unsec. notes 7s, 2021 120,000 128,100 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 91,600 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 305,000 337,025 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 115,000 127,075 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 60,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 290,000 306,675 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 320,000 344,800 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 136,175 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 226,800 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 104,213 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 430,000 453,650 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 530,000 548,550 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 115,156 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 203,963 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 202,113 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 48,150 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 212,100 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 130,625 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 290,000 290,725 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 250,000 251,250 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 230,000 163,300 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 65,000 67,275 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 185,000 167,888 Dynamic Asset Allocation Growth Fund49 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Communication services cont. Orange sr. unsec. unsub. notes 4 1/8s, 2021 (France) $132,000 $132,957 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 255,875 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 160,000 150,800 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 678,000 729,957 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 95,069 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 291,226 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,040 SBA Telecommunications, Inc. notes 5 3/4s, 2020 70,000 69,475 SBA Tower Trust 144A notes 2.933s, 2017 610,000 617,412 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 222,000 208,821 Sprint Capital Corp. company guaranty 6 7/8s, 2028 965,000 861,263 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 440,000 448,800 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 180,000 181,800 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 225,000 254,250 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 205,000 235,750 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 125,000 126,875 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 485,000 568,663 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 85,000 86,488 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 205,000 259,782 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 570,000 546,617 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 240,000 236,806 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 97,846 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 688,000 750,039 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 162,480 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,120,000 1,245,085 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 195,000 208,335 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 247,000 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 85,000 92,438 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 167,013 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 360,000 372,600 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 400,000 425,000 Windstream Holdings, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 110,000 100,650 50Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Communication services cont. Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $85,000 $91,375 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 429,275 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 165,200 Consumer cyclicals (1.7%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 39,113 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 270,000 307,800 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 11,808 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 101,813 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 72,888 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 120,000 126,000 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 105,000 114,975 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 105,000 100,800 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 121,000 121,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 90,000 84,150 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 265,000 266,325 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 125,000 122,612 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 259,200 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 102,125 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 102,125 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 228,063 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 75,000 77,063 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 355,250 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 855,000 804,769 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 100,000 121,216 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 175,000 182,875 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 49,331 Dynamic Asset Allocation Growth Fund 51 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer cyclicals cont. Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 $120,000 $114,600 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 165,200 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 175,000 196,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 30,000 27,600 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 135,000 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 413,162 443,116 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 266,063 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 250,000 245,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 386,250 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 290,000 273,325 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 190,000 197,125 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 45,000 45,450 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 265,000 275,600 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 49,000 48,246 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 278,075 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 412,887 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 167,000 179,734 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 370,000 390,350 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 60,000 56,025 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 146,000 160,699 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 210,000 251,290 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 825,000 1,025,459 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 155,000 153,450 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 115,000 112,700 General Motors Co. 144A sr. unsec. notes 6 1/4s, 2043 80,000 78,800 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 85,000 77,669 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 222,000 215,895 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 318,000 317,205 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 165,000 167,475 52Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer cyclicals cont. Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 $160,000 $166,400 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 325,000 321,144 Griffey Intermediate, Inc. /Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $205,000 153,750 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 460,000 529,926 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 204,725 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 188,576 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 21,000 21,305 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 89,000 97,123 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 41,000 42,557 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 R 220,000 219,837 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 50,000 46,723 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 300,000 308,250 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 195,000 215,963 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 121,875 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 160,000 166,400 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 215,250 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 280,000 318,500 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 95,000 97,613 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 36,948 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 140,000 147,350 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 270,000 292,275 L Brands, Inc. sr. notes 5 5/8s, 2022 105,000 107,625 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 165,000 165,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 250,000 257,188 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 85,000 78,200 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 195,000 204,750 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 380,000 408,500 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 275,000 314,740 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 104,000 117,647 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 220,000 209,946 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 178,000 150,422 Dynamic Asset Allocation Growth Fund 53 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer cyclicals cont. Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 $70,000 $69,301 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 695,000 701,875 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 275,000 301,813 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 175,000 171,938 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 215,000 240,263 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 103,313 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 150,000 157,500 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 145,000 166,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 146,813 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 51,625 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 175,000 176,750 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 117,000 120,072 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 666,616 731,611 Navistar International Corp. sr. notes 8 1/4s, 2021 342,000 347,130 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 275,000 280,500 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 180,000 177,300 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 175,000 178,938 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 257,098 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 15,000 16,240 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 111,925 Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 70,000 70,175 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 95,000 91,438 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 280,000 307,300 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 75,000 81,563 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 55,000 53,660 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 136,448 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 195,000 191,100 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 155,513 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 125,000 126,563 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 155,000 163,040 54Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer cyclicals cont. Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 $285,000 $319,913 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 195,000 196,950 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 25,000 26,250 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 25,000 26,313 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 63,938 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 87,400 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 61,325 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 149,000 164,645 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 95,000 89,300 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 145,000 134,125 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 180,000 196,200 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 295,000 326,713 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 110,000 113,575 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 359,700 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 237,050 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 200,000 224,000 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 80,750 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 89,325 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 ## 85,000 84,788 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 245,000 246,838 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 53,075 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 220,000 209,550 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 10,000 10,375 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,675 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 200,000 212,500 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 85,000 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 255,000 239,816 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 100,000 95,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 50,995 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 85,000 79,900 Dynamic Asset Allocation Growth Fund 55 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer cyclicals cont. Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 $245,000 $267,663 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 31,227 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 130,000 120,193 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 49,250 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 190,075 197,678 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 100,000 114,500 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 60,000 60,300 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 337,425 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 301,125 Viacom, Inc. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 219,173 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 670,276 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 78,072 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 28,795 Consumer staples (0.7%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 249,638 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 95,000 82,650 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 51,000 67,423 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 7,000 9,244 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 255,000 232,472 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 362,064 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 111,563 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 92,200 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,525 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 90,000 83,250 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 125,000 118,750 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 16,187 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 122,000 128,957 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 202,050 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 185,000 163,674 56Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer staples cont. Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 $70,000 $78,750 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 240,000 256,800 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 59,400 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 280,000 310,100 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 54,900 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 398,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 117,150 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 50,000 47,375 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 60,000 55,875 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 217,022 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 325,975 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 35,000 39,638 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 319,725 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 615,000 600,766 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 125,000 130,359 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 317,063 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 256,800 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 145,000 171,807 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 176,076 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 275,000 262,281 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 107,750 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 120,000 123,900 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 105,000 108,150 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 354,413 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) $65,000 64,350 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 85,000 89,463 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. bonds 7 1/4s, 2021 (Brazil) 55,000 54,725 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 487,000 449,578 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 180,000 211,819 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 40,000 39,625 Dynamic Asset Allocation Growth Fund 57 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer staples cont. Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 $74,000 $85,281 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 136,175 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 420,000 444,150 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 301,000 320,565 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 56,000 69,919 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 174,000 202,391 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 135,000 131,550 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 20,000 23,259 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 235,502 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 120,894 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 25,000 26,281 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 334,688 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 280,000 269,500 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 210,000 238,350 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 89,400 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 249,154 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 191,475 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 50,000 50,625 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 35,788 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 355,000 398,013 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 160,000 174,000 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 275,000 308,000 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 70,000 71,400 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 117,259 Energy (1.5%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 102,750 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 82,200 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 335,000 314,900 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 190,000 157,225 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 410,000 511,118 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 93,000 104,399 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 170,000 166,429 58 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Energy cont. Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 $15,000 $14,841 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 257,000 262,140 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 130,938 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 195,000 207,188 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 452,170 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 300,000 339,212 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 390,000 425,100 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 225,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 242,650 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 95,000 104,738 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 72,378 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 60,150 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 255,000 259,463 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 292,875 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 135,000 132,975 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 109,725 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 75,075 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 530,000 568,425 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 329,375 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 432,688 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 245,000 240,100 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 345,313 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 82,200 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 125,000 122,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 371,205 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 52,875 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 545,000 519,113 Dynamic Asset Allocation Growth Fund 59 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Energy cont. Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 $185,000 $185,925 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 180,000 181,350 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 201,000 218,085 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 158,000 184,612 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,042,450 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 420,000 436,800 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 290,000 303,050 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 65,000 68,738 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 535,000 548,375 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,275 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 80,000 80,200 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 259,394 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 85,000 91,163 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 80,000 96,019 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 130,000 135,525 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 75,708 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 297,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 375,000 409,688 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 45,000 43,875 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 394,050 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 480,000 452,400 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 100,000 58,000 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 176,313 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 107,250 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 275,000 207,625 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 207,375 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 244,564 60 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Energy cont. Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 $270,000 $270,675 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 135,000 143,438 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 195,000 205,725 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 245,000 257,507 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 180,000 175,500 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 212,325 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 189,525 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 397,700 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 215,000 233,275 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,820,794 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 965,000 1,032,828 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 123,913 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 91,913 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 339,413 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 70,000 66,500 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 995,000 1,094,500 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 95,000 96,425 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 515,000 545,900 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 95,000 95,950 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 80,000 83,008 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 205,000 217,813 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 281,938 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 130,000 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 105,000 109,200 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 40,700 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 115,598 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,025 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 215,250 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 685,000 924,271 Dynamic Asset Allocation Growth Fund 61 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Energy cont. Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 $245,000 $248,675 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 215,000 219,838 Williams Cos., Inc. (The) notes 7 3/4s, 2031 16,000 18,134 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 43,000 51,281 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 86,169 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 320,000 337,600 Financials (2.1%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.844s, 2014 (United Kingdom) 135,000 136,042 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 890,000 950,796 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 639,792 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 272,362 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 110,000 108,350 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 210,000 223,650 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 60,000 60,750 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 224,563 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 172,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 166,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 157,325 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 174,375 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 412,000 482,246 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 497,632 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 209,000 248,263 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 425,000 423,938 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 305,000 293,181 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 185,000 180,187 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 60,000 67,685 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 270,000 273,464 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,678 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 588,000 761,589 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 100,000 111,079 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 525,000 472,500 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 675,566 62Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Financials cont. Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 $90,000 $81,696 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 110,000 111,719 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 411,000 415,151 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 190,000 199,655 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,738 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 93,750 CIT Group, Inc. company guaranty sr. notes 5s, 2023 125,000 121,250 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 205,275 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 175,950 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 162,363 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 335,500 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 220,500 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 11,000 14,050 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 815,000 831,300 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 250,000 220,000 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 150,000 183,597 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 110,000 127,132 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 385,000 410,025 EPR Properties unsec. notes 5 1/4s, 2023 R 380,000 369,549 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 440,000 524,832 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 50,000 47,277 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 330,000 358,901 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 325,000 383,167 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 404,737 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 126,849 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 100,000 109,523 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 195,000 180,194 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 390,000 368,910 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 255,000 255,319 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 408,000 465,919 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 180,000 182,925 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 245,000 256,638 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 150,000 150,000 ING Bank N.V. 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,735,000 1,758,942 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 68,250 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 240,713 Dynamic Asset Allocation Growth Fund 63 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Financials cont. International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 $395,000 $407,838 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 85,000 78,625 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 140,000 151,025 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 185,000 210,206 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 363,000 393,855 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 700,000 756,000 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 230,000 253,899 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 90,000 92,939 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 906,000 1,067,726 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,175,000 1,247,294 Metropolitan Life Global Funding I 144A notes 3s, 2023 155,000 146,112 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 115,000 121,038 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 260,000 263,250 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 125,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 66,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 100,538 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 85,000 85,638 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 156,938 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 100,000 102,750 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 165,000 161,288 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 122,813 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 160,000 167,600 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 234,000 249,426 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 203,300 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 250,000 250,625 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 154,700 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 140,000 169,575 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 388,000 365,205 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 144,000 131,400 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 170,000 163,789 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 75,000 76,254 Residential Capital, LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 151,611 172,458 64Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Financials cont. Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) $515,000 $517,575 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 760,000 766,580 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 121,896 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 66,643 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 500,000 521,000 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 220,000 231,213 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 320,000 336,800 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 100,000 111,582 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 157,850 Springleaf Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 50,000 52,063 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 105,000 100,800 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 250,000 235,162 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 255,000 222,895 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 100,000 104,500 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 110,000 144,867 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 2,000,000 2,115,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,124,200 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 109,256 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 47,094 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 246,568 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 290,000 307,400 Health care (0.7%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 240,000 224,450 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 220,000 222,200 Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 95,000 83,985 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 80,000 74,771 Actavis, Inc. sr. unsec. notes 1 7/8s, 2017 20,000 19,797 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 348,483 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 220,000 220,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 329,791 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 230,588 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 170,000 172,338 Dynamic Asset Allocation Growth Fund65 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Health care cont. Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $275,000 $283,938 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 315,650 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 376,600 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $195,000 198,413 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 89,144 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 250,970 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 360,000 360,000 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 150,871 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $200,000 227,000 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 237,600 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 213,713 HCA, Inc. sr. notes 6 1/2s, 2020 795,000 860,588 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 76,650 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 425,000 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 130,000 132,925 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 165,000 171,188 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 105,000 107,231 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 105,000 111,038 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 170,000 191,038 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 480,000 529,200 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 130,000 135,850 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 120,000 123,000 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 232,050 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 25,000 25,098 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 155,000 166,625 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 380,000 392,825 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 50,977 Service Corp. International/US sr. notes 7s, 2019 115,000 122,475 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 625,000 677,344 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 95,000 90,606 66 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Health care cont. Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 $200,000 $212,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 82,800 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 211,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 105,000 98,438 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 300,000 320,250 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 190,000 175,275 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 120,000 122,700 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 135,000 139,730 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 186,575 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 338,860 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 52,598 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 245,000 209,385 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 245,000 228,055 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 47,700 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 111,038 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 41,400 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 48,038 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 250,000 267,500 Technology (0.5%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 145,000 147,538 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 195,000 164,775 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 125,000 104,386 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 130,000 105,300 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 435,000 406,725 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 69,000 69,690 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 130,000 131,300 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 420,938 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 205,000 218,838 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 105,000 106,523 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 319,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 573,038 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 210,500 Dynamic Asset Allocation Growth Fund 67 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Technology cont. First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 $165,000 $172,425 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 175,000 168,875 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 136,000 151,300 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 29,000 31,610 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 315,000 340,988 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 97,061 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 150,738 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 175,625 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 130,838 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 390,000 345,868 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 145,275 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 127,050 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 115,369 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 208,425 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 167,000 154,475 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 63,751 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 276,451 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 355,000 328,301 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 510,000 486,838 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 145,000 147,900 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 230,050 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 296,313 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 72,000 79,569 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 66,830 Transportation (0.1%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 355,300 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 261,000 281,880 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 109,270 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 103,593 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 160,700 186,613 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 45,000 41,393 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 53,000 50,644 68Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Transportation cont. Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 $97,000 $85,941 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 355,000 394,050 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 180,000 178,200 Utilities and power (0.8%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 725,000 833,750 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 325,000 357,500 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 85,000 79,475 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 33,626 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 25,770 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 417,000 447,233 Calpine Corp. 144A sr. notes 7 1/4s, 2017 308,000 319,550 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 30,000 32,909 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 120,395 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 345,000 365,700 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 272,563 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 410,000 513 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 747,233 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 230,014 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 115,000 139,595 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 165,000 197,914 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,235,000 1,163,988 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 249,000 262,384 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 265,000 298,125 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 348,000 365,400 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 321,000 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 89,633 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 79,317 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 230,000 215,677 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 90,000 96,075 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 60,000 65,100 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 395,000 443,388 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 135,576 140,999 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 791,000 723,392 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 118,000 114,763 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 275,000 303,188 Dynamic Asset Allocation Growth Fund 69 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Utilities and power cont. GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 $65,000 $73,125 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 195,000 230,917 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 7,831 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 235,000 288,640 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 425,000 378,769 Nevada Power Co. mtge. notes 7 1/8s, 2019 115,000 142,792 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 75,000 84,475 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 786,450 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 205,000 189,269 Oncor Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 80,000 76,663 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 112,000 124,605 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 425,000 424,449 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 13,978 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 159,401 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 85,595 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 249,600 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 148,800 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 190,000 171,950 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,681 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 89,863 Toledo Edison Co. (The) 1st mortgage bonds 7 1/4s, 2020 20,000 24,284 Union Electric Co. sr. notes 6.4s, 2017 140,000 163,113 Total corporate bonds and notes (cost $176,610,467) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.6%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, October 1, 2043 $10,000,000 $9,888,281 U.S. Government Agency Mortgage Obligations (5.1%) Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 213,555 223,044 6s, TBA, November 1, 2043 18,000,000 19,692,421 6s, TBA, October 1, 2043 18,000,000 19,693,125 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 192,846 205,992 4s, TBA, October 1, 2043 30,000,000 31,467,186 70 Dynamic Asset Allocation Growth Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.7%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 3 1/2s, May 1, 2043 $988,457 $999,075 3 1/2s, TBA, October 1, 2028 12,000,000 12,667,500 3s, TBA, November 1, 2043 1,000,000 974,492 Total U.S. government and agency mortgage obligations (cost $94,575,966) MORTGAGE-BACKED SECURITIES (2.3%)* Principal amount Value Agency collateralized mortgage obligations (0.5%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.871s, 2032 $108,152 $167,295 IFB Ser. 3072, Class SM, 23.128s, 2035 141,477 202,175 IFB Ser. 3072, Class SB, 22.982s, 2035 126,568 180,109 IFB Ser. 3249, Class PS, 21.673s, 2036 99,769 137,390 IFB Ser. 3065, Class DC, 19.313s, 2035 94,489 139,390 IFB Ser. 2990, Class LB, 16.48s, 2034 147,372 194,211 IFB Ser. 3708, Class SQ, IO, 6.368s, 2040 782,914 137,816 IFB Ser. 3964, Class SA, IO, 5.818s, 2041 1,377,961 204,972 IFB Ser. 311, Class S1, IO, 5.768s, 2043 3,692,349 812,306 IFB Ser. 308, Class S1, IO, 5.768s, 2043 1,029,716 234,868 IFB Ser. 310, Class S4, IO, 5.751s, 2043 820,000 201,605 Ser. 3747, Class HI, IO, 4 1/2s, 2037 172,827 18,500 Ser. T-56, Class A, IO, 0.524s, 2043 118,429 2,036 Ser. T-56, Class 1, IO, zero%, 2043 124,503 934 Ser. T-56, Class 2, IO, zero%, 2043 116,144 363 Ser. T-56, Class 3, IO, zero%, 2043 97,530 1,280 Ser. 1208, Class F, PO, zero%, 2022 1,820 1,692 FRB Ser. 3326, Class WF, zero%, 2035 3,311 2,980 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.827s, 2036 56,339 110,580 IFB Ser. 06-8, Class HP, 23.911s, 2036 74,740 120,417 IFB Ser. 07-53, Class SP, 23.544s, 2037 124,537 180,774 IFB Ser. 05-75, Class GS, 19.713s, 2035 118,942 161,805 IFB Ser. 404, Class S13, IO, 6.221s, 2040 893,369 155,738 IFB Ser. 13-102, Class SH, IO, 5.7s, 2043 3,165,000 656,738 Ser. 03-W10, Class 1, IO, 1.156s, 2043 158,855 5,225 Ser. 01-50, Class B1, IO, 0.409s, 2041 1,196,057 11,961 Ser. 02-W8, Class 1, IO, 0.326s, 2042 649,715 7,715 Ser. 01-79, Class BI, IO, 0.311s, 2045 439,432 4,308 Ser. 03-34, Class P1, PO, zero%, 2043 20,818 16,862 Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.37s, 2040 1,669,065 311,865 IFB Ser. 10-56, Class SC, IO, 6.32s, 2040 1,549,345 284,599 IFB Ser. 10-20, Class SE, IO, 6.07s, 2040 1,744,325 309,792 IFB Ser. 10-120, Class SB, IO, 6.02s, 2035 95,101 9,156 IFB Ser. 10-20, Class SC, IO, 5.97s, 2040 50,062 8,882 Dynamic Asset Allocation Growth Fund 71 MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 13-129, Class CS, IO, 5.968s, 2042 $2,841,000 $500,811 IFB Ser. 10-37, Class SG, IO, 5.52s, 2040 159,202 25,810 IFB Ser. 10-42, Class ES, IO, 5 1/2s, 2040 4,919,952 774,892 Ser. 10-9, Class UI, IO, 5s, 2040 1,779,000 380,189 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 72,714 13,510 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,275,355 277,390 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,804,847 295,724 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,161,695 153,927 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,492,903 217,057 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 4,878,378 719,902 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.995s, 2045 1,280,003 224,000 Commercial mortgage-backed securities (1.2%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.634s, 2049 52,361 52,691 Ser. 07-1, Class XW, IO, 0.492s, 2049 1,249,712 10,166 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.995s, 2042 1,673,979 7,910 Ser. 04-5, Class XC, IO, 0.868s, 2041 2,375,249 14,332 Ser. 02-PB2, Class XC, IO, 0.608s, 2035 772,593 785 Ser. 07-5, Class XW, IO, 0.532s, 2051 5,871,160 58,870 Ser. 05-1, Class XW, IO, 0.039s, 2042 9,263,916 2,279 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.147s, 2042 304,000 329,636 Ser. 04-PR3I, Class X1, IO, 1.079s, 2041 190,843 1,457 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class C, 5.61s, 2039 261,000 249,386 Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 411,144 Ser. 07-PW15, Class X2, IO, 0.578s, 2044 F 75,162,765 150,326 Ser. 06-PW14, Class X1, IO, 0.224s, 2038 6,556,398 114,081 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 418,000 401,512 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.191s, 2049 43,076,516 624,609 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.556s, 2049 2,558,992 31,987 Ser. 07-CD4, Class XC, IO, 0.213s, 2049 8,558,991 69,413 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 622,000 642,215 Commercial Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.872s, 2049 213,000 189,506 Ser. 06-C8, Class XS, IO, 0.179s, 2046 42,742,871 560,897 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.953s, 2039 458,469 459,574 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C1, Class AX, IO, 0.261s, 2040 34,333,067 171,665 Ser. 07-C2, Class AX, IO, 0.229s, 2049 15,463,784 53,164 72 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 $271,937 $299,130 Ser. 03-C3, Class AX, IO, 1.519s, 2038 308,899 11 Ser. 02-CP3, Class AX, IO, 1.471s, 2035 185,538 1,165 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,372,821 1,370,715 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.049s, 2020 189,089 3,527 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.302s, 2045 83,502,230 232,973 Ser. 07-C1, Class XC, IO, 0.169s, 2049 35,545,500 185,796 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 332,000 340,407 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C2, Class H, 5.621s, 2040 950,000 958,455 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.404s, 2029 167,030 4,536 Ser. 05-C1, Class X1, IO, 0.774s, 2043 2,225,322 17,620 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 244,000 242,789 FRB Ser. 05-GG3, Class B, 4.894s, 2042 592,000 606,859 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.22s, 2038 2,365,391 3,025 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 221,688 224,459 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 91,000 92,420 FRB Ser. 06-LDP7, Class AJ, 6.056s, 2045 130,000 129,869 FRB Ser. 04-CB9, Class B, 5.832s, 2041 226,000 232,102 Ser. 04-C3, Class B, 4.961s, 2042 331,000 343,214 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 243,000 243,826 FRB Ser. 13-C10, Class D, 4.3s, 2047 349,000 287,110 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 2,186,648 31,980 Ser. 06-CB17, Class X, IO, 0.668s, 2043 12,181,925 179,476 Ser. 07-LDPX, Class X, IO, 0.477s, 2049 11,814,409 104,487 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 260,000 241,706 FRB Ser. 12-C8, Class D, 4.825s, 2045 364,000 336,329 FRB Ser. 12_LC9, Class D, 4.575s, 2047 311,000 279,023 Ser. 05-CB12, Class X1, IO, 0.491s, 2037 2,587,061 16,205 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.763s, 2040 627,909 615,313 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 370,741 386,001 Ser. 07-C2, Class XW, IO, 0.738s, 2040 847,025 15,572 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.848s, 2038 1,375,133 25,412 Ser. 05-C5, Class XCL, IO, 0.643s, 2040 9,307,786 89,941 Ser. 05-C2, Class XCL, IO, 0.496s, 2040 8,620,679 31,897 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 8,866,417 36,973 Dynamic Asset Allocation Growth Fund 73 MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XCL, IO, 0.334s, 2038 $2,590,026 $45,758 Ser. 06-C6, Class XCL, IO, 0.279s, 2039 42,880,800 801,785 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.38s, 2028 18,004 2 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.045s, 2050 246,000 252,032 FRB Ser. 07-C1, Class A2, 5.941s, 2050 26,756 26,959 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.109s, 2039 2,391,875 15,054 Ser. 05-MCP1, Class XC, IO, 0.761s, 2043 3,071,208 25,540 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 930,000 901,542 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 277,000 263,150 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.503s, 2045 638,484 62,252 Ser. 05-C3, Class X, IO, 6.332s, 2044 319,509 30,098 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.918s, 2041 22,088 22,088 FRB Ser. 07-HQ12, Class A2, 5.76s, 2049 475,211 477,017 FRB Ser. 07-HQ12, Class A2FX, 5.76s, 2049 267,725 273,160 Ser. 07-IQ14, Class A2, 5.61s, 2049 148,084 149,008 Ser. 07-HQ11, Class C, 5.558s, 2044 312,000 266,978 Ser. 04-T13, Class A4, 4.66s, 2045 159,406 159,884 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.249s, 2043 1,314,479 1,340,282 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.894s, 2046 2,517,250 258,723 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 284,000 281,245 Ser. 12-C4, Class XA, IO, 2.036s, 2045 1,982,391 232,334 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 303,000 293,546 Ser. 06-C29, IO, 0.528s, 2048 34,623,151 422,056 Ser. 07-C34, IO, 0.498s, 2046 4,147,364 50,183 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.494s, 2042 F 9,519,826 34,843 Ser. 06-C26, Class XC, IO, 0.185s, 2045 14,443,832 28,310 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.426s, 2049 297,859 298,959 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 314,000 296,730 Residential mortgage-backed securities (non-agency) (0.6%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 10.266s, 2036 140,000 140,350 FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 150,000 123,225 74 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.734s, 2037 $240,302 $138,926 Ser. 09-RR7, Class 1A7, IO, 1.717s, 2046 9,479,244 316,962 Ser. 09-RR7, Class 2A7, IO, 1.561s, 2047 10,811,127 338,388 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 534,909 456,460 FRB Ser. 05-51, Class 1A1, 0 1/2s, 2035 784,206 609,720 FRB Ser. 05-24, Class 4A1, 0.41s, 2035 2,242,530 1,886,542 FRB Ser. 06-OA3, Class 1A1, 0.379s, 2036 2,230,149 1,579,990 WAMU Mortgage Pass-Through Certificates Ser. 05-AR19, Class X, IO, 1.471s, 2045 18,591,593 871,946 FRB Ser. 06-AR1, Class 2A1B, 1.223s, 2046 346,145 286,961 FRB Ser. 06-AR3, Class A1B, 1.153s, 2046 639,972 487,339 FRB Ser. 05-AR13, Class A1C3, 0.669s, 2045 596,159 471,860 FRB Ser. 05-AR17, Class A1C3, 0.659s, 2045 F 941,522 503,714 FRB Ser. 05-AR9, Class A1C3, 0.659s, 2045 526,779 453,030 FRB Ser. 05-AR13, Class A1B3, 0.539s, 2045 616,709 521,119 FRB Ser. 05-AR15, Class A1B3, 0.519s, 2045 841,985 679,903 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 274,580 281,616 Total mortgage-backed securities (cost $37,718,509) INVESTMENT COMPANIES (0.8%)* Shares Value SPDR S&P rust 83,349 $14,010,967 Total investment companies (cost $10,994,872) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $166,159 $105,528 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 125,000 106,375 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,353,000 2,161,231 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,578,513 1,006,302 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 524,903 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 3,896 1,667,025 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $200,000 210,500 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 150,000 125,250 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 430,000 364,425 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 485,000 412,172 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 880,000 946,440 Dynamic Asset Allocation Growth Fund 75 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%)* cont. Principal amount/units Value Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) $89,400 $105,492 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 735,000 712,950 Total foreign government and agency bonds and notes (cost $9,066,982) SENIOR LOANS (0.2%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $37,428 $37,475 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.429s, 2018 914,912 826,661 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 331,264 333,128 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 180,849 180,396 First Data Corp. bank term loan FRN 4.18s, 2018 560,071 554,771 First Data Corp. bank term loan FRN 4.18s, 2017 59,603 59,245 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 144,370 Neiman-Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 185,333 184,832 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 171,951 172,237 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 74,400 74,400 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.71s, 2017 799,610 537,238 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 48,404 48,847 Total senior loans (cost $3,322,532) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 521 $497,816 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,800 235,400 M/I Homes, Inc. $2.438 pfd. 4,737 119,609 Samsung Electronics Co., Ltd. zero% cum. pfd. (South Korea) 396 322,792 Total preferred stocks (cost $1,005,124) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 7,578 $160,085 General Motors Co. Ser. B, $2.375 cv. pfd. 5,637 282,555 United Technologies Corp. $3.75 cv. pfd. 2,600 168,454 Total convertible preferred stocks (cost $550,357) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $5,456 Guaranty Trust Bank PLC 144A (Nigeria) 9/19/14 0.00 683,224 106,153 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 49,174 — Zenith Bank PLC 144A (Nigeria) 9/19/14 0.00 854,890 105,305 Total warrants (cost $223,771) 76 Dynamic Asset Allocation Growth Fund MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $51,630 4.071s, 1/1/14 150,000 151,214 Total municipal bonds and notes (cost $200,000) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $155,859 Total convertible bonds and notes (cost $136,166) SHORT-TERM INVESTMENTS (25.8%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.13% d 4,823,494 $4,823,494 Putnam Money Market Liquidity Fund 0.05% L 192,561,737 192,561,737 Putnam Short Term Investment Fund 0.06% L 194,542,261 194,542,261 SSgA Prime Money Market Fund 0.02% P 7,310,000 7,310,000 Federal National Mortgage Association Commercial Paper with an effective yield of 0.03%, November 6, 2013 $6,000,000 5,999,820 U.S. Treasury Bills with an effective yield of 0.09%, February 6, 2014 #∆ § 15,000,000 14,998,844 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.15%, December 12, 2013 # 973,000 972,968 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 #∆ § 3,508,000 3,507,871 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, August 21, 2014 # ∆ § 7,407,000 7,402,000 Total short-term investments (cost $432,112,972) TOTAL INVESTMENTS Total investments (cost $1,574,183,576) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. Dynamic Asset Allocation Growth Fund 77 IO Interest Only MTN Medium Term Notes NPR Nil Paid Rights NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,671,640,573. † Non-income-producing security. ∆ ∆ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $123,257, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 1,300 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. 78Dynamic Asset Allocation Growth Fund At the close of the reporting period, the fund maintained liquid assets totaling $231,918,384 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $314,902,744) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $3,357,427 $3,286,428 $70,999 Australian Dollar Sell 10/18/13 3,357,427 3,238,515 (118,912) Canadian Dollar Sell 10/18/13 4,382,919 4,289,699 (93,220) Singapore Dollar Sell 11/20/13 2,283,689 2,244,561 (39,128) Swiss Franc Sell 12/18/13 1,723,134 1,662,571 (60,563) Barclays Bank PLC Australian Dollar Buy 10/18/13 5,741,557 5,738,886 2,671 Australian Dollar Sell 10/18/13 5,829,624 5,680,709 (148,915) Brazilian Real Buy 10/18/13 1,552,723 1,556,644 (3,921) Brazilian Real Sell 10/18/13 1,552,723 1,546,423 (6,300) British Pound Sell 12/18/13 8,558,362 8,382,852 (175,510) Canadian Dollar Sell 10/18/13 402,532 388,705 (13,827) Euro Sell 12/18/13 13,068,047 12,759,183 (308,864) Hong Kong Dollar Sell 11/20/13 1,856,070 1,856,544 474 Hungarian Forint Buy 12/18/13 1,548,017 1,552,689 (4,672) Japanese Yen Sell 11/20/13 1,699,233 1,689,497 (9,736) Mexican Peso Buy 10/18/13 1,005,592 1,023,852 (18,260) Norwegian Krone Buy 12/18/13 53,362 39,182 14,180 Singapore Dollar Sell 11/20/13 1,702,642 1,710,964 8,322 Swedish Krona Buy 12/18/13 102,422 99,384 3,038 Swiss Franc Sell 12/18/13 5,456,095 5,264,765 (191,330) Citibank, N.A. Australian Dollar Buy 10/18/13 5,322,660 5,278,253 44,407 Australian Dollar Sell 10/18/13 5,322,660 5,162,809 (159,851) Brazilian Real Buy 10/18/13 512,915 517,506 (4,591) Brazilian Real Sell 10/18/13 512,915 510,217 (2,698) British Pound Buy 12/18/13 46,436 46,020 416 British Pound Sell 12/18/13 46,436 46,451 15 Canadian Dollar Buy 10/18/13 1,674,272 1,684,184 (9,912) Canadian Dollar Sell 10/18/13 1,674,272 1,654,731 (19,541) Danish Krone Sell 12/18/13 1,867,263 1,818,714 (48,549) Euro Buy 12/18/13 1,672,324 1,637,208 35,116 Euro Sell 12/18/13 1,672,324 1,673,223 899 Japanese Yen Buy 11/20/13 3,339,082 3,357,552 (18,470) Dynamic Asset Allocation Growth Fund 79 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $314,902,744) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Japanese Yen Sell 11/20/13 $3,339,082 $3,326,868 $(12,214) New Taiwan Dollar Buy 11/20/13 2,518,609 2,533,437 (14,828) Swiss Franc Sell 12/18/13 1,716,938 1,598,936 (118,002) Credit Suisse International Australian Dollar Buy 10/18/13 2,471,544 2,436,091 35,453 Australian Dollar Sell 10/18/13 2,471,544 2,416,429 (55,115) British Pound Sell 12/18/13 5,189,705 4,958,941 (230,764) Canadian Dollar Buy 10/18/13 3,799,209 3,756,919 42,290 Canadian Dollar Sell 10/18/13 3,799,209 3,753,047 (46,162) Czech Koruna Buy 12/18/13 1,016,221 1,001,683 14,538 Czech Koruna Sell 12/18/13 1,016,221 985,124 (31,097) Euro Buy 12/18/13 5,053,099 4,919,811 133,288 Euro Sell 12/18/13 5,053,099 5,025,897 (27,202) Japanese Yen Sell 11/20/13 5,713,894 5,731,286 17,392 Mexican Peso Buy 10/18/13 462,437 486,013 (23,576) New Zealand Dollar Sell 10/18/13 518,862 485,520 (33,342) Norwegian Krone Buy 12/18/13 843,778 843,719 59 Norwegian Krone Sell 12/18/13 843,778 834,161 (9,617) South African Rand Buy 10/18/13 3,039,065 3,061,136 (22,071) South African Rand Sell 10/18/13 3,039,065 3,024,604 (14,461) South Korean Won Buy 11/20/13 2,019,848 2,025,827 (5,979) Swedish Krona Buy 12/18/13 1,665,638 1,616,170 49,468 Swiss Franc Sell 12/18/13 3,329,756 3,212,696 (117,060) Deutsche Bank AG Australian Dollar Buy 10/18/13 663,340 739,578 (76,238) British Pound Buy 12/18/13 9,870 9,873 (3) British Pound Sell 12/18/13 9,870 9,483 (387) Canadian Dollar Buy 10/18/13 2,109,119 2,064,753 44,366 Canadian Dollar Sell 10/18/13 2,109,119 2,090,603 (18,516) Euro Sell 12/18/13 8,522,098 8,491,617 (30,481) Norwegian Krone Buy 12/18/13 1,668,056 1,725,257 (57,201) Swiss Franc Sell 12/18/13 1,739,068 1,672,786 (66,282) Goldman Sachs International Australian Dollar Buy 10/18/13 1,617,813 1,606,488 11,325 British Pound Buy 12/18/13 12,135 47,881 (35,746) Canadian Dollar Sell 10/18/13 1,676,213 1,665,161 (11,052) Euro Sell 12/18/13 30,716 23,555 (7,161) Japanese Yen Sell 11/20/13 7,762,635 7,865,199 102,564 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 1,690,875 1,647,383 43,492 Australian Dollar Sell 10/18/13 1,690,875 1,647,693 (43,182) Canadian Dollar Sell 10/18/13 21,544 1,844 (19,700) 80 Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $314,902,744) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Chinese Yuan Sell 11/20/13 $2,990,298 $2,968,136 $(22,162) Euro Buy 12/18/13 1,702,228 1,658,376 43,852 Euro Sell 12/18/13 1,702,228 1,679,747 (22,481) Japanese Yen Sell 11/20/13 5,882,877 5,927,121 44,244 New Taiwan Dollar Buy 11/20/13 2,518,612 2,529,917 (11,305) Swedish Krona Buy 12/18/13 345,057 334,793 10,264 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 1,705,786 1,680,819 24,967 Brazilian Real Buy 10/18/13 1,374,949 1,320,247 54,702 Brazilian Real Sell 10/18/13 1,374,949 1,316,715 (58,234) British Pound Sell 12/18/13 7,706,813 7,417,240 (289,573) Canadian Dollar Sell 10/18/13 90,055 106,320 16,265 Czech Koruna Buy 12/18/13 1,016,216 1,001,599 14,617 Czech Koruna Sell 12/18/13 1,016,216 985,019 (31,197) Euro Sell 12/18/13 6,491,333 6,298,229 (193,104) Japanese Yen Buy 11/20/13 1,675,407 1,655,774 19,633 Japanese Yen Sell 11/20/13 1,675,407 1,679,854 4,447 Malaysian Ringgit Buy 11/20/13 4,004,242 4,104,759 (100,517) Malaysian Ringgit Sell 11/20/13 4,004,242 3,968,024 (36,218) Mexican Peso Buy 10/18/13 740,903 739,143 1,760 Norwegian Krone Buy 12/18/13 5,488 17,052 (11,564) Polish Zloty Buy 12/18/13 1,512,015 1,503,723 8,292 Singapore Dollar Buy 11/20/13 4,066 35,139 (31,073) South African Rand Buy 10/18/13 3,040,048 3,066,822 (26,774) South African Rand Sell 10/18/13 3,040,048 3,026,204 (13,844) South Korean Won Buy 11/20/13 1,009,924 1,002,145 7,779 Swedish Krona Buy 12/18/13 288,596 281,077 7,519 Swiss Franc Buy 12/18/13 1,691,157 1,678,528 12,629 Swiss Franc Sell 12/18/13 1,723,577 1,667,362 (56,215) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 1,656,021 1,701,716 (45,695) Euro Sell 12/18/13 2,921,796 2,837,850 (83,946) Hungarian Forint Buy 12/18/13 1,548,016 1,552,907 (4,891) Japanese Yen Sell 11/20/13 1,701,084 1,668,211 (32,873) State Street Bank and Trust Co. Australian Dollar Sell 10/18/13 304,459 170,581 (133,878) Brazilian Real Buy 10/18/13 2,368,730 2,313,856 54,874 Brazilian Real Sell 10/18/13 2,368,730 2,311,312 (57,418) Canadian Dollar Buy 10/18/13 5,021,457 4,995,294 26,163 Canadian Dollar Sell 10/18/13 5,021,457 5,007,699 (13,758) Czech Koruna Buy 12/18/13 1,016,216 1,001,651 14,565 Czech Koruna Sell 12/18/13 1,016,216 985,732 (30,484) Dynamic Asset Allocation Growth Fund 81 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $314,902,744) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Euro Buy 12/18/13 $1,686,125 $1,714,897 $(28,772) Mexican Peso Buy 10/18/13 983,703 992,289 (8,586) Norwegian Krone Buy 12/18/13 1,174,962 1,147,887 27,075 Singapore Dollar Sell 11/20/13 1,544,806 1,487,744 (57,062) South Korean Won Buy 11/20/13 2,019,848 1,997,670 22,178 Swedish Krona Buy 12/18/13 207,112 200,830 6,282 Swiss Franc Sell 12/18/13 1,758,653 1,691,373 (67,280) UBS AG Australian Dollar Sell 10/18/13 1,666,181 1,480,735 (185,446) British Pound Sell 12/18/13 5,748,235 5,526,418 (221,817) Canadian Dollar Sell 10/18/13 3,047,130 2,998,062 (49,068) Euro Sell 12/18/13 8,700,710 8,552,761 (147,949) Japanese Yen Sell 11/20/13 40,410 14,382 (26,028) Mexican Peso Buy 10/18/13 210,168 235,359 (25,191) New Zealand Dollar Buy 10/18/13 1,792,619 1,676,619 116,000 New Zealand Dollar Sell 10/18/13 1,792,619 1,698,574 (94,045) Norwegian Krone Buy 12/18/13 2,115,980 2,121,287 (5,307) Singapore Dollar Sell 11/20/13 1,301,435 1,254,063 (47,372) Swedish Krona Buy 12/18/13 1,687,601 1,637,054 50,547 Swiss Franc Sell 12/18/13 3,408,316 3,277,696 (130,620) Turkish Lira Buy 12/18/13 1,497,447 1,547,792 (50,345) Turkish Lira Sell 12/18/13 1,497,447 1,518,388 20,941 WestPac Banking Corp. Australian Dollar Buy 10/18/13 916,636 1,010,938 (94,302) Canadian Dollar Sell 10/18/13 180,305 176,444 (3,861) Euro Buy 12/18/13 1,699,521 1,655,922 43,599 Euro Sell 12/18/13 1,699,521 1,671,168 (28,353) Japanese Yen Sell 11/20/13 6,679,663 6,677,309 (2,354) Total FUTURES CONTRACTS OUTSTANDING at 9/30/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 612 $23,836,522 Dec-13 $(22,768) FTSE 100 Index (Short) 126 13,114,992 Dec-13 375,989 MSCI EAFE Index Mini (Long) 223 20,239,480 Dec-13 (204,717) OMXS 30 Index (Short) 73 1,431,501 Oct-13 18,106 Russell 2000 Index Mini (Short) 235 25,177,900 Dec-13 (456,370) S&P 500 Index (Long) 24 10,045,800 Dec-13 (44,740) S&P 500 Index E-Mini (Long) 3,348 280,277,820 Dec-13 (1,329,156) S&P 500 Index E-Mini (Short) 398 33,318,570 Dec-13 156,414 82 Dynamic Asset Allocation Growth Fund FUTURES CONTRACTS OUTSTANDING at 9/30/13 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P Mid Cap 400 Index E-Mini (Long) 612 $75,924,720 Dec-13 $745,816 SPI 200 Index (Long) 144 17,541,136 Dec-13 (47,625) SPI 200 Index (Short) 16 1,949,015 Dec-13 4,476 Tokyo Price Index (Short) 44 5,355,918 Dec-13 (94,204) U.S. Treasury Bond 30 yr (Long) 50 6,668,750 Dec-13 148,733 U.S. Treasury Bond 30 yr (Short) 1 133,375 Dec-13 (2,978) U.S. Treasury Bond Ultra 30 yr (Long) 30 4,262,813 Dec-13 98,193 U.S. Treasury Note 2 yr (Long) 101 22,246,828 Dec-13 65,168 U.S. Treasury Note 2 yr (Short) 162 35,683,031 Dec-13 (104,089) U.S. Treasury Note 5 yr (Long) 220 26,630,313 Dec-13 378,480 U.S. Treasury Note 5 yr (Short) 361 43,697,922 Dec-13 (625,381) U.S. Treasury Note 10 yr (Long) 84 10,616,813 Dec-13 230,184 U.S. Treasury Note 10 yr (Short) 41 5,182,016 Dec-13 (115,953) Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $19,689,609) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, October 1, 2043 $18,000,000 10/10/13 $19,689,609 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Swap counterparty/ premium Termination made by received by Unrealized Notional amount received (paid) date fund per annum fund per annum depreciation Barclays Bank PLC GBP 2,287,000 $— 8/15/31 3.6% 6 month GBP- $(229,731) LIBOR-BBA Goldman Sachs International GBP 2,287,000 — 9/23/31 6 month GBP- 3.1175% (41,578) LIBOR-BBA Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $78,256,600 E $35,333 12/18/15 3 month USD- 0.75% $(193,930) LIBOR-BBA 25,974,900 E 28,744 12/18/18 3 month USD- 2.05% (127,663) LIBOR-BBA Dynamic Asset Allocation Growth Fund83 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $4,850,000 E $31,871 12/18/43 3 month USD- 3.85% $53,786 LIBOR-BBA 18,238,300 E (28,305) 12/18/23 3 month USD- 3.15% (382,806) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $89,132 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(1,332) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,525,066 — 1/12/41 4.00% (1 month Synthetic TRS Index (70,444) USD-LIBOR) 4.00% 30 year Fannie Mae pools 945,996 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,727) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,384 — 1/12/38 6.50% (1 month Synthetic TRS Index (24) USD-LIBOR) 6.50% 30 year Fannie Mae pools 29,676 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (233) USD-LIBOR 6.50% 30 year Fannie Mae pools 32,991 — 1/12/41 5.00% (1 month Synthetic MBX Index 331 USD-LIBOR) 5.00% 30 year Fannie Mae pools 79,208 — 1/12/40 5.00% (1 month Synthetic MBX Index 745 USD-LIBOR) 5.00% 30 year Fannie Mae pools 612,862 — 1/12/40 4.50% (1 month Synthetic MBX Index 10,012 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,508,838 — 1/12/41 5.00% (1 month Synthetic MBX Index 15,141 USD-LIBOR) 5.00% 30 year Fannie Mae pools 753,646 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,563 USD-LIBOR) 5.00% 30 year Fannie Mae pools 133,098 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,252 USD-LIBOR) 5.00% 30 year Fannie Mae pools 432,208 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,067 USD-LIBOR) 5.00% 30 year Fannie Mae pools 84Dynamic Asset Allocation Growth Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $313,215 $— 1/12/40 5.00% (1 month Synthetic MBX Index $2,947 USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,540 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (16) USD-LIBOR 6.00% 30 year Fannie Mae pools 10,143 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (80) USD-LIBOR 6.50% 30 year Fannie Mae pools 617,695 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,853) USD-LIBOR 6.50% 30 year Fannie Mae pools 332,988 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (551) USD-LIBOR 6.00% 30 year Fannie Mae pools 441,265 — 1/12/38 6.50% (1 month Synthetic MBX Index 3,467 USD-LIBOR) 6.50% 30 year Fannie Mae pools 237,849 — 1/12/39 6.00% (1 month Synthetic MBX Index 394 USD-LIBOR) 6.00% 30 year Fannie Mae pools 93,395 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (568) USD-LIBOR 5.50% 30 year Fannie Mae pools 46,635 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (284) USD-LIBOR 5.50% 30 year Fannie Mae pools 46,635 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (284) USD-LIBOR 5.50% 30 year Fannie Mae pools 93,772 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (570) USD-LIBOR 5.50% 30 year Fannie Mae pools 243,355 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,480) USD-LIBOR 5.50% 30 year Fannie Mae pools 93,772 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (570) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,252 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10) USD-LIBOR 6.50% 30 year Fannie Mae pools 72,169 — 1/12/41 5.00% (1 month Synthetic MBX Index 724 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 196,591 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,544) USD-LIBOR 6.50% 30 year Fannie Mae pools Dynamic Asset Allocation Growth Fund85 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $187,041 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(1,137) USD-LIBOR 5.50% 30 year Fannie Mae pools 110,191 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (866) USD-LIBOR 6.50% 30 year Fannie Mae pools 478,374 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 12,576 USD-LIBOR 5.00% 30 year Fannie Mae pools 830,109 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,923 USD-LIBOR 4.00% 30 year Fannie Mae pools 78,636 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (618) USD-LIBOR 6.50% 30 year Fannie Mae pools 82,643 220 1/12/38 (6.50%) 1 month Synthetic MBX Index (372) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 836,640 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,395 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 603 — 2/13/14 (3 month USD- A basket (384,261) LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks units 13,856 — 2/13/14 3 month USD- Russell 1000 Total (1,631) LIBOR-BBA minus Return Index 0.15% Credit Suisse International $3,160,436 — 1/12/41 4.50% (1 month Synthetic MBX Index 52,119 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 829,612 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,915 USD-LIBOR 4.00% 30 year Fannie Mae pools 829,612 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,915 USD-LIBOR 4.00% 30 year Fannie Mae pools Goldman Sachs International 270,128 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,243) USD-LIBOR) 6.00% 30 year Fannie Mae pools 50,337 — 1/12/38 6.50% (1 month Synthetic TRS Index (221) USD-LIBOR) 6.50% 30 year Fannie Mae pools 106,437 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,657) USD-LIBOR) 4.00% 30 year Fannie Mae pools 86 Dynamic Asset Allocation Growth Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $105,275 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(2,483) USD-LIBOR) 4.50% 30 year Fannie Mae pools 220,679 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,298) USD-LIBOR) 4.00% 30 year Fannie Mae pools 220,679 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,298) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,482,370 — 1/12/41 4.00% (1 month Synthetic TRS Index (38,645) USD-LIBOR) 4.00% 30 year Fannie Mae pools 425,256 — 1/12/41 4.50% (1 month Synthetic TRS Index (10,030) USD-LIBOR) 4.50% 30 year Fannie Mae pools 774,901 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,064) USD-LIBOR) 4.00% 30 year Fannie Mae pools 791,410 — 1/12/41 4.50% (1 month Synthetic TRS Index (18,666) USD-LIBOR) 4.50% 30 year Fannie Mae pools 187,463 — 1/12/41 4.50% (1 month Synthetic TRS Index (4,421) USD-LIBOR) 4.50% 30 year Fannie Mae pools 63,663 — 1/12/41 4.00% (1 month Synthetic TRS Index (991) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,132 — 1/12/38 6.50% (1 month Synthetic TRS Index (18) USD-LIBOR) 6.50% 30 year Fannie Mae pools 117,280 — 1/12/41 4.50% (1 month Synthetic TRS Index (2,766) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,140,963 — 1/12/40 4.00% (1 month Synthetic TRS Index (21,861) USD-LIBOR) 4.00% 30 year Fannie Mae pools 52,967 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (416) USD-LIBOR 6.50% 30 year Fannie Mae pools 63,610 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (500) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,200,706 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,433) USD-LIBOR 6.50% 30 year Fannie Mae pools 18,783 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 83 USD-LIBOR 6.50% 30 year Fannie Mae pools Dynamic Asset Allocation Growth Fund 87 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $17,904 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(215) USD-LIBOR) 6.00% 30 year Fannie Mae pools 495,380 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,712) USD-LIBOR) 4.00% 30 year Fannie Mae pools 71,569 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 1,688 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,240,675 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 29,262 USD-LIBOR 4.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 290,891 — 1/12/41 4.50% (1 month Synthetic TRS Index (6,861) USD-LIBOR) 4.50% 30 year Fannie Mae pools 68,218 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 819 USD-LIBOR 6.00% 30 year Fannie Mae pools 147,719 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 2,300 USD-LIBOR 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB BBB–/P $1,367 $20,000 5/11/63 300 bp $(567) Index CMBX NA BBB BBB–/P 2,591 43,000 5/11/63 300 bp (1,567) Index CMBX NA BBB BBB–/P 5,309 86,000 5/11/63 300 bp (3,007) Index CMBX NA BBB BBB–/P 5,073 89,000 5/11/63 300 bp (3,533) Index Barclays Bank PLC CMBX NA BBB BBB+/P 8,980 81,000 5/11/63 300 bp 1,147 Index Credit Suisse International CMBX NA BBB BBB–/P 353 12,000 5/11/63 300 bp (808) Index CMBX NA BBB BB+/P 4,522 37,000 5/11/63 300 bp 945 Index 88Dynamic Asset Allocation Growth Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $3,589 $37,000 5/11/63 300 bp $11 Index CMBX NA BBB BBB–/P 746 39,000 5/11/63 300 bp (3,025) Index CMBX NA BBB BBB–/P 334 43,000 5/11/63 300 bp (3,825) Index CMBX NA BBB BBB–/P 4,776 60,000 5/11/63 300 bp (1,026) Index CMBX NA BBB BBB–/P 8,474 75,000 5/11/63 300 bp 1,222 Index CMBX NA BBB B+/P 7,275 75,000 5/11/63 300 bp 22 Index CMBX NA BBB BBB–/P 5,962 77,000 5/11/63 300 bp (1,484) Index CMBX NA BBB BBB–/P 5,065 77,000 5/11/63 300 bp (2,381) Index CMBX NA BBB BBB–/P 6,224 78,000 5/11/63 300 bp (1,318) Index CMBX NA BBB BBB–/P 2,373 78,000 5/11/63 300 bp (5,169) Index CMBX NA BBB BBB–/P 1,198 78,000 5/11/63 300 bp (6,344) Index CMBX NA BBB BBB–/P 1,374 78,000 5/11/63 300 bp (6,168) Index CMBX NA BBB BBB–/P 1,010 87,000 5/11/63 300 bp (7,403) Index CMBX NA BBB B+/P 6,338 87,000 5/11/63 300 bp (2,075) Index CMBX NA BBB B+/P 9,656 126,000 5/11/63 300 bp (2,528) Index CMBX NA BBB BBB–/P 6,320 154,000 5/11/63 300 bp (8,572) Index NA HY Series 20 BBB–/P (1,185,975) 30,120,000 6/20/18 500 bp 602,483 Index CMBX NA BBB BBB+/P 111 1,000 5/11/63 300 bp 14 Index CMBX NA BBB BBB–/P 1,637 21,000 5/11/63 300 bp (394) Index CMBX NA BBB BBB–/P 5,325 70,000 5/11/63 300 bp (1,444) Index CMBX NA BBB BBB–/P 8,072 73,000 5/11/63 300 bp 1,013 Index CMBX NA BBB BBB–/P 7,136 80,000 5/11/63 300 bp (607) Index CMBX NA BBB BBB–/P 7,753 80,000 5/11/63 300 bp 17 Index Dynamic Asset Allocation Growth Fund 89 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $9,001 $82,000 5/11/63 300 bp $1,072 Index CMBX NA BBB BBB–/P 13,000 122,000 5/11/63 300 bp 1,203 Index CMBX NA BBB BBB+/P 17,003 161,000 5/11/63 300 bp 1,435 Index Deutsche Bank AG NA HY Series 20 BBB–/P (1,407,952) 42,909,000 6/20/18 500 bp 1,139,888 Index JPMorgan Chase Bank N.A. NA HY Series 20 B+/P (205,574) 6,206,000 6/20/18 500 bp 162,924 Index EM Series 19 Index BBB–/P (66,400) 800,000 6/20/18 500 bp (1,403) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum depreciation NA IG Series 21 BB+/P $(43,537) $4,110,000 12/20/18 100 bp $(5,031) Index NA IG Series 21 BBB–/P (13,704) 1,265,000 12/20/18 100 bp (1,852) Index NA IG Series 21 BBB+/P (52,619) 4,900,000 12/20/18 100 bp (6,711) Index NA IG Series 21 BBB+/P (38,525) 3,630,000 12/20/18 100 bp (4,516) Index NA IG Series 21 BBB+/P (109,624) 9,975,000 12/20/18 100 bp (16,170) Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” 90Dynamic Asset Allocation Growth Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $55,848,168 $— $— Capital goods 75,978,483 — — Communication services 48,350,704 — — Conglomerates 19,313,637 — — Consumer cyclicals 123,286,748 326 — Consumer staples 98,645,613 — 127,899 Energy 85,220,740 — — Financials 184,806,545 — 1,516,517 Health care 128,486,855 — — Technology 139,675,299 — — Transportation 16,950,767 — — Utilities and power 24,602,353 — — Total common stocks Convertible bonds and notes — 155,859 — Convertible preferred stocks 168,454 442,640 — Corporate bonds and notes — 183,167,096 — Foreign government and agency bonds and notes — 8,448,593 — Investment companies 14,010,967 — — Mortgage-backed securities — 38,855,048 — Municipal bonds and notes — 202,844 — Preferred stocks 558,192 617,425 — Senior loans — 3,153,600 — U.S. government and agency mortgage obligations — 95,811,116 — Warrants — 216,914 — Short-term investments 394,413,998 37,704,997 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,837,205) $— Futures contracts (826,422) — — TBA sale commitments — (19,689,609) — Interest rate swap contracts — (989,565) — Total return swap contracts — (442,836) — Credit default contracts — 4,770,431 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 91 Statement of assets and liabilities 9/30/13 ASSETS Investment in securities, at value, including $4,662,719 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,182,256,084) $1,388,810,905 Affiliated issuers (identified cost $391,927,492) (Notes 1 and 5) 391,927,492 Cash 166,827 Foreign currency (cost $625,493) (Note 1) 638,985 Dividends, interest and other receivables 5,698,814 Receivable for shares of the fund sold 2,838,030 Receivable for investments sold 4,035,404 Receivable for sales of delayed delivery securities (Note 1) 22,629,043 Receivable for variation margin (Note 1) 738,444 Unrealized appreciation on forward currency contracts (Note 1) 1,327,966 Unrealized appreciation on OTC swap contracts (Note 1) 2,106,034 Premium paid on OTC swap contracts (Note 1) 2,865,901 Total assets LIABILITIES Payable for investments purchased 3,467,043 Payable for purchases of delayed delivery securities (Note 1) 96,795,435 Payable for shares of the fund repurchased 8,030,615 Payable for compensation of Manager (Note 2) 822,104 Payable for custodian fees (Note 2) 70,947 Payable for investor servicing fees (Note 2) 421,071 Payable for Trustee compensation and expenses (Note 2) 361,665 Payable for administrative services (Note 2) 6,558 Payable for distribution fees (Note 2) 1,011,808 Payable for variation margin (Note 1) 2,691,052 Unrealized depreciation on OTC swap contracts (Note 1) 971,211 Premium received on OTC swap contracts (Note 1) 168,167 Unrealized depreciation on forward currency contracts (Note 1) 5,165,171 TBA sale commitments, at value (proceeds receivable $19,689,609) (Note 1) 19,689,609 Collateral on securities loaned, at value (Note 1) 4,823,494 Collateral on certain derivative contracts, at value (Note 1) 7,310,000 Other accrued expenses 337,322 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,493,105,616 Undistributed net investment income (Note 1) 10,835,439 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (34,623,744) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 202,323,262 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 92 Dynamic Asset Allocation Growth Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,215,701,342 divided by 77,922,003 shares) $15.60 Offering price per class A share (100/94.25 of $15.60)* $16.55 Net asset value and offering price per class B share ($118,464,178 divided by 7,753,730 shares)** $15.28 Net asset value and offering price per class C share ($144,080,632 divided by 9,642,395 shares)** $14.94 Net asset value and redemption price per class M share ($27,200,197 divided by 1,778,006 shares) $15.30 Offering price per class M share (100/96.50 of $15.30)* $15.85 Net asset value, offering price and redemption price per class R share ($16,026,180 divided by 1,045,135 shares) $15.33 Net asset value, offering price and redemption price per class R5 share ($63,523 divided by 4,030 shares) $15.76 Net asset value, offering price and redemption price per class R6 share ($24,534,399 divided by 1,555,408 shares) $15.77 Net asset value, offering price and redemption price per class Y share ($125,570,122 divided by 7,981,717 shares) $15.73 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 93 Statement of operations Year ended 9/30/13 INVESTMENT INCOME Dividends (net of foreign tax of $663,773) $23,092,684 Interest (net of foreign tax of $6,557) (including interest income of $307,711 from investments in affiliated issuers) (Note 5) 16,929,617 Securities lending (Note 1) 84,045 Total investment income EXPENSES Compensation of Manager (Note 2) 9,791,000 Investor servicing fees (Note 2) 2,779,339 Custodian fees (Note 2) 255,117 Trustee compensation and expenses (Note 2) 142,087 Distribution fees (Note 2) 5,723,210 Administrative services (Note 2) 46,148 Other 646,489 Total expenses Expense reduction (Note 2) (70,841) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 66,965,003 Net realized gain on swap contracts (Note 1) 18,643,541 Net realized gain on futures contracts (Note 1) 75,799,131 Net realized loss on foreign currency transactions (Note 1) (1,459,485) Net realized gain on written options (Notes 1 and 3) 403,506 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (3,439,180) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year 77,249,626 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 94Dynamic Asset Allocation Growth Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 9/30/13 Year ended 9/30/12 Operations: Net investment income $20,793,797 $21,819,936 Net realized gain on investments and foreign currency transactions 160,351,696 112,501,228 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 73,810,446 210,102,670 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (12,967,800) (3,359,117) Class B (455,577) — Class C (607,711) — Class M (166,083) — Class R (147,157) (9,736) Class R5 (134) — Class R6 (139) — Class Y (2,452,867) (912,638) Decrease from capital share transactions (Note 4) (143,626,162) (197,596,035) Total increase in net assets NET ASSETS Beginning of year 1,577,108,264 1,434,561,956 End of year (including undistributed net investment income of $10,835,439 and distributions in excess of net investment income of $2,465,423, respectively) The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund95 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A September 30, 2013 .20 2.09 (.16) — — — 1.09 1.38 111 September 30, 2012 .19 2.53 (.04) — — — 1.13 1.51 120 September 30, 2011 .19 (.67) (.45) — — — e,f 1.14 1.53 98 September 30, 2010 .20 .98 (.49) — — e — e,g 1.20 1.79 116 September 30, 2009 .19 (.07) (.39) — — e — e,h 1.22 i,j 2.09 i 130 Class B September 30, 2013 .09 2.05 (.05) — — — 1.84 .63 111 September 30, 2012 .09 2.50 — 1.88 .76 120 September 30, 2011 .09 (.66) (.35) — — — e,f 1.89 .77 98 September 30, 2010 .11 .97 (.41) — — e — e,g 1.95 1.03 116 September 30, 2009 .12 (.04) (.28) — — e — e,h 1.97 i,j 1.34 i 130 Class C September 30, 2013 .09 2.00 (.06) — — — 1.84 .62 111 September 30, 2012 .09 2.44 — 1.88 .77 120 September 30, 2011 .09 (.64) (.36) — — — e,f 1.89 .78 98 September 30, 2010 .11 .93 (.41) — — e — e,g 1.95 1.04 116 September 30, 2009 .12 (.04) (.29) — — e — e,h 1.97 i,j 1.34 i 130 Class M September 30, 2013 .12 2.06 (.09) — — — 1.59 .88 111 September 30, 2012 .12 2.50 — 1.63 1.01 120 September 30, 2011 .13 (.67) (.39) — — — e,f 1.64 1.03 98 September 30, 2010 .14 .96 (.44) — — e — e,g 1.70 1.28 116 September 30, 2009 .14 (.05) (.32) — — e — e,h 1.72 i,j 1.58 i 130 Class R September 30, 2013 .16 2.06 (.13) — — — 1.34 1.13 111 September 30, 2012 .15 2.50 (.01) — — — 1.38 1.26 120 September 30, 2011 .16 (.66) (.43) — — — e,f 1.39 1.29 98 September 30, 2010 .17 .95 (.47) — — e — e,g 1.45 1.54 116 September 30, 2009 .17 (.08) (.37) — — e — e,h 1.47 i,j 1.85 i 130 Class R5 September 30, 2013 .23 2.12 (.17) — — — .82 1.52 111 September 30, 2012† .06 .74 — * 11 .21* .43* 120 Class R6 September 30, 2013 .25 2.12 (.18) — — — .72 1.62 111 September 30, 2012† .06 .74 — * 11 .18* .45* 120 Class Y September 30, 2013 .24 2.10 (.19) — — — .84 1.65 111 September 30, 2012 .22 2.55 (.07) — — — .88 1.76 120 September 30, 2011 .22 (.68) (.48) — — — e,f .89 1.79 98 September 30, 2010 .23 .98 (.51) — — e — e,g .95 2.02 116 September 30, 2009 .22 (.09) (.43) — — e — e,h .97 i,j 2.41 i 130 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 96Dynamic Asset Allocation Growth Fund Dynamic Asset Allocation Growth Fund 97 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sale transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.07% of average net assets as of September 30, 2009. j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 98 Dynamic Asset Allocation Growth Fund Notes to financial statements 9/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through September 30, 2013. Putnam Dynamic Asset Allocation Growth Fund (the fund) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund is one of three Putnam Dynamic Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed-income investments. Using qualitative analysis and quantitative techniques, Putnam Management adjusts portfolio allocations from time to time within a certain range for each fund to try to optimize a fund’s performance consistent with its goal. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests, to a lesser extent, in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). Putnam Management may also consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no Dynamic Asset Allocation Growth Fund 99 sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, 100 Dynamic Asset Allocation Growth Fund are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange Dynamic Asset Allocation Growth Fund101 traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms 102 Dynamic Asset Allocation Growth Fund of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,660,468 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline Dynamic Asset Allocation Growth Fund 103 in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,720,973 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $3,112,248. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $4,662,719 and the fund received cash collateral of $4,823,494. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. 104Dynamic Asset Allocation Growth Fund A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2013, the fund had a capital loss carryover of $28,175,520 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $28,175,520 N/A $28,175,520 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from realized gains and losses on certain futures contracts, from unrealized gains and losses on certain futures contracts, from interest on payment-in-kind securities, from straddle loss deferrals, from income on swap contracts, and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $9,304,533 to increase undistributed net investment income, $979,552 to increase paid-in-capital and $10,284,085 to increase accumulated net realized loss. Dynamic Asset Allocation Growth Fund 105 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $227,442,964 Unrealized depreciation (25,051,967) Net unrealized appreciation 202,390,997 Undistributed ordinary income 8,856,754 Capital loss carryforward (28,175,520) Cost for federal income tax purposes $1,578,299,587 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.550% of the next $50 billion, 0.700% of the next $5 billion, 0.530% of the next $50 billion, 0.650% of the next $10 billion, 0.520% of the next $100 billion and 0.600% of the next $10 billion, 0.515% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. This expense limitation remains in place under the interim management contract described above. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 106 Dynamic Asset Allocation Growth Fund Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,985,439 ClassR5 26 ClassB 208,730 ClassR6 6,045 ClassC 230,624 ClassY 276,364 ClassM 45,051 Total ClassR 27,060 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,220 under the expense offset arrangements and by $68,621 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,198, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $2,892,349 ClassM 196,596 ClassB 1,212,724 ClassR 78,808 ClassC 1,342,733 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $254,008 and $2,636 from the sale of classA and classM shares, respectively, and received $48,288 and $3,139 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. Dynamic Asset Allocation Growth Fund107 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $160 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,311,792,689 and $1,356,711,380, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $1,852,500 and $1,852,813, respectively. Written option transactions during the reporting period are summarized as follows: Written swap Written equity option contract Written swap option number of Written equity amounts option premiums contracts option premiums Written options outstanding at the beginning of the reporting period $124,644,775 $10,648,027 20,867 $15,024 Options opened 26,147,000 — 64,152 76,379 Options exercised (7,989,000) (9,918) (12,699) (2,837) Options expired — — (14,621) (19,707) Options closed (142,802,775) (10,638,109) (57,699) (68,859) Written options outstanding at the end of the reporting period $— $— — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 8,013,272 $115,450,691 6,906,238 $86,365,519 Shares issued in connection with reinvestment of distributions 914,448 12,454,779 279,952 3,205,456 8,927,720 127,905,470 7,186,190 89,570,975 Shares repurchased (13,542,252) (194,128,921) (17,742,423) (221,330,460) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 662,038 $9,402,966 687,279 $8,383,690 Shares issued in connection with reinvestment of distributions 32,681 438,572 — — 694,719 9,841,538 687,279 8,383,690 Shares repurchased (2,543,515) (35,887,044) (3,412,704) (41,841,800) Net decrease 108Dynamic Asset Allocation Growth Fund Year ended 9/30/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 1,210,461 $16,943,269 857,477 $10,323,810 Shares issued in connection with reinvestment of distributions 42,968 563,743 — — 1,253,429 17,507,012 857,477 10,323,810 Shares repurchased (1,519,340) (20,885,570) (2,071,945) (24,733,246) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 157,268 $2,232,327 229,200 $2,742,457 Shares issued in connection with reinvestment of distributions 12,246 164,224 — — 169,514 2,396,551 229,200 2,742,457 Shares repurchased (307,252) (4,352,826) (522,412) (6,451,903) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 270,216 $3,859,556 338,649 $4,157,762 Shares issued in connection with reinvestment of distributions 10,974 147,155 859 9,692 281,190 4,006,711 339,508 4,167,454 Shares repurchased (388,660) (5,541,425) (433,052) (5,323,292) Net decrease For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR5 Shares Amount Shares Amount Shares sold 3,238 $49,670 782 $10,000 Shares issued in connection with reinvestment of distributions 10 134 — — 3,248 49,804 782 10,000 Shares repurchased — Net increase For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR6 Shares Amount Shares Amount Shares sold 1,651,339 $24,449,744 782 $10,000 Shares issued in connection with reinvestment of distributions 10 139 — — 1,651,349 24,449,883 782 10,000 Shares repurchased (96,723) (1,496,080) — — Net increase Dynamic Asset Allocation Growth Fund109 Year ended 9/30/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 6,239,738 $90,864,806 3,151,673 $39,565,532 Shares issued in connection with reinvestment of distributions 176,385 2,418,232 78,133 900,090 6,416,123 93,283,038 3,229,806 40,465,622 Shares repurchased (10,965,706) (160,774,303) (4,272,458) (53,589,342) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R5 792 19.70% $12,482 ClassR6 793 0.05 12,506 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $325,561,660 $306,404,776 $439,404,699 $237,597 $192,561,737 Putnam Short Term Investment Fund* — 372,090,625 177,548,364 70,114 194,542,261 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 110 Dynamic Asset Allocation Growth Fund Note 8: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 12,000 Purchased swap option contracts (contract amount) $17,400,000 Written equity option contracts (number of contracts) (Note 3) 13,000 Written swap option contracts (contract amount) (Note 3) $10,600,000 Futures contracts (number of contracts) 10,000 Forward currency contracts (contract amount) $623,500,000 OTC interest rate swap contracts (notional) $161,900,000 Centrally cleared interest rate swap contracts (notional) $30,500,000 OTC total return swap contracts (notional) $151,300,000 OTC credit default swap contracts (notional) $90,800,000 Centrally cleared credit default swap contracts (notional) $5,500,000 Warrants (number of warrants) 410,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets — Unrealized Credit contracts appreciation $4,993,522* Payables $223,091 Foreign exchange contracts Receivables 1,327,966 Payables 5,165,171 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 1,517,715* depreciation 2,585,472* Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 1,135,311* depreciation 2,109,463* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Dynamic Asset Allocation Growth Fund 111 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $11,308,905 $11,308,905 Foreign exchange contracts — — — (1,057,114) — $(1,057,114) Equity contracts 2,071 143,024 77,275,210 — 5,890,221 $83,310,526 Interest rate contracts — (23,916) (1,476,079) — 1,444,415 $(55,580) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(1,503,050) $(1,503,050) Foreign exchange contracts — — — (3,708,757) — $(3,708,757) Equity contracts (10,578) (1,290) (620,891) — (4,234,850) $(4,867,609) Interest rate contracts — (121,494) 362,383 — (81,304) $159,585 Total Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 112Dynamic Asset Allocation Growth Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Dynamic Asset Allocation Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Balanced Fund (the “fund”) at September 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 12, 2013 24 Dynamic Asset Allocation Balanced Fund The fund’s portfolio 9/30/13 COMMON STOCKS (52.6%)* Shares Value Basic materials (2.8%) Agnico-Eagle Mines, Ltd. (Canada) 290 $7,680 Agrium, Inc. (Canada) 692 58,149 Air Liquide SA (France) 560 77,995 Akzo Nobel NV (Netherlands) 2,603 171,055 Amcor, Ltd. (Australia) 45,382 442,844 American Vanguard Corp. 1,982 53,355 Andersons, Inc. (The) 1,721 120,298 Archer Daniels-Midland Co. 2,956 108,899 Arkema (France) 1,468 163,546 Asahi Kasei Corp. (Japan) 99,000 744,300 Assa Abloy AB Class B (Sweden) 14,075 646,074 Axiall Corp. 8,667 327,526 BASF SE (Germany) 9,399 901,525 Bemis Co., Inc. 14,181 553,201 BHP Billiton PLC (United Kingdom) 17,029 501,742 BHP Billiton, Ltd. (Australia) 28,801 960,279 Cambrex Corp. † 17,872 235,910 Cameco Corp. (Canada) 5,100 92,157 CF Industries Holdings, Inc. 6,962 1,467,798 Chemtura Corp. † 16,713 384,232 Chicago Bridge & Iron Co., NV 16,417 1,112,580 Cie de St-Gobain (France) 2,368 117,266 Croda International PLC (United Kingdom) 1,000 42,982 Cytec Industries, Inc. 6,517 530,223 Domtar Corp. (Canada) 4,841 384,472 Eastman Chemical Co. 16,800 1,308,720 Fletcher Building, Ltd. (New Zealand) 2,790 22,014 Fortescue Metals Group, Ltd. (Australia) 20,718 91,807 Fortune Brands Home & Security, Inc. 24,990 1,040,334 Givaudan SA (Switzerland) 10 14,607 Glencore Xstrata PLC (United Kingdom) 66,151 360,578 Goldcorp, Inc. (Canada) 3,896 101,367 Holcim, Ltd. (Switzerland) 5,462 406,472 Horsehead Holding Corp. † S 19,074 237,662 Huntsman Corp. 25,600 527,616 Innophos Holdings, Inc. 5,227 275,881 Innospec, Inc. 4,893 228,307 International Flavors & Fragrances, Inc. 236 19,423 Intrepid Potash, Inc. 1,724 27,032 Israel Chemicals, Ltd. (Israel) 2,580 21,773 Johnson Matthey PLC (United Kingdom) 19,657 893,582 Kansai Paint Co., Ltd. (Japan) 1,000 13,246 KapStone Paper and Packaging Corp. 4,341 185,795 Koninklijke Boskalis Westminster NV (Netherlands) 8,871 392,917 Koppers Holdings, Inc. 1,594 67,984 Kraton Performance Polymers, Inc. † 5,207 102,005 Dynamic Asset Allocation Balanced Fund 25 COMMON STOCKS (52.6%)* cont. Shares Value Basic materials cont. L.B. Foster Co. Class A 4,103 $187,671 Landec Corp. † 11,716 142,935 Linde AG (Germany) 350 69,320 Louisiana-Pacific Corp. † 2,231 39,243 LSB Industries, Inc. † 14,544 487,660 LyondellBasell Industries NV Class A 36,052 2,640,088 Minerals Technologies, Inc. 2,157 106,491 Monsanto Co. 48,114 5,021,658 Mosaic Co. (The) 1,076 46,290 Newcrest Mining, Ltd. (Australia) 2,312 25,235 NN, Inc. 14,060 218,774 Oji Holdings Corp. (Japan) 2,000 9,360 OM Group, Inc. † 4,674 157,888 Orica, Ltd. (Australia) 470 8,796 Packaging Corp. of America 13,256 756,785 Potash Corp. of Saskatchewan, Inc. (Canada) 3,246 101,535 PPG Industries, Inc. 13,236 2,211,206 Randgold Resources, Ltd. (Jersey) 540 38,911 Rio Tinto PLC (United Kingdom) 8,741 427,779 Rio Tinto, Ltd. (Australia) 9,474 545,676 S&W Seed Co. † 12,158 101,762 Sherwin-Williams Co. (The) 9,305 1,695,185 Sigma-Aldrich Corp. 142 12,113 Sika AG (Switzerland) 7 20,404 Solvay SA (Belgium) 226 33,892 Sumitomo Chemical Co., Ltd. (Japan) 181,000 688,682 Sumitomo Metal Mining Co., Ltd. (Japan) 30,000 423,012 Syngenta AG (Switzerland) 1,874 765,473 Taiheiyo Cement Corp. (Japan) 3,000 13,063 Toray Industries, Inc. (Japan) 3,000 19,686 Trex Co., Inc. † 5,371 266,026 Tronox, Ltd. Class A 4,583 112,146 Valspar Corp. 11,553 732,807 Veidekke ASA (Norway) 13,701 106,632 voestalpine AG (Austria) 15,038 719,065 W.R. Grace & Co. † 10,257 896,462 Wendel SA (France) 3,914 530,565 Yamana Gold, Inc. (Canada) 1,040 10,813 Capital goods (4.0%) ABB, Ltd. (Switzerland) 27,983 661,864 Aecom Technology Corp. † 19,800 619,146 AGCO Corp. 1,934 116,852 Aisin Seiki Co., Ltd. (Japan) 17,100 728,048 Alliant Techsystems, Inc. 2,670 260,485 Altra Holdings, Inc. 10,412 280,187 Astronics Corp. † 2,346 116,620 Avery Dennison Corp. 17,500 761,600 26 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Capital goods cont. AZZ, Inc. 4,907 $205,407 Ball Corp. 19,366 869,146 Boeing Co. (The) 74,814 8,790,645 Chart Industries, Inc. † 3,726 458,447 Chase Corp. 5,662 166,350 CNH Industrial NV (Netherlands) † 6,129 76,608 Coway Co., Ltd. (South Korea) 3,366 186,361 Cummins, Inc. 23,349 3,102,382 Daelim Industrial Co., Ltd. (South Korea) 2,149 193,968 Daikin Industries, Ltd. (Japan) 3,900 206,714 Deere & Co. 1,130 91,971 Delphi Automotive PLC (United Kingdom) 49,300 2,880,106 Douglas Dynamics, Inc. 9,206 135,604 DXP Enterprises, Inc. † 1,987 156,913 European Aeronautic Defence and Space Co. NV (France) 26,121 1,664,234 Franklin Electric Co., Inc. 7,636 300,858 Generac Holdings, Inc. 6,092 259,763 General Dynamics Corp. 38,211 3,344,227 Greenbrier Companies, Inc. † 12,861 318,053 HEICO Corp. 1,972 133,583 Hermes Microvision, Inc. (Taiwan) 2,000 58,173 Hitachi, Ltd. (Japan) 48,000 315,947 Hyster-Yale Materials Holdings, Inc. 2,096 187,948 IHI Corp. (Japan) 115,000 483,188 II-VI, Inc. † 17,689 332,907 IMI PLC (United Kingdom) 31,548 743,113 Ingersoll-Rand PLC 38,100 2,474,214 JGC Corp. (Japan) 17,000 612,239 Kadant, Inc. 5,905 198,349 KBR, Inc. 24,400 796,416 Leggett & Platt, Inc. 25,300 762,795 Lindsay Corp. 816 66,602 Lockheed Martin Corp. 30,534 3,894,612 McDermott International, Inc. † 35,860 266,440 Metso Corp. OYJ (Finland) 1,608 63,173 Miller Industries, Inc. 7,098 120,524 Mine Safety Appliances Co. 2,430 125,412 Mitsubishi Electric Corp. (Japan) 16,000 167,659 NACCO Industries, Inc. Class A 1,056 58,524 Northrop Grumman Corp. 31,344 2,985,829 NSK, Ltd. (Japan) 66,000 672,120 Polypore International, Inc. † 1,502 61,537 Raytheon Co. 40,577 3,127,269 Rexam PLC (United Kingdom) 5,832 45,470 Rexel SA (France) 4,354 110,738 Rockwell Collins, Inc. 182 12,351 Roper Industries, Inc. 152 20,196 Safran SA (France) 2,960 182,342 Dynamic Asset Allocation Balanced Fund 27 COMMON STOCKS (52.6%)* cont. Shares Value Capital goods cont. Schindler Holding AG (Switzerland) 200 $30,033 Schneider Electric SA (France) 7,674 648,965 Singapore Technologies Engineering, Ltd. (Singapore) 155,000 515,205 Societe BIC SA (France) 380 44,185 Standard Motor Products, Inc. 10,094 324,623 Standex International Corp. 2,802 166,439 Staples, Inc. S 100,808 1,476,837 Stoneridge, Inc. † 15,888 171,749 Tenneco, Inc. † 2,621 132,361 Terex Corp. † 19,600 658,560 THK Co., Ltd. (Japan) 18,800 415,801 TriMas Corp. † 13,508 503,848 United Technologies Corp. 290 31,268 Valmont Industries, Inc. 978 135,854 Vinci SA (France) 13,469 782,980 WABCO Holdings, Inc. † 11,100 935,286 WESCO International, Inc. † 2,721 208,238 Zodiac Aerospace (France) 350 55,707 Communication services (2.5%) Arris Group, Inc. † 3,254 55,513 Aruba Networks, Inc. † 3,542 58,939 AT&T, Inc. 77,833 2,632,312 BCE, Inc. (Canada) 310 13,248 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 21,690 39,883 British Sky Broadcasting Group PLC (United Kingdom) 1,070 15,070 BroadSoft, Inc. † 1,206 43,452 BT Group PLC (United Kingdom) 149,548 828,962 CalAmp Corp. † 10,547 185,944 CenturyLink, Inc. 575 18,044 Comcast Corp. Class A 190,667 8,608,615 Deutsche Telekom AG (Germany) 37,569 544,592 DISH Network Corp. Class A 30,800 1,386,308 EchoStar Corp. Class A † 20,751 911,799 Eutelsat Communications SA (France) 990 31,300 Frontier Communications Corp. 37,802 157,634 HSN, Inc. 2,715 145,578 IAC/InterActiveCorp. 32,482 1,775,791 Inteliquent, Inc. 8,738 84,409 InterXion Holding NV (Netherlands) † 7,000 155,680 Iridium Communications, Inc. † 15,437 106,207 Jazztel PLC (Spain) † 14,626 158,908 Liberty Global PLC Ser. C (United Kingdom) † 1,800 135,774 Loral Space & Communications, Inc. 2,856 193,437 NeuStar, Inc. Class A † 4,371 216,277 NICE Systems, Ltd. (Israel) 280 11,537 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 1,900 98,194 NTT DoCoMo, Inc. (Japan) 33,800 547,430 28 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Communication services cont. Orange (France) 33,133 $415,474 RingCentral, Inc. Class A † 1,444 26,021 Ruckus Wireless, Inc. † 7,183 120,890 SBA Communications Corp. Class A † 144 11,586 SES SA GDR (France) 1,590 45,494 StarHub, Ltd. (Singapore) 5,000 17,098 Swisscom AG (Switzerland) 60 28,834 TDC A/S (Denmark) 30,544 258,453 Tele2 AB Class B (Sweden) 17,977 229,933 Telefonica SA (Spain) † 31,423 489,297 Telenor ASA (Norway) 20,462 467,547 Telstra Corp., Ltd. (Australia) 126,961 588,656 Turkcell Iletisim Hizmetleri AS (Turkey) † 17,416 102,597 TW telecom, inc. † 28,700 857,126 Ubiquiti Networks, Inc. 11,096 372,715 USA Mobility, Inc. 8,299 117,514 Verizon Communications, Inc. 183,150 8,545,779 Vodafone Group PLC (United Kingdom) 360,220 1,259,627 Ziggo NV (Netherlands) 11,703 474,022 Conglomerates (1.1%) 3M Co. 794 94,812 AMETEK, Inc. 33,258 1,530,533 Danaher Corp. 64,958 4,502,889 Exor SpA (Italy) 8,052 302,067 General Electric Co. 159,435 3,808,902 Marubeni Corp. (Japan) 27,000 212,056 Mitsubishi Corp. (Japan) 17,600 355,599 Siemens AG (Germany) 13,592 1,637,630 Tyco International, Ltd. 60,498 2,116,220 Consumer cyclicals (6.3%) ABC-Mart, Inc. (Japan) 200 9,736 Adidas AG (Germany) 3,799 412,083 ADT Corp. (The) † 31,699 1,288,881 Advance Auto Parts, Inc. 12,417 1,026,638 Alpine Electronics, Inc. (Japan) 5,000 54,275 Amazon.com, Inc. † 316 98,794 American Eagle Outfitters, Inc. 34,100 477,059 ANN, Inc. † 7,713 279,365 Apollo Tyres, Ltd. (India) 31,308 33,331 Ascent Capital Group, Inc. Class A † 843 67,963 Atresmedia Corp de Medios de Comunicacion S.A. (Spain) S 23,149 297,826 AutoZone, Inc. † 55 23,250 Axel Springer AG (Germany) 760 42,268 Babcock International Group PLC (United Kingdom) 26,808 519,058 Bayerische Motoren Werke (BMW) AG (Germany) 4,764 512,183 Bed Bath & Beyond, Inc. † 30,012 2,321,728 Big Lots, Inc. † 21,468 796,248 Dynamic Asset Allocation Balanced Fund 29 COMMON STOCKS (52.6%)* cont. Shares Value Consumer cyclicals cont. Blyth, Inc. 5,082 $70,284 BR Malls Participacoes SA (Brazil) 12,100 109,737 Bridgestone Corp. (Japan) 7,600 276,413 Brown Shoe Co., Inc. 4,104 96,321 Brunswick Corp. 7,078 282,483 Buckle, Inc. (The) 2,401 129,774 Bunzl PLC (United Kingdom) 1,060 22,961 Bureau Veritas SA (France) 14,875 468,881 Carmike Cinemas, Inc. † 7,349 162,266 Chico’s FAS, Inc. 32,900 548,114 Coach, Inc. 36,049 1,965,752 Compagnie Financiere Richemont SA (Switzerland) 8,793 880,904 Compass Group PLC (United Kingdom) 75,087 1,033,247 Continental AG (Germany) 5,357 908,077 Corporate Executive Board Co. (The) 1,717 124,689 Crocs, Inc. † 3,746 50,983 CST Brands, Inc. † 6,311 188,068 Daihatsu Motor Co., Ltd. (Japan) 19,000 367,262 Daimler AG (Registered Shares) (Germany) 6,762 527,106 Daito Trust Construction Co., Ltd. (Japan) 500 49,901 Deckers Outdoor Corp. † 1,574 103,758 Deluxe Corp. 10,332 430,431 Demand Media, Inc. † 14,860 93,915 Destination Maternity Corp. 11,270 358,386 Dillards, Inc. Class A 7,281 570,102 Dollar General Corp. † 326 18,406 Dollar Tree, Inc. † 320 18,291 Don Quijote Co., Ltd. (Japan) 300 18,770 Ecolab, Inc. 591 58,367 Equinix, Inc. 207 12,389 Expedia, Inc. 14,590 755,616 Experian Group, Ltd. (United Kingdom) 24,060 458,450 Five Below, Inc. † 1,288 56,350 FleetCor Technologies, Inc. † 768 84,603 Foot Locker, Inc. 25,390 861,737 Francesca’s Holdings Corp. † 2,446 45,593 Fuji Heavy Industries, Ltd. (Japan) 34,000 937,382 G&K Services, Inc. Class A 3,153 190,410 GameStop Corp. Class A 5,538 274,962 Gannett Co., Inc. 42,703 1,144,013 Gap, Inc. (The) 42,400 1,707,872 Geberit International AG (Switzerland) 130 35,104 Genesco, Inc. † 2,808 184,149 Global Cash Access Holdings, Inc. † 13,436 104,935 Global Mediacom Tbk PT (Indonesia) 1,987,500 331,250 Green Dot Corp. Class A † 5,972 157,243 Harbinger Group, Inc. † 28,821 298,874 Hino Motors, Ltd. (Japan) 38,000 558,238 30 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Consumer cyclicals cont. HMS Holdings Corp. † 2,677 $57,582 Home Depot, Inc. (The) 112,622 8,542,379 ITV PLC (United Kingdom) 222,554 631,593 Jin Co., Ltd. (Japan) 2,300 86,342 KAR Auction Services, Inc. 15,927 449,301 Kimberly-Clark Corp. 640 60,301 Kingfisher PLC (United Kingdom) 31,981 199,796 La-Z-Boy, Inc. 4,165 94,587 Lear Corp. 17,545 1,255,696 LIN Media, LLC Class A † 7,506 152,297 Lowe’s Cos., Inc. 121,512 5,785,186 Lumber Liquidators Holdings, Inc. † 1,033 110,169 Luxottica Group SpA (Italy) 3,849 204,744 Macy’s, Inc. 51,767 2,239,958 Magna International, Inc. (Canada) 90 7,422 Marcus Corp. 12,761 185,417 MasterCard, Inc. Class A 163 109,663 Matahari Department Store Tbk PT (Indonesia) † 121,500 110,168 MAXIMUS, Inc. 2,357 106,159 McGraw-Hill Cos., Inc. (The) 35,514 2,329,363 Men’s Wearhouse, Inc. (The) 4,845 164,972 MGM China Holdings, Ltd. (Hong Kong) 159,200 528,552 MSC Industrial Direct Co., Inc. Class A 98 7,972 Namco Bandai Holdings, Inc. (Japan) 20,600 384,567 Navistar International Corp. † 4,575 166,896 Next PLC (United Kingdom) 14,097 1,177,597 Nintendo Co., Ltd. (Japan) 1,000 113,231 Nissan Motor Co., Ltd. (Japan) 41,900 419,448 Nitori Holdings Co., Ltd. (Japan) 250 22,890 O’Reilly Automotive, Inc. † 16,512 2,106,766 Omnicom Group, Inc. 425 26,962 OPAP SA (Greece) 33,200 370,546 Oriental Land Co., Ltd. (Japan) 200 33,003 Panasonic Corp. (Japan) † 48,100 463,897 Park24 Co., Ltd. (Japan) 500 8,876 Pearson PLC (United Kingdom) 4,232 86,119 Perry Ellis International, Inc. 10,040 189,154 PetSmart, Inc. 16,426 1,252,647 Pier 1 Imports, Inc. 3,260 63,635 Pitney Bowes, Inc. 8,800 160,072 Prada SpA (Italy) 14,000 135,652 Priceline.com, Inc. † 5,385 5,443,966 PulteGroup, Inc. 56,700 935,550 Randstad Holding NV (Netherlands) 3,104 174,857 ReachLocal, Inc. † 5,072 60,408 Reed Elsevier NV (Netherlands) 2,240 45,047 Renault SA (France) 5,421 432,181 Rinnai Corp. (Japan) 200 14,813 Dynamic Asset Allocation Balanced Fund 31 COMMON STOCKS (52.6%)* cont. Shares Value Consumer cyclicals cont. Ross Stores, Inc. 300 $21,840 Ryland Group, Inc. (The) 8,103 328,496 Sands China, Ltd. (Hong Kong) 27,200 168,161 Sankyo Co., Ltd. (Japan) 300 14,635 Scripps Networks Interactive Class A 170 13,279 Sears Hometown and Outlet Stores, Inc. † 4,148 131,699 Secom Co., Ltd. (Japan) 500 31,233 Select Comfort Corp. † 8,304 202,202 Shimamura Co., Ltd. (Japan) 100 9,939 Sinclair Broadcast Group, Inc. Class A 14,060 471,291 Singapore Press Holdings, Ltd. (Singapore) 8,000 26,209 SJM Holdings, Ltd. (Hong Kong) 234,000 657,719 Sodexho (France) 530 49,452 Sonic Automotive, Inc. Class A 24,568 584,718 Sports Direct International PLC (United Kingdom) † 17,206 197,073 Steven Madden, Ltd. † 2,511 135,167 Sun TV Network, Ltd. (India) 6,178 38,802 Swatch Group AG (The) (Switzerland) 4,255 479,914 Swatch Group AG (The) (Switzerland) 743 478,162 Swire Pacific, Ltd. Class A (Hong Kong) 2,500 29,945 Target Corp. 779 49,840 Tata Motors, Ltd. (India) 8,599 45,670 Thomas Cook Group PLC (United Kingdom) † 75,861 188,393 Tile Shop Holdings, Inc. † 6,687 197,200 Time Warner, Inc. 1,160 76,340 TiVo, Inc. † 6,044 75,187 TJX Cos., Inc. (The) 79,500 4,483,005 Total Systems Services, Inc. 65,500 1,927,010 Towers Watson & Co. Class A 170 18,183 Town Sports International Holdings, Inc. 10,593 137,497 Toyota Motor Corp. (Japan) 26,600 1,696,750 Tractor Supply Co. 278 18,673 Trump Entertainment Resorts, Inc. † 180 360 TUI Travel PLC (United Kingdom) 47,487 282,676 URS Corp. 13,053 701,599 USS Co. Ltd. (Japan) 1,500 21,685 Vail Resorts, Inc. 1,467 101,780 Valeo SA (France) 2,151 183,678 ValueClick, Inc. † 7,973 166,237 Verisk Analytics, Inc. Class A † 245 15,915 Viacom, Inc. Class B 705 58,924 VOXX International Corp. † 18,825 257,903 Wal-Mart Stores, Inc. 12,419 918,509 World Fuel Services Corp. 7,356 274,452 WPP PLC (United Kingdom) 34,567 710,699 Wyndham Worldwide Corp. 21,785 1,328,231 Wynn Resorts, Ltd. 11,497 1,816,641 32 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Consumer staples (5.2%) AFC Enterprises † 6,643 $289,568 Ajinomoto Co., Inc. (Japan) 13,000 170,609 Alsea SAB de CV (Mexico) 19,600 54,849 Altria Group, Inc. 1,634 56,128 Angie’s List, Inc. † S 3,003 67,568 Anheuser-Busch InBev NV (Belgium) 9,507 946,353 Associated British Foods PLC (United Kingdom) 31,850 967,303 Barrett Business Services, Inc. 2,798 188,333 Barry Callebaut AG (Switzerland) 20 20,081 Beacon Roofing Supply, Inc. † 2,488 91,733 Benesse Holdings, Inc. (Japan) 400 14,528 Bigfoot GmbH (acquired 8/2/13, cost $21,982) (Private) (Brazil)† ΔΔ F 1 16,789 Blue Nile, Inc. † 2,580 105,599 Bright Horizons Family Solutions, Inc. † 4,794 171,769 British American Tobacco (BAT) PLC (United Kingdom) 19,685 1,044,157 Britvic PLC (United Kingdom) 8,684 80,485 Brown-Forman Corp. Class B 1,500 102,195 Bunge, Ltd. 508 38,562 Calbee, Inc. (Japan) 23,200 671,725 Capita PLC (United Kingdom) 1,850 29,830 Carrefour SA (France) 15,680 538,272 Chaoda Modern Agriculture Holdings, Ltd. (China)† F 58,000 3,739 Church & Dwight Co., Inc. 266 15,973 Coca-Cola Co. (The) 29,586 1,120,718 Coca-Cola Enterprises, Inc. 2,200 88,462 Colgate-Palmolive Co. 40,164 2,381,725 Colruyt SA (Belgium) 650 36,084 Constellation Brands, Inc. Class A † 18,900 1,084,860 Core-Mark Holding Co., Inc. 2,943 195,533 Costco Wholesale Corp. 21,800 2,509,616 CVS Caremark Corp. 88,546 5,024,986 Diageo PLC (United Kingdom) 15,164 482,388 Distribuidora Internacional de Alimentacion SA (Spain) 44,399 384,958 Dunkin’ Brands Group, Inc. 184 8,328 Fomento Economico Mexicano SAB de CV ADR (Mexico) 1,200 116,508 General Mills, Inc. 53,724 2,574,454 Geo Group, Inc. (The) 4,853 161,362 Grand Canyon Education, Inc. † 1,879 75,686 Hain Celestial Group, Inc. (The) † 1,365 105,269 Henkel AG & Co. KGaA (Preference) (Germany) 2,443 251,743 Hershey Co. (The) 358 33,115 Ingredion, Inc. 901 59,619 ITOCHU Corp. (Japan) 7,900 96,605 ITT Educational Services, Inc. † S 20,567 637,577 Japan Tobacco, Inc. (Japan) 40,600 1,458,040 JM Smucker Co. (The) 11,760 1,235,270 Kao Corp. (Japan) 8,700 270,838 Kellogg Co. 515 30,246 Dynamic Asset Allocation Balanced Fund 33 COMMON STOCKS (52.6%)* cont. Shares Value Consumer staples cont. Kerry Group PLC Class A (Ireland) 6,556 $398,719 Kforce, Inc. 11,825 209,184 Koninklijke Ahold NV (Netherlands) 25,434 440,600 Kraft Foods Group, Inc. 48,120 2,523,413 L’Oreal SA (France) 5,497 944,079 Lawson, Inc. (Japan) 1,700 132,998 Liberty Interactive Corp. Class A † 77,300 1,814,231 Lorillard, Inc. 70,136 3,140,690 Magnit OJSC (Russia) 782 198,135 McDonald’s Corp. 273 26,265 Molson Coors Brewing Co. Class B 15,508 777,416 MWI Veterinary Supply, Inc. † 1,455 217,319 Nestle SA (Switzerland) 32,343 2,262,061 Nissin Food Products Co., Ltd. (Japan) 600 24,599 On Assignment, Inc. † 6,500 214,500 OpenTable, Inc. † 1,423 99,582 Panera Bread Co. Class A † 60 9,512 Papa John’s International, Inc. 2,984 208,522 PepsiCo, Inc. 571 45,395 Pernod Ricard SA (France) 1,661 206,260 Philip Morris International, Inc. 98,848 8,559,248 Pinnacle Foods, Inc. 5,941 157,258 Pool Corp. 1,853 104,009 Prestige Brands Holdings, Inc. † 7,312 220,237 Procter & Gamble Co. (The) 140,061 10,587,211 Reckitt Benckiser Group PLC (United Kingdom) 13,029 953,388 Reynolds American, Inc. 760 37,073 Robert Half International, Inc. 22,927 894,841 SABMiller PLC (United Kingdom) 14,093 717,195 Shoppers Drug Mart Corp. (Canada) 350 20,156 Spartan Stores, Inc. 5,908 130,330 Starbucks Corp. 897 69,042 Suedzucker AG (Germany) 12,191 359,209 TrueBlue, Inc. † 23,613 566,948 Unilever NV ADR (Netherlands) 2,260 87,917 Unilever PLC (United Kingdom) 23,975 947,041 United Natural Foods, Inc. † 1,805 121,332 USANA Health Sciences, Inc. † 1,438 124,804 Walgreen Co. 67,496 3,631,285 WM Morrison Supermarkets PLC (United Kingdom) 30,413 137,860 Wolseley PLC (United Kingdom) 4,040 209,095 Woolworths, Ltd. (Australia) 10,447 341,110 Zalando GmbH (acquired 9/30/13, cost $44,839) (Private) (Germany)† ΔΔ F 1 44,839 Energy (4.6%) Alpha Natural Resources, Inc. † 104,331 621,813 BG Group PLC (United Kingdom) 13,068 249,744 34 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Energy cont. BP PLC (United Kingdom) 146,467 $1,026,948 Cabot Oil & Gas Corp. 47,400 1,768,968 Callon Petroleum Co. † 30,947 169,280 Canadian Natural Resources, Ltd. (Canada) 7,000 219,980 Chevron Corp. 28,489 3,461,414 ConocoPhillips 101,411 7,049,079 Crescent Point Energy Corp. (Canada) 480 18,174 Delek US Holdings, Inc. 4,962 104,649 Diamond Offshore Drilling, Inc. 194 12,090 EPL Oil & Gas, Inc. † 9,987 370,618 EQT Corp. 236 20,938 Exxon Mobil Corp. 101,382 8,722,907 Ezion Holdings, Ltd. (Singapore) 150,000 263,043 FutureFuel Corp. 19,138 343,718 Gulfport Energy Corp. † 2,236 143,864 Halliburton Co. 2,200 105,930 Helix Energy Solutions Group, Inc. † 10,991 278,842 Helmerich & Payne, Inc. 13,066 900,901 HollyFrontier Corp. 24,138 1,016,451 Husky Energy, Inc. (Canada) 610 17,541 Imperial Oil, Ltd. (Canada) 460 20,199 Key Energy Services, Inc. † 26,808 195,430 Kodiak Oil & Gas Corp. † 14,027 169,166 Marathon Petroleum Corp. 34,087 2,192,476 Noble Energy, Inc. 270 18,093 Occidental Petroleum Corp. 66,750 6,243,795 Oceaneering International, Inc. 14,345 1,165,388 Oil States International, Inc. † 8,000 827,680 ONEOK, Inc. 27,600 1,471,632 Peabody Energy Corp. 34,081 587,897 Pembina Pipeline Corp. (Canada) 530 17,566 Phillips 66 57,436 3,320,950 Repsol YPF SA (Spain) 15,312 379,600 Rosetta Resources, Inc. † 2,676 145,735 Royal Dutch Shell PLC Class A (United Kingdom) 32,614 1,077,096 Royal Dutch Shell PLC Class A (United Kingdom) 21,924 723,108 Royal Dutch Shell PLC Class B (United Kingdom) 27,745 958,741 Schlumberger, Ltd. 96,276 8,506,947 Spectra Energy Corp. 811 27,761 Statoil ASA (Norway) 24,616 558,780 Stone Energy Corp. † 6,707 217,508 Suncor Energy, Inc. (Canada) 9,732 347,973 Swift Energy Co. † 8,499 97,059 Tesoro Corp. 18,566 816,533 Total SA (France) 18,121 1,051,571 TransCanada Corp. (Canada) 620 27,237 Unit Corp. † 3,290 152,952 Vaalco Energy, Inc. † 34,257 191,154 Dynamic Asset Allocation Balanced Fund 35 COMMON STOCKS (52.6%)* cont. Shares Value Energy cont. Valero Energy Corp. 57,007 $1,946,789 Vermilion Energy, Inc. (Canada) 160 8,795 W&T Offshore, Inc. 5,882 104,229 Woodside Petroleum, Ltd. (Australia) 13,129 469,223 Financials (9.5%) 3i Group PLC (United Kingdom) 80,517 474,210 Access National Corp. 5,697 81,239 ACE, Ltd. 2,539 237,549 Admiral Group PLC (United Kingdom) 3,462 69,105 AG Mortgage Investment Trust, Inc. R 3,319 55,162 Ageas (Belgium) 15,567 630,531 Agree Realty Corp. R 5,970 180,175 AIA Group, Ltd. (Hong Kong) 233,400 1,096,898 Alleghany Corp. † 3,873 1,586,574 Allianz SE (Germany) 8,454 1,328,979 Allied World Assurance Co. Holdings AG 13,369 1,328,745 American Capital Agency Corp. R 33,500 756,095 American Equity Investment Life Holding Co. 13,227 280,677 American Express Co. 501 37,836 American Financial Group, Inc. 21,080 1,139,585 American International Group, Inc. 108,200 5,261,766 Amtrust Financial Services, Inc. 3,797 148,311 Aon PLC 55,484 4,130,229 Arch Capital Group, Ltd. † 316 17,105 Arlington Asset Investment Corp. Class A 3,842 91,363 ARMOUR Residential REIT, Inc. R 17,695 74,319 Arthur J Gallagher & Co. 535 23,353 Ascendas Real Estate Investment Trust (Singapore) R 17,000 30,896 Ashford Hospitality Trust, Inc. R 20,627 254,537 Assicurazioni Generali SpA (Italy) 33,899 676,439 Associated Banc-Corp. 42,800 662,972 Australia & New Zealand Banking Group, Ltd. (Australia) 29,709 853,084 AvalonBay Communities, Inc. R 8,889 1,129,703 AXA SA (France) 39,831 922,787 Axis Capital Holdings, Ltd. 25,800 1,117,398 Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) † 52,053 7,112 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 52,053 581,669 Banco Latinoamericano de Exportaciones SA Class E (Panama) 13,214 329,293 Banco Santander Central Hispano SA (Spain) 78,130 637,149 Bangkok Bank PCL NVDR (Thailand) 17,700 110,908 Bank Hapoalim BM (Israel) 3,700 18,710 Bank Leumi Le-Israel BM (Israel) † 4,360 16,207 Bank of East Asia, Ltd. (Hong Kong) 6,400 27,107 Bank of Hawaii Corp. 719 39,150 Bank of Kentucky Financial Corp. 3,374 92,144 Bank of Nova Scotia (Canada) 1,490 85,345 Bank of Yokohama, Ltd. (The) (Japan) 95,000 542,194 36 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Financials cont. Barclays PLC NPR (United Kingdom) † 35,432 $46,318 Barclays PLC (United Kingdom) 204,569 879,275 Bellway PLC (United Kingdom) 7,922 168,648 Berkshire Hathaway, Inc. Class B † 15,651 1,776,545 BlackRock, Inc. 89 24,085 BNP Paribas SA (France) 8,361 565,559 BOC Hong Kong Holdings, Ltd. (Hong Kong) 10,500 33,710 BofI Holding, Inc. † 7,925 514,016 British Land Company PLC (United Kingdom) R 3,710 34,685 CapitaMall Trust (Singapore) R 20,000 31,246 Cardinal Financial Corp. 11,037 182,442 CBL & Associates Properties, Inc. R 7,544 144,090 Chiba Bank, Ltd. (The) (Japan) 5,000 36,421 Chimera Investment Corp. R 122,579 372,640 China Pacific Insurance (Group) Co., Ltd. (China) 43,200 154,845 Chubb Corp. (The) 550 49,093 CIT Group, Inc. † 38,750 1,889,838 Citizens & Northern Corp. 7,113 141,833 City National Corp. 12,061 803,986 CNO Financial Group, Inc. 14,080 202,752 Commonwealth Bank of Australia (Australia) 21,763 1,445,756 CoreLogic, Inc. † 48,800 1,320,040 Coresite Realty Corp. R 2,001 67,914 Credit Acceptance Corp. † 1,872 207,436 Credit Agricole SA (France) † 53,441 589,298 Credit Saison Co., Ltd. (Japan) 13,500 365,192 Credit Suisse Group (Switzerland) 10,778 329,174 Cullen/Frost Bankers, Inc. 770 54,324 CYS Investments, Inc. R 10,739 87,308 DBS Group Holdings, Ltd. (Singapore) 36,000 471,181 Deutsche Bank AG (Germany) 12,916 593,048 Dexus Property Group (Australia) R 562,787 527,649 DFC Global Corp. † 20,814 228,746 Discover Financial Services 61,618 3,114,174 Eagle Bancorp, Inc. 5,602 158,481 East West Bancorp, Inc. 9,062 289,531 Eaton Vance Corp. 26,680 1,035,984 Education Realty Trust, Inc. R 21,271 193,566 Encore Capital Group, Inc. † 7,529 345,280 EPR Properties R 3,120 152,069 Essex Property Trust, Inc. R 50 7,385 Everest Re Group, Ltd. 226 32,863 Federal Realty Investment Trust R 6,990 709,136 Fidelity National Financial, Inc. Class A 48,529 1,290,871 Fifth Third Bancorp 159,900 2,884,596 Financial Institutions, Inc. 7,324 149,849 First Community Bancshares Inc. 6,886 112,586 First Industrial Realty Trust R 6,736 109,595 Dynamic Asset Allocation Balanced Fund 37 COMMON STOCKS (52.6%)* cont. Shares Value Financials cont. FirstMerit Corp. 8,574 $186,142 Flushing Financial Corp. 7,236 133,504 Genworth Financial, Inc. Class A † 162,959 2,084,246 Gjensidige Forsikring ASA (Norway) 2,320 35,032 Glimcher Realty Trust R 12,876 125,541 Goldman Sachs Group, Inc. (The) 43,354 6,859,036 GPT Group (Australia) R 12,510 40,614 Greenhill & Co., Inc. 2,809 140,113 Grupo Financiero Banorte SAB de CV (Mexico) 31,500 196,275 Gunma Bank, Ltd. (The) (Japan) 4,000 23,358 Hammerson PLC (United Kingdom) R 36,052 292,407 Hang Seng Bank, Ltd. (Hong Kong) 34,600 564,332 Hanmi Financial Corp. 14,263 236,338 Hannover Rueckversicherung AG (Germany) 570 41,918 Hatteras Financial Corp. R 12,700 237,617 Health Care REIT, Inc. R 23,763 1,482,336 Heartland Financial USA, Inc. 4,921 137,099 Heritage Financial Group, Inc. 6,180 107,656 HFF, Inc. Class A 18,629 466,656 Hongkong Land Holdings, Ltd. (Hong Kong) 17,000 112,200 Housing Development Finance Corp., Ltd. (HDFC) (India) 9,749 119,011 HSBC Holdings PLC (United Kingdom) 188,488 2,042,630 ING Groep NV (Netherlands) † 57,235 646,621 Insurance Australia Group, Ltd. (Australia) 123,412 675,819 Intact Financial Corp. (Canada) 2,790 167,338 IntercontinentalExchange, Inc. † 238 43,178 Invesco Mortgage Capital, Inc. R 5,491 84,506 Investor AB Class B (Sweden) 14,700 446,030 Investors Real Estate Trust R 15,184 125,268 iStar Financial, Inc. † R 12,837 154,557 Japan Real Estate Investment Corp. (Japan) R 4 46,717 Joyo Bank, Ltd. (The) (Japan) 83,000 444,997 JPMorgan Chase & Co. 216,207 11,175,740 Julius Baer Group, Ltd. (Switzerland) 920 42,930 KKR & Co. LP 11,500 236,670 Legal & General Group PLC (United Kingdom) 144,999 460,558 Lexington Realty Trust R 30,177 338,888 Lloyds Banking Group PLC (United Kingdom) † 1,060,160 1,262,849 LTC Properties, Inc. R 7,908 300,346 Maiden Holdings, Ltd. (Bermuda) 12,165 143,669 MainSource Financial Group, Inc. 10,916 165,814 MFA Financial, Inc. R 17,621 131,276 Mitsubishi Estate Co., Ltd. (Japan) 12,000 353,548 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 102,100 651,271 Mizrahi Tefahot Bank, Ltd. (Israel) 1,510 16,625 MS&AD Insurance Group Holdings (Japan) 2,500 65,110 Muenchener Rueckversicherungs AG (Germany) 2,842 555,382 Nasdaq OMX Group, Inc. (The) 32,463 1,041,738 38 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Financials cont. National Health Investors, Inc. R 4,445 $252,876 Nelnet, Inc. Class A 6,662 256,154 Nordea Bank AB (Sweden) 17,069 205,836 Northern Trust Corp. 31,660 1,721,987 Ocwen Financial Corp. † 3,868 215,718 OFG Bancorp (Puerto Rico) 6,611 107,032 One Liberty Properties, Inc. R 7,235 146,726 ORIX Corp. (Japan) 13,300 215,815 Pacific Premier Bancorp, Inc. † 6,844 91,983 PartnerRe, Ltd. 14,705 1,346,096 People’s United Financial, Inc. 4,193 60,295 Peoples Bancorp, Inc. 6,622 138,267 Persimmon PLC (United Kingdom) 11,102 195,187 PHH Corp. † 5,854 138,974 PNC Financial Services Group, Inc. 56,082 4,063,141 Popular, Inc. (Puerto Rico) † 33,037 866,561 Portfolio Recovery Associates, Inc. † 7,195 431,268 Protective Life Corp. 27,268 1,160,253 Prudential PLC (United Kingdom) 56,877 1,059,820 PS Business Parks, Inc. R 4,315 321,985 Public Storage R 12,538 2,012,976 Rayonier, Inc. R 190 10,574 Regus PLC (United Kingdom) 92,975 273,942 RenaissanceRe Holdings, Ltd. 255 23,085 Republic Bancorp, Inc. Class A 4,377 120,586 Resona Holdings, Inc. (Japan) 158,300 808,450 RioCan Real Estate Investment Trust (Canada) R 1,170 27,602 Sberbank of Russia ADR (Russia) 26,179 315,457 SCOR SE (France) 5,821 192,739 Sekisui House, Ltd. (Japan) 5,000 67,043 Select Income REIT R 5,569 143,680 Shizuoka Bank, Ltd. (The) (Japan) 3,000 34,061 Shopping Centres Australasia Property Group (Australia) R 80,476 114,866 Simon Property Group, Inc. R 23,266 3,448,719 Skandinaviska Enskilda Banken AB (Sweden) 43,668 462,724 Sovran Self Storage, Inc. R 1,409 106,633 SpareBank 1 SR-Bank ASA (Norway) † 15,115 119,899 St. Joe Co. (The) † 17,750 348,255 Starwood Property Trust, Inc. R 4,262 102,160 State Street Corp. 54,600 3,589,950 Stewart Information Services Corp. 10,033 320,956 Sumitomo Mitsui Financial Group, Inc. (Japan) 22,500 1,086,144 Summit Hotel Properties, Inc. R 19,108 175,603 Sun Hung Kai Properties, Ltd. (Hong Kong) 5,000 68,013 Swedbank AB Class A (Sweden) 21,050 490,327 Symetra Financial Corp. 12,235 218,028 T. Rowe Price Group, Inc. 745 53,588 Tanger Factory Outlet Centers R 11,667 380,928 Dynamic Asset Allocation Balanced Fund 39 COMMON STOCKS (52.6%)* cont. Shares Value Financials cont. Tokio Marine Holdings, Inc. (Japan) 8,700 $283,672 Tokyu Land Corp. (Japan) F 81,000 841,355 Toronto-Dominion Bank (Canada) 15,122 1,360,678 Toronto-Dominion Bank (Canada) 528 47,538 UBS AG (Switzerland) 56,026 1,146,106 Unibail-Rodamco SE (France) R 280 69,472 UniCredit SpA (Italy) 71,460 455,531 Universal Health Realty Income Trust R 1,847 77,334 Validus Holdings, Ltd. 25,846 955,785 Visa, Inc. Class A 920 175,812 Vornado Realty Trust R 17,100 1,437,426 WageWorks, Inc. † 4,415 222,737 Walter Investment Management Corp. † 2,679 105,928 Washington Banking Co. 8,333 117,162 Wells Fargo & Co. 46,544 1,923,198 Westfield Group (Australia) 34,065 349,890 Westfield Retail Trust (Australia) R 18,187 50,391 Westpac Banking Corp. (Australia) 19,416 592,845 Wheelock and Co., Ltd. (Hong Kong) 128,000 679,122 Zurich Insurance Group AG (Switzerland) 210 54,082 Health care (7.1%) Abaxis, Inc. 1,570 66,097 Abbott Laboratories 990 32,858 AbbVie, Inc. 83,290 3,725,562 ACADIA Pharmaceuticals, Inc. † 15,954 438,256 Accuray, Inc. † 13,918 102,854 Actelion, Ltd. (Switzerland) 6,484 460,301 Aegerion Pharmaceuticals, Inc. † 888 76,110 Alere, Inc. † 7,713 235,786 Align Technology, Inc. † 3,006 144,649 Alkermes PLC † 3,271 109,971 Amedisys, Inc. † 6,438 110,862 AmerisourceBergen Corp. 46,779 2,858,197 Amgen, Inc. 53,202 5,955,432 AmSurg Corp. † 4,842 192,227 Array BioPharma, Inc. † 14,439 89,811 Astellas Pharma, Inc. (Japan) 12,600 640,928 AstraZeneca PLC (United Kingdom) 28,531 1,485,203 athenahealth, Inc. † 660 71,650 Auxilium Pharmaceuticals, Inc. † 7,196 131,183 Bayer AG (Germany) 12,006 1,415,681 Becton, Dickinson and Co. 256 25,605 Bio-Reference Labs, Inc. † S 1,633 48,794 Biospecifics Technologies Corp. † 1,797 34,988 Bristol-Myers Squibb Co. 121,030 5,601,268 C.R. Bard, Inc. 243 27,994 Cardinal Health, Inc. 862 44,953 40 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Health care cont. Catamaran Corp. † 180 $8,269 Celgene Corp. † 34,082 5,246,242 Centene Corp. † 1,375 87,945 Chemed Corp. 5,184 370,656 CIGNA Corp. 49,500 3,804,570 Coloplast A/S Class B (Denmark) 12,910 735,058 Computer Programs & Systems, Inc. 1,154 67,509 Conatus Pharmaceuticals, Inc. † 2,053 20,633 Conmed Corp. 9,765 331,912 Covidien PLC 3,137 191,169 CSL, Ltd. (Australia) 280 16,718 Cubist Pharmaceuticals, Inc. † 5,728 364,014 Cyberonics, Inc. † 1,419 72,000 DexCom, Inc. † 3,401 96,010 Eisai Co., Ltd. (Japan) 400 16,237 Eli Lilly & Co. 74,205 3,734,738 Endo Health Solutions, Inc. † 5,535 251,510 Exact Sciences Corp. † 1,546 18,258 Gentium SpA ADR (Italy) † 16,731 453,912 GlaxoSmithKline PLC (United Kingdom) 60,289 1,520,150 Globus Medical, Inc. Class A † 6,180 107,903 Greatbatch, Inc. † 11,671 397,164 Grifols SA ADR (Spain) 3,861 116,911 Haemonetics Corp. † 2,864 114,216 HCA Holdings, Inc. 34,918 1,492,745 Health Net, Inc. † 4,298 136,247 HealthSouth Corp. † 9,915 341,869 Henry Schein, Inc. † 263 27,273 Hi-Tech Pharmacal Co., Inc. 2,062 88,975 Hill-Rom Holdings, Inc. 6,857 245,686 Hisamitsu Pharmaceutical Co., Inc. (Japan) 7,000 390,254 Incyte Corp., Ltd. † 1,817 69,319 Insulet Corp. † 4,397 159,347 Insys Therapeutics, Inc. † 13,336 466,627 Isis Pharmaceuticals, Inc. † 2,262 84,915 Jazz Pharmaceuticals PLC † 8,546 785,976 Johnson & Johnson 35,101 3,042,906 Kindred Healthcare, Inc. 8,891 119,406 Lexicon Pharmaceuticals, Inc. † 19,181 45,459 Magellan Health Services, Inc. † 1,648 98,814 McKesson Corp. 37,664 4,832,291 MedAssets, Inc. † 12,617 320,724 Medicines Co. (The) † 5,821 195,120 Merck & Co., Inc. 19,075 908,161 Merck KGaA (Germany) 1,049 163,698 Miraca Holdings, Inc. (Japan) 100 4,456 NewLink Genetics Corp. † 3,024 56,791 Novartis AG (Switzerland) 12,933 993,911 Dynamic Asset Allocation Balanced Fund 41 COMMON STOCKS (52.6%)* cont. Shares Value Health care cont. Novo Nordisk A/S Class B (Denmark) 6,296 $1,068,919 NPS Pharmaceuticals, Inc. † 3,586 114,071 NxStage Medical, Inc. † 6,646 87,461 Omega Healthcare Investors, Inc. R 3,790 113,207 Ono Pharmaceutical Co., Ltd. (Japan) 200 12,269 Orion OYJ Class B (Finland) 15,836 398,910 Otsuka Holdings Company, Ltd. (Japan) 600 17,372 PDL BioPharma, Inc. 4,217 33,609 Perrigo Co. 110 13,572 Pfizer, Inc. 388,786 11,162,046 Providence Service Corp. (The) † 11,480 329,361 Quest Diagnostics, Inc. 423 26,137 Questcor Pharmaceuticals, Inc. 4,999 289,942 Ramsay Health Care, Ltd. (Australia) 12,145 410,262 Receptos, Inc. † 1,729 44,902 Repligen Corp. † 6,786 75,257 Roche Holding AG-Genusschein (Switzerland) 7,694 2,075,045 Salix Pharmaceuticals, Ltd. † 11,648 779,018 Sanofi (France) 19,784 2,006,557 Santarus, Inc. † 4,470 100,888 Sequenom, Inc. † 22,418 59,856 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) 115,500 201,041 Shire PLC (United Kingdom) 4,447 178,397 Spectrum Pharmaceuticals, Inc. S 9,142 76,701 St. Jude Medical, Inc. 57,500 3,084,300 STAAR Surgical Co. † 17,689 239,509 Stada Arzneimittel AG (Germany) 1,736 88,035 Steris Corp. 3,087 132,618 Suzuken Co., Ltd. (Japan) 5,200 170,873 TearLab Corp. † 4,168 46,098 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,400 128,452 Trinity Biotech PLC ADR (Ireland) 5,408 117,678 Triple-S Management Corp. Class B (Puerto Rico) † 3,675 67,583 United Therapeutics Corp. † 9,912 781,561 Ventas, Inc. R 25,787 1,585,901 ViroPharma, Inc. † 21,289 836,658 Warner Chilcott PLC Class A 87,707 2,004,105 WellCare Health Plans, Inc. † 6,521 454,775 WellPoint, Inc. 53,700 4,489,857 Zimmer Holdings, Inc. 31,600 2,595,624 Technology (7.4%) Acacia Research Corp. 2,981 68,742 Accenture PLC Class A 74,800 5,508,272 Actuate Corp. † 35,313 259,551 Acxiom Corp. † 12,285 348,771 Amadeus IT Holding SA Class A (Spain) 1,426 50,544 Analog Devices, Inc. 690 32,465 42 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Technology cont. Anixter International, Inc. † 4,073 $357,039 AOL, Inc. † 42,864 1,482,237 Apple, Inc. 35,600 16,972,300 ASML Holding NV (Netherlands) 6,689 660,593 ASML Holding NV ADR (Netherlands) 975 96,291 Aspen Technology, Inc. † 5,842 201,841 ASUSTeK Computer, Inc. (Taiwan) 11,000 87,615 Avago Technologies, Ltd. 610 26,303 AVG Technologies NV (Netherlands) † 5,872 140,576 Avnet, Inc. 22,200 925,962 Bottomline Technologies, Inc. † 2,196 61,224 Brady Corp. Class A 7,520 229,360 Broadcom Corp. Class A 47,265 1,229,363 Brocade Communications Systems, Inc. † 140,532 1,131,283 CACI International, Inc. Class A † 984 68,004 Calix, Inc. † 5,389 68,602 Cap Gemini (France) 8,750 520,492 Casetek Holdings, Ltd. (Taiwan) 12,000 64,328 Cavium, Inc. † 1,775 73,130 Ceva, Inc. † 5,441 93,857 CGI Group, Inc. Class A (Canada) † 170 5,966 Cirrus Logic, Inc. † 10,054 228,025 Cisco Systems, Inc. 305,528 7,155,466 Commvault Systems, Inc. † 2,691 236,351 Cornerstone OnDemand, Inc. † 2,772 142,592 CSG Systems International, Inc. 2,568 64,328 Dassault Systemes SA (France) 150 20,025 EMC Corp. 136,900 3,499,164 EnerSys 7,614 461,637 Entegris, Inc. † 16,905 171,586 Fairchild Semiconductor International, Inc. † 6,403 88,938 FANUC Corp. (Japan) 3,700 610,173 FEI Co. 3,055 268,229 Gemalto NV (Netherlands) S 4,534 486,842 GenMark Diagnostics, Inc. † 21,815 265,052 Google, Inc. Class A † 7,510 6,578,084 Hamamatsu Photonics K.K. (Japan) 400 15,036 Harris Corp. 232 13,758 Hon Hai Precision Industry Co., Ltd. (Taiwan) † 5,100 13,092 Honeywell International, Inc. 910 75,566 Hoya Corp. (Japan) 1,400 33,029 IBM Corp. 15,891 2,942,695 Infoblox, Inc. † 4,162 174,055 Integrated Silicon Solutions, Inc. † 20,835 226,893 IntraLinks Holdings, Inc. † 17,671 155,505 Intuit, Inc. 802 53,181 Itochu Techno-Solutions Corp. (Japan) 200 7,101 Ixia † 2,245 35,179 Dynamic Asset Allocation Balanced Fund 43 COMMON STOCKS (52.6%)* cont. Shares Value Technology cont. Keyence Corp. (Japan) 2,000 $757,923 Konica Minolta Holdings, Inc. (Japan) 53,500 448,487 L-3 Communications Holdings, Inc. 14,499 1,370,156 Lam Research Corp. † 27,324 1,398,716 Lexmark International, Inc. Class A 23,349 770,517 Linear Technology Corp. 690 27,365 Magnachip Semiconductor Corp. (South Korea) † 14,705 316,599 Manhattan Associates, Inc. † 2,973 283,773 Marvell Technology Group, Ltd. 78,300 900,450 Maxim Integrated Products, Inc. 850 25,330 Mellanox Technologies, Ltd. (Israel) † 2,533 96,153 Mentor Graphics Corp. 16,545 386,657 Microsemi Corp. † 4,075 98,819 Microsoft Corp. 287,072 9,562,368 Motorola Solutions, Inc. 565 33,550 MTS Systems Corp. 1,604 103,217 Netscout Systems, Inc. † 5,554 142,016 NIC, Inc. 4,532 104,735 Nomura Research Institute, Ltd. (Japan) 12,700 440,582 NTT Data Corp. (Japan) 6,900 232,001 NVIDIA Corp. 75,165 1,169,567 NXP Semiconductor NV † 1,800 66,978 Omnivision Technologies, Inc. † 12,294 188,221 Omron Corp. (Japan) 19,800 714,085 Oracle Corp. 265,120 8,794,030 Paychex, Inc. 992 40,315 Perficient, Inc. † 8,945 164,230 Photronics, Inc. † 16,760 131,231 Plantronics, Inc. 1,417 65,253 Polycom, Inc. † 8,999 98,269 Procera Networks, Inc. † 7,147 110,707 PTC, Inc. † 5,245 149,115 QLIK Technologies, Inc. † 2,845 97,413 Quantum Corp. † 85,064 117,388 RF Micro Devices, Inc. † 55,943 315,519 Riverbed Technology, Inc. † 32,700 477,093 Rockwell Automation, Inc. 18,900 2,021,166 Rovi Corp. † 8,800 168,696 Safeguard Scientifics, Inc. † 7,382 115,824 Sage Group PLC (The) (United Kingdom) 1,387 7,405 Samsung Electronics Co., Ltd. (South Korea) 126 160,274 SAP AG (Germany) 7,020 519,202 Sartorius AG (Preference) (Germany) 1,369 152,905 SciQuest, Inc. † 2,857 64,168 Semtech Corp. † 4,307 129,167 Silicon Graphics International Corp. † 4,621 75,091 Silicon Image, Inc. † 26,670 142,418 SK Hynix, Inc. (South Korea) † 11,010 309,910 44 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (52.6%)* cont. Shares Value Technology cont. SoftBank Corp. (Japan) 15,500 $1,070,706 Sparton Corp. † 5,965 152,108 SS&C Technologies Holdings, Inc. † 5,239 199,606 Symantec Corp. 133,265 3,298,309 Synaptics, Inc. † 4,966 219,894 Tech Data Corp. † 3,733 186,314 Telefonaktiebolaget LM Ericsson Class B (Sweden) 20,913 278,224 Tencent Holdings, Ltd. (China) 5,600 293,722 Teradyne, Inc. † 36,257 598,966 Texas Instruments, Inc. 1,566 63,063 Tyler Technologies, Inc. † 2,860 250,164 Ultimate Software Group, Inc. † 2,431 358,329 Ultra Clean Holdings, Inc. † 15,455 106,794 Unisys Corp. † 7,009 176,557 United Internet AG (Germany) 10,536 399,102 VeriFone Systems, Inc. † 5,776 132,039 Verint Systems, Inc. † 3,583 132,786 Western Digital Corp. 25,347 1,607,000 Xilinx, Inc. 690 32,333 XO Group, Inc. † 11,308 146,099 Yandex NV Class A (Russia) † 6,636 241,683 Zynga, Inc. Class A † 19,664 72,364 Transportation (0.9%) Aegean Marine Petroleum Network, Inc. (Greece) 26,661 316,199 Beijing Capital International Airport Co., Ltd. (China) 128,000 83,838 C.H. Robinson Worldwide, Inc. 265 15,783 Canadian National Railway Co. (Canada) 300 30,398 Cathay Pacific Airways, Ltd. (Hong Kong) 6,000 11,759 Central Japan Railway Co. (Japan) 8,000 1,023,857 ComfortDelgro Corp., Ltd. (Singapore) 245,000 384,720 Con-way, Inc. 9,589 413,190 Delta Air Lines, Inc. 120,931 2,852,762 Deutsche Post AG (Germany) 18,899 627,171 Hankyu Hanshin Holdings, Inc. (Japan) 3,000 16,634 Hawaiian Holdings, Inc. † S 18,371 136,680 Hitachi Transport System, Ltd. (Japan) 8,200 113,955 International Consolidated Airlines Group SA (Spain) † 105,854 578,547 J. B. Hunt Transport Services, Inc. 159 11,596 Japan Airlines Co., Ltd. (Japan) UR 5,300 320,281 Jaypee Infratech, Ltd. (India) † 98,463 24,692 Koninklijke Vopak NV (Netherlands) 900 51,570 Kuehne & Nagel International AG (Switzerland) 210 27,517 MTR Corp. (Hong Kong) 5,000 19,791 Nippon Express Co., Ltd. (Japan) 3,000 15,016 Quality Distribution, Inc. † 16,456 152,053 Ryanair Holdings PLC ADR (Ireland) 840 41,782 Singapore Airlines, Ltd. (Singapore) 2,000 16,643 Dynamic Asset Allocation Balanced Fund 45 COMMON STOCKS (52.6%)* cont. Shares Value Transportation cont. SkyWest, Inc. 9,536 $138,463 Southwest Airlines Co. 112,948 1,644,523 Spirit Airlines, Inc. † 7,592 260,178 StealthGas, Inc. (Greece) † 15,396 140,719 Swift Transportation Co. † 21,165 427,321 Tobu Railway Co., Ltd. (Japan) 3,000 15,810 United Parcel Service, Inc. Class B 780 71,269 Universal Truckload Services, Inc. 812 21,648 US Airways Group, Inc. † S 18,282 346,627 Wabtec Corp. 15,320 963,168 West Japan Railway Co. (Japan) 500 21,390 Yamato Transport Co., Ltd. (Japan) 19,000 427,570 Utilities and power (1.2%) AES Corp. 90,804 1,206,785 American Electric Power Co., Inc. 53,600 2,323,560 Beijing Enterprises Water Group, Ltd. (China) 508,000 211,560 Canadian Utilities, Ltd. (Canada) 160 5,503 Centrica PLC (United Kingdom) 64,892 388,384 Chubu Electric Power Co., Inc. (Japan) 7,500 102,701 Cia Energetica de Minas Gerais ADR (Brazil) 4,965 42,898 CLP Holdings, Ltd. (Hong Kong) 2,500 20,355 CMS Energy Corp. 19,646 517,083 Consolidated Edison, Inc. 816 44,994 DTE Energy Co. 667 44,009 Electric Power Development Co., Ltd. (Japan) 500 16,278 Enbridge, Inc. (Canada) 680 28,400 Enel SpA (Italy) 112,981 432,861 Energias de Portugal (EDP) SA (Portugal) 46,353 169,313 ENI SpA (Italy) 41,190 944,520 Entergy Corp. 22,425 1,417,036 Fortum OYJ (Finland) 1,390 31,329 GDF Suez (France) 23,486 590,025 Kansai Electric Power, Inc. (Japan) † 71,400 915,245 Kinder Morgan, Inc. 52,080 1,852,486 National Grid PLC (United Kingdom) 3,390 40,090 Origin Energy, Ltd. (Australia) 21,499 282,796 PG&E Corp. 38,619 1,580,289 Pinnacle West Capital Corp. 408 22,334 PPL Corp. 23,200 704,816 Red Electrica Corporacion SA (Spain) 11,545 657,077 SCANA Corp. 540 24,862 Snam SpA (Italy) 5,180 26,237 Terna SPA (Italy) 5,160 23,288 Toho Gas Co., Ltd. (Japan) 2,000 10,458 Tokyo Gas Co., Ltd. (Japan) 79,000 432,392 UGI Corp. 18,000 704,340 United Utilities Group PLC (United Kingdom) 40,365 451,547 Veolia Environnement SA (France) 14,186 242,293 Total common stocks (cost $559,710,158) 46 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* Principal amount Value Basic materials (1.4%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $143,000 $129,948 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 76,000 81,563 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 94,501 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 760,000 938,314 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 85,275 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 527,000 494,721 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 460,000 496,800 Barrick Gold Corp. sr. unsec. unsub. notes 3.85s, 2022 (Canada) 65,000 57,485 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 181,125 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 41,300 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 129,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 310,000 323,950 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 219,000 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 201,925 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 98,000 114,892 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 325,000 381,833 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 40,000 40,800 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 220,000 205,789 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 376,235 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 541,195 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 110,000 104,208 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 75,000 72,956 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 205,000 207,954 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 72,053 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 378,000 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 140,000 154,470 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 177,788 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 351,750 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 110,000 110,413 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 50,000 51,375 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 195,000 189,150 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 325,000 387,563 Dynamic Asset Allocation Balanced Fund 47 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Basic materials cont. HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 $190,000 $196,888 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 145,000 145,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 135,000 131,963 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 170,000 175,950 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 160,950 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 291,500 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 220,000 208,450 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 255,000 222,488 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 140,000 150,500 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 141,468 193,335 International Paper Co. sr. unsec. notes 7.95s, 2018 $1,070,000 1,328,112 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 330,000 376,200 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 255,000 276,356 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 411,095 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 990,000 1,129,917 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 318,751 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 410,000 451,306 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 40,000 39,333 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 30,000 31,313 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,475 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 139,050 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 70,000 67,949 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 65,000 65,790 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 241,450 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 75,000 75,750 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 20,000 22,100 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 223,063 Pinnacle Operating Corp. 144A company guaranty sr. notes 9s, 2020 35,000 35,831 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 25,000 23,625 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 181,475 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 343,885 48 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Basic materials cont. Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 $284,000 $294,545 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 228,000 242,299 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 200,700 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 180,000 186,300 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 160,000 166,800 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 127,575 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 59,675 SPCM SA 144A sr. unsec. bonds 6s, 2022 (France) 55,000 55,022 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 10,000 10,813 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 41,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 55,000 57,338 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 25,000 23,625 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 305,000 344,650 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 260,000 257,400 USG Corp. sr. unsec. notes 9 3/4s, 2018 175,000 202,563 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 345,000 331,200 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 105,000 122,822 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 405,000 493,277 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 180,000 196,635 Capital goods (1.0%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 360,000 379,800 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 425,000 470,688 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 305,000 440,034 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) $200,000 193,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 81,750 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 173,250 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 180,000 194,850 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 320,000 369,600 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. sub. notes Ser. REGS, 9 1/2s, 2017 EUR 130,000 181,806 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ $255,000 265,200 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 271,547 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 135,000 135,000 Dynamic Asset Allocation Balanced Fund 49 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Capital goods cont. Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) $125,000 $141,563 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 345,000 373,463 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 35,000 37,450 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 340,000 310,250 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 86,398 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $510,000 481,115 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 913,000 946,096 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 230,000 166,750 Gardner Denver, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 35,000 34,563 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 290,000 241,562 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 245,000 221,676 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 217,150 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 175,000 190,313 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 906,000 1,136,244 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 82,663 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 360,000 338,400 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 420,000 431,550 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 280,900 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 136,054 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 203,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 109,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 130,000 130,488 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 216,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 110,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 206,538 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 405,000 408,885 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 118,250 50 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Capital goods cont. Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $205,000 $222,425 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 57,750 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 330,000 333,713 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 295,000 317,863 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 110,000 110,825 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 303,525 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 55,000 59,125 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 185,000 178,063 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 846,742 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 100,000 98,374 Communication services (2.0%) Adelphia Communications Corp. escrow bonds zero%, 2014 270,000 2,025 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 172,397 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 203,405 American Tower Corp. sr. unsec. notes 7s, 2017 R 440,000 506,573 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 310,000 344,557 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 387,000 418,257 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 772,000 637,245 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 480,000 550,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 89,200 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 140,000 156,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 188,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 110,000 101,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 162,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 167,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 78,413 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 240,000 253,200 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 48,813 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 40,000 42,300 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 98,990 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 376,650 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 690,000 868,132 Dynamic Asset Allocation Balanced Fund 51 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Communication services cont. Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 $110,000 $132,056 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 230,000 254,533 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 107,250 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 170,000 156,400 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 79,588 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 150,000 160,500 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 80,000 79,400 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 435,000 602,774 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 238,338 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 507,300 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 170,000 178,713 Equinix, Inc. sr. unsec. notes 7s, 2021 120,000 128,100 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 91,600 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 300,000 331,500 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 115,000 127,075 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 60,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 295,000 311,963 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 325,000 350,188 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 226,800 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 104,213 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 440,000 464,200 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 550,000 569,250 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 236,709 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 203,963 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 202,113 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 48,150 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 212,100 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 130,625 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 295,000 295,738 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 255,000 256,275 52 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Communication services cont. NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) $230,000 $163,300 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 65,000 67,275 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 190,000 172,425 Orange sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 279,009 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 255,875 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 165,000 155,513 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 719,000 774,099 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 128,623 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 510,000 445,876 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,040 SBA Telecommunications, Inc. notes 5 3/4s, 2020 70,000 69,475 SBA Tower Trust 144A notes 2.933s, 2017 775,000 784,416 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 253,000 237,981 Sprint Capital Corp. company guaranty 6 7/8s, 2028 995,000 888,038 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 445,000 453,900 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 180,000 181,800 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 215,000 242,950 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 200,000 230,000 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 135,000 137,025 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 490,000 574,525 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 85,000 86,488 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 400,000 506,892 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 650,000 623,335 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 285,000 281,207 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 186,374 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 935,000 1,019,312 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 162,480 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 2,255,000 2,506,846 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 200,000 213,677 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 160,000 192,552 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 240,000 289,137 Dynamic Asset Allocation Balanced Fund 53 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Communication services cont. Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $260,000 $247,000 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 119,625 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 167,013 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 355,000 367,425 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 370,000 393,125 Windstream Holdings, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 110,000 100,650 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 91,375 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 429,275 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 170,363 Consumer cyclicals (2.6%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 39,113 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 285,000 324,900 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 14,812 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 101,813 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 72,888 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 125,000 131,250 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 125,000 136,875 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 105,000 100,800 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 123,000 123,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 95,000 88,825 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 270,000 271,350 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 130,000 127,517 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 259,200 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 102,125 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 102,125 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 228,063 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 75,000 77,063 54 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 $350,000 $355,250 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 860,000 809,475 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 205,000 248,494 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 448,783 CCM Merger, Inc. 144A company guaranty sr. unsec. 9 1/8s, 2019 170,000 177,650 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 49,331 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 125,000 119,375 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 345,000 356,213 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 175,000 196,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 30,000 27,600 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 135,000 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 442,672 474,766 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 270,900 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 255,000 249,900 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 386,250 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 295,000 278,038 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 195,000 202,313 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 45,000 45,450 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 270,000 280,800 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 23,000 22,646 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. sr. unsec. unsub. notes 5.2s, 2020 184,000 194,540 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 278,075 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 559,226 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 169,000 181,886 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 375,000 395,625 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 60,000 56,025 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 162,000 178,310 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 235,000 281,205 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,575,000 1,957,694 Dynamic Asset Allocation Balanced Fund 55 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 $120,000 $117,600 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 160,000 158,400 General Motors Co. 144A sr. unsec. notes 6 1/4s, 2043 80,000 78,800 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 85,000 77,669 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 255,000 247,988 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 365,000 364,088 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 165,000 167,475 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 166,400 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 330,000 326,085 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $205,000 153,750 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 545,000 627,848 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 204,725 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 100,000 93,447 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 25,000 33,126 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 427,070 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 184,000 200,795 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 86,000 89,266 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 R 225,000 224,833 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 300,000 308,250 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 195,000 215,963 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 126,563 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 171,600 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 215,250 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 280,000 318,500 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 100,000 102,750 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 75,000 79,173 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 152,613 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 297,688 L Brands, Inc. sr. notes 5 5/8s, 2022 105,000 107,625 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 170,000 170,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 262,331 56 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 $90,000 $82,800 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 245,000 257,250 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 380,000 408,500 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 315,000 360,520 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 108,000 122,172 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 243,346 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 610,000 515,492 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 120,000 118,802 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 530,000 535,242 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 280,000 307,300 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 180,000 176,850 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 225,000 251,438 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 103,313 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 162,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 140,000 161,000 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 146,813 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 51,625 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 180,000 181,800 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 117,000 120,072 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 666,616 731,611 Navistar International Corp. sr. notes 8 1/4s, 2021 348,000 353,220 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 280,000 285,600 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 185,000 182,225 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 180,000 184,050 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 350,000 418,347 News America Holdings, Inc. debs. 7 3/4s, 2045 510,000 624,381 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 111,925 Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 70,000 70,175 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 95,000 91,438 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 295,000 323,763 Dynamic Asset Allocation Balanced Fund 57 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 $75,000 $81,563 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 115,000 112,198 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 136,448 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 195,000 191,100 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 155,513 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 130,000 131,625 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 340,000 357,637 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 308,688 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 200,000 202,000 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 25,000 26,250 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 25,000 26,313 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 63,938 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 87,400 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 61,325 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 149,000 164,645 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 95,000 89,300 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 150,000 138,750 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 180,000 196,200 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 332,250 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 110,000 113,575 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 400,000 436,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 237,050 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 200,000 224,000 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 80,750 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 89,325 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 ## 90,000 89,775 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 250,000 251,875 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 53,075 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 225,000 214,313 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 10,000 10,375 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,675 58 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 $195,000 $207,188 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 85,000 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 550,000 517,250 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 100,000 95,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 50,995 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 90,000 84,600 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 248,000 270,940 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 83,271 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 265,000 245,008 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 49,250 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 189,575 197,158 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 60,000 60,300 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 370,000 378,325 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 301,125 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,047,616 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 51,567 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 161,023 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 62,388 Consumer staples (1.1%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 249,638 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 100,000 87,000 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 105,000 138,813 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 14,000 18,488 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 560,000 510,527 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 373,559 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 111,563 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 92,200 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,525 Dynamic Asset Allocation Balanced Fund 59 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer staples cont. Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 $95,000 $87,875 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 125,000 118,750 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 33,619 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 253,000 267,427 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 196,438 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 400,000 353,889 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 70,000 78,750 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 250,000 267,500 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 59,400 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 285,000 315,638 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 54,900 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 398,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 117,150 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 50,000 47,375 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 60,000 55,875 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 425,000 449,925 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 325,975 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 40,000 45,300 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 319,725 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 490,000 478,659 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 140,000 146,002 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 165,000 219,121 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 317,063 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 256,800 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 295,000 349,539 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 176,076 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 280,000 267,050 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 102,363 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 125,000 129,063 60 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer staples cont. Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 $105,000 $108,150 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 354,413 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) $85,000 89,463 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 34,825 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 65,000 64,350 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 560,000 516,968 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 420,000 494,244 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 75,000 74,296 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 118,000 135,988 Kroger Co. (The) sr. notes 6.15s, 2020 40,000 45,888 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 135,000 141,413 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 425,000 449,438 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 311,000 331,215 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 302,000 377,064 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 393,000 457,123 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 295,000 287,461 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 27,000 31,399 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 440,452 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 120,894 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 25,000 26,281 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 334,688 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 285,000 274,313 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 205,000 232,675 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 89,400 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 270,000 269,086 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 191,475 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 50,000 50,625 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 35,788 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 495,000 554,976 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 165,000 179,438 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 275,000 308,000 Dynamic Asset Allocation Balanced Fund 61 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Consumer staples cont. Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 $75,000 $76,500 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 250,508 Energy (2.1%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 107,888 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 82,200 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 340,000 319,600 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 195,000 161,363 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 500,000 623,315 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 128,000 143,689 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 215,000 259,183 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 350,000 342,648 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 50,000 49,471 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 262,000 267,240 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 130,938 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 195,000 207,188 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 930,629 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 650,000 734,958 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 385,000 419,650 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 225,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 242,650 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 72,378 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 60,150 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 264,550 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 292,875 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 135,000 132,975 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 109,725 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 75,075 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 525,000 563,063 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 329,375 62 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Energy cont. Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 $430,000 $432,688 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 270,000 264,600 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 320,000 340,000 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 82,200 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 125,000 122,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 371,205 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 52,875 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 540,000 514,350 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 201,000 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 180,000 181,350 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 206,000 223,510 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 324,000 378,571 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,042,450 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 425,000 442,000 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 295,000 308,275 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 55,000 58,163 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 550,000 563,750 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,275 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 80,000 80,200 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 259,394 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 90,000 96,525 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 175,000 210,041 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 130,000 135,525 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 88,327 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 297,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 370,000 404,225 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 45,000 43,875 Dynamic Asset Allocation Balanced Fund 63 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Energy cont. Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 $355,000 $394,050 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 490,000 461,825 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 100,000 58,000 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 186,606 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 184,828 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 176,313 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 107,250 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 275,000 207,625 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 207,375 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 509,093 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 270,000 270,675 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 148,750 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 195,000 205,725 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 262,762 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 180,375 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 212,325 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 189,525 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 397,700 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 445,000 482,825 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,877,693 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 90,000 81,540 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,056,000 1,130,224 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 118,525 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 91,913 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 339,413 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 75,000 71,250 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 810,000 891,000 64 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Energy cont. Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 $95,000 $96,425 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 520,000 551,200 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 100,000 101,000 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 80,000 83,008 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 210,000 223,125 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 595,202 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 130,000 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 110,000 114,400 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 40,700 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 302,663 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 246,960 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,025 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 215,250 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 440,000 593,692 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 114,193 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 145,866 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 250,000 253,750 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 215,000 219,838 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 15,867 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 46,511 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 86,169 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 325,000 342,875 Financials (3.9%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.844s, 2014 (United Kingdom) 285,000 287,199 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 955,000 1,020,236 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 691,492 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 557,105 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 115,000 113,275 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 205,000 218,325 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 65,000 65,813 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 224,563 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 172,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 161,000 Dynamic Asset Allocation Balanced Fund 65 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 $140,000 $157,325 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 174,375 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 464,000 543,112 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 1,026,010 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 660,832 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 386,000 458,514 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 505,000 503,738 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 370,000 355,663 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 450,000 438,292 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 440,000 496,357 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 275,525 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 615,000 622,891 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,678 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 270,000 349,709 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 100,000 111,079 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 650,000 585,000 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 240,000 287,460 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 348,339 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 190,000 172,468 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 240,000 243,751 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 100,375 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 446,000 450,505 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 390,000 409,817 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,738 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 93,750 CIT Group, Inc. company guaranty sr. notes 5s, 2023 125,000 121,250 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 205,275 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 175,950 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 162,363 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 335,500 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 220,500 Citigroup, Inc. sub. notes 5s, 2014 599,000 621,578 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 770,000 785,400 66 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Financials cont. Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 $255,000 $224,400 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 315,000 385,553 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 411,000 472,862 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 390,000 415,350 EPR Properties unsec. notes 5 1/4s, 2023 R 435,000 423,036 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 975,000 1,032,281 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 960,204 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 85,000 80,371 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 575,000 625,357 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 590,000 695,595 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,196,089 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 170,519 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 205,000 224,522 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 425,000 392,730 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 430,000 406,746 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 340,000 374,229 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 ## 260,000 260,325 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 700,000 714,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 1,003,781 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 385,000 391,256 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 245,000 256,638 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 150,000 150,000 ING Bank N.V. 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,665,000 1,687,976 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 68,250 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 240,713 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 439,000 453,268 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 85,000 78,625 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 145,000 156,419 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 185,000 210,206 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 1,073,000 1,164,205 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 330,000 377,571 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 800,000 864,000 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 490,000 540,915 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 200,000 206,531 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,470,000 1,732,402 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 337,500 Dynamic Asset Allocation Balanced Fund 67 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Financials cont. Metropolitan Life Global Funding I 144A notes 3.65s, 2018 $1,255,000 $1,332,216 Metropolitan Life Global Funding I 144A notes 3s, 2023 130,000 122,545 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 115,000 121,038 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 260,000 263,250 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 125,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 66,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 100,538 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 85,000 85,638 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 131,615 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 259,881 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 156,938 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 105,000 107,888 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 170,000 166,175 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 122,813 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 513,269 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 172,838 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 375,000 399,722 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 405,000 433,350 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 260,000 260,650 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 154,700 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 225,000 272,531 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 265,000 249,431 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 200,000 182,500 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 185,000 178,241 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 155,000 157,591 Residential Capital, LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 169,599 192,919 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 695,000 698,475 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 865,000 872,489 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 110,000 111,738 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 136,459 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 625,200 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 225,000 236,468 68 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Financials cont. Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) $350,000 $368,375 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 147,000 164,026 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 50,000 49,053 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 152,213 Springleaf Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 50,000 52,063 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 110,000 105,600 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 490,000 460,918 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.254s, 2037 475,000 372,867 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 385,000 336,528 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 100,000 104,500 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 235,000 309,490 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 1,900,000 2,009,250 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. REGS, 6 1/4s, 2035 (Russia) 500,000 527,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,935,000 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 288,150 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 120,756 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 78,489 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 543,571 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 422,000 447,320 Health care (1.1%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 500,000 467,605 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 225,000 227,250 Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 215,000 190,070 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 170,000 158,889 Actavis, Inc. sr. unsec. notes 1 7/8s, 2017 35,000 34,645 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 349,234 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 737,370 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 225,000 225,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 515,451 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 230,588 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 175,000 177,406 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 280,000 289,100 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 315,650 Dynamic Asset Allocation Balanced Fund 69 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Health care cont. Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 $376,600 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $200,000 203,500 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 89,144 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 523,299 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 365,000 365,000 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 150,871 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $200,000 227,000 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 225,000 243,000 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 200,000 208,500 HCA, Inc. sr. notes 6 1/2s, 2020 800,000 866,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 76,650 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 425,000 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 130,000 132,925 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 165,000 171,188 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 110,000 112,338 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 105,000 111,038 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 175,000 196,656 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 480,000 529,200 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 135,000 141,075 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 120,000 123,000 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 232,050 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 55,000 55,215 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 150,000 161,250 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 390,000 403,163 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 107,619 Service Corp. International/US sr. notes 7s, 2019 115,000 122,475 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 645,000 699,019 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 95,000 90,606 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 212,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 75,000 77,625 70 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Health care cont. Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 $200,000 $211,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 110,000 103,125 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 305,000 325,588 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 195,000 179,888 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 120,000 122,700 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 295,000 305,336 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 186,575 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 699,583 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 60,000 57,379 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 550,000 470,049 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 545,000 507,306 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 42,400 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 111,038 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 41,400 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 42,700 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 255,000 272,850 Technology (0.7%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 145,000 147,538 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 200,000 169,000 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 260,000 217,122 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 135,000 109,350 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 445,000 416,075 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 73,000 73,730 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 110,000 111,100 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 879,174 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 210,000 224,175 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 120,000 121,740 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 319,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 573,038 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 210,500 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 170,000 177,650 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 175,000 168,875 Dynamic Asset Allocation Balanced Fund 71 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Technology cont. Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 $178,000 $198,025 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 29,000 31,610 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 305,000 330,163 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 240,099 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 178,652 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 356,915 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 278,031 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 850,000 753,816 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 145,275 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 127,050 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 115,369 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 208,425 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 173,000 160,025 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 90,314 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 613,722 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 234,128 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 485,000 448,524 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 555,000 529,794 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 145,000 147,900 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 224,700 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 296,313 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 79,000 87,305 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 144,799 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 355,300 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 261,000 281,880 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 249,760 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 169,020 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 335,685 389,814 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 95,000 87,385 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 60,000 57,333 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 110,000 97,459 72 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Transportation cont. Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 $365,000 $405,150 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 115,000 119,163 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 118,174 122,901 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 180,000 178,200 Utilities and power (1.5%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 520,000 598,000 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 330,000 363,000 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 90,000 84,150 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 153,922 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 76,859 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 57,982 Beaver Valley Funding Corp. sr. bonds 9s, 2017 37,000 37,333 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 452,184 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 417,000 447,233 Calpine Corp. 144A sr. notes 7 1/4s, 2017 326,000 338,225 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 50,000 54,849 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 133,000 153,933 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 254,682 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 350,000 371,000 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 596,554 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 415,000 519 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 780,691 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 219,791 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 145,664 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 375,000 449,804 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,700,000 1,602,250 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 254,000 267,653 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 270,000 303,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 357,000 374,850 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 305,000 326,350 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 195,083 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 163,921 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 490,000 459,486 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 90,000 96,075 Dynamic Asset Allocation Balanced Fund 73 CORPORATE BONDS AND NOTES (17.6%)* cont. Principal amount Value Utilities and power cont. EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 $65,000 $70,525 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 395,000 443,388 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 135,576 140,999 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 517,000 472,811 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 81,000 78,778 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 275,000 303,188 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 73,125 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 288,125 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 343,250 Kansas Gas and Electric Co. bonds 5.647s, 2021 55,283 59,001 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 485,518 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 200,000 229,223 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 170,042 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 400,000 491,303 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 505,000 450,067 Nevada Power Co. mtge. notes 7 1/8s, 2019 265,000 329,042 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 165,000 185,844 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 786,450 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 450,000 415,468 Oncor Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 170,000 162,909 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 255,000 283,698 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 456,000 504,989 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 655,000 654,151 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 20,000 18,638 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 204,786 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 182,604 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 629,000 654,160 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 148,800 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 195,000 176,475 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,681 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 89,863 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 185,751 Union Electric Co. sr. notes 6.4s, 2017 320,000 372,831 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 75,000 85,942 Total corporate bonds and notes (cost $224,193,885) 74 Dynamic Asset Allocation Balanced Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.5%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, October 1, 2043 $20,000,000 $19,776,562 U.S. Government Agency Mortgage Obligations (12.8%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, November 1, 2043 36,000,000 39,384,842 6s, TBA, October 1, 2043 36,000,000 39,386,250 4s, TBA, October 1, 2043 61,000,000 63,983,278 3 1/2s, May 1, 2043 988,457 999,075 3 1/2s, TBA, October 1, 2028 24,000,000 25,335,000 3s, TBA, November 1, 2043 1,000,000 974,492 Total U.S. government and agency mortgage obligations (cost $187,343,921) MORTGAGE-BACKED SECURITIES (3.2%)* Principal amount Value Agency collateralized mortgage obligations (0.7%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.06s, 2037 $240,405 $345,323 IFB Ser. 2979, Class AS, 23.605s, 2034 27,074 35,324 IFB Ser. 3072, Class SM, 23.128s, 2035 128,154 183,136 IFB Ser. 3072, Class SB, 22.982s, 2035 131,326 186,880 IFB Ser. 3249, Class PS, 21.673s, 2036 163,347 224,943 IFB Ser. 2990, Class LB, 16.48s, 2034 289,143 381,042 IFB Ser. 3708, Class SQ, IO, 6.368s, 2040 857,944 151,024 IFB Ser. 4105, Class LS, IO, 5.968s, 2041 786,132 152,525 IFB Ser. 3964, Class SA, IO, 5.818s, 2041 1,521,817 226,370 IFB Ser. 311, Class S1, IO, 5.768s, 2043 3,224,080 709,288 IFB Ser. 308, Class S1, IO, 5.768s, 2043 1,085,484 247,588 IFB Ser. 310, Class S4, IO, 5.751s, 2043 798,000 196,196 Ser. 3747, Class HI, IO, 4 1/2s, 2037 76,538 8,193 Ser. 3391, PO, zero%, 2037 22,053 18,580 Ser. 3206, Class EO, PO, zero%, 2036 14,390 12,744 FRB Ser. 3117, Class AF, zero%, 2036 10,390 9,370 FRB Ser. 3326, Class WF, zero%, 2035 6,610 5,949 FRB Ser. 3036, Class AS, zero%, 2035 6,451 6,358 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.827s, 2036 107,420 210,839 IFB Ser. 05-45, Class DA, 23.764s, 2035 557,139 838,238 IFB Ser. 07-53, Class SP, 23.544s, 2037 193,725 281,204 IFB Ser. 05-75, Class GS, 19.713s, 2035 123,123 167,493 IFB Ser. 05-106, Class JC, 19.569s, 2035 96,234 143,724 IFB Ser. 05-83, Class QP, 16.929s, 2034 53,722 70,278 IFB Ser. 404, Class S13, IO, 6.221s, 2040 1,212,216 211,322 Ser. 07-14, Class KO, PO, zero%, 2037 77,625 67,251 Ser. 06-125, Class OX, PO, zero%, 2037 8,471 7,640 Ser. 06-84, Class OT, PO, zero%, 2036 9,415 8,376 Ser. 06-46, Class OC, PO, zero%, 2036 17,622 15,426 Dynamic Asset Allocation Balanced Fund 75 MORTGAGE-BACKED SECURITIES (3.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.37s, 2040 $1,623,523 $303,355 IFB Ser. 10-20, Class SE, IO, 6.07s, 2040 1,946,005 345,611 IFB Ser. 10-120, Class SB, IO, 6.02s, 2035 116,647 11,231 IFB Ser. 10-20, Class SC, IO, 5.97s, 2040 50,062 8,882 IFB Ser. 13-129, Class CS, IO, 5.968s, 2042 2,067,000 364,371 IFB Ser. 10-37, Class SG, IO, 5.52s, 2040 154,929 25,117 IFB Ser. 10-42, Class ES, IO, 5 1/2s, 2040 2,529,048 398,325 Ser. 10-9, Class UI, IO, 5s, 2040 1,621,228 346,471 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 84,348 15,672 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,180,544 256,768 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,538,883 415,996 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,462,833 193,828 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,506,975 305,352 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 3,327,915 490,035 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 5,371,162 792,622 Ser. 06-36, Class OD, PO, zero%, 2036 8,509 7,816 Commercial mortgage-backed securities (1.7%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class A3, 5.857s, 2049 926,000 933,896 Ser. 07-2, Class A2, 5.634s, 2049 53,687 54,025 Ser. 06-5, Class A3, 5.39s, 2047 376,000 385,635 Ser. 05-4, Class B, 5.118s, 2045 371,000 369,145 Ser. 05-3, Class A3A, 4.621s, 2043 398,000 402,099 Ser. 07-1, Class XW, IO, 0.492s, 2049 7,577,276 61,641 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.995s, 2042 4,751,474 22,451 Ser. 04-5, Class XC, IO, 0.868s, 2041 5,765,503 34,789 Ser. 02-PB2, Class XC, IO, 0.608s, 2035 992,622 1,009 Ser. 07-5, Class XW, IO, 0.532s, 2051 17,483,347 175,306 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.147s, 2042 305,000 330,721 FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 175,000 169,140 Ser. 04-PR3I, Class X1, IO, 1.079s, 2041 1,278,545 9,759 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.224s, 2038 9,197,695 160,040 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.191s, 2049 68,443,227 992,427 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.556s, 2049 7,672,393 95,905 Ser. 07-CD4, Class XC, IO, 0.213s, 2049 43,364,638 351,687 Ser. 07-CD5, Class XS, IO, 0.064s, 2044 2,603,347 11,270 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 548,000 565,810 FRB Ser. 05-LP5, Class D, 5.262s, 2043 735,000 770,861 76 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Commercial Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.872s, 2049 $260,000 $231,322 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.179s, 2046 32,172,575 422,187 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.953s, 2039 337,429 338,242 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.229s, 2049 41,979,560 144,326 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 291,107 320,218 Ser. 03-C3, Class AX, IO, 1.519s, 2038 598,695 22 Ser. 02-CP3, Class AX, IO, 1.471s, 2035 517,364 3,248 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,320,020 1,317,995 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.049s, 2020 731,059 13,634 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 147,714 570 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.932s, 2032 F 55,026 27,512 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.302s, 2045 149,522,286 417,170 Ser. 07-C1, Class XC, IO, 0.169s, 2049 56,399,599 294,801 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 594,000 609,041 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.774s, 2043 9,360,310 74,115 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 301,000 308,555 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.22s, 2038 23,668,825 30,272 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 216,083 218,784 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 37,723 37,723 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 309,000 313,820 FRB Ser. 07-LD12, Class A3, 6.124s, 2051 741,000 756,530 FRB Ser. 04-CB9, Class B, 5.832s, 2041 329,000 337,883 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 326,000 327,108 FRB Ser. 13-C10, Class D, 4.3s, 2047 432,000 355,392 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 11,539,059 168,759 Ser. 07-LDPX, Class X, IO, 0.477s, 2049 26,903,955 237,939 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 298,000 277,033 FRB Ser. 12-C8, Class D, 4.825s, 2045 528,000 487,862 FRB Ser. 12_LC9, Class D, 4.575s, 2047 350,000 314,013 Ser. 05-CB12, Class X1, IO, 0.491s, 2037 7,405,111 46,386 Ser. 06-LDP6, Class X1, IO, 0 1/4s, 2043 18,983,231 58,848 Dynamic Asset Allocation Balanced Fund 77 MORTGAGE-BACKED SECURITIES (3.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 $69,147 $69,666 Ser. 99-C1, Class G, 6.41s, 2031 159,961 166,754 Ser. 98-C4, Class G, 5.6s, 2035 39,921 40,967 Ser. 98-C4, Class H, 5.6s, 2035 223,000 236,796 LB-UBS Commercial Mortgage Trust FRB Ser. 08-C1, Class AM, 6.32s, 2041 486,000 559,289 Ser. 06-C7, Class A2, 5.3s, 2038 462,723 481,768 Ser. 04-C6, Class E, 5.177s, 2036 331,000 339,738 Ser. 07-C2, Class XW, IO, 0.738s, 2040 2,678,463 49,241 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.848s, 2038 7,349,448 135,818 Ser. 05-C2, Class XCL, IO, 0.496s, 2040 17,221,816 63,721 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 23,026,279 96,020 Ser. 06-C7, Class XCL, IO, 0.334s, 2038 13,824,512 244,238 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.38s, 2028 10,618 1 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.045s, 2050 254,000 260,228 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.109s, 2039 6,022,986 37,909 Ser. 05-MCP1, Class XC, IO, 0.761s, 2043 10,395,319 86,447 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 300,000 285,000 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.503s, 2045 1,599,040 155,906 Ser. 05-C3, Class X, IO, 6.332s, 2044 505,504 47,618 Ser. 07-C5, Class X, IO, 5.897s, 2049 400,598 32,649 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.918s, 2041 29,394 29,394 FRB Ser. 07-HQ12, Class A2, 5.76s, 2049 588,994 591,233 FRB Ser. 07-HQ12, Class A2FX, 5.76s, 2049 267,725 273,160 Ser. 07-IQ14, Class A2, 5.61s, 2049 160,665 161,667 Ser. 07-HQ11, Class C, 5.558s, 2044 352,000 301,206 Ser. 04-T13, Class A4, 4.66s, 2045 66,790 66,991 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.249s, 2043 553,850 564,722 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.894s, 2046 2,990,596 307,374 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 396,681 99,170 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 326,000 322,838 Ser. 12-C4, Class XA, IO, 2.036s, 2045 3,665,291 429,568 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 417,000 403,990 Ser. 06-C29, IO, 0.528s, 2048 59,168,220 721,261 Ser. 07-C34, IO, 0.498s, 2046 9,299,277 112,521 78 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.494s, 2042 F $16,244,311 $59,454 Ser. 06-C26, Class XC, IO, 0.185s, 2045 11,505,092 22,550 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 499,000 471,555 Residential mortgage-backed securities (non-agency) (0.8%) Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 170,000 139,655 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.734s, 2037 280,352 162,080 Ser. 09-RR7, Class 1A7, IO, 1.717s, 2046 11,034,551 368,968 Ser. 09-RR7, Class 2A7, IO, 1.561s, 2047 12,029,295 376,517 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 512,387 437,240 FRB Ser. 05-51, Class 1A1, 0 1/2s, 2035 1,140,663 886,865 FRB Ser. 05-24, Class 4A1, 0.41s, 2035 1,308,143 1,100,483 FRB Ser. 06-OA3, Class 1A1, 0.379s, 2036 575,013 407,379 WAMU Mortgage Pass-Through Certificates Ser. 05-AR19, Class X, IO, 1.471s, 2045 15,592,949 731,309 FRB Ser. 06-AR1, Class 2A1B, 1.223s, 2046 1,788,414 1,482,631 FRB Ser. 06-AR3, Class A1B, 1.153s, 2046 719,969 548,256 FRB Ser. 05-AR13, Class A1C3, 0.669s, 2045 665,923 527,078 FRB Ser. 05-AR17, Class A1C3, 0.659s, 2045 F 1,065,874 570,242 FRB Ser. 05-AR9, Class A1C3, 0.659s, 2045 729,386 627,272 FRB Ser. 05-AR13, Class A1B3, 0.539s, 2045 461,854 390,266 FRB Ser. 05-AR15, Class A1B3, 0.519s, 2045 986,701 796,761 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 443,552 454,918 Total mortgage-backed securities (cost $39,037,126) INVESTMENT COMPANIES (0.9%)* Shares Value Ares Capital Corp. 984 $17,013 SPDR S&P rust 70,116 11,786,500 Total investment companies (cost $9,257,691) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.8%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $193,852 $123,116 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 115,000 97,865 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,721,000 2,499,239 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,945,448 1,240,223 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 570,000 610,601 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 5,212 2,230,117 Dynamic Asset Allocation Balanced Fund 79 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.8%)* cont. Principal amount Value Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $200,000 $210,500 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 175,000 146,125 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 475,000 402,563 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 560,000 475,910 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 980,000 1,053,990 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 200,000 204,240 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 104,300 123,074 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 790,000 766,300 Total foreign government and agency bonds and notes (cost $10,969,608) SENIOR LOANS (0.3%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $37,428 $37,475 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.429s, 2018 964,049 871,059 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 331,264 333,128 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 184,867 184,405 First Data Corp. bank term loan FRN 4.18s, 2018 647,458 641,331 First Data Corp. bank term loan FRN 4.18s, 2017 68,903 68,489 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 144,370 Neiman-Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 185,333 184,832 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 171,951 172,237 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 76,800 76,800 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.71s, 2017 933,336 627,085 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 48,404 48,847 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 68,822 68,460 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 59,002 58,855 Total senior loans (cost $3,686,651) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 554 $529,347 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,920 238,610 M/I Homes, Inc. $2.438 pfd. 4,818 121,655 Samsung Electronics Co., Ltd. zero% cum. pfd. (South Korea) 295 240,463 Total preferred stocks (cost $889,543) 80 Dynamic Asset Allocation Balanced Fund CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 7,508 $158,607 General Motors Co. Ser. B, $2.375 cv. pfd. 5,621 281,753 United Technologies Corp. $3.75 cv. pfd. 2,600 168,454 Total convertible preferred stocks (cost $548,277) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $108,422 4.071s, 1/1/14 315,000 317,548 Total municipal bonds and notes (cost $420,000) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $155,859 Total convertible bonds and notes (cost $136,166) WARRANTS (—%)*† Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $3,256 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 50,760 — Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (24.8%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.06% L 155,981,585 $155,981,585 Putnam Money Market Liquidity Fund 0.05% L 143,757,002 143,757,002 Putnam Cash Collateral Pool, LLC 0.13% d 2,903,561 2,903,561 SSgA Prime Money Market Fund 0.02% P 5,760,000 5,760,000 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.03%, November 6, 2013 $5,000,000 4,999,850 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.09%, August 21, 2014 # Δ § 5,896,000 5,892,025 U.S. Treasury Bills with an effective yield of 0.15%, November 14, 2013 # Δ § 11,000,000 10,980,388 Total short-term investments (cost $330,273,891) TOTAL INVESTMENTS Total investments (cost $1,366,477,180) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound USD/$ United States Dollar Dynamic Asset Allocation Balanced Fund 81 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NPR Nil Paid Rights NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,331,128,130. † Non-income-producing security. ΔΔ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $61,628, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 82Dynamic Asset Allocation Balanced Fund F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 1,000 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $350,404,400 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $237,927,019) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $2,618,974 $2,563,657 $55,317 Australian Dollar Sell 10/18/13 2,618,974 2,533,514 (85,460) Singapore Dollar Sell 11/20/13 2,217,764 2,179,765 (37,999) Swiss Franc Sell 12/18/13 1,357,329 1,309,623 (47,706) Barclays Bank PLC Australian Dollar Sell 10/18/13 60,481 2,052 (58,429) Brazilian Real Buy 10/18/13 1,225,494 1,228,599 (3,105) Brazilian Real Sell 10/18/13 1,225,494 1,220,521 (4,973) British Pound Sell 12/18/13 9,011,884 8,774,343 (237,541) Canadian Dollar Sell 10/18/13 358,475 346,619 (11,856) Euro Sell 12/18/13 1,471,791 1,461,865 (9,926) Hong Kong Dollar Sell 11/20/13 1,207,283 1,207,602 319 Hungarian Forint Buy 12/18/13 1,221,771 1,225,459 (3,688) Japanese Yen Sell 11/20/13 1,347,038 1,361,920 14,882 Mexican Peso Buy 10/18/13 793,493 807,905 (14,412) Norwegian Krone Buy 12/18/13 51,969 40,602 11,367 Singapore Dollar Buy 11/20/13 1,179,151 1,180,085 (934) Swedish Krona Buy 12/18/13 111,353 108,050 3,303 Swiss Franc Sell 12/18/13 1,384,770 1,336,210 (48,560) Citibank, N.A. Australian Dollar Buy 10/18/13 1,980,329 1,979,472 857 Australian Dollar Sell 10/18/13 1,980,329 1,926,762 (53,567) Dynamic Asset Allocation Balanced Fund 83 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $237,927,019) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Brazilian Real Buy 10/18/13 $405,396 $409,025 $(3,629) Brazilian Real Sell 10/18/13 405,396 403,264 (2,132) British Pound Buy 12/18/13 49,349 48,906 443 British Pound Sell 12/18/13 49,349 49,365 16 Canadian Dollar Buy 10/18/13 1,324,434 1,332,275 (7,841) Canadian Dollar Sell 10/18/13 1,324,434 1,309,318 (15,116) Danish Krone Sell 12/18/13 1,432,998 1,447,660 14,662 Euro Buy 12/18/13 1,377,208 1,348,002 29,206 Euro Sell 12/18/13 1,377,208 1,377,949 741 Japanese Yen Buy 11/20/13 2,639,054 2,653,555 (14,501) Japanese Yen Sell 11/20/13 2,639,054 2,629,394 (9,660) New Taiwan Dollar Buy 11/20/13 1,991,511 2,003,236 (11,725) Swiss Franc Sell 12/18/13 1,445,074 1,348,303 (96,771) Credit Suisse International Australian Dollar Buy 10/18/13 10,613,727 10,303,651 310,076 Australian Dollar Sell 10/18/13 10,613,727 10,436,599 (177,128) British Pound Sell 12/18/13 3,610,708 3,448,505 (162,203) Canadian Dollar Sell 10/18/13 543,922 534,318 (9,604) Czech Koruna Buy 12/18/13 826,346 814,428 11,918 Czech Koruna Sell 12/18/13 826,346 801,037 (25,309) Euro Buy 12/18/13 4,083,858 3,976,135 107,723 Euro Sell 12/18/13 4,083,858 4,062,354 (21,504) Japanese Yen Sell 11/20/13 7,370,962 7,318,211 (52,751) Mexican Peso Buy 10/18/13 345,263 363,723 (18,460) New Zealand Dollar Sell 10/18/13 1,188,553 1,112,178 (76,375) Norwegian Krone Sell 12/18/13 922,379 901,243 (21,136) South African Rand Buy 10/18/13 2,401,458 2,418,838 (17,380) South African Rand Sell 10/18/13 2,401,458 2,389,995 (11,463) South Korean Won Buy 11/20/13 1,597,132 1,601,860 (4,728) Swedish Krona Buy 12/18/13 1,319,075 1,279,900 39,175 Swiss Franc Sell 12/18/13 4,740,749 4,574,086 (166,663) Deutsche Bank AG Australian Dollar Buy 10/18/13 158,892 357,666 (198,774) British Pound Sell 12/18/13 8,413 4,419 (3,994) Canadian Dollar Sell 10/18/13 475,605 486,171 10,566 Euro Sell 12/18/13 6,925,549 6,899,142 (26,407) Japanese Yen Buy 11/20/13 1,312,111 1,310,393 1,718 Japanese Yen Sell 11/20/13 1,312,111 1,298,463 (13,648) Norwegian Krone Buy 12/18/13 1,316,509 1,361,655 (45,146) Swiss Franc Sell 12/18/13 1,305,546 1,255,787 (49,759) Goldman Sachs International Australian Dollar Buy 10/18/13 1,284,092 1,329,442 (45,350) British Pound Buy 12/18/13 1,348,433 1,324,468 23,965 84Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $237,927,019) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. British Pound Sell 12/18/13 $1,348,433 $1,295,820 $(52,613) Canadian Dollar Sell 10/18/13 1,341,028 1,331,776 (9,252) Euro Sell 12/18/13 27,062 21,307 (5,755) Japanese Yen Sell 11/20/13 3,943,964 3,981,382 37,418 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 1,330,036 1,295,644 34,392 Australian Dollar Sell 10/18/13 1,330,036 1,296,069 (33,967) Canadian Dollar Sell 10/18/13 1,294,254 1,264,145 (30,109) Chinese Yuan Sell 11/20/13 2,352,543 2,335,111 (offshore) (17,432) Euro Buy 12/18/13 1,345,139 1,310,331 34,808 Euro Sell 12/18/13 1,345,139 1,327,374 (17,765) Japanese Yen Sell 11/20/13 2,782,143 2,812,886 30,743 New Taiwan Dollar Buy 11/20/13 1,991,514 2,000,453 (8,939) Swedish Krona Buy 12/18/13 129,014 125,176 3,838 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 1,343,269 1,367,796 (24,527) Brazilian Real Buy 10/18/13 1,084,488 1,041,225 43,263 Brazilian Real Sell 10/18/13 1,084,488 1,038,398 (46,090) British Pound Sell 12/18/13 1,440,335 1,368,167 (72,168) Canadian Dollar Sell 10/18/13 633,201 632,367 (834) Czech Koruna Buy 12/18/13 826,341 814,363 11,978 Czech Koruna Sell 12/18/13 826,341 800,950 (25,391) Euro Sell 12/18/13 5,773,231 5,605,789 (167,442) Japanese Yen Sell 11/20/13 4,102 43,242 39,140 Malaysian Ringgit Buy 11/20/13 3,161,986 3,241,624 (79,638) Malaysian Ringgit Sell 11/20/13 3,161,986 3,133,333 (28,653) Mexican Peso Buy 10/18/13 569,965 568,353 1,612 Norwegian Krone Buy 12/18/13 132,891 140,902 (8,011) Polish Zloty Buy 12/18/13 1,193,342 1,186,798 6,544 Singapore Dollar Sell 11/20/13 479,568 447,862 (31,706) South African Rand Buy 10/18/13 2,401,816 2,422,852 (21,036) South African Rand Sell 10/18/13 2,401,816 2,390,755 (11,061) South Korean Won Buy 11/20/13 798,566 792,415 6,151 Swedish Krona Buy 12/18/13 600,987 585,329 15,658 Swiss Franc Buy 12/18/13 1,341,064 1,331,049 10,015 Swiss Franc Sell 12/18/13 1,354,453 1,310,277 (44,176) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 1,314,100 1,349,858 (35,758) Euro Sell 12/18/13 1,751,210 1,684,220 (66,990) Hungarian Forint Buy 12/18/13 1,221,771 1,225,631 (3,860) Japanese Yen Sell 11/20/13 1,346,972 1,321,066 (25,906) Dynamic Asset Allocation Balanced Fund 85 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $237,927,019) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 $970,594 $992,982 $(22,388) Brazilian Real Buy 10/18/13 1,871,638 1,828,184 43,454 Brazilian Real Sell 10/18/13 1,871,638 1,826,178 (45,460) Canadian Dollar Sell 10/18/13 198,743 204,374 5,631 Czech Koruna Buy 12/18/13 826,341 814,402 11,939 Czech Koruna Sell 12/18/13 826,341 801,531 (24,810) Euro Buy 12/18/13 1,336,479 1,359,639 (23,160) Mexican Peso Buy 10/18/13 755,568 762,162 (6,594) Norwegian Krone Buy 12/18/13 1,310,904 1,285,264 25,640 Singapore Dollar Sell 11/20/13 1,311,559 1,264,851 (46,708) South Korean Won Buy 11/20/13 1,597,132 1,579,596 17,536 Swedish Krona Buy 12/18/13 38,164 37,006 1,158 Swiss Franc Sell 12/18/13 1,384,770 1,331,794 (52,976) UBS AG Australian Dollar Sell 10/18/13 1,750,983 1,548,616 (202,367) British Pound Sell 12/18/13 4,922,736 4,732,856 (189,880) Canadian Dollar Sell 10/18/13 2,083,500 2,051,692 (31,808) Euro Buy 12/18/13 4,068,026 3,968,099 99,927 Euro Sell 12/18/13 4,068,026 4,043,008 (25,018) Japanese Yen Sell 11/20/13 133,221 99,501 (33,720) Mexican Peso Buy 10/18/13 153,459 173,177 (19,718) New Zealand Dollar Buy 10/18/13 1,412,143 1,320,763 91,380 New Zealand Dollar Sell 10/18/13 1,412,143 1,338,120 (74,023) Norwegian Krone Buy 12/18/13 34,823 54,280 (19,457) Singapore Dollar Sell 11/20/13 120,132 98,007 (22,125) Swedish Krona Buy 12/18/13 1,332,215 1,292,313 39,902 Swiss Franc Sell 12/18/13 2,786,249 2,679,468 (106,781) Turkish Lira Buy 12/18/13 1,181,874 1,221,671 (39,797) Turkish Lira Sell 12/18/13 1,181,874 1,198,402 16,528 WestPac Banking Corp. Australian Dollar Buy 10/18/13 734,352 808,231 (73,879) Canadian Dollar Buy 10/18/13 696,667 698,129 (1,462) Canadian Dollar Sell 10/18/13 696,667 681,948 (14,719) Euro Sell 12/18/13 13,620,256 13,272,270 (347,986) Japanese Yen Sell 11/20/13 5,190,428 5,196,866 6,438 Total 86 Dynamic Asset Allocation Balanced Fund FUTURES CONTRACTS OUTSTANDING at 9/30/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 573 $22,317,528 Dec-13 $(21,318) FTSE 100 Index (Short) 125 13,010,905 Dec-13 373,005 MSCI EAFE Index Mini (Long) 138 12,524,880 Dec-13 (126,686) OMXS 30 Index (Short) 129 2,529,638 Oct-13 31,995 Russell 2000 Index Mini (Short) 217 23,249,380 Dec-13 (421,414) S&P 500 Index (Long) 24 10,045,800 Dec-13 (44,740) S&P 500 Index E-Mini (Long) 1,232 103,136,880 Dec-13 (489,104) S&P 500 Index E-Mini (Short) 316 26,453,940 Dec-13 124,188 S&P Mid Cap 400 Index E-Mini (Long) 197 24,439,820 Dec-13 240,346 SPI 200 Index (Long) 115 14,008,546 Dec-13 (38,032) SPI 200 Index (Short) 20 2,436,269 Dec-13 5,595 Tokyo Price Index (Short) 62 7,546,976 Dec-13 (132,742) U.S. Treasury Bond 30 yr (Long) 104 13,871,000 Dec-13 309,365 U.S. Treasury Bond 30 yr (Short) 2 266,750 Dec-13 (5,105) U.S. Treasury Bond Ultra 30 yr (Long) 62 8,809,813 Dec-13 202,657 U.S. Treasury Note 2 yr (Long) 207 45,594,985 Dec-13 133,623 U.S. Treasury Note 2 yr (Short) 151 33,260,110 Dec-13 (97,021) U.S. Treasury Note 5 yr (Long) 452 54,713,188 Dec-13 777,618 U.S. Treasury Note 5 yr (Short) 13 1,573,609 Dec-13 (19,876) U.S. Treasury Note 10 yr (Long) 173 21,865,578 Dec-13 474,070 U.S. Treasury Note 10 yr (Short) 42 5,308,406 Dec-13 (116,363) Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $39,379,219) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, October 1, 2043 $36,000,000 10/10/13 $39,379,219 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Swap counterparty/ premium Termination made by received by Unrealized Notional amount received (paid) date fund per annum fund per annum depreciation Barclays Bank PLC GBP 2,430,000 $— 8/15/31 3.6% 6 month GBP- $(244,096) LIBOR-BBA Goldman Sachs International GBP 2,430,000 — 9/23/31 6 month GBP- 3.1175% (44,177) LIBOR-BBA Total $— Dynamic Asset Allocation Balanced Fund 87 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $88,982,900 E $37,983 12/18/15 3 month USD- 0.75% $(149,711) LIBOR-BBA 38,838,400 E 50,610 12/18/18 3 month USD- 2.05% (12,107) LIBOR-BBA 7,748,700 E 74,846 12/18/43 3 month USD- 3.85% 181,537 LIBOR-BBA 20,225,700 E (15,081) 12/18/23 3 month USD- 3.15% (363,974) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $298,279 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(7,035) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 96,509 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,442) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,285,831 — 1/12/41 4.00% (1 month Synthetic TRS Index (66,721) USD-LIBOR) 4.00% 30 year Fannie Mae pools 896,259 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,953) USD-LIBOR) 4.00% 30 year Fannie Mae pools 11,770 — 1/12/38 6.50% (1 month Synthetic TRS Index (52) USD-LIBOR) 6.50% 30 year Fannie Mae pools 64,362 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (506) USD-LIBOR 6.50% 30 year Fannie Mae pools 36,084 — 1/12/41 5.00% (1 month Synthetic MBX Index 362 USD-LIBOR) 5.00% 30 year Fannie Mae pools 524,227 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,161) USD-LIBOR) 4.00% 30 year Fannie Mae pools 85,718 — 1/12/40 5.00% (1 month Synthetic MBX Index 807 USD-LIBOR) 5.00% 30 year Fannie Mae pools 642,046 — 1/12/40 4.50% (1 month Synthetic MBX Index 10,489 USD-LIBOR) 4.50% 30 year Fannie Mae pools 88 Dynamic Asset Allocation Balanced Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,357,284 $— 1/12/41 5.00% (1 month Synthetic MBX Index $13,620 USD-LIBOR) 5.00% 30 year Fannie Mae pools 816,020 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,189 USD-LIBOR) 5.00% 30 year Fannie Mae pools 144,310 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,358 USD-LIBOR) 5.00% 30 year Fannie Mae pools 468,376 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,407 USD-LIBOR) 5.00% 30 year Fannie Mae pools 339,618 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,196 USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,716 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (18) USD-LIBOR 6.00% 30 year Fannie Mae pools 11,270 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (89) USD-LIBOR 6.50% 30 year Fannie Mae pools 680,429 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,346) USD-LIBOR 6.50% 30 year Fannie Mae pools 370,626 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (614) USD-LIBOR 6.00% 30 year Fannie Mae pools 485,967 — 1/12/38 6.50% (1 month Synthetic MBX Index 3,818 USD-LIBOR) 6.50% 30 year Fannie Mae pools 264,770 — 1/12/39 6.00% (1 month Synthetic MBX Index 438 USD-LIBOR) 6.00% 30 year Fannie Mae pools 102,948 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (626) USD-LIBOR 5.50% 30 year Fannie Mae pools 51,411 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (313) USD-LIBOR 5.50% 30 year Fannie Mae pools 51,411 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (313) USD-LIBOR 5.50% 30 year Fannie Mae pools 298,279 — 1/12/41 4.50% (1 month Synthetic TRS Index (7,035) USD-LIBOR) 4.50% 30 year Fannie Mae pools 103,199 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (628) USD-LIBOR 5.50% 30 year Fannie Mae pools Dynamic Asset Allocation Balanced Fund 89 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $268,117 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(1,630) USD-LIBOR 5.50% 30 year Fannie Mae pools 103,199 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (628) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,504 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (20) USD-LIBOR 6.50% 30 year Fannie Mae pools 79,385 — 1/12/41 5.00% (1 month Synthetic MBX Index 797 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 216,250 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,699) USD-LIBOR 6.50% 30 year Fannie Mae pools 206,022 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,253) USD-LIBOR 5.50% 30 year Fannie Mae pools 121,460 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (954) USD-LIBOR 6.50% 30 year Fannie Mae pools 346,924 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 9,121 USD-LIBOR 5.00% 30 year Fannie Mae pools 975,341 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 15,184 USD-LIBOR 4.00% 30 year Fannie Mae pools 87,276 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (686) USD-LIBOR 6.50% 30 year Fannie Mae pools 91,784 243 1/12/38 (6.50%) 1 month Synthetic MBX Index (413) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 627,351 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,295 USD-LIBOR) 5.00% 30 year Fannie Mae pools 613,433 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,156 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 501 — 2/13/14 (3 month USD- A basket (319,263) LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks units 11,544 — 2/13/14 3 month USD- Russell 1000 Total (1,358) LIBOR-BBA minus Return Index 0.15% 90 Dynamic Asset Allocation Balanced Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $3,581,751 $— 1/12/41 4.50% (1 month Synthetic MBX Index $59,066 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 298,279 — 1/12/41 4.50% (1 month Synthetic TRS Index (7,035) USD-LIBOR) 4.50% 30 year Fannie Mae pools 784,849 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,218 USD-LIBOR 4.00% 30 year Fannie Mae pools 975,839 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 15,192 USD-LIBOR 4.00% 30 year Fannie Mae pools 975,839 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 15,192 USD-LIBOR 4.00% 30 year Fannie Mae pools Goldman Sachs International 300,709 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,610) USD-LIBOR) 6.00% 30 year Fannie Mae pools 54,720 — 1/12/38 6.50% (1 month Synthetic TRS Index (241) USD-LIBOR) 6.50% 30 year Fannie Mae pools 115,887 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,804) USD-LIBOR) 4.00% 30 year Fannie Mae pools 114,510 — 1/12/41 4.50% (1 month Synthetic TRS Index (2,701) USD-LIBOR) 4.50% 30 year Fannie Mae pools 239,735 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,583) USD-LIBOR) 4.00% 30 year Fannie Mae pools 239,735 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,583) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,684,799 — 1/12/41 4.00% (1 month Synthetic TRS Index (41,796) USD-LIBOR) 4.00% 30 year Fannie Mae pools 525,913 — 1/12/41 4.50% (1 month Synthetic TRS Index (12,404) USD-LIBOR) 4.50% 30 year Fannie Mae pools 957,933 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,913) USD-LIBOR) 4.00% 30 year Fannie Mae pools 978,873 — 1/12/41 4.50% (1 month Synthetic TRS Index (23,087) USD-LIBOR) 4.50% 30 year Fannie Mae pools Dynamic Asset Allocation Balanced Fund 91 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $223,017 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(5,260) USD-LIBOR) 4.50% 30 year Fannie Mae pools 76,098 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,185) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,508 — 1/12/38 6.50% (1 month Synthetic TRS Index (20) USD-LIBOR) 6.50% 30 year Fannie Mae pools 127,900 — 1/12/41 4.50% (1 month Synthetic TRS Index (3,017) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,243,380 — 1/12/40 4.00% (1 month Synthetic TRS Index (23,824) USD-LIBOR) 4.00% 30 year Fannie Mae pools 393,419 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,125) USD-LIBOR) 4.00% 30 year Fannie Mae pools 58,977 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (463) USD-LIBOR 6.50% 30 year Fannie Mae pools 70,748 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (556) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,340,410 — 1/12/41 4.00% (1 month Synthetic TRS Index (20,867) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,305,387 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10,255) USD-LIBOR 6.50% 30 year Fannie Mae pools 22,289 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 98 USD-LIBOR 6.50% 30 year Fannie Mae pools 21,302 — 1/12/39 6.00% (1 month Synthetic TRS Index (256) USD-LIBOR) 6.00% 30 year Fannie Mae pools 298,279 — 1/12/41 4.50% (1 month Synthetic TRS Index (7,035) USD-LIBOR) 4.50% 30 year Fannie Mae pools 556,059 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,657) USD-LIBOR) 4.00% 30 year Fannie Mae pools 131,132 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 3,093 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,270,339 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 53,547 USD-LIBOR 4.50% 30 year Fannie Mae pools 92 Dynamic Asset Allocation Balanced Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $346,299 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(8,168) USD-LIBOR) 4.50% 30 year Fannie Mae pools 76,190 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 915 USD-LIBOR 6.00% 30 year Fannie Mae pools 173,582 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 2,707 USD-LIBOR 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB BBB–/P $1,504 $22,000 5/11/63 300 bp $(624) Index CMBX NA BBB BBB–/P 2,953 49,000 5/11/63 300 bp (1,785) Index CMBX NA BBB BBB–/P 6,050 98,000 5/11/63 300 bp (3,427) Index CMBX NA BBB BBB–/P 5,757 101,000 5/11/63 300 bp (4,010) Index Barclays Bank PLC CMBX NA BBB BBB+/P 8,647 78,000 5/11/63 300 bp 1,105 Index Citibank, N.A. EM Series 11 Index — (8,100) 300,000 6/20/14 (500 bp) (16,478) Credit Suisse International CMBX NA BBB BBB–/P 382 13,000 5/11/63 300 bp (875) Index CMBX NA BBB BB+/P 5,256 43,000 5/11/63 300 bp 1,098 Index CMBX NA BBB BBB–/P 4,171 43,000 5/11/63 300 bp 13 Index CMBX NA BBB BBB–/P 861 45,000 5/11/63 300 bp (3,490) Index CMBX NA BBB BBB–/P 388 50,000 5/11/63 300 bp (4,447) Index CMBX NA BBB BBB–/P 5,492 69,000 5/11/63 300 bp (1,180) Index CMBX NA BBB BBB–/P 9,717 86,000 5/11/63 300 bp 1,401 Index CMBX NA BBB B+/P 8,342 86,000 5/11/63 300 bp 25 Index Dynamic Asset Allocation Balanced Fund 93 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $7,022 $88,000 5/11/63 300 bp $(1,488) Index CMBX NA BBB BBB–/P 6,891 89,000 5/11/63 300 bp (1,715) Index CMBX NA BBB BBB–/P 5,855 89,000 5/11/63 300 bp (2,752) Index CMBX NA BBB BBB–/P 1,367 89,000 5/11/63 300 bp (7,239) Index CMBX NA BBB BBB–/P 2,738 90,000 5/11/63 300 bp (5,965) Index CMBX NA BBB BBB–/P 1,586 90,000 5/11/63 300 bp (7,117) Index CMBX NA BBB B+/P 7,212 99,000 5/11/63 300 bp (2,362) Index CMBX NA BBB BBB–/P 1,161 100,000 5/11/63 300 bp (8,509) Index CMBX NA BBB B+/P 11,036 144,000 5/11/63 300 bp (2,889) Index CMBX NA BBB BBB–/P 7,551 184,000 5/11/63 300 bp (10,242) Index NA HY Series 20 BBB–/P (960,553) 24,395,000 6/20/18 500 bp 487,968 Index CMBX NA BBB BBB+/P 111 1,000 5/11/63 300 bp 14 Index CMBX NA BBB BBB–/P 1,871 24,000 5/11/63 300 bp (450) Index CMBX NA BBB BBB–/P 3,779 39,000 5/11/63 300 bp 8 Index CMBX NA BBB BBB–/P 6,868 77,000 5/11/63 300 bp (584) Index CMBX NA BBB BBB–/P 8,562 78,000 5/11/63 300 bp 1,020 Index CMBX NA BBB BBB–/P 6,086 80,000 5/11/63 300 bp (1,650) Index CMBX NA BBB BBB–/P 9,068 82,000 5/11/63 300 bp 1,138 Index CMBX NA BBB BBB–/P 12,467 117,000 5/11/63 300 bp 1,153 Index CMBX NA BBB BBB+/P 16,264 154,000 5/11/63 300 bp 1,372 Index Deutsche Bank AG EM Series 11 Index — (37,840) 1,720,000 6/20/14 (500 bp) (88,122) NA HY Series 20 BBB–/P (981,553) 29,914,000 6/20/18 500 bp 794,674 Index 94 Dynamic Asset Allocation Balanced Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank N.A. NA HY Series 20 B+/P $(225,186) $6,798,000 6/20/18 500 bp $178,466 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum depreciation NA IG Series 21 BB+/P $(61,809) $5,835,000 12/20/18 100 bp $(7,142) Index NA IG Series 21 BBB–/P (95,004) 8,770,000 12/20/18 100 bp (12,839) Index NA IG Series 21 BBB+/P (27,115) 2,525,000 12/20/18 100 bp (3,458) Index NA IG Series 21 BBB+/P (36,933) 3,480,000 12/20/18 100 bp (4,329) Index NA IG Series 21 BBB+/P (92,261) 8,395,000 12/20/18 100 bp (13,610) Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. Dynamic Asset Allocation Balanced Fund 95 The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $36,936,299 $— $— Capital goods 53,270,168 — — Communication services 33,589,500 — — Conglomerates 14,560,708 — — Consumer cyclicals 83,924,517 360 — Consumer staples 68,959,679 — 65,367 Energy 60,925,955 — — Financials 125,748,846 — 841,355 Health care 93,840,321 — — Technology 98,867,509 — — Transportation 11,765,120 — — Utilities and power 16,508,144 — — Total common stocks Convertible bonds and notes — 155,859 — Convertible preferred stocks 168,454 440,360 — Corporate bonds and notes — 233,773,501 — Foreign government and agency bonds and notes — 10,183,863 — Investment companies 11,803,513 — — Mortgage-backed securities — 42,129,350 — Municipal bonds and notes — 425,970 — Preferred stocks 479,073 651,002 — Senior loans — 3,517,373 — U.S. government and agency mortgage obligations — 189,839,499 — Warrants — 3,256 — Short-term investments 305,498,587 24,775,824 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,949,881) $— Futures contracts 1,160,061 — — TBA sale commitments — (39,379,219) — Interest rate swap contracts — (780,886) — Total return swap contracts — (405,179) — Credit default contracts — 3,600,016 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 96 Dynamic Asset Allocation Balanced Fund Statement of assets and liabilities 9/30/13 ASSETS Investment in securities, at value, including $2,804,800 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,063,835,032) $1,221,007,184 Affiliated issuers (identified cost $302,642,148) (Notes 1 and 5) 302,642,148 Foreign currency (cost $321,340) (Note 1) 322,851 Dividends, interest and other receivables 6,324,961 Receivable for shares of the fund sold 5,830,859 Receivable for investments sold 12,975,397 Receivable for sales of delayed delivery securities (Note 1) 40,654,343 Receivable for variation margin (Note 1) 747,447 Unrealized appreciation on forward currency contracts (Note 1) 1,271,347 Unrealized appreciation on OTC swap contracts (Note 1) 1,715,720 Premium paid on OTC swap contracts (Note 1) 2,213,232 Total assets LIABILITIES Payable to custodian 161,879 Payable for investments purchased 2,559,267 Payable for purchases of delayed delivery securities (Note 1) 198,880,530 Payable for shares of the fund repurchased 5,798,592 Payable for compensation of Manager (Note 2) 574,697 Payable for custodian fees (Note 2) 60,386 Payable for investor servicing fees (Note 2) 348,712 Payable for Trustee compensation and expenses (Note 2) 344,666 Payable for administrative services (Note 2) 5,356 Payable for distribution fees (Note 2) 794,852 Payable for variation margin (Note 1) 1,206,105 Unrealized depreciation on OTC swap contracts (Note 1) 1,116,874 Premium received on OTC swap contracts (Note 1) 177,258 Unrealized depreciation on forward currency contracts (Note 1) 4,221,228 TBA sale commitments, at value (proceeds receivable $39,379,219) (Note 1) 39,379,219 Collateral on securities loaned, at value (Note 1) 2,903,561 Collateral on certain derivative contracts, at value (Note 1) 5,760,000 Other accrued expenses 284,177 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,256,091,109 Undistributed net investment income (Note 1) 6,161,301 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (86,733,021) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 155,608,741 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Dynamic Asset Allocation Balanced Fund 97 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($969,273,002 divided by 73,466,719 shares) $13.19 Offering price per class A share (100/94.25 of $13.19)* $13.99 Net asset value and offering price per class B share ($81,246,825 divided by 6,180,720 shares)** $13.15 Net asset value and offering price per class C share ($114,906,801 divided by 8,891,098 shares)** $12.92 Net asset value and redemption price per class M share ($26,679,700 divided by 2,025,852 shares) $13.17 Offering price per class M share (100/96.50 of $13.17)* $13.65 Net asset value, offering price and redemption price per class R share ($12,512,073 divided by 954,644 shares) $13.11 Net asset value, offering price and redemption price per class R5 share ($11,915 divided by 902 shares) $13.21 Net asset value, offering price and redemption price per class R6 share ($10,947,423 divided by 828,480 shares) $13.21 Net asset value, offering price and redemption price per class Y share ($115,550,391 divided by 8,746,325 shares) $13.21 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 98 Dynamic Asset Allocation Balanced Fund Statement of operations Year ended 9/30/13 INVESTMENT INCOME Interest (net of foreign tax of $2,913) (including interest income of $279,789 from investments in affiliated issuers) (Note 5) $20,398,626 Dividends (net of foreign tax of $327,448) 15,648,725 Securities lending (Note 1) 55,952 Total investment income EXPENSES Compensation of Manager (Note 2) 7,021,376 Investor servicing fees (Note 2) 2,316,684 Custodian fees (Note 2) 189,018 Trustee compensation and expenses (Note 2) 116,717 Distribution fees (Note 2) 4,411,525 Administrative services (Note 2) 37,773 Other 529,099 Total expenses Expense reduction (Note 2) (29,616) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $7,024) (Notes 1 and 3) 47,543,778 Net realized gain on swap contracts (Note 1) 15,689,055 Net realized gain on futures contracts (Note 1) 27,497,452 Net realized loss on foreign currency transactions (Note 1) (115,682) Net realized gain on written options (Notes 1 and 3) 512,942 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (2,236,960) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 44,157,941 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 99 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 9/30/13 Year ended 9/30/12 Operations: Net investment income $21,510,727 $21,460,165 Net realized gain on investments and foreign currency transactions 91,127,545 46,926,231 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 41,920,981 172,755,649 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (14,049,184) (14,910,054) Class B (621,914) (831,938) Class C (863,603) (958,614) Class M (256,337) (268,070) Class R (153,326) (167,788) Class R5 (201) (48) Class R6 (93,613) (50) Class Y (3,044,880) (3,523,769) Decrease from capital share transactions (Note 4) (114,702,305) (133,881,070) Total increase in net assets NET ASSETS Beginning of year 1,310,354,240 1,223,753,596 End of year (including undistributed net investment income of $6,161,301 and distributions in excess of net investment income of $5,723,446, respectively) The accompanying notes are an integral part of these financial statements. 100 Dynamic Asset Allocation Balanced Fund This page left blank intentionally. Dynamic Asset Allocation Balanced Fund 101 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class A September 30, 2013 .21 1.28 (.19) — — 1.02 1.71 190 September 30, 2012 .20 1.89 (.19) — — 1.06 1.76 182 September 30, 2011 .21 (.28) (.41) — — e 1.06 1.91 158 September 30, 2010 .27 .94 (.56) — f — 1.10 g 2.71 g 138 September 30, 2009 .21 .05 h (.45) — f — 1.23 g,i 2.54 g 201 Class B September 30, 2013 .12 1.29 (.10) — — 1.77 .96 190 September 30, 2012 .11 1.89 (.11) — — 1.81 1.02 182 September 30, 2011 .13 (.29) (.32) — — e 1.81 1.15 158 September 30, 2010 .20 .93 (.48) — f — 1.85 g 1.97 g 138 September 30, 2009 .14 .07 h (.39) — f — 1.98 g,i 1.76 g 201 Class C September 30, 2013 .12 1.25 (.10) — — 1.77 .96 190 September 30, 2012 .11 1.85 (.11) — — 1.81 1.01 182 September 30, 2011 .13 (.28) (.33) — — e 1.81 1.16 158 September 30, 2010 .19 .92 (.48) — f — 1.85 g 1.96 g 138 September 30, 2009 .15 .04 h (.39) — f — 1.98 g,i 1.79 g 201 Class M September 30, 2013 .15 1.28 (.13) — — 1.52 1.20 190 September 30, 2012 .14 1.89 (.14) — — 1.56 1.27 182 September 30, 2011 .15 (.28) (.35) — — e 1.56 1.41 158 September 30, 2010 .22 .93 (.50) — f — 1.60 g 2.20 g 138 September 30, 2009 .17 .05 h (.41) — f — 1.73 g,i 2.04 g 201 Class R September 30, 2013 .18 1.28 (.16) — — 1.27 1.46 190 September 30, 2012 .17 1.88 (.17) — — 1.31 1.52 182 September 30, 2011 .18 (.28) (.38) — — e 1.31 1.66 158 September 30, 2010 .25 .92 (.53) — f — 1.35 g 2.45 g 138 September 30, 2009 .19 .04 h (.43) — f — 1.48 g,i 2.31 g 201 Class R5 September 30, 2013 .25 1.29 (.23) — — .75 1.98 190 September 30, 2012† .06 .55 (.05) — — * 11 .19* .47* 182 Class R6 September 30, 2013 .25 1.30 (.24) — — .65 1.94 190 September 30, 2012† .06 .56 (.06) — — * 11 .16* .49* 182 Class Y September 30, 2013 .25 1.28 (.22) — — .77 1.98 190 September 30, 2012 .23 1.89 (.22) — — .81 2.01 182 September 30, 2011 .24 (.29) (.44) — — e .81 2.16 158 September 30, 2010 .30 .94 (.58) — f — .85 g 2.99 g 138 September 30, 2009 .24 .03 h (.47) — f — .98 g,i 2.88 g 201 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 102 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Balanced Fund 103 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sale transactions. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Amount represents less than $0.01 per share. g Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.12 h The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 104 Dynamic Asset Allocation Balanced Fund Notes to financial statements 9/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through September 30, 2013. Putnam Dynamic Asset Allocation Balanced Fund (the fund) is a diversified series of Putnam Asset Allocation Funds (the Trust) a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return. Total return is composed of capital appreciation and income. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage backed investments). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Dynamic Asset Allocation Balanced Fund 105 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated 106 Dynamic Asset Allocation Balanced Fund and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or Dynamic Asset Allocation Balanced Fund 107 loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, 108 Dynamic Asset Allocation Balanced Fund restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,278,376 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,755,088 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,844,922. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss Dynamic Asset Allocation Balanced Fund109 if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $2,804,800 and the fund received cash collateral of $2,903,561. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 110 Dynamic Asset Allocation Balanced Fund The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2013, the fund had a capital loss carryover of $76,382,126 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $76,382,126 N/A $76,382,126 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from realized gains and losses on certain futures contracts, from interest on payment-in-kind securities, from straddle loss deferrals, from income on swap contracts, and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $9,457,078 to decrease distributions in excess of net investment income, $834,713 to increase paid-in-capital and $10,291,791 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $168,279,904 Unrealized depreciation (17,768,020) Net unrealized appreciation 150,511,884 Undistributed ordinary income 4,439,979 Capital loss carryforward (76,382,126) Cost for federal income tax purposes $1,373,075,150 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. Dynamic Asset Allocation Balanced Fund111 Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. Putnam Management has contractually agreed, through June 30, 2014 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,617,964 ClassR5 17 ClassB 146,280 ClassR6 2,460 ClassC 182,129 ClassY 303,820 ClassM 42,827 Total ClassR 21,187 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,149 under the expense offset arrangements and by $27,467 under the brokerage/service arrangements. 112 Dynamic Asset Allocation Balanced Fund Each independent Trustee of the fund receives an annual Trustee fee, of which $979, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $2,301,785 ClassM 182,857 ClassB 830,345 ClassR 60,278 ClassC 1,036,260 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $233,138 and $3,427 from the sale of classA and classM shares, respectively, and received $38,938 and $3,468 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $54 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,792,866,075 and $1,802,304,274, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $1,852,500 and $1,852,813, respectively. Dynamic Asset Allocation Balanced Fund113 Written option transactions during the reporting period are summarized as follows: Written option Written swap contract option contract Written swap amounts/number Written option amounts option premiums of contracts premiums Written options outstanding at the beginning of the reporting period $162,482,140 $13,681,990 15,316 $11,028 Options opened 45,134,000 — 33,662 19,167 Options exercised (14,426,000) (8,335) (9,990) (2,173) Options expired — — (10,708) (14,433) Options closed (193,190,140) (13,673,655) (28,280) (13,589) Written options outstanding at the end of the reporting period $— $— — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 10,501,006 $131,926,892 8,927,475 $99,884,741 Shares issued in connection with reinvestment of distributions 1,056,302 13,435,911 1,257,056 14,150,244 11,557,308 145,362,803 10,184,531 114,034,985 Shares repurchased (13,724,017) (170,585,671) (18,967,701) (209,753,686) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 923,660 $11,533,613 745,478 $8,333,663 Shares issued in connection with reinvestment of distributions 46,748 590,854 69,627 778,171 970,408 12,124,467 815,105 9,111,834 Shares repurchased (2,036,535) (25,377,145) (2,501,001) (27,815,958) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 1,876,923 $23,395,211 943,190 $10,359,394 Shares issued in connection with reinvestment of distributions 64,380 802,644 79,629 877,473 1,941,303 24,197,855 1,022,819 11,236,867 Shares repurchased (1,476,857) (18,071,417) (1,912,370) (20,815,164) Net increase (decrease) 114 Dynamic Asset Allocation Balanced Fund Year ended 9/30/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 457,385 $5,685,591 426,293 $4,652,129 Shares issued in connection with reinvestment of distributions 19,925 253,247 23,285 260,892 477,310 5,938,838 449,578 4,913,021 Shares repurchased (294,371) (3,658,225) (526,338) (5,887,498) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 228,891 $2,848,425 301,013 $3,317,231 Shares issued in connection with reinvestment of distributions 11,592 146,290 14,371 160,644 240,483 2,994,715 315,384 3,477,875 Shares repurchased (286,692) (3,565,504) (328,610) (3,667,736) Net decrease For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 882 $10,000 Shares issued in connection with reinvestment of distributions 16 201 4 48 16 201 886 10,048 Shares repurchased — Net increase 16 For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR6 Shares Amount Shares Amount Shares sold 855,186 $10,913,313 882 $10,000 Shares issued in connection with reinvestment of distributions 7,106 93,613 4 50 862,292 11,006,926 886 10,050 Shares repurchased (34,698) (450,111) — — Net increase Dynamic Asset Allocation Balanced Fund 115 Year ended 9/30/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 6,144,530 $77,109,191 3,588,665 $40,460,899 Shares issued in connection with reinvestment of distributions 234,771 2,971,439 308,616 3,477,340 6,379,301 80,080,630 3,897,281 43,938,239 Shares repurchased (13,889,840) (174,700,667) (4,756,731) (52,673,947) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 902 100% $11,915 ClassR6 903 0.1 11,929 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $296,854,200 $153,649,928 $306,747,126 $222,304 $143,757,002 Putnam Short Term Investment Fund* — 392,866,654 236,885,069 57,485 155,981,585 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 116 Dynamic Asset Allocation Balanced Fund Note 8: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (contract amount) 5,000 Purchased swap option contracts (contract amount) $25,000,000 Written equity option contracts (contract amount) (Note 3) 5,000 Written swap option contracts (contract amount) (Note 3) $16,500,000 Futures contracts (number of contracts) 7,000 Forward currency contracts (contract amount) $523,300,000 OTC interest rate swap contracts (notional) $153,200,000 Centrally cleared interest rate swap contracts (notional) $38,500,000 OTC total return swap contracts (notional) $172,100,000 OTC credit default swap contracts (notional) $84,900,000 Centrally cleared credit default swap contracts (notional) $6,700,000 Warrants (number of warrants) 52,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets — Unrealized Credit contracts appreciation $3,900,144* Payables $300,128 Foreign exchange contracts Receivables 1,271,347 Payables 4,221,228 Investments, Receivables, Payables, Net assets — Net assets — Equity contracts Unrealized appreciation 778,385* Unrealized depreciation 1,594,657* Receivables, Payables, Net assets — Net assets — Interest rate contracts Unrealized appreciation 2,250,289* Unrealized depreciation 1,456,765* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Dynamic Asset Allocation Balanced Fund 117 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments under currency ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $9,762,607 $9,762,607 Foreign exchange contracts — — — 261,291 — $261,291 Equity contracts 1,497 18,748 32,768,884 — 4,870,270 $37,659,399 Interest rate contracts — (51,715) (5,271,432) — 1,056,178 $(4,266,969) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments under currency ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(1,598,756) $(1,598,756) Foreign exchange contracts — — — (2,547,751) — $(2,547,751) Equity contracts (9,492) (948) (858,486) — (3,522,948) $(4,391,874) Interest rate contracts — (146,044) 1,693,933 — 250,705 $1,798,594 Total Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 118 Dynamic Asset Allocation Balanced Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Dynamic Asset Allocation Conservative Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Conservative Fund (the “fund”) at September 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 13, 2013 24 Dynamic Asset Allocation Conservative Fund The fund’s portfolio 9/30/13 COMMON STOCKS (36.4%)* Shares Value Basic materials (2.1%) Agrium, Inc. (Canada) 261 $21,932 Amcor, Ltd. (Australia) 19,057 185,961 American Vanguard Corp. 480 12,922 Andersons, Inc. (The) 649 45,365 Archer Daniels-Midland Co. 1,115 41,077 Asahi Kasei Corp. (Japan) 45,000 338,318 Assa Abloy AB Class B (Sweden) 6,605 303,184 Axiall Corp. 2,419 91,414 BASF SE (Germany) 3,250 311,731 Bemis Co., Inc. 4,000 156,040 BHP Billiton PLC (United Kingdom) 7,991 235,447 BHP Billiton, Ltd. (Australia) 13,515 450,615 Cambrex Corp. † 4,259 56,219 CF Industries Holdings, Inc. 2,130 449,068 Chemtura Corp. † 4,114 94,581 Chicago Bridge & Iron Co., NV 4,700 318,519 Cytec Industries, Inc. 1,900 154,584 Domtar Corp. (Canada) 1,400 111,188 Eastman Chemical Co. 4,800 373,920 Fortune Brands Home & Security, Inc. 7,100 295,573 Horsehead Holding Corp. † 4,740 59,060 Huntsman Corp. 7,200 148,392 Innophos Holdings, Inc. 1,281 67,611 Innospec, Inc. 1,204 56,179 Intrepid Potash, Inc. 650 10,192 Johnson Matthey PLC (United Kingdom) 9,200 418,220 KapStone Paper and Packaging Corp. 1,091 46,695 Koninklijke Boskalis Westminster NV (Netherlands) 4,416 195,595 Koppers Holdings, Inc. 388 16,548 Kraton Performance Polymers, Inc. † 1,292 25,310 L.B. Foster Co. Class A 1,104 50,497 Landec Corp. † 2,902 35,404 Louisiana-Pacific Corp. † 558 9,815 LSB Industries, Inc. † 3,605 120,876 LyondellBasell Industries NV Class A 9,945 728,272 Minerals Technologies, Inc. 508 25,080 Monsanto Co. 13,286 1,386,660 Mosaic Co. (The) 405 17,423 NN, Inc. 3,441 53,542 OM Group, Inc. † 1,169 39,489 Packaging Corp. of America 3,700 211,233 Potash Corp. of Saskatchewan, Inc. (Canada) 1,224 38,287 PPG Industries, Inc. 3,681 614,948 Rio Tinto PLC (United Kingdom) 4,102 200,749 Rio Tinto, Ltd. (Australia) 4,446 256,077 S&W Seed Co. † 3,007 25,169 Dynamic Asset Allocation Conservative Fund 25 COMMON STOCKS (36.4%)* cont. Shares Value Basic materials cont. Sherwin-Williams Co. (The) 2,500 $455,450 Sumitomo Chemical Co., Ltd. (Japan) 85,000 323,414 Sumitomo Metal Mining Co., Ltd. (Japan) 14,000 197,406 Syngenta AG (Switzerland) 820 334,946 Trex Co., Inc. † 1,340 66,370 Tronox, Ltd. Class A 1,139 27,871 Valspar Corp. 3,300 209,319 voestalpine AG (Austria) 7,057 337,441 W.R. Grace & Co. † 2,838 248,041 Wendel SA (France) 1,837 249,016 Capital goods (2.8%) ABB, Ltd. (Switzerland) 13,131 310,579 Aecom Technology Corp. † 5,600 175,112 AGCO Corp. 729 44,046 Aisin Seiki Co., Ltd. (Japan) 8,000 340,607 Alliant Techsystems, Inc. 672 65,560 Altra Holdings, Inc. 2,583 69,509 Astronics Corp. † 569 28,285 Avery Dennison Corp. 5,000 217,600 AZZ, Inc. 1,192 49,897 Ball Corp. 5,400 242,352 Boeing Co. (The) 21,200 2,491,000 Chart Industries, Inc. † 923 113,566 Chase Corp. 1,382 40,603 CNH Industrial NV (Netherlands) † 2,312 28,901 Cummins, Inc. 6,600 876,942 Deere & Co. 426 34,672 Delphi Automotive PLC (United Kingdom) 12,700 741,934 Douglas Dynamics, Inc. 2,262 33,319 DXP Enterprises, Inc. † 485 38,300 European Aeronautic Defence and Space Co. NV (France) 9,222 587,557 Franklin Electric Co., Inc. 1,839 72,457 Generac Holdings, Inc. 1,501 64,003 General Dynamics Corp. 10,700 936,464 Greenbrier Companies, Inc. † 3,150 77,900 HEICO Corp. 487 32,989 Hyster-Yale Materials Holdings, Inc. 495 44,387 IHI Corp. (Japan) 54,000 226,888 II-VI, Inc. † 3,536 66,548 IMI PLC (United Kingdom) 14,804 348,708 Ingersoll-Rand PLC 10,800 701,352 JGC Corp. (Japan) 8,000 288,112 Kadant, Inc. 1,456 48,907 KBR, Inc. 6,900 225,216 Leggett & Platt, Inc. 7,200 217,080 Lindsay Corp. 308 25,139 Lockheed Martin Corp. 8,603 1,097,313 26 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Capital goods cont. McDermott International, Inc. † 10,200 $75,786 Miller Industries, Inc. 1,746 29,647 Mine Safety Appliances Co. 590 30,450 NACCO Industries, Inc. Class A 256 14,188 Northrop Grumman Corp. 8,800 838,288 NSK, Ltd. (Japan) 31,000 315,693 Polypore International, Inc. † 364 14,913 Raytheon Co. 11,431 880,987 Singapore Technologies Engineering, Ltd. (Singapore) 73,000 242,645 Standard Motor Products, Inc. 2,528 81,300 Standex International Corp. 698 41,461 Staples, Inc. S 28,600 418,990 Stoneridge, Inc. † 3,946 42,656 Tenneco, Inc. † 638 32,219 Terex Corp. † 5,600 188,160 THK Co., Ltd. (Japan) 8,800 194,630 TriMas Corp. † 3,329 124,172 Valmont Industries, Inc. 244 33,894 Vinci SA (France) 4,386 254,967 WABCO Holdings, Inc. † 3,100 261,206 WESCO International, Inc. † 671 51,352 Communication services (1.7%) Arris Group, Inc. † 788 13,443 Aruba Networks, Inc. † 865 14,394 AT&T, Inc. 21,691 733,590 BroadSoft, Inc. † 294 10,593 BT Group PLC (United Kingdom) 57,022 316,080 CalAmp Corp. † 2,576 45,415 Comcast Corp. Class A 54,200 2,447,130 Deutsche Telekom AG (Germany) 17,629 255,546 DISH Network Corp. Class A 8,700 391,587 EchoStar Corp. Class A † 4,926 216,448 Frontier Communications Corp. 8,905 37,134 HSN, Inc. 658 35,282 IAC/InterActiveCorp. 9,100 497,497 Inteliquent, Inc. 2,145 20,721 Iridium Communications, Inc. † 3,813 26,233 Loral Space & Communications, Inc. 676 45,785 NeuStar, Inc. Class A † 1,085 53,686 NTT DoCoMo, Inc. (Japan) 14,500 234,844 Orange (France) 16,509 207,016 RingCentral, Inc. Class A † 354 6,379 Ruckus Wireless, Inc. † 1,758 29,587 Tele2 AB Class B (Sweden) 8,348 106,774 Telefonica SA (Spain) † 14,745 229,599 Telenor ASA (Norway) 9,602 219,401 Telstra Corp., Ltd. (Australia) 59,575 276,220 Dynamic Asset Allocation Conservative Fund 27 COMMON STOCKS (36.4%)* cont. Shares Value Communication services cont. TW telecom, inc. † 8,100 $241,907 Ubiquiti Networks, Inc. 2,723 91,466 USA Mobility, Inc. 1,969 27,881 Verizon Communications, Inc. 51,532 2,404,483 Vodafone Group PLC (United Kingdom) 80,102 280,103 Conglomerates (0.7%) AMETEK, Inc. 9,550 439,491 Danaher Corp. 18,300 1,268,556 Exor SpA (Italy) 3,768 141,355 General Electric Co. 44,915 1,073,019 Marubeni Corp. (Japan) 11,000 86,393 Siemens AG (Germany) 4,118 496,157 Tyco International, Ltd. 17,200 601,656 Consumer cyclicals (4.3%) Adidas AG (Germany) 1,783 193,405 ADT Corp. (The) † 9,050 367,973 Advance Auto Parts, Inc. 3,500 289,380 American Eagle Outfitters, Inc. 9,700 135,703 ANN, Inc. † 1,914 69,325 Ascent Capital Group, Inc. Class A † 208 16,769 Babcock International Group PLC (United Kingdom) 12,021 232,751 Bayerische Motoren Werke (BMW) AG (Germany) 2,236 240,395 Bed Bath & Beyond, Inc. † 8,500 657,560 Big Lots, Inc. † 5,877 217,978 Blyth, Inc. 1,261 17,440 Brown Shoe Co., Inc. 999 23,447 Brunswick Corp. 1,744 69,603 Buckle, Inc. (The) 592 31,998 Bureau Veritas SA (France) 6,980 220,019 Carmike Cinemas, Inc. † 1,836 40,539 Chico’s FAS, Inc. 9,400 156,604 Coach, Inc. 10,282 560,677 Compagnie Financiere Richemont SA (Switzerland) 1,947 195,055 Compass Group PLC (United Kingdom) 15,037 206,919 Continental AG (Germany) 2,507 424,967 Corporate Executive Board Co. (The) 419 30,428 Crocs, Inc. † 910 12,385 CST Brands, Inc. † 1,833 54,623 Daihatsu Motor Co., Ltd. (Japan) 9,000 173,966 Deckers Outdoor Corp. † 393 25,907 Deluxe Corp. 2,343 97,609 Demand Media, Inc. † 3,698 23,371 Destination Maternity Corp. 2,824 89,803 Dillards, Inc. Class A 1,970 154,251 Expedia, Inc. 4,100 212,339 Experian Group, Ltd. (United Kingdom) 11,290 215,125 Five Below, Inc. † 316 13,825 28 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Consumer cyclicals cont. FleetCor Technologies, Inc. † 187 $20,600 Foot Locker, Inc. 7,200 244,368 Francesca’s Holdings Corp. † 593 11,054 Fuji Heavy Industries, Ltd. (Japan) 16,000 441,121 G&K Services, Inc. Class A 790 47,708 GameStop Corp. Class A 1,374 68,219 Gannett Co., Inc. 12,100 324,159 Gap, Inc. (The) 12,000 483,360 Genesco, Inc. † 691 45,316 Global Cash Access Holdings, Inc. † 3,282 25,632 Green Dot Corp. Class A † 1,483 39,047 Harbinger Group, Inc. † 7,144 74,083 Hino Motors, Ltd. (Japan) 18,000 264,429 HMS Holdings Corp. † 649 13,960 Home Depot, Inc. (The) 31,608 2,397,467 ITV PLC (United Kingdom) 104,431 296,368 KAR Auction Services, Inc. 3,909 110,273 La-Z-Boy, Inc. 807 18,327 Lear Corp. 5,100 365,007 LIN Media, LLC Class A † 1,826 37,050 Lowe’s Cos., Inc. 34,479 1,641,545 Lumber Liquidators Holdings, Inc. † 256 27,302 Macy’s, Inc. 14,700 636,069 Marcus Corp. 3,131 45,493 MAXIMUS, Inc. 587 26,438 McGraw-Hill Cos., Inc. (The) 10,000 655,900 Men’s Wearhouse, Inc. (The) 1,199 40,826 MGM China Holdings, Ltd. (Hong Kong) 74,800 248,340 Namco Bandai Holdings, Inc. (Japan) 10,200 190,417 Navistar International Corp. † 1,135 41,405 Next PLC (United Kingdom) 6,531 545,569 O’Reilly Automotive, Inc. † 4,700 599,673 OPAP SA (Greece) 16,243 181,288 Panasonic Corp. (Japan) † 22,600 217,964 Perry Ellis International, Inc. 2,474 46,610 PetSmart, Inc. 4,600 350,796 Pier 1 Imports, Inc. 823 16,065 Pitney Bowes, Inc. 2,209 40,182 Priceline.com, Inc. † 1,542 1,558,885 PulteGroup, Inc. 16,100 265,650 Randstad Holding NV (Netherlands) 1,522 85,738 ReachLocal, Inc. † 1,232 14,673 Renault SA (France) 2,544 202,817 Ryland Group, Inc. (The) 2,006 81,323 Sears Hometown and Outlet Stores, Inc. † 1,020 32,385 Select Comfort Corp. † 2,038 49,625 Sinclair Broadcast Group, Inc. Class A 3,474 116,448 SJM Holdings, Ltd. (Hong Kong) 93,000 261,401 Dynamic Asset Allocation Conservative Fund 29 COMMON STOCKS (36.4%)* cont. Shares Value Consumer cyclicals cont. Sonic Automotive, Inc. Class A 6,027 $143,443 Steven Madden, Ltd. † 611 32,890 Swatch Group AG (The) (Switzerland) 1,997 225,238 Swatch Group AG (The) (Switzerland) 349 224,601 Tile Shop Holdings, Inc. † 1,630 48,069 TiVo, Inc. † 1,473 18,324 TJX Cos., Inc. (The) 22,700 1,280,053 Total Systems Services, Inc. 18,500 544,270 Town Sports International Holdings, Inc. 2,552 33,125 Toyota Motor Corp. (Japan) 6,300 401,862 Trump Entertainment Resorts, Inc. † 115 230 URS Corp. 3,700 198,875 Vail Resorts, Inc. 361 25,046 ValueClick, Inc. † 1,967 41,012 VOXX International Corp. † 4,656 63,787 Wal-Mart Stores, Inc. 3,547 262,336 World Fuel Services Corp. 1,806 67,382 Wyndham Worldwide Corp. 6,200 378,014 Wynn Resorts, Ltd. 3,300 521,433 Consumer staples (3.6%) AFC Enterprises † 1,645 71,706 Angie’s List, Inc. † 742 16,695 Anheuser-Busch InBev NV (Belgium) 2,918 290,466 Associated British Foods PLC (United Kingdom) 9,465 287,458 Barrett Business Services, Inc. 710 47,790 Beacon Roofing Supply, Inc. † 603 22,233 Blue Nile, Inc. † 634 25,950 Bright Horizons Family Solutions, Inc. † 1,183 42,387 British American Tobacco (BAT) PLC (United Kingdom) 5,064 268,611 Bunge, Ltd. 192 14,575 Calbee, Inc. (Japan) 10,800 312,700 Carrefour SA (France) 7,358 252,590 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 22,000 1,418 Coca-Cola Co. (The) 8,300 314,404 Colgate-Palmolive Co. 11,100 658,230 Constellation Brands, Inc. Class A † 5,400 309,960 Core-Mark Holding Co., Inc. 718 47,704 Costco Wholesale Corp. 6,200 713,744 CVS Caremark Corp. 25,200 1,430,100 Diageo PLC (United Kingdom) 7,116 226,370 Distribuidora Internacional de Alimentacion SA (Spain) 20,834 180,640 General Mills, Inc. 15,000 718,800 Geo Group, Inc. (The) 1,191 39,601 Grand Canyon Education, Inc. † 456 18,368 Hain Celestial Group, Inc. (The) † 336 25,912 Ingredion, Inc. 340 22,498 ITT Educational Services, Inc. † S 5,065 157,015 30 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Consumer staples cont. Japan Tobacco, Inc. (Japan) 8,800 $316,028 JM Smucker Co. (The) 3,300 346,632 Kao Corp. (Japan) 4,300 133,862 Kforce, Inc. 2,900 51,301 Koninklijke Ahold NV (Netherlands) 11,935 206,753 Kraft Foods Group, Inc. 13,500 707,940 L’Oreal SA (France) 2,047 351,561 Liberty Interactive Corp. Class A † 22,000 516,340 Lorillard, Inc. 19,800 886,644 Molson Coors Brewing Co. Class B 4,400 220,572 MWI Veterinary Supply, Inc. † 358 53,471 Nestle SA (Switzerland) 11,306 790,739 On Assignment, Inc. † 1,605 52,965 OpenTable, Inc. † 355 24,843 Papa John’s International, Inc. 722 50,453 Philip Morris International, Inc. 27,695 2,398,110 Pinnacle Foods, Inc. 1,471 38,937 Pool Corp. 449 25,202 Prestige Brands Holdings, Inc. † 1,843 55,511 Procter & Gamble Co. (The) 39,717 3,002,208 Reckitt Benckiser Group PLC (United Kingdom) 6,114 447,388 Robert Half International, Inc. 6,600 257,598 SABMiller PLC (United Kingdom) 3,621 184,273 Spartan Stores, Inc. 1,378 30,399 Suedzucker AG (Germany) 5,721 168,570 TrueBlue, Inc. † 5,846 140,362 Unilever PLC (United Kingdom) 11,221 443,243 United Natural Foods, Inc. † 447 30,047 USANA Health Sciences, Inc. † 357 30,984 Walgreen Co. 19,141 1,029,786 Woolworths, Ltd. (Australia) 4,347 141,936 Energy (3.2%) Alpha Natural Resources, Inc. † 26,979 160,795 BP PLC (United Kingdom) 67,394 472,530 Cabot Oil & Gas Corp. 13,400 500,088 Callon Petroleum Co. † 7,590 41,517 Chevron Corp. 7,732 939,438 ConocoPhillips 28,569 1,985,831 Delek US Holdings, Inc. 1,228 25,899 EPL Oil & Gas, Inc. † 2,346 87,060 Exxon Mobil Corp. 28,078 2,415,831 FutureFuel Corp. 4,702 84,448 Gulfport Energy Corp. † 559 35,966 Helix Energy Solutions Group, Inc. † 3,487 88,465 Helmerich & Payne, Inc. 3,700 255,115 HollyFrontier Corp. 6,800 286,348 Key Energy Services, Inc. † 6,636 48,376 Dynamic Asset Allocation Conservative Fund 31 COMMON STOCKS (36.4%)* cont. Shares Value Energy cont. Kodiak Oil & Gas Corp. † 3,522 $42,475 Marathon Petroleum Corp. 9,650 620,688 Occidental Petroleum Corp. 18,945 1,772,115 Oceaneering International, Inc. 4,000 324,960 Oil States International, Inc. † 2,300 237,958 ONEOK, Inc. 7,900 421,228 Peabody Energy Corp. 9,700 167,325 Phillips 66 16,184 935,759 Repsol YPF SA (Spain) 7,232 179,288 Rosetta Resources, Inc. † 517 28,156 Royal Dutch Shell PLC Class A (United Kingdom) 12,816 423,256 Royal Dutch Shell PLC Class B (United Kingdom) 11,677 403,504 Schlumberger, Ltd. 27,400 2,421,064 Statoil ASA (Norway) 11,551 262,206 Stone Energy Corp. † 1,592 51,629 Swift Energy Co. † 2,021 23,080 Tesoro Corp. 5,300 233,094 Total SA (France) 8,410 488,037 Unit Corp. † 760 35,332 Vaalco Energy, Inc. † 8,110 45,254 Valero Energy Corp. 16,200 553,230 W&T Offshore, Inc. 1,436 25,446 Woodside Petroleum, Ltd. (Australia) 5,915 211,399 Financials (6.6%) 3i Group PLC (United Kingdom) 37,782 222,519 Access National Corp. 1,414 20,164 AG Mortgage Investment Trust, Inc. R 829 13,778 Ageas (Belgium) 7,305 295,884 Agree Realty Corp. R 1,492 45,029 AIA Group, Ltd. (Hong Kong) 61,600 289,498 Alleghany Corp. † 1,000 409,650 Allianz SE (Germany) 2,460 386,715 Allied World Assurance Co. Holdings AG 3,467 344,585 American Capital Agency Corp. R 9,500 214,415 American Equity Investment Life Holding Co. 3,315 70,344 American Financial Group, Inc. 5,923 320,197 American International Group, Inc. 29,900 1,454,037 Amtrust Financial Services, Inc. 914 35,701 Aon PLC 15,700 1,168,708 Arlington Asset Investment Corp. Class A 912 21,687 ARMOUR Residential REIT, Inc. R 4,375 18,375 Ashford Hospitality Trust, Inc. R 5,032 62,095 Assicurazioni Generali SpA (Italy) 15,865 316,579 Associated Banc-Corp. 12,100 187,429 Australia & New Zealand Banking Group, Ltd. (Australia) 7,941 228,023 AvalonBay Communities, Inc. R 2,500 317,725 AXA SA (France) 14,169 328,261 32 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Financials cont. Axis Capital Holdings, Ltd. 7,300 $316,163 Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) † 19,258 2,631 Banco Bilbao Vizcaya Argentaria SA (Spain) 19,258 215,199 Banco Latinoamericano de Exportaciones SA Class E (Panama) 3,084 76,853 Banco Santander Central Hispano SA (Spain) 36,662 298,978 Bank of Kentucky Financial Corp. 837 22,858 Bank of Yokohama, Ltd. (The) (Japan) 39,000 222,585 Barclays PLC (United Kingdom) 29,412 126,418 Berkshire Hathaway, Inc. Class B † 4,400 499,444 BofI Holding, Inc. † 1,960 127,126 Cardinal Financial Corp. 2,641 43,656 CBL & Associates Properties, Inc. R 1,881 35,927 Chimera Investment Corp. R 34,800 105,792 CIT Group, Inc. † 11,000 536,470 Citizens & Northern Corp. 1,677 33,439 City National Corp. 3,500 233,310 CNO Financial Group, Inc. 3,464 49,882 Commonwealth Bank of Australia (Australia) 10,161 675,014 CoreLogic, Inc. † 13,900 375,995 CoreSite Realty Corp. R 491 16,665 Credit Acceptance Corp. † 462 51,194 Credit Agricole SA (France) † 25,077 276,526 Credit Suisse Group (Switzerland) 5,355 163,549 CYS Investments, Inc. R 2,646 21,512 DBS Group Holdings, Ltd. (Singapore) 17,000 222,502 Deutsche Bank AG (Germany) 6,061 278,295 Dexus Property Group (Australia) R 213,934 200,577 DFC Global Corp. † 5,163 56,741 Discover Financial Services 17,000 859,180 Eagle Bancorp, Inc. 1,382 39,097 East West Bancorp, Inc. 2,189 69,939 Eaton Vance Corp. 7,600 295,108 Education Realty Trust, Inc. R 5,224 47,538 Encore Capital Group, Inc. † 1,852 84,933 EPR Properties R 783 38,163 Federal Realty Investment Trust R 2,000 202,900 Fidelity National Financial, Inc. Class A 13,800 367,080 Fifth Third Bancorp 45,400 819,016 Financial Institutions, Inc. 1,733 35,457 First Community Bancshares, Inc. 1,712 27,991 First Industrial Realty Trust R 1,696 27,594 FirstMerit Corp. 2,127 46,177 Flushing Financial Corp. 1,797 33,155 Genworth Financial, Inc. Class A † 44,791 572,877 Glimcher Realty Trust R 3,126 30,479 Goldman Sachs Group, Inc. (The) 12,300 1,945,983 Greenhill & Co., Inc. 694 34,617 Hammerson PLC (United Kingdom) R 17,971 145,757 Dynamic Asset Allocation Conservative Fund 33 COMMON STOCKS (36.4%)* cont. Shares Value Financials cont. Hang Seng Bank, Ltd. (Hong Kong) 15,200 $247,914 Hanmi Financial Corp. 3,482 57,697 Hatteras Financial Corp. R 3,700 69,227 Health Care REIT, Inc. R 6,600 411,708 Heartland Financial USA, Inc. 1,164 32,429 Heritage Financial Group, Inc. 1,525 26,566 HFF, Inc. Class A 4,559 114,203 HSBC Holdings PLC (United Kingdom) 61,385 665,225 Insurance Australia Group, Ltd. (Australia) 57,910 317,122 Invesco Mortgage Capital, Inc. R 1,352 20,807 Investor AB Class B (Sweden) 6,898 209,300 Investors Real Estate Trust R 3,775 31,144 iStar Financial, Inc. † R 3,174 38,215 Joyo Bank, Ltd. (The) (Japan) 39,000 209,095 JPMorgan Chase & Co. 61,290 3,168,080 Legal & General Group PLC (United Kingdom) 68,039 216,111 Lexington Realty Trust R 7,493 84,146 Lloyds Banking Group PLC (United Kingdom) † 452,486 538,996 LTC Properties, Inc. R 1,864 70,795 Maiden Holdings, Ltd. (Bermuda) 2,896 34,202 MainSource Financial Group, Inc. 2,594 39,403 MFA Financial, Inc. R 4,297 32,013 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 47,900 305,543 Muenchener Rueckversicherungs AG (Germany) 1,334 260,689 Nasdaq OMX Group, Inc. (The) 9,200 295,228 National Health Investors, Inc. R 1,104 62,807 Nelnet, Inc. Class A 1,563 60,097 Northern Trust Corp. 8,800 478,632 Ocwen Financial Corp. † 960 53,539 OFG Bancorp (Puerto Rico) 1,609 26,050 One Liberty Properties, Inc. R 1,767 35,835 Pacific Premier Bancorp, Inc. † 1,700 22,848 PartnerRe, Ltd. 4,055 371,195 Peoples Bancorp, Inc. 1,616 33,742 PHH Corp. † 1,440 34,186 PNC Financial Services Group, Inc. 15,900 1,151,955 Popular, Inc. (Puerto Rico) † 9,169 240,503 Portfolio Recovery Associates, Inc. † 1,726 103,456 Protective Life Corp. 7,445 316,785 Prudential PLC (United Kingdom) 9,010 167,888 PS Business Parks, Inc. R 1,063 79,321 Public Storage R 3,600 577,980 Republic Bancorp, Inc. Class A 1,088 29,974 Resona Holdings, Inc. (Japan) 74,300 379,456 Select Income REIT R 1,383 35,681 Simon Property Group, Inc. R 6,600 978,318 Skandinaviska Enskilda Banken AB (Sweden) 20,491 217,131 Sovran Self Storage, Inc. R 341 25,807 34 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Financials cont. St. Joe Co. (The) † 4,351 $85,367 Starwood Property Trust, Inc. R 1,010 24,210 State Street Corp. 15,400 1,012,550 Stewart Information Services Corp. 2,470 79,015 Sumitomo Mitsui Financial Group, Inc. (Japan) 4,900 236,538 Summit Hotel Properties, Inc. R 4,738 43,542 Swedbank AB Class A (Sweden) 9,878 230,093 Symetra Financial Corp. 2,898 51,642 Tanger Factory Outlet Centers R 3,300 107,745 Tokyu Land Corp. (Japan) F 38,000 394,710 Toronto-Dominion Bank (Canada) 4,225 380,166 UBS AG (Switzerland) 14,004 286,475 Universal Health Realty Income Trust R 437 18,297 Validus Holdings, Ltd. 7,192 265,960 Vornado Realty Trust R 4,900 411,894 WageWorks, Inc. † 1,102 55,596 Walter Investment Management Corp. † 671 26,531 Washington Banking Co. 2,010 28,261 Wells Fargo & Co. 13,083 540,590 Westfield Group (Australia) 17,030 174,919 Westpac Banking Corp. (Australia) 9,111 278,194 Wheelock and Co., Ltd. (Hong Kong) 60,000 318,338 Health care (4.9%) Abaxis, Inc. 381 16,040 AbbVie, Inc. 23,300 1,042,209 ACADIA Pharmaceuticals, Inc. † 1,657 45,518 Accuray, Inc. † 3,446 25,466 Actelion, Ltd. (Switzerland) 3,043 216,023 Aegerion Pharmaceuticals, Inc. † 216 18,513 Alere, Inc. † 1,892 57,838 Align Technology, Inc. † 738 35,513 Alkermes PLC † 795 26,728 Amedisys, Inc. † 1,574 27,104 AmerisourceBergen Corp. 13,100 800,410 Amgen, Inc. 15,100 1,690,294 AmSurg Corp. † 1,136 45,099 Array BioPharma, Inc. † 3,579 22,261 AstraZeneca PLC (United Kingdom) 9,369 487,710 athenahealth, Inc. † 162 17,587 Auxilium Pharmaceuticals, Inc. † 1,751 31,921 Bayer AG (Germany) 4,242 500,193 Bio-Reference Labs, Inc. † S 405 12,101 Biospecifics Technologies Corp. † 440 8,567 Bristol-Myers Squibb Co. 34,100 1,578,148 Celgene Corp. † 9,700 1,493,121 Centene Corp. † 347 22,194 Chemed Corp. 1,278 91,377 Dynamic Asset Allocation Conservative Fund 35 COMMON STOCKS (36.4%)* cont. Shares Value Health care cont. CIGNA Corp. 14,000 $1,076,040 Coloplast A/S Class B (Denmark) 5,425 308,884 Computer Programs & Systems, Inc. 282 16,497 Conatus Pharmaceuticals, Inc. † 499 5,015 Conmed Corp. 2,291 77,871 Cubist Pharmaceuticals, Inc. † 1,424 90,495 Cyberonics, Inc. † 353 17,911 DexCom, Inc. † 827 23,346 Eli Lilly & Co. 20,853 1,049,531 Endo Health Solutions, Inc. † 1,373 62,389 Exact Sciences Corp. † 465 5,492 Gentium SpA ADR (Italy) † 4,060 110,148 GlaxoSmithKline PLC (United Kingdom) 19,203 484,192 Globus Medical, Inc. Class A † 1,508 26,330 Greatbatch, Inc. † 2,879 97,972 Haemonetics Corp. † 694 27,677 HCA Holdings, Inc. 9,900 423,225 Health Net, Inc. † 1,080 34,236 HealthSouth Corp. † 2,442 84,200 Hi-Tech Pharmacal Co., Inc. 506 21,834 Hill-Rom Holdings, Inc. 1,697 60,804 Hisamitsu Pharmaceutical Co., Inc. (Japan) 3,300 183,977 Incyte Corp., Ltd. † 445 16,977 Insulet Corp. † 1,070 38,777 Insys Therapeutics, Inc. † 2,780 97,272 Isis Pharmaceuticals, Inc. † 547 20,534 Jazz Pharmaceuticals PLC † 2,116 194,609 Johnson & Johnson 9,909 859,011 Kindred Healthcare, Inc. 2,228 29,922 Lexicon Pharmaceuticals, Inc. † 4,758 11,276 Magellan Health Services, Inc. † 405 24,284 McKesson Corp. 10,500 1,347,150 MedAssets, Inc. † 3,130 79,565 Medicines Co. (The) † 1,426 47,800 Merck & Co., Inc. 4,888 232,718 NewLink Genetics Corp. † 743 13,954 Novartis AG (Switzerland) 5,548 426,368 Novo Nordisk A/S Class B (Denmark) 2,955 501,692 NPS Pharmaceuticals, Inc. † 870 27,675 NxStage Medical, Inc. † 1,632 21,477 Omega Healthcare Investors, Inc. R 931 27,809 Orion OYJ Class B (Finland) 7,431 187,187 PDL BioPharma, Inc. 1,033 8,233 Pfizer, Inc. 109,169 3,134,242 Providence Service Corp. (The) † 2,831 81,221 Questcor Pharmaceuticals, Inc. 1,233 71,514 Ramsay Health Care, Ltd. (Australia) 5,699 192,514 Receptos, Inc. † 425 11,037 36 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Health care cont. Repligen Corp. † 1,651 $18,310 Roche Holding AG-Genusschein (Switzerland) 3,259 878,941 Salix Pharmaceuticals, Ltd. † 3,266 218,430 Sanofi (France) 3,992 404,881 Santarus, Inc. † 1,106 24,962 Sequenom, Inc. † 5,426 14,487 Spectrum Pharmaceuticals, Inc. 2,289 19,205 St. Jude Medical, Inc. 16,400 879,696 STAAR Surgical Co. † 4,313 58,398 Steris Corp. 758 32,564 Suzuken Co., Ltd. (Japan) 3,100 101,867 TearLab Corp. † 1,024 11,325 Trinity Biotech PLC ADR (Ireland) 1,330 28,941 Triple-S Management Corp. Class B (Puerto Rico) † 906 16,661 United Therapeutics Corp. † 2,719 214,393 Ventas, Inc. R 7,200 442,800 ViroPharma, Inc. † 5,183 203,692 Warner Chilcott PLC Class A 24,526 560,419 WellCare Health Plans, Inc. † 1,633 113,885 WellPoint, Inc. 15,300 1,279,233 Zimmer Holdings, Inc. 9,000 739,260 Technology (5.1%) Acacia Research Corp. 736 16,972 Accenture PLC Class A 21,300 1,568,532 Actuate Corp. † 8,690 63,872 Acxiom Corp. † 3,076 87,328 Anixter International, Inc. † 979 85,819 AOL, Inc. † 12,200 421,876 Apple, Inc. 10,017 4,775,605 ASML Holding NV (Netherlands) 3,139 310,002 Aspen Technology, Inc. † 1,417 48,957 AVG Technologies NV (Netherlands) † 1,446 34,617 Avnet, Inc. 6,300 262,773 Bottomline Technologies, Inc. † 538 14,999 Brady Corp. Class A 1,848 56,364 Broadcom Corp. Class A 13,500 351,135 Brocade Communications Systems, Inc. † 38,390 309,040 CACI International, Inc. Class A † 243 16,794 Calix, Inc. † 1,304 16,600 Cap Gemini (France) 4,106 244,245 Cavium, Inc. † 436 17,963 Ceva, Inc. † 1,334 23,012 Cirrus Logic, Inc. † 2,469 55,997 Cisco Systems, Inc. 86,839 2,033,769 Commvault Systems, Inc. † 665 58,407 Cornerstone OnDemand, Inc. † 681 35,031 CSG Systems International, Inc. 641 16,057 Dynamic Asset Allocation Conservative Fund 37 COMMON STOCKS (36.4%)* cont. Shares Value Technology cont. EMC Corp. 38,900 $994,284 EnerSys 1,752 106,224 Entegris, Inc. † 4,255 43,188 Fairchild Semiconductor International, Inc. † 1,574 21,863 FEI Co. 762 66,904 Gemalto NV (Netherlands) 2,128 228,496 GenMark Diagnostics, Inc. † 6,603 80,226 Google, Inc. Class A † 2,105 1,843,791 IBM Corp. 4,295 795,348 Infoblox, Inc. † 1,030 43,075 Integrated Silicon Solutions, Inc. † 5,182 56,432 IntraLinks Holdings, Inc. † 4,308 37,910 Ixia † 550 8,619 Keyence Corp. (Japan) 900 341,065 Konica Minolta Holdings, Inc. (Japan) 25,000 209,573 L-3 Communications Holdings, Inc. 4,000 378,000 Lam Research Corp. † 6,600 337,854 Lexmark International, Inc. Class A 6,481 213,873 Magnachip Semiconductor Corp. (South Korea) † 3,613 77,788 Manhattan Associates, Inc. † 738 70,442 Marvell Technology Group, Ltd. 22,300 256,450 Mellanox Technologies, Ltd. (Israel) † 620 23,535 Mentor Graphics Corp. 4,147 96,915 Microsemi Corp. † 1,007 24,420 Microsoft Corp. 81,239 2,706,071 MTS Systems Corp. 389 25,032 Netscout Systems, Inc. † 1,357 34,698 NIC, Inc. 1,104 25,513 Nomura Research Institute, Ltd. (Japan) 5,700 197,741 NTT Data Corp. (Japan) 3,400 114,319 NVIDIA Corp. 21,400 332,984 Omnivision Technologies, Inc. † 3,019 46,221 Omron Corp. (Japan) 9,300 335,404 Oracle Corp. 75,386 2,500,554 Perficient, Inc. † 2,222 40,796 Photronics, Inc. † 4,029 31,547 Plantronics, Inc. 344 15,841 Polycom, Inc. † 2,236 24,417 Procera Networks, Inc. † 1,759 27,247 PTC, Inc. † 1,305 37,101 QLIK Technologies, Inc. † 704 24,105 Quantum Corp. † 21,116 29,140 RF Micro Devices, Inc. † 13,861 78,176 Riverbed Technology, Inc. † 9,300 135,687 Rockwell Automation, Inc. 5,400 577,476 Rovi Corp. † 2,206 42,289 Safeguard Scientifics, Inc. † 1,824 28,619 SAP AG (Germany) 1,768 130,762 38 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (36.4%)* cont. Shares Value Technology cont. SciQuest, Inc. † 706 $15,857 Semtech Corp. † 1,068 32,029 Silicon Graphics International Corp. † 1,164 18,915 Silicon Image, Inc. † 6,587 35,175 SoftBank Corp. (Japan) 5,400 373,020 Sparton Corp. † 1,468 37,434 SS&C Technologies Holdings, Inc. † 1,290 49,149 Symantec Corp. 37,800 935,550 Synaptics, Inc. † 1,220 54,022 Tech Data Corp. † 917 45,767 Teradyne, Inc. † 10,300 170,156 Tyler Technologies, Inc. † 707 61,841 Ultimate Software Group, Inc. † 599 88,293 Ultra Clean Holdings, Inc. † 3,839 26,527 Unisys Corp. † 1,722 43,377 United Internet AG (Germany) 4,931 186,785 VeriFone Systems, Inc. † 1,412 32,278 Verint Systems, Inc. † 872 32,316 Western Digital Corp. 7,200 456,480 XO Group, Inc. † 2,754 35,582 Zynga, Inc. Class A † 4,773 17,565 Transportation (0.6%) Aegean Marine Petroleum Network, Inc. (Greece) 6,655 78,928 Central Japan Railway Co. (Japan) 3,600 460,736 ComfortDelgro Corp., Ltd. (Singapore) 115,000 180,583 Con-way, Inc. 2,361 101,735 Delta Air Lines, Inc. 34,300 809,137 Hawaiian Holdings, Inc. † S 4,527 33,681 International Consolidated Airlines Group SA (Spain) † 49,671 271,478 Quality Distribution, Inc. † 4,088 37,773 SkyWest, Inc. 2,390 34,703 Southwest Airlines Co. 31,700 461,552 Spirit Airlines, Inc. † 1,875 64,256 StealthGas, Inc. (Greece) † 3,760 34,366 Swift Transportation Co. † 5,265 106,300 Universal Truckload Services, Inc. 268 7,145 US Airways Group, Inc. † S 4,486 85,055 Wabtec Corp. 4,400 276,628 Yamato Transport Co., Ltd. (Japan) 8,400 189,031 Utilities and power (0.8%) AES Corp. 25,729 341,938 American Electric Power Co., Inc. 15,200 658,920 Chubu Electric Power Co., Inc. (Japan) 3,200 43,819 CMS Energy Corp. 5,500 144,760 Enel SpA (Italy) 54,850 210,145 ENI SpA (Italy) 12,419 284,778 Entergy Corp. 6,400 404,416 Dynamic Asset Allocation Conservative Fund 39 COMMON STOCKS (36.4%)* cont. Shares Value Utilities and power cont. GDF Suez (France) 11,021 $276,874 Kansai Electric Power, Inc. (Japan) † 33,500 429,422 Kinder Morgan, Inc. 14,700 522,879 PG&E Corp. 10,900 446,028 PPL Corp. 6,600 200,508 Red Electrica Corporacion SA (Spain) 5,418 308,362 UGI Corp. 5,200 203,476 United Utilities Group PLC (United Kingdom) 18,941 211,886 Total common stocks (cost $145,444,341) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (26.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.7%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, October 1, 2043 $15,000,000 $14,832,361 U.S. Government Agency Mortgage Obligations (24.0%) Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018 103,578 112,472 6s, TBA, November 1, 2043 28,000,000 30,632,655 6s, TBA, October 1, 2043 28,000,000 30,633,750 4s, TBA, October 1, 2043 46,000,000 48,249,685 3 1/2s, June 1, 2028 988,457 999,075 3 1/2s, TBA, October 1, 2028 18,000,000 19,001,250 3s, TBA, November 1, 2043 1,000,000 974,492 Total U.S. government and agency mortgage obligations (cost $143,559,576) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2 1/2s, January 15, 2029 i $46,782 $57,710 Total U.S. treasury obligations (cost $57,710) CORPORATE BONDS AND NOTES (24.9%)* Principal amount Value Basic materials (1.6%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $115,000 $104,503 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 36,000 38,635 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 63,001 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 490,000 604,965 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 40,000 37,900 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 307,000 288,196 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 220,000 237,600 Barrick Gold Corp. sr. unsec. unsub. notes 3.85s, 2022 (Canada) 40,000 35,376 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 80,000 82,800 40 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Basic materials cont. Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 $20,000 $20,650 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 60,000 57,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 120,000 125,400 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 76,000 89,100 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 210,000 246,723 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 15,000 15,300 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 140,000 130,957 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 105,000 133,914 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 315,000 324,717 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 85,000 80,524 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 53,501 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 125,000 126,801 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 33,625 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 150,000 157,500 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 110,000 121,369 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 70,000 75,425 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 105,000 110,250 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 50,000 50,188 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 25,000 25,688 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 90,000 87,300 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 145,000 172,913 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 85,000 88,081 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 65,000 65,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 60,000 58,650 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 85,000 87,975 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 115,000 127,650 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 110,000 121,000 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 100,000 94,750 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 115,000 100,338 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 120,000 129,000 Dynamic Asset Allocation Conservative Fund 41 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Basic materials cont. International Paper Co. sr. unsec. notes 7.95s, 2018 $195,000 $242,039 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 150,000 171,000 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 115,000 124,631 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 245,000 324,897 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 345,000 393,759 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 345,000 379,757 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 33,000 32,450 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 25,000 26,094 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,238 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 61,800 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 30,000 29,121 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 30,000 30,365 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 200,000 219,500 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 30,000 30,300 Pinnacle Operating Corp. 144A company guaranty sr. notes 9s, 2020 15,000 15,356 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 10,000 9,450 PQ Corp. 144A sr. notes 8 3/4s, 2018 75,000 80,063 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 277,000 359,457 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 192,000 199,129 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 135,000 143,466 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 95,000 105,925 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 80,000 82,800 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 78,188 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 65,000 61,425 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 30,000 32,550 SPCM SA 144A sr. unsec. bonds 6s, 2022 (France) 25,000 25,010 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 15,000 16,219 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 15,000 15,525 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 26,063 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 10,000 9,450 Taminco Global Chemical Corp. company guaranty sr. sub. notes Ser. REGS, 9 3/4s, 2020 (Belgium) 10,000 11,300 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 125,000 141,250 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 115,000 113,850 USG Corp. sr. unsec. notes 9 3/4s, 2018 75,000 86,813 42 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Basic materials cont. Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 $155,000 $148,800 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 50,000 58,487 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 260,000 316,671 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 195,000 213,022 Capital goods (1.3%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 165,000 174,075 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 245,000 271,338 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. notes 4 7/8s, 2022 (Ireland) 200,000 191,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 75,000 74,250 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 40,000 43,300 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 150,000 173,250 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. sub. notes Ser. REGS, 9 1/2s, 2017 EUR 60,000 83,911 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 $115,000 119,600 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 190,000 214,974 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 60,000 60,000 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 55,000 62,288 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 200,000 216,500 Consolidated Container Co., LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 15,000 16,050 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 180,000 164,250 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 71,999 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $570,000 537,717 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 549,000 568,901 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 105,000 76,125 Gardner Denver, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 15,000 14,813 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 260,000 216,573 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 160,000 144,768 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 100,000 101,000 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 80,000 87,000 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 471,000 590,696 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 40,000 38,900 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 160,000 150,400 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 185,000 190,088 Dynamic Asset Allocation Conservative Fund 43 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Capital goods cont. Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 $135,000 $143,100 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 195,000 196,522 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 203,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 55,000 55,206 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 126,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 170,000 171,275 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 245,000 247,350 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 95,000 103,075 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,250 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 145,000 146,631 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 135,000 145,463 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 50,000 50,375 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 125,000 133,125 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 25,000 26,875 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 85,000 81,813 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 437,000 502,753 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 105,000 103,292 Communication services (2.7%) Adelphia Communications Corp. escrow bonds zero%, 2014 125,000 938 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 205,000 208,490 American Tower Corp. sr. unsec. notes 7s, 2017 R 317,000 364,963 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 120,000 133,377 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 926,000 1,000,790 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 86,000 70,988 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 255,000 292,613 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 60,000 66,900 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 75,000 84,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 115,000 117,300 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 45,000 41,513 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 65,000 70,200 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 70,000 71,050 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 40,000 36,900 44 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 $60,000 $63,300 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 24,406 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 20,000 21,150 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 40,000 41,680 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 145,000 151,706 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 514,000 646,695 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 82,000 98,442 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 13,000 13,971 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 182,600 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 80,000 85,800 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 75,000 69,000 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 115,000 122,034 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 60,000 64,200 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 35,000 34,738 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 163,000 225,867 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 90,000 93,263 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 96,900 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 125,000 131,406 Equinix, Inc. sr. unsec. notes 7s, 2021 55,000 58,713 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 40,075 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 60,000 66,300 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 55,000 60,775 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 30,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 110,000 116,325 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 90,000 96,975 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 102,600 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 45,000 44,663 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 200,000 211,000 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 245,000 253,575 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 135,000 172,734 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 88,200 Dynamic Asset Allocation Conservative Fund 45 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 $80,000 $87,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 90,000 90,900 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 55,000 57,475 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 135,000 135,338 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 120,000 120,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 125,000 88,750 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 30,000 31,050 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 90,000 81,675 Orange sr. unsec. unsub. notes 4 1/8s, 2021 (France) 201,000 202,457 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 5,000 5,563 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 70,000 65,975 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 354,000 381,128 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 55,000 61,515 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 410,000 358,449 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 10,000 10,800 SBA Telecommunications, Inc. notes 5 3/4s, 2020 30,000 29,775 SBA Tower Trust 144A notes 2.933s, 2017 495,000 501,014 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 162,000 152,383 Sprint Capital Corp. company guaranty 6 7/8s, 2028 185,000 165,113 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 200,000 204,000 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 80,000 80,800 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 130,000 146,900 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 85,000 97,750 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 55,000 55,825 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 215,000 252,088 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 35,613 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 365,000 462,539 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 415,000 397,975 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 185,000 182,538 46 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Communication services cont. Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 $230,000 $214,330 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 541,000 589,784 Time Warner Entertainment Co., LP sr. unsec. debs. 8 3/8s, 2023 88,000 102,647 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,390,000 1,545,240 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 85,000 90,813 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 165,000 198,569 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 505,000 608,393 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 110,000 104,500 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 129,300 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 320,000 340,000 Windstream Holdings, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 45,750 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 70,000 75,250 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 280,000 312,200 Consumer cyclicals (3.5%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,763 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 120,000 136,800 American Media, Inc. 144A notes 13 1/2s, 2018 7,394 7,764 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 65,000 73,531 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 30,000 31,238 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 30,000 31,500 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 35,000 38,325 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 50,000 48,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 56,000 56,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 45,000 42,075 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 125,000 125,625 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 60,000 58,854 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 48,375 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 75,000 80,625 Dynamic Asset Allocation Conservative Fund 47 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer cyclicals cont. Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 $95,000 $105,688 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 35,000 35,963 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 105,000 106,575 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 355,000 334,144 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 160,000 193,946 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 75,000 78,375 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 35,000 38,369 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 55,000 52,525 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 260,000 268,450 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 110,000 123,200 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 15,000 13,800 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 80,000 86,400 CityCenter Holdings, LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 265,603 284,859 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 60,000 58,050 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 170,000 166,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 170,000 175,100 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 140,000 131,950 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 93,375 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 20,000 20,200 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 120,000 124,800 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 13,000 12,800 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. sr. unsec. unsub. notes 5.2s, 2020 154,000 162,822 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 130,000 147,550 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 350,000 365,849 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 305,000 321,775 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 30,000 28,013 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 95,000 104,564 48 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer cyclicals cont. Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 $140,000 $167,527 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,240,000 1,541,295 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 70,000 69,300 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 55,000 53,900 General Motors Co. 144A sr. unsec. notes 6 1/4s, 2043 35,000 34,475 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 40,000 36,550 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 163,000 158,518 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 232,000 231,420 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 75,000 76,125 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 70,000 72,800 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 140,000 138,339 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. notes 7s, 2020 $95,000 71,250 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 360,000 414,725 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 161,625 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 105,000 139,128 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041 300,000 351,247 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 147,000 160,417 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 68,000 70,582 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 R 100,000 99,926 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 80,000 74,757 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 140,000 143,850 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 90,000 99,675 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 55,000 51,563 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 70,000 72,800 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 105,000 110,250 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 125,000 142,188 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 45,000 46,238 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 65,000 68,413 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 120,000 129,900 L Brands, Inc. sr. notes 5 5/8s, 2022 45,000 46,125 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 55,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 115,000 118,306 Dynamic Asset Allocation Conservative Fund 49 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer cyclicals cont. Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 $40,000 $36,800 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 120,000 126,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 172,000 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 210,000 240,347 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 47,000 53,167 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 190,000 181,317 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 500,000 422,535 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 85,000 84,151 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 350,000 353,462 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 120,000 131,700 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 85,000 83,513 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 100,000 111,750 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 75,000 81,563 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 70,000 73,500 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 65,000 74,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 60,000 65,250 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 25,813 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 80,000 80,800 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 52,000 53,366 Michaels Stores, Inc. company guaranty sr. unsec. notes 7 3/4s, 2018 10,000 10,750 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 272,706 299,295 Navistar International Corp. sr. notes 8 1/4s, 2021 159,000 161,385 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 125,000 127,500 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 80,000 78,800 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 80,000 81,800 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 300,000 358,583 News America Holdings, Inc. debs. 7 3/4s, 2045 363,000 444,413 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 10,000 10,827 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 50,000 50,875 50 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer cyclicals cont. Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) $30,000 $30,075 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 45,000 43,313 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 130,000 142,675 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 60,000 65,250 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 90,000 87,807 Owens Corning company guaranty sr. unsec. notes 9s, 2019 40,000 48,300 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 85,000 83,300 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 55,000 58,988 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 55,000 55,688 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 420,000 441,787 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 106,638 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 160,000 161,600 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 10,000 10,500 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 10,000 10,525 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 29,063 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 27,875 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 67,000 74,035 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 45,000 42,300 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 70,000 64,750 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 74,000 80,660 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 125,000 138,438 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 50,000 51,625 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 256,150 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 95,000 102,363 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 40,000 38,000 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 40,000 39,700 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 ## 30,000 29,925 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 10,000 9,975 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 110,000 110,825 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 24,125 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 105,000 100,013 Dynamic Asset Allocation Conservative Fund 51 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 $5,000 $5,188 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,225 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 85,000 90,313 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 40,000 40,000 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 435,000 409,098 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 45,000 42,975 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 22,785 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 40,000 37,600 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 108,000 117,990 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 200,000 184,912 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 35,000 34,475 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 115,075 119,678 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,150 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 120,000 122,700 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 185,000 202,575 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 198,000 245,768 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 120,000 123,760 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 655,000 664,103 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 120,000 117,107 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 50,000 47,991 Consumer staples (1.7%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 265,000 210,013 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 25,000 21,750 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 63,000 83,288 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 500,000 455,828 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 450,000 517,235 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 45,000 47,813 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 30,000 34,575 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 25,000 27,125 52 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer staples cont. Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 $40,000 $37,000 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 60,000 57,000 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 10,000 12,452 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 90,000 95,132 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 140,000 157,150 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 315,000 278,687 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 30,000 33,750 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 115,000 123,050 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 30,000 29,700 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 130,000 143,975 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 30,000 27,450 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 130,000 147,875 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 45,000 47,925 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 25,000 23,688 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 30,000 27,938 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 217,022 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 110,000 121,550 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 30,000 33,975 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 115,000 126,788 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 375,000 366,321 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 80,000 83,430 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 135,000 179,281 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 161,313 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 190,000 203,300 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 230,000 272,522 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 130,000 123,988 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 80,813 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 55,000 56,788 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 45,000 46,350 Dynamic Asset Allocation Conservative Fund 53 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Consumer staples cont. Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 70,000 $99,236 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) $30,000 29,700 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 35,000 36,838 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 140,000 139,300 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 357,000 329,567 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 350,000 411,870 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 65,000 64,390 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 60,000 62,850 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 190,000 200,925 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 139,000 148,035 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 300,000 374,567 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 270,000 314,054 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 230,000 224,122 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 82,000 104,385 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 50,000 52,563 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 10,000 10,513 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 250,000 265,625 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 135,000 129,938 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 115,000 130,525 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 80,000 82,800 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 20,000 20,250 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 15,000 15,338 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 470,000 526,947 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 70,000 76,125 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 125,000 140,000 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 35,000 35,700 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 295,000 314,468 Energy (3.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 41,100 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 35,963 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 155,000 145,700 54 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Energy cont. Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 $85,000 $70,338 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 365,000 455,020 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 41,000 46,025 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 185,000 223,018 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 265,000 259,433 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 45,000 44,524 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 123,000 125,460 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 52,375 Aurora USA Oil & Gas, Inc. 144A sr. notes 9 7/8s, 2017 85,000 90,313 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 570,000 599,388 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 520,000 587,967 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 174,400 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 155,000 174,375 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 36,925 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 30,075 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 110,000 111,925 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 110,000 117,150 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 60,000 59,100 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 49,875 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 55,000 39,325 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 380,000 407,550 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 20,000 21,250 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 185,000 186,156 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 155,000 151,900 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 244,375 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 35,000 35,963 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 55,000 53,900 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 109,000 119,355 Dynamic Asset Allocation Conservative Fund 55 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Energy cont. Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 $15,000 $15,863 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 220,000 209,550 Forbes Energy Services, Ltd. company guaranty sr. unsec. notes 9s, 2019 150,000 150,750 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 80,000 80,600 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 92,000 99,820 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 288,000 336,508 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,200,000 1,250,940 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 180,000 187,200 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 135,000 141,075 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 20,000 21,150 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 250,000 256,250 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,638 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 35,000 35,088 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 100,000 105,875 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 40,000 42,900 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 140,000 168,032 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 55,000 57,338 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 40,000 50,472 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 125,000 123,750 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 190,000 207,575 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 20,000 19,500 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 177,600 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 220,000 207,350 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 59,000 34,220 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 186,606 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 125,000 135,903 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 45,000 45,338 56 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Energy cont. MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) $40,000 $39,000 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 130,000 98,150 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 90,000 88,875 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 285,000 284,493 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 120,000 120,300 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 60,000 63,750 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 90,000 94,950 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 110,000 115,615 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 85,000 82,875 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 75,000 83,813 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 80,000 79,800 PetroBakken Energy, Ltd. sr. unsec. notes Ser. REGS, 8 5/8s, 2020 (Canada) 30,000 29,100 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 170,000 164,900 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 335,000 363,475 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,465,000 1,389,303 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 595,000 636,821 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 85,000 91,588 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 40,000 38,700 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 156,238 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 35,000 33,250 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 165,000 181,500 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 40,000 40,600 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 225,000 238,500 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 65,000 65,650 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 40,000 41,504 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 95,000 100,938 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 585,000 610,865 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 50,000 52,000 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 45,000 46,800 Dynamic Asset Allocation Conservative Fund 57 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Energy cont. SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 $20,000 $20,350 Spectra Energy Capital, LLC sr. notes 8s, 2019 215,000 260,290 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 170,000 178,652 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 20,000 21,100 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 120,000 123,000 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 270,000 364,311 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 90,000 93,431 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 100,000 112,204 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 111,650 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 100,000 102,250 Williams Cos., Inc. (The) notes 7 3/4s, 2031 9,000 10,200 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 30,000 35,777 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 35,000 35,481 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 135,000 142,425 Financials (5.9%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.844s, 2014 (United Kingdom) 255,000 256,968 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 560,000 598,254 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 315,000 407,140 Aflac, Inc. sr. unsec. notes 6.9s, 2039 135,000 167,131 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 50,000 49,250 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 90,000 95,850 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 30,000 30,375 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 80,000 85,548 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 115,000 123,913 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 50,000 57,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 56,188 Ally Financial, Inc. unsec. sub. notes 8s, 2018 60,000 67,500 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 321,000 375,731 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 639,000 727,658 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 355,000 366,555 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 235,000 279,147 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 310,000 309,225 58 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Financials cont. AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) $255,000 $245,119 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 390,000 379,853 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 315,000 355,346 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 750,000 826,576 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 445,000 450,710 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 65,000 67,204 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 205,000 265,520 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 100,000 111,079 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 435,000 391,500 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 46,000 55,097 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 155,000 163,614 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 151,000 137,067 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 190,000 192,970 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 261,000 263,636 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 140,000 147,114 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 95,000 101,413 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 45,000 42,188 CIT Group, Inc. company guaranty sr. notes 5s, 2023 55,000 53,350 CIT Group, Inc. sr. unsec. notes 5s, 2022 90,000 87,975 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 75,000 77,625 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 70,000 73,325 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 90,000 94,500 Citigroup, Inc. sub. notes 5s, 2014 180,000 186,785 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 625,000 637,500 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 205,000 180,400 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 250,000 305,995 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 339,000 390,025 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 186,375 EPR Properties unsec. notes 5 1/4s, 2023 R 280,000 272,299 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 1,450,000 1,535,188 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 525,000 626,220 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 150,000 141,831 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 295,000 320,836 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 440,000 518,749 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 1,105,000 1,335,028 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 160,000 175,237 Dynamic Asset Allocation Conservative Fund 59 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Financials cont. HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R $335,000 $309,564 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 250,000 236,480 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 290,000 319,195 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 ## 115,000 115,144 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 400,000 408,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 310,000 354,007 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 350,000 355,688 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 110,000 115,225 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 65,000 65,000 ING Bank N.V. 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,010,000 1,023,938 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 40,000 42,000 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 110,000 108,075 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 250,000 258,125 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 40,000 37,000 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 65,000 70,119 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 80,000 90,900 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 136,000 147,560 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 390,000 421,200 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 135,000 140,934 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 390,000 430,525 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 160,000 165,225 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 236,000 278,127 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 385,000 433,125 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 45,000 47,363 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 115,000 116,438 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 50,000 52,375 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 25,000 27,813 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 50,000 47,875 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 40,000 40,300 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 425,000 447,491 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 65,000 65,813 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 45,000 46,238 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 80,000 78,200 60 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Financials cont. Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 $55,000 $54,038 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,129,000 1,114,386 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 70,000 73,325 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 267,000 284,602 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 203,300 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 115,000 115,288 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 110,000 121,550 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 245,000 296,756 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 141,000 132,716 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 157,000 143,263 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 105,000 101,164 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 122,006 Residential Capital, LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 95,078 108,152 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 505,000 507,525 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 560,000 564,848 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 100,000 101,580 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 93,000 98,377 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 300,000 312,600 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 300,000 315,750 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 7,000 7,811 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 155,000 152,064 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 110,000 124,025 Springleaf Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 25,000 26,031 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 50,000 48,000 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 395,000 371,556 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 435,000 380,233 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 45,000 47,025 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 190,000 250,226 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. REGS, 6 1/4s, 2035 (Russia) 500,000 527,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,887,000 2,028,525 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 500,000 576,300 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 60,000 69,004 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 155,000 162,211 Dynamic Asset Allocation Conservative Fund 61 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Financials cont. Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) $80,000 $89,661 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 426,000 451,560 Health care (1.5%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 525,000 490,985 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 100,000 101,000 Actavis PLC sr. unsec. notes 4 5/8s, 2042 165,000 145,868 Actavis PLC sr. unsec. notes 3 1/4s, 2022 135,000 126,177 Actavis PLC sr. unsec. notes 1 7/8s, 2017 30,000 29,696 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 318,000 388,309 Amgen, Inc. sr. unsec. notes 3.45s, 2020 500,000 505,048 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 105,000 105,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 99,000 120,923 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 80,000 85,800 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 80,000 81,100 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 120,000 123,900 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 115,000 123,050 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 85,000 86,488 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 41,950 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 350,000 373,785 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) 200,000 200,000 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 143,686 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 $95,000 102,600 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 85,000 88,613 HCA, Inc. sr. notes 6 1/2s, 2020 320,000 346,400 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 32,850 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 175,000 185,938 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 60,000 61,350 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 90,000 93,375 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 51,063 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 45,000 47,588 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 75,000 84,281 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 205,000 226,013 62 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Health care cont. Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 $85,000 $88,825 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 55,000 56,375 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 85,000 93,925 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 45,000 45,176 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 65,000 69,875 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 175,000 180,906 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 60,000 67,970 Service Corp. International/US sr. notes 7s, 2019 90,000 95,850 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 45,000 42,919 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 80,000 84,800 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 35,000 36,225 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 80,000 84,400 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 50,000 46,875 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 125,000 133,438 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 90,000 83,025 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 55,000 56,238 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 410,000 424,365 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 95,000 104,263 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 380,000 363,402 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 540,000 461,503 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 535,000 497,998 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 35,000 37,100 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 25,000 26,438 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 15,525 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 35,000 37,363 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 120,000 128,400 Technology (1.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 65,000 66,138 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 205,000 171,192 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 70,000 56,700 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 195,000 182,325 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 42,000 42,420 Dynamic Asset Allocation Conservative Fund 63 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Technology cont. Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 $595,000 $634,071 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 95,000 101,413 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 76,000 77,102 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 140,000 154,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 170,000 175,525 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 95,000 99,988 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 80,000 83,600 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 80,000 77,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 77,000 85,663 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 245,000 265,213 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 125,000 127,712 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 183,000 204,334 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 255,000 288,931 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 150,000 163,548 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 675,000 598,618 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 65,000 72,638 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 57,750 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 49,444 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 95,000 94,288 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 119,000 110,075 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 475,000 525,257 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) (In default) † 5,000 5,788 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 310,000 337,580 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 200,000 184,958 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 190,917 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 65,000 66,300 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 165,000 176,550 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 110,000 118,525 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 40,000 44,205 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 164,000 182,669 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 185,000 193,325 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 207,000 223,560 64 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Transportation cont. Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 $65,000 $67,643 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 300,000 327,136 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 121,418 140,997 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 75,000 68,988 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 39,000 37,267 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 71,000 62,905 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 170,000 188,700 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 100,000 103,620 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 96,688 100,555 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 85,000 84,150 Utilities and power (2.3%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 150,000 172,500 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 200,000 220,000 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 40,000 37,400 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 120,000 127,384 Appalachian Power Co. sr. unsec. unsub. notes 4.6s, 2021 245,000 262,671 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 60,000 57,645 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 55,000 70,867 Beaver Valley Funding Corp. sr. bonds 9s, 2017 130,000 131,169 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 288,000 322,349 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 128,000 137,280 Calpine Corp. 144A sr. notes 7 1/4s, 2017 97,000 100,638 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 25,000 27,424 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 208,000 240,737 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 189,854 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 145,000 153,700 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 435,000 447,415 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 200,000 250 El Paso Corp. sr. unsec. notes 7s, 2017 210,000 234,207 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 35,780 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 70,000 84,971 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 245,000 293,872 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,180,000 1,112,150 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 152,000 160,170 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 125,000 140,625 Dynamic Asset Allocation Conservative Fund 65 CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Utilities and power cont. Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 $75,000 $78,750 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 140,000 149,800 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 140,000 147,630 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 120,000 126,907 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 375,000 351,648 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 40,000 42,700 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 30,000 32,550 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 185,000 207,663 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 62,573 65,076 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 196,000 179,247 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 33,000 32,095 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 115,000 126,788 ITC Holdings Corp. 144A notes 5 7/8s, 2016 285,000 315,829 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 225,000 253,217 Kansas Gas and Electric Co. bonds 5.647s, 2021 52,031 55,530 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 300,000 355,257 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 430,000 528,151 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 330,000 294,103 Nevada Power Co. mtge. notes 7 1/8s, 2019 310,000 384,917 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 130,000 146,423 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 265,000 283,550 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 350,000 323,142 Oncor Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 135,000 129,369 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 153,000 170,219 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 985,000 1,090,822 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 465,000 464,397 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 13,978 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 90,000 99,626 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 215,000 245,373 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 337,000 350,480 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 70,000 67,200 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 90,000 81,450 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,341 66 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.9%)* cont. Principal amount Value Utilities and power cont. Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 $110,000 $76,038 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 155,000 159,952 Union Electric Co. sr. notes 6.4s, 2017 265,000 308,750 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 45,000 51,613 Total corporate bonds and notes (cost $129,661,180) MORTGAGE-BACKED SECURITIES (4.7%)* Principal amount Value Agency collateralized mortgage obligations (1.4%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.06s, 2037 $209,431 $300,831 IFB Ser. 2979, Class AS, 23.605s, 2034 27,228 35,525 IFB Ser. 3072, Class SB, 22.982s, 2035 334,659 476,228 IFB Ser. 3249, Class PS, 21.673s, 2036 297,351 409,476 IFB Ser. 3065, Class DC, 19.313s, 2035 270,099 398,453 IFB Ser. 2990, Class LB, 16.48s, 2034 290,893 383,348 IFB Ser. 3708, Class SQ, IO, 6.368s, 2040 851,959 149,970 IFB Ser. 4105, Class LS, IO, 5.968s, 2041 457,795 88,821 IFB Ser. 3964, Class SA, IO, 5.818s, 2041 944,693 140,523 IFB Ser. 311, Class S1, IO, 5.768s, 2043 2,221,786 488,786 IFB Ser. 308, Class S1, IO, 5.768s, 2043 757,847 172,857 IFB Ser. 310, Class S4, IO, 5.751s, 2043 399,000 98,098 Ser. 3747, Class HI, IO, 4 1/2s, 2037 96,289 10,307 Ser. 3391, PO, zero%, 2037 22,053 18,580 Ser. 3300, PO, zero%, 2037 142,962 133,702 Ser. 3206, Class EO, PO, zero%, 2036 14,390 12,744 FRB Ser. 3326, Class WF, zero%, 2035 6,899 6,209 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.827s, 2036 87,388 171,522 IFB Ser. 06-8, Class HP, 23.911s, 2036 234,477 377,780 IFB Ser. 05-45, Class DA, 23.764s, 2035 405,528 610,134 IFB Ser. 05-75, Class GS, 19.713s, 2035 134,506 182,978 IFB Ser. 05-106, Class JC, 19.569s, 2035 91,552 136,732 IFB Ser. 05-83, Class QP, 16.929s, 2034 53,722 70,278 Ser. 07-64, Class LO, PO, zero%, 2037 81,619 71,882 Ser. 07-14, Class KO, PO, zero%, 2037 64,721 56,072 Ser. 06-125, Class OX, PO, zero%, 2037 8,224 7,417 Ser. 06-84, Class OT, PO, zero%, 2036 9,415 8,376 Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.37s, 2040 812,004 151,723 IFB Ser. 10-20, Class SE, IO, 6.07s, 2040 1,301,839 231,207 IFB Ser. 13-129, Class CS, IO, 5.968s, 2042 1,224,000 215,767 IFB Ser. 10-37, Class SG, IO, 5.52s, 2040 77,464 12,559 IFB Ser. 10-42, Class ES, IO, 5 1/2s, 2040 1,512,591 238,233 Ser. 10-9, Class UI, IO, 5s, 2040 977,709 208,945 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 705,942 153,542 Dynamic Asset Allocation Conservative Fund 67 MORTGAGE-BACKED SECURITIES (4.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-107, Class NI, IO, 4 1/2s, 2039 $1,751,082 $286,915 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,419,296 210,648 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 1,951,532 287,363 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,573,164 527,292 Ser. 06-36, Class OD, PO, zero%, 2036 6,264 5,754 Commercial mortgage-backed securities (2.3%) Banc of America Commercial Mortgage Trust Ser. 06-5, Class A2, 5.317s, 2047 1,541,757 1,551,236 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.995s, 2042 3,745,306 17,697 Ser. 04-5, Class XC, IO, 0.868s, 2041 5,964,974 35,993 Ser. 07-5, Class XW, IO, 0.532s, 2051 15,610,795 156,529 Ser. 05-1, Class XW, IO, 0.039s, 2042 11,626,395 2,860 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 111,000 107,283 Ser. 04-PR3I, Class X1, IO, 1.079s, 2041 2,077,422 15,857 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class C, 5.61s, 2039 191,000 182,501 Ser. 06-PW14, Class X1, IO, 0.224s, 2038 8,442,701 146,903 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.191s, 2049 66,144,546 959,096 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 351,000 362,408 Commercial Mortgage Trust 144A Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.179s, 2046 29,860,045 391,841 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.519s, 2038 692,490 25 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 807,952 806,712 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.049s, 2020 467,220 8,714 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 131,566 508 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.932s, 2032 F 67,676 33,837 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.302s, 2045 138,011,271 385,054 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.774s, 2043 10,166,410 80,498 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 219,000 201,918 FRB Ser. 05-GG3, Class B, 4.894s, 2042 194,000 198,869 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.22s, 2038 17,101,305 21,873 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 37,992 37,992 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 106,500 108,161 FRB Ser. 06-LDP7, Class B, 6.056s, 2045 251,000 215,967 68 Dynamic Asset Allocation Conservative Fund MORTGAGE-BACKED SECURITIES (4.7%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LDPX, Class A3S, 5.317s, 2049 $651,562 $653,135 FRB Ser. 13-C10, Class D, 4.3s, 2047 212,000 174,405 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 9,730,582 142,310 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6 3/8s, 2051 267,000 260,828 FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 192,000 178,491 FRB Ser. 12_LC9, Class D, 4.575s, 2047 224,000 200,968 Ser. 05-CB12, Class X1, IO, 0.491s, 2037 7,118,458 44,590 Ser. 06-LDP6, Class X1, IO, 0 1/4s, 2043 13,686,532 42,428 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 62,936 63,408 Ser. 99-C1, Class G, 6.41s, 2031 145,590 151,773 Ser. 98-C4, Class H, 5.6s, 2035 215,000 228,301 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 188,186 195,932 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.496s, 2040 22,839,887 84,508 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 23,088,076 96,277 Ser. 06-C7, Class XCL, IO, 0.334s, 2038 12,961,684 228,994 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.38s, 2028 4,051 — Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.045s, 2050 199,000 203,880 Ser. 03-KEY1, Class B, 5.334s, 2035 1,863,000 1,867,114 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.109s, 2039 6,533,956 41,125 Ser. 05-MCP1, Class XC, IO, 0.761s, 2043 9,998,970 83,151 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 190,000 180,500 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.503s, 2045 1,644,961 160,384 Ser. 05-C3, Class X, IO, 6.332s, 2044 506,275 47,691 Ser. 07-C5, Class X, IO, 5.897s, 2049 336,725 27,443 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558s, 2044 225,000 192,533 Morgan Stanley-Bank of America-Merrill Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.894s, 2046 1,822,085 187,274 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 339,850 84,963 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 449,000 405,107 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 46,000 44,565 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.494s, 2042 F 18,757,118 68,651 Ser. 06-C26, Class XC, IO, 0.185s, 2045 7,125,194 13,965 Dynamic Asset Allocation Conservative Fund 69 MORTGAGE-BACKED SECURITIES (4.7%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (1.0%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 10.266s, 2036 $100,000 $100,250 FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 100,000 82,150 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.734s, 2037 170,214 98,406 Ser. 09-RR7, Class 1A7, IO, 1.717s, 2046 5,956,182 199,160 Ser. 09-RR7, Class 2A7, IO, 1.561s, 2047 6,439,581 201,559 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 309,684 264,266 FRB Ser. 05-51, Class 1A1, 0 1/2s, 2035 712,914 554,291 FRB Ser. 05-24, Class 4A1, 0.41s, 2035 1,460,074 1,228,296 FRB Ser. 06-OA3, Class 1A1, 0.379s, 2036 322,136 228,223 WAMU Mortgage Pass-Through Certificates Ser. 05-AR19, Class X, IO, 1.471s, 2045 4,997,740 234,394 FRB Ser. 06-AR1, Class 2A1B, 1.223s, 2046 196,149 162,611 FRB Ser. 06-AR3, Class A1B, 1.153s, 2046 426,648 324,893 FRB Ser. 05-AR13, Class A1C3, 0.669s, 2045 424,922 336,326 FRB Ser. 05-AR17, Class A1C3, 0.659s, 2045 F 710,582 380,162 FRB Ser. 05-AR9, Class A1C3, 0.659s, 2045 384,954 331,060 FRB Ser. 05-AR15, Class A1B3, 0.519s, 2045 631,489 509,927 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 274,580 281,616 Total mortgage-backed securities (cost $23,181,190) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $96,926 $61,558 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 155,000 131,905 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 1,329,000 1,220,687 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,073,112 684,109 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 400,000 428,492 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 4,564 1,952,850 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) $320,000 271,200 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 400,000 339,936 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 175,000 188,213 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 67,050 79,119 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 460,000 446,200 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 200,000 167,000 Total foreign government and agency bonds and notes (cost $6,615,894) 70 Dynamic Asset Allocation Conservative Fund INVESTMENT COMPANIES (0.8%)* Shares Value SPDR S&P rust 26,485 $4,452,129 Total investment companies (cost $2,344,349) SENIOR LOANS (0.2%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $29,019 $29,056 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.429s, 2018 377,691 341,260 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 129,064 129,790 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 72,339 72,159 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 59,954 58,755 Neiman-Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 114,051 113,743 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 62,400 62,400 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.71s, 2017 106,302 71,422 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 27,357 27,608 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 63,810 63,475 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 54,685 54,548 Total senior loans (cost $1,040,236) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 349 $333,470 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 4,035 107,936 M/I Homes, Inc. $2.438 pfd. 2,312 58,378 Total preferred stocks (cost $348,184) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 5,720 $120,835 General Motors Co. Ser. B, $2.375 cv. pfd. 4,439 222,505 United Technologies Corp. $3.75 cv. pfd. 1,100 71,269 Total convertible preferred stocks (cost $381,497) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $135,000 $139,400 4.071s, 1/1/14 35,000 35,283 Total municipal bonds and notes (cost $170,000) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $55,000 $68,578 Total convertible bonds and notes (cost $59,913) Dynamic Asset Allocation Conservative Fund 71 WARRANTS (—%)*† Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 12 $1,056 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 34,898 — Total warrants (cost $7,016) SHORT-TERM INVESTMENTS (30.6%)* Principal amount/shares Value Federal Home Loan Mortgage Corp. discounted commercial paper with an effective yield of 0.02%, December 2, 2013 $15,400,000 $15,399,476 Federal National Mortgage Association discounted commercial paper with an effective yield of 0.03%, November 6, 2013 5,000,000 4,999,850 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, August 21, 2014 # § 1,087,000 1,086,266 U.S. Treasury Bills with an effective yield of 0.08%, February 6, 2014 # ∆ § 5,000,000 4,999,599 Putnam Cash Collateral Pool, LLC 0.13% d 643,425 643,425 Putnam Money Market Liquidity Fund 0.05% L 38,363,631 38,363,631 Putnam Short Term Investment Fund 0.06% L 99,688,231 99,688,231 SSgA Prime Money Market Fund 0.02% P 1,670,000 1,670,000 Total short-term investments (cost $166,849,133) TOTAL INVESTMENTS Total investments (cost $619,720,219) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments 72 Dynamic Asset Allocation Conservative Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $544,825,669. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $258,947,514 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. Dynamic Asset Allocation Conservative Fund 73 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $85,911,302) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $818,691 $801,383 $17,308 Australian Dollar Sell 10/18/13 818,691 790,397 (28,294) British Pound Sell 12/18/13 2,648,974 2,545,864 (103,110) Canadian Dollar Sell 10/18/13 86,368 81,585 (4,783) Singapore Dollar Sell 11/20/13 586,865 576,666 (10,199) Swiss Franc Sell 12/18/13 415,818 401,203 (14,615) Barclays Bank PLC Australian Dollar Buy 10/18/13 1,899,346 1,882,202 17,144 Australian Dollar Sell 10/18/13 1,921,618 1,877,558 (44,060) Brazilian Real Buy 10/18/13 370,426 371,369 (943) Brazilian Real Sell 10/18/13 370,426 368,923 (1,503) British Pound Sell 12/18/13 3,326,751 3,264,243 (62,508) Canadian Dollar Sell 10/18/13 72,006 69,272 (2,734) Euro Buy 12/18/13 781,293 773,367 7,926 Euro Sell 12/18/13 781,293 769,378 (11,915) Hong Kong Dollar Buy 11/20/13 267,592 267,679 (87) Hungarian Forint Buy 12/18/13 369,327 370,441 (1,114) Japanese Yen Sell 11/20/13 419,093 414,650 (4,443) Mexican Peso Buy 10/18/13 239,725 244,058 (4,333) Norwegian Krone Buy 12/18/13 18,672 15,160 3,512 Singapore Dollar Buy 11/20/13 110,565 115,138 (4,573) Swiss Franc Buy 12/18/13 332,500 320,840 11,660 Citibank, N.A. Australian Dollar Buy 10/18/13 414,238 416,908 (2,670) Australian Dollar Sell 10/18/13 414,238 404,113 (10,125) Brazilian Real Buy 10/18/13 122,846 123,946 (1,100) Brazilian Real Sell 10/18/13 122,846 122,200 (646) Canadian Dollar Buy 10/18/13 402,726 405,110 (2,384) Canadian Dollar Sell 10/18/13 406,802 402,033 (4,769) Danish Krone Sell 12/18/13 400,575 390,160 (10,415) Euro Buy 12/18/13 443,147 433,638 9,509 Euro Sell 12/18/13 443,147 443,386 239 Japanese Yen Buy 11/20/13 807,662 812,110 (4,448) Japanese Yen Sell 11/20/13 807,662 804,702 (2,960) New Taiwan Dollar Buy 11/20/13 605,110 608,673 (3,563) Swiss Franc Sell 12/18/13 482,097 450,973 (31,124) Credit Suisse International Australian Dollar Buy 10/18/13 412,281 409,817 2,464 Australian Dollar Sell 10/18/13 412,281 401,757 (10,524) British Pound Sell 12/18/13 521,155 494,587 (26,568) Canadian Dollar Sell 10/18/13 272,010 264,440 (7,570) Czech Koruna Buy 12/18/13 264,245 260,380 3,865 74 Dynamic Asset Allocation Conservative Fund FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $85,911,302) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Czech Koruna Sell 12/18/13 $264,245 $256,152 $(8,093) Euro Buy 12/18/13 1,286,954 1,253,008 33,946 Euro Sell 12/18/13 1,286,954 1,280,417 (6,537) Japanese Yen Buy 11/20/13 1,526,507 1,521,370 5,137 Japanese Yen Sell 11/20/13 1,526,507 1,524,350 (2,157) Mexican Peso Buy 10/18/13 114,083 119,759 (5,676) Norwegian Krone Sell 12/18/13 164,995 160,988 (4,007) South African Rand Buy 10/18/13 730,042 735,205 (5,163) South African Rand Sell 10/18/13 730,042 726,486 (3,556) South Korean Won Buy 11/20/13 485,278 486,714 (1,436) Swedish Krona Buy 12/18/13 403,956 391,959 11,997 Swiss Franc Sell 12/18/13 1,125,188 1,085,631 (39,557) Deutsche Bank AG Australian Dollar Buy 10/18/13 102,791 123,582 (20,791) British Pound Buy 12/18/13 6,148 6,150 (2) British Pound Sell 12/18/13 6,148 5,908 (240) Canadian Dollar Sell 10/18/13 58,226 63,280 5,054 Euro Sell 12/18/13 1,890,718 1,883,783 (6,935) Norwegian Krone Buy 12/18/13 397,961 411,608 (13,647) Swiss Franc Sell 12/18/13 420,576 404,547 (16,029) Goldman Sachs International Australian Dollar Buy 10/18/13 386,933 384,208 2,725 British Pound Sell 12/18/13 197,880 181,253 (16,627) Canadian Dollar Sell 10/18/13 429,606 426,446 (3,160) Euro Sell 12/18/13 4,871 3,199 (1,672) Japanese Yen Sell 11/20/13 270,596 278,835 8,239 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 900,700 874,209 26,491 Australian Dollar Sell 10/18/13 900,700 882,677 (18,023) British Pound Sell 12/18/13 2,641,855 2,538,628 (103,227) Canadian Dollar Sell 10/18/13 240,568 235,575 (4,993) Chinese Yuan (Offshore) Sell 11/20/13 729,443 724,030 (5,413) Euro Buy 12/18/13 669,660 651,872 17,788 Euro Sell 12/18/13 669,660 664,421 (5,239) Japanese Yen Sell 11/20/13 1,193,358 1,193,344 (14) New Taiwan Dollar Buy 11/20/13 605,104 607,820 (2,716) Swedish Krona Buy 12/18/13 9,475 9,193 282 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 406,131 401,756 4,375 Brazilian Real Buy 10/18/13 329,028 315,798 13,230 Brazilian Real Sell 10/18/13 329,028 314,932 (14,096) British Pound Buy 12/18/13 416,471 406,860 9,611 Dynamic Asset Allocation Conservative Fund 75 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $85,911,302) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. British Pound Sell 12/18/13 $416,471 $399,562 $(16,909) Canadian Dollar Buy 10/18/13 1,323,949 1,304,944 19,005 Canadian Dollar Sell 10/18/13 1,323,949 1,312,553 (11,396) Czech Koruna Buy 12/18/13 264,240 260,358 3,882 Czech Koruna Sell 12/18/13 264,240 256,121 (8,119) Euro Sell 12/18/13 352,489 333,833 (18,656) Japanese Yen Buy 11/20/13 1,436,213 1,422,162 14,051 Japanese Yen Sell 11/20/13 1,436,213 1,435,892 (321) Malaysian Ringgit Buy 11/20/13 969,446 993,807 (24,361) Malaysian Ringgit Sell 11/20/13 969,446 960,663 (8,783) Mexican Peso Buy 10/18/13 178,453 178,026 427 Norwegian Krone Buy 12/18/13 168,477 168,124 353 Polish Zloty Buy 12/18/13 360,655 358,677 1,978 Singapore Dollar Sell 11/20/13 189,085 178,289 (10,796) South African Rand Buy 10/18/13 730,002 736,240 (6,238) South African Rand Sell 10/18/13 730,002 726,523 (3,479) South Korean Won Buy 11/20/13 242,639 240,770 1,869 Swedish Krona Sell 12/18/13 185,382 180,552 (4,830) Swiss Franc Sell 12/18/13 11,839 1,145 (10,694) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 396,811 407,800 (10,989) Euro Sell 12/18/13 706,600 686,202 (20,398) Hungarian Forint Buy 12/18/13 369,326 370,493 (1,167) Japanese Yen Sell 11/20/13 410,430 402,494 (7,936) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 1,195,466 1,196,294 (828) Brazilian Real Buy 10/18/13 568,337 555,021 13,316 Brazilian Real Sell 10/18/13 568,337 554,427 (13,910) British Pound Sell 12/18/13 1,549,064 1,488,364 (60,700) Canadian Dollar Sell 10/18/13 73,460 74,886 1,426 Czech Koruna Buy 12/18/13 264,240 260,368 3,872 Czech Koruna Sell 12/18/13 264,240 256,307 (7,933) Euro Buy 12/18/13 407,696 414,729 (7,033) Japanese Yen Buy 11/20/13 160,190 159,977 213 Japanese Yen Sell 11/20/13 160,190 158,468 (1,722) Mexican Peso Buy 10/18/13 237,589 239,662 (2,073) Norwegian Krone Buy 12/18/13 56,646 52,575 4,071 Singapore Dollar Sell 11/20/13 447,761 432,693 (15,068) South Korean Won Buy 11/20/13 485,278 479,950 5,328 Swiss Franc Sell 12/18/13 433,301 416,724 (16,577) 76 Dynamic Asset Allocation Conservative Fund FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $85,911,302) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Sell 10/18/13 $1,337,771 $1,270,196 $(67,575) British Pound Buy 12/18/13 8,127,491 7,809,096 318,395 Canadian Dollar Sell 10/18/13 403,988 399,032 (4,956) Euro Sell 12/18/13 1,835,104 1,808,050 (27,054) Japanese Yen Buy 11/20/13 405,988 406,705 (717) Japanese Yen Sell 11/20/13 411,336 405,836 (5,500) Mexican Peso Buy 10/18/13 53,773 59,848 (6,075) New Zealand Dollar Buy 10/18/13 433,242 405,207 28,035 New Zealand Dollar Sell 10/18/13 433,242 410,536 (22,706) Norwegian Krone Sell 12/18/13 37,608 28,045 (9,563) Singapore Dollar Buy 11/20/13 603,845 599,761 4,084 Singapore Dollar Sell 11/20/13 603,845 593,761 (10,084) Swedish Krona Buy 12/18/13 407,824 395,609 12,215 Swiss Franc Sell 12/18/13 892,051 857,864 (34,187) Turkish Lira Buy 12/18/13 357,272 369,336 (12,064) Turkish Lira Sell 12/18/13 357,272 362,268 4,996 WestPac Banking Corp. Australian Dollar Buy 10/18/13 215,833 238,727 (22,894) Canadian Dollar Sell 10/18/13 62,301 57,437 (4,864) Euro Buy 12/18/13 408,643 397,961 10,682 Euro Sell 12/18/13 408,643 401,826 (6,817) Japanese Yen Sell 11/20/13 1,071,962 1,072,264 302 Total FUTURES CONTRACTS OUTSTANDING at 9/30/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 145 $5,647,542 Dec-13 $(5,394) FTSE 100 Index (Short) 26 2,706,268 Dec-13 77,585 MSCI EAFE Index Mini (Short) 196 17,788,960 Dec-13 (319,872) Russell 2000 Index Mini (Short) 120 12,856,800 Dec-13 (233,040) S&P 500 Index (Long) 6 2,511,450 Dec-13 (13,198) S&P 500 Index E-Mini (Long) 97 8,120,355 Dec-13 (38,509) S&P 500 Index E-Mini (Short) 249 20,845,035 Dec-13 185,841 S&P Mid Cap 400 Index E-Mini (Long) 36 4,466,160 Dec-13 42,388 S&P Mid Cap 400 Index E-Mini (Short) 19 2,357,140 Dec-13 (4,421) SPI 200 Index (Long) 48 5,847,045 Dec-13 (15,874) U.S. Treasury Bond 30 yr (Long) 77 10,269,875 Dec-13 229,049 U.S. Treasury Bond Ultra 30 yr (Long) 46 6,536,313 Dec-13 150,563 Dynamic Asset Allocation Conservative Fund 77 FUTURES CONTRACTS OUTSTANDING at 9/30/13 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Long) 156 $34,361,438 Dec-13 $100,641 U.S. Treasury Note 2 yr (Short) 40 8,810,625 Dec-13 (25,701) U.S. Treasury Note 5 yr (Long) 342 41,398,031 Dec-13 588,374 U.S. Treasury Note 10 yr (Long) 132 16,683,563 Dec-13 361,718 U.S. Treasury Note 10 yr (Short) 17 2,148,641 Dec-13 (48,345) Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $30,628,281) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, October 1, 2043 $28,000,000 10/10/13 $30,628,281 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $62,805,300 E $25,686 12/18/15 3 month USD- 0.75% $(76,220) LIBOR-BBA 27,164,100 E 34,827 12/18/18 3 month USD- 2.05% 9,946 LIBOR-BBA 5,042,800 E 52,551 12/18/43 3 month USD- 3.85% 133,116 LIBOR-BBA 10,287,300 E (50,810) 12/18/23 3 month USD- 3.15% (274,703) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $213,320 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(5,031) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 68,232 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,020) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,479,883 — 1/12/41 4.00% (1 month Synthetic TRS Index (38,606) USD-LIBOR) 4.00% 30 year Fannie Mae pools 78 Dynamic Asset Allocation Conservative Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $518,259 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(8,068) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,887 — 1/12/38 6.50% (1 month Synthetic TRS Index (30) USD-LIBOR) 6.50% 30 year Fannie Mae pools 37,690 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (296) USD-LIBOR 6.50% 30 year Fannie Mae pools 26,290 — 1/12/41 5.00% (1 month Synthetic MBX Index 264 USD-LIBOR) 5.00% 30 year Fannie Mae pools 422,267 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,574) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,957 — 1/12/40 5.00% (1 month Synthetic MBX Index 75 USD-LIBOR) 5.00% 30 year Fannie Mae pools 544,766 — 1/12/40 4.50% (1 month Synthetic MBX Index 8,900 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,615,544 — 1/12/41 5.00% (1 month Synthetic MBX Index 16,212 USD-LIBOR) 5.00% 30 year Fannie Mae pools 74,231 — 1/12/41 5.00% (1 month Synthetic MBX Index 745 USD-LIBOR) 5.00% 30 year Fannie Mae pools 13,020 — 1/12/40 5.00% (1 month Synthetic MBX Index 123 USD-LIBOR) 5.00% 30 year Fannie Mae pools 42,678 — 1/12/40 5.00% (1 month Synthetic MBX Index 402 USD-LIBOR) 5.00% 30 year Fannie Mae pools 30,743 — 1/12/40 5.00% (1 month Synthetic MBX Index 289 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,273 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (10) USD-LIBOR 6.00% 30 year Fannie Mae pools 6,637 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (52) USD-LIBOR 6.50% 30 year Fannie Mae pools 493,105 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,874) USD-LIBOR 6.50% 30 year Fannie Mae pools 216,808 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (359) USD-LIBOR 6.00% 30 year Fannie Mae pools Dynamic Asset Allocation Conservative Fund 79 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $352,235 $— 1/12/38 6.50% (1 month Synthetic MBX Index $2,767 USD-LIBOR) 6.50% 30 year Fannie Mae pools 154,863 — 1/12/39 6.00% (1 month Synthetic MBX Index 256 USD-LIBOR) 6.00% 30 year Fannie Mae pools 74,540 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (453) USD-LIBOR 5.50% 30 year Fannie Mae pools 37,333 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (227) USD-LIBOR 5.50% 30 year Fannie Mae pools 37,333 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (227) USD-LIBOR 5.50% 30 year Fannie Mae pools 213,320 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,031) USD-LIBOR) 4.50% 30 year Fannie Mae pools 74,791 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (455) USD-LIBOR 5.50% 30 year Fannie Mae pools 194,206 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,181) USD-LIBOR 5.50% 30 year Fannie Mae pools 74,791 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (455) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,252 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10) USD-LIBOR 6.50% 30 year Fannie Mae pools 57,735 — 1/12/41 5.00% (1 month Synthetic MBX Index 579 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 157,273 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,236) USD-LIBOR 6.50% 30 year Fannie Mae pools 149,331 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (908) USD-LIBOR 5.50% 30 year Fannie Mae pools 88,028 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (692) USD-LIBOR 6.50% 30 year Fannie Mae pools 224,753 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 5,909 USD-LIBOR 5.00% 30 year Fannie Mae pools 612,759 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 9,539 USD-LIBOR 4.00% 30 year Fannie Mae pools 80 Dynamic Asset Allocation Conservative Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $54,219 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(426) USD-LIBOR 6.50% 30 year Fannie Mae pools 57,099 151 1/12/38 (6.50%) 1 month Synthetic MBX Index (257) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 784,060 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,868 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 160 — 2/13/14 (3 month USD- A basket (101,960) LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks units 3,675 — 2/13/14 3 month USD- Russell 1000 Total (432) LIBOR-BBA minus Return Index 0.15% Credit Suisse International $213,320 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,031) USD-LIBOR) 4.50% 30 year Fannie Mae pools 612,759 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 9,539 USD-LIBOR 4.00% 30 year Fannie Mae pools 612,759 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 9,539 USD-LIBOR 4.00% 30 year Fannie Mae pools Goldman Sachs International 175,904 — 1/12/39 6.00% (1 month Synthetic TRS Index (2,112) USD-LIBOR) 6.00% 30 year Fannie Mae pools 31,930 — 1/12/38 6.50% (1 month Synthetic TRS Index (140) USD-LIBOR) 6.50% 30 year Fannie Mae pools 82,066 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,278) USD-LIBOR) 4.00% 30 year Fannie Mae pools 80,803 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,906) USD-LIBOR) 4.50% 30 year Fannie Mae pools 169,659 — 1/12/42 4.00% (1 month Synthetic TRS Index (2,535) USD-LIBOR) 4.00% 30 year Fannie Mae pools 169,659 — 1/12/42 4.00% (1 month Synthetic TRS Index (2,535) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,154,891 — 1/12/41 4.00% (1 month Synthetic TRS Index (17,979) USD-LIBOR) 4.00% 30 year Fannie Mae pools Dynamic Asset Allocation Conservative Fund 81 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $323,213 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(7,623) USD-LIBOR) 4.50% 30 year Fannie Mae pools 589,383 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,175) USD-LIBOR) 4.00% 30 year Fannie Mae pools 602,099 — 1/12/41 4.50% (1 month Synthetic TRS Index (14,201) USD-LIBOR) 4.50% 30 year Fannie Mae pools 136,673 — 1/12/41 4.50% (1 month Synthetic TRS Index (3,223) USD-LIBOR) 4.50% 30 year Fannie Mae pools 46,255 — 1/12/41 4.00% (1 month Synthetic TRS Index (720) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,630 — 1/12/38 6.50% (1 month Synthetic TRS Index (12) USD-LIBOR) 6.50% 30 year Fannie Mae pools 90,961 — 1/12/41 4.50% (1 month Synthetic TRS Index (2,145) USD-LIBOR) 4.50% 30 year Fannie Mae pools 881,865 — 1/12/40 4.00% (1 month Synthetic TRS Index (16,897) USD-LIBOR) 4.00% 30 year Fannie Mae pools 316,327 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,925) USD-LIBOR) 4.00% 30 year Fannie Mae pools 34,435 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (271) USD-LIBOR 6.50% 30 year Fannie Mae pools 41,447 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (326) USD-LIBOR 6.50% 30 year Fannie Mae pools 957,436 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,905) USD-LIBOR) 4.00% 30 year Fannie Mae pools 763,198 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,996) USD-LIBOR 6.50% 30 year Fannie Mae pools 13,023 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 57 USD-LIBOR 6.50% 30 year Fannie Mae pools 12,415 — 1/12/39 6.00% (1 month Synthetic TRS Index (149) USD-LIBOR) 6.00% 30 year Fannie Mae pools 213,320 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,031) USD-LIBOR) 4.50% 30 year Fannie Mae pools 82 Dynamic Asset Allocation Conservative Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $370,043 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(5,761) USD-LIBOR) 4.00% 30 year Fannie Mae pools 85,882 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 2,026 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,487,702 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 35,088 USD-LIBOR 4.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 212,397 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,009) USD-LIBOR) 4.50% 30 year Fannie Mae pools 44,564 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 535 USD-LIBOR 6.00% 30 year Fannie Mae pools 108,924 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 1,694 USD-LIBOR 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB BBB–/P $957 $14,000 5/11/63 300 bp $(397) Index CMBX NA BBB BBB–/P 1,868 31,000 5/11/63 300 bp (1,130) Index CMBX NA BBB BBB–/P 3,828 62,000 5/11/63 300 bp (2,168) Index CMBX NA BBB BBB–/P 3,648 64,000 5/11/63 300 bp (2,541) Index Barclays Bank PLC NA HY Series 20 BBB–/P (51,155) 1,574,000 6/20/18 500 bp 42,306 Index CMBX NA BBB BBB+/P 5,210 47,000 5/11/63 300 bp 666 Index Credit Suisse International CMBX NA BBB BBB–/P 264 9,000 5/11/63 300 bp (606) Index CMBX NA BBB BB+/P 3,422 28,000 5/11/63 300 bp 715 Index Dynamic Asset Allocation Conservative Fund 83 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $2,716 $28,000 5/11/63 300 bp $8 Index CMBX NA BBB BBB–/P 555 29,000 5/11/63 300 bp (2,249) Index CMBX NA BBB BBB–/P 248 32,000 5/11/63 300 bp (2,846) Index CMBX NA BBB BBB–/P 3,502 44,000 5/11/63 300 bp (753) Index CMBX NA BBB BBB–/P 6,214 55,000 5/11/63 300 bp 896 Index CMBX NA BBB B+/P 5,335 55,000 5/11/63 300 bp 16 Index CMBX NA BBB BBB–/P 4,413 57,000 5/11/63 300 bp (1,099) Index CMBX NA BBB BBB–/P 3,750 57,000 5/11/63 300 bp (1,762) Index CMBX NA BBB BBB–/P 876 57,000 5/11/63 300 bp (4,636) Index CMBX NA BBB BBB–/P 4,628 58,000 5/11/63 300 bp (980) Index CMBX NA BBB BBB–/P 1,765 58,000 5/11/63 300 bp (3,844) Index CMBX NA BBB BBB–/P 1,022 58,000 5/11/63 300 bp (4,587) Index CMBX NA BBB B+/P 4,589 63,000 5/11/63 300 bp (1,503) Index CMBX NA BBB BBB–/P 743 64,000 5/11/63 300 bp (5,446) Index CMBX NA BBB B+/P 6,974 91,000 5/11/63 300 bp (1,826) Index CMBX NA BBB BBB–/P 4,924 120,000 5/11/63 300 bp (6,680) Index NA HY Series 20 BBB–/P (661,697) 16,805,000 6/20/18 500 bp 336,147 Index CMBX NA BBB BBB–/P 1,169 15,000 5/11/63 300 bp (281) Index CMBX NA BBB BBB–/P 2,326 24,000 5/11/63 300 bp 5 Index CMBX NA BBB BBB–/P 4,192 47,000 5/11/63 300 bp (357) Index CMBX NA BBB BBB–/P 5,269 48,000 5/11/63 300 bp 627 Index 84 Dynamic Asset Allocation Conservative Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $3,727 $49,000 5/11/63 300 bp $(1,011) Index CMBX NA BBB BBB–/P 5,640 51,000 5/11/63 300 bp 708 Index CMBX NA BBB BBB–/P 7,566 71,000 5/11/63 300 bp 700 Index CMBX NA BBB BBB+/P 9,927 94,000 5/11/63 300 bp 838 Index JPMorgan Chase Bank N.A. NA HY Series 20 B+/P (239,492) 7,230,000 6/20/18 500 bp 189,809 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 21 BB+/P $(54,447) $5,140,000 12/20/18 100 bp $(6,291) Index NA IG Series 21 BBB–/P (26,107) 2,410,000 12/20/18 100 bp (3,528) Index NA IG Series 21 BBB+/P (55,250) 5,145,000 12/20/18 100 bp (7,047) Index NA IG Series 21 BBB+/P (83,964) 7,640,000 12/20/18 100 bp (12,386) Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” Dynamic Asset Allocation Conservative Fund 85 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $11,354,255 $— $— Capital goods 15,171,408 — — Communication services 9,516,224 — — Conglomerates 4,106,627 — — Consumer cyclicals 23,530,274 230 — Consumer staples 19,651,165 — 1,418 Energy 17,334,190 — — Financials 35,414,707 — 394,710 Health care 26,567,169 — — Technology 27,571,899 — — Transportation 3,233,087 — — Utilities and power 4,688,211 — — Total common stocks Convertible bonds and notes — 68,578 — Convertible preferred stocks 71,269 343,340 — Corporate bonds and notes — 135,737,637 — Foreign government and agency bonds and notes — 5,971,269 — Investment companies 4,452,129 — — Mortgage-backed securities — 25,450,193 — Municipal bonds and notes — 174,683 — Preferred stocks 107,936 391,848 — Senior loans — 1,024,216 — U.S. Government and agency mortgage obligations — 145,435,740 — U.S. Treasury obligations — 57,710 — Warrants — 1,056 — Short-term investments 139,721,862 27,128,616 — Totals by level 86 Dynamic Asset Allocation Conservative Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(592,056) $— Futures contracts 1,031,805 — — TBA sale commitments — (30,628,281) — Interest rate swap contracts — (270,115) — Total return swap contracts — (195,500) — Credit default contracts — 1,558,332 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Conservative Fund 87 Statement of assets and liabilities 9/30/13 ASSETS Investment in securities, at value, including $627,469 of securities on loan (Note 1): Unaffiliated issuers (identified cost $481,024,932) $545,978,369 Affiliated issuers (identified cost $138,695,287) (Notes 1 and 5) 138,695,287 Cash 20,337 Foreign currency (cost $20,146) (Note 1) 20,314 Dividends, interest and other receivables 3,281,504 Receivable for shares of the fund sold 3,292,106 Receivable for investments sold 6,356,287 Receivable for sales of delayed delivery securities (Note 1) 31,993,035 Receivable for variation margin (Note 1) 391,073 Unrealized appreciation on forward currency contracts (Note 1) 661,002 Unrealized appreciation on OTC swap contracts (Note 1) 685,847 Premium paid on OTC swap contracts (Note 1) 952,344 Total assets LIABILITIES Payable for investments purchased 4,470,370 Payable for purchases of delayed delivery securities (Note 1) 146,192,453 Payable for shares of the fund repurchased 784,728 Payable for compensation of Manager (Note 2) 233,243 Payable for custodian fees (Note 2) 53,813 Payable for investor servicing fees (Note 2) 150,938 Payable for Trustee compensation and expenses (Note 2) 181,963 Payable for administrative services (Note 2) 2,290 Payable for distribution fees (Note 2) 315,349 Payable for variation margin (Note 1) 198,855 Unrealized depreciation on forward currency contracts (Note 1) 1,253,058 Unrealized depreciation on OTC swap contracts (Note 1) 354,457 Premium received on OTC swap contracts (Note 1) 111,418 TBA sale commitments, at value (proceeds receivable $30,628,281) (Note 1) 30,628,281 Collateral on securities loaned, at value (Note 1) 643,425 Collateral on certain derivative contracts, at value (Note 1) 1,727,710 Other accrued expenses 199,485 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $488,170,912 Undistributed net investment income (Note 1) 3,996,105 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (12,831,612) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 65,490,264 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 88 Dynamic Asset Allocation Conservative Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($384,650,860 divided by 37,152,605 shares) $10.35 Offering price per class A share (100/94.25 of $10.35)* $10.98 Net asset value and offering price per class B share ($25,472,159 divided by 2,477,030 shares)** $10.28 Net asset value and offering price per class C share ($51,128,827 divided by 4,987,520 shares)** $10.25 Net asset value and redemption price per class M share ($9,332,909 divided by 909,656 shares) $10.26 Offering price per class M share (100/96.50 of $10.26)* $10.63 Net asset value, offering price and redemption price per class R share ($4,461,221 divided by 421,054 shares) $10.60 Net asset value, offering price and redemption price per class R5 share ($11,108 divided by 1,070 shares) $10.38 Net asset value, offering price and redemption price per class R6 share ($2,981,210 divided by 287,112 shares) $10.38 Net asset value, offering price and redemption price per class Y share ($66,787,375 divided by 6,433,580 shares) $10.38 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Conservative Fund 89 Statement of operations Year ended 9/30/13 INVESTMENT INCOME Interest (including interest income of $110,549 from investments in affiliated issuers) (Note 5) $11,682,232 Dividends (net of foreign tax of $136,407) 5,450,601 Securities lending (Note 1) 13,311 Total investment income EXPENSES Compensation of Manager (Note 2) 3,001,267 Investor servicing fees (Note 2) 983,625 Custodian fees (Note 2) 132,219 Trustee compensation and expenses (Note 2) 50,344 Distribution fees (Note 2) 1,801,127 Administrative services (Note 2) 16,411 Other 311,327 Total expenses Expense reduction (Note 2) (5,853) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 19,245,419 Net realized gain on swap contracts (Note 1) 6,609,221 Net realized loss on futures contracts (Note 1) (10,600,513) Net realized gain on foreign currency transactions (Note 1) 19,583 Net realized gain on written options (Notes 1 and 3) 159,313 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (223,214) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 8,768,361 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 90 Dynamic Asset Allocation Conservative Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/13 Year ended 9/30/12 Operations: Net investment income $10,855,677 $11,436,344 Net realized gain on investments and foreign currency transactions 15,433,023 12,990,623 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,545,147 43,587,893 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (6,177,280) (6,053,012) Class B (225,049) (230,076) Class C (445,853) (422,960) Class M (101,310) (94,498) Class R (55,608) (51,031) Class R5 (207) (47) Class R6 (30,108) (48) Class Y (1,691,108) (1,607,570) Decrease from capital share transactions (Note 4) (38,140,519) (16,683,470) Total increase (decrease) in net assets NET ASSETS Beginning of year 556,858,864 513,986,716 End of year (including undistributed net investment income and distributions in excess of net investment income of $3,996,105 and $2,412,363, respectively) The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Conservative Fund 91 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) g Class A September 30, 2013 .20 .43 (.16) — — 1.05 1.99 305 September 30, 2012 .21 1.00 (.16) — — 1.07 2.21 278 September 30, 2011 .20 (.12) j (.33) — — e,f 1.07 2.12 288 September 30, 2010 .28 .69 (.49) — e — 1.05 d 3.21 d 196 September 30, 2009 .22 .35 (.32) — e — e,h 1.28 d,i 3.00 d 292 Class B September 30, 2013 .12 .44 (.09) — — 1.80 1.24 305 September 30, 2012 .14 .98 (.08) — — 1.82 1.46 278 September 30, 2011 .13 (.11) j (.27) — — e,f 1.82 1.36 288 September 30, 2010 .22 .68 (.42) — e — 1.80 d 2.49 d 196 September 30, 2009 .17 .36 (.26) — e — e,h 2.03 d,i 2.24 d 292 Class C September 30, 2013 .12 .44 (.09) — — 1.80 1.24 305 September 30, 2012 .14 .98 (.09) — — 1.82 1.46 278 September 30, 2011 .13 (.10) j (.27) — — e,f 1.82 1.38 288 September 30, 2010 .21 .67 (.42) — e — 1.80 d 2.45 d 196 September 30, 2009 .17 .34 (.26) — e — e,h 2.03 d,i 2.25 d 292 Class M September 30, 2013 .15 .43 (.11) — — 1.55 1.49 305 September 30, 2012 .16 .98 (.11) — — 1.57 1.71 278 September 30, 2011 .15 (.10) j (.29) — — e,f 1.57 1.62 288 September 30, 2010 .24 .67 (.44) — e — 1.55 d 2.73 d 196 September 30, 2009 .19 .35 (.28) — e — e,h 1.78 d,i 2.55 d 292 Class R September 30, 2013 .18 .45 (.14) — — 1.30 1.74 305 September 30, 2012 .19 1.02 (.13) — — 1.32 1.95 278 September 30, 2011 .18 (.11) j (.31) — — e,f 1.32 1.88 288 September 30, 2010 .26 .72 (.46) — e — 1.30 d 2.94 d 196 September 30, 2009 .21 .39 (.30) — e — e,h 1.53 d,i 2.71 d 292 Class R5 September 30, 2013 .24 .44 (.20) — — .74 2.30 305 September 30, 2012† .05 .33 (.05) — — 3.93 * 10 .19 * .55 * 278 Class R6 September 30, 2013 .23 .45 (.20) — — .67 2.20 305 September 30, 2012† .06 .32 (.05) — — 3.94 * 10 .17 * .57 * 278 Class Y September 30, 2013 .23 .44 (.19) — — .80 2.27 305 September 30, 2012 .23 .99 (.18) — — .82 2.46 278 September 30, 2011 .21 (.09) j (.36) — — e,f .82 2.26 288 September 30, 2010 .31 .68 (.51) — e — .80 d 3.45 d 196 September 30, 2009 .25 .37 (.34) — e — e,h 1.03 d,i 3.29 d 292 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 92 Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Conservative Fund 93 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Portfolio turnover excludes TBA purchase and sale transactions. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. which amounted to less than $0.01 per share outstanding as of May 31, 2009. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.11% of average net assets as of September 30, 2009. j The amount shown for a share outstanding does not correspond with the aggregate net gain on investments for the period due to the timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the fund. The accompanying notes are an integral part of these financial statements. 94 Dynamic Asset Allocation Conservative Fund Notes to financial statements 9/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through September 30, 2013. Putnam Dynamic Asset Allocation Conservative Fund (the fund) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return consistent with preservation of capital. Total return is composed of capital appreciation and income. The fund invests mainly in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund also invests, to a lesser extent, in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. Putnam Management may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Dynamic Asset Allocation Conservative Fund 95 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated 96 Dynamic Asset Allocation Conservative Fund and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or Dynamic Asset Allocation Conservative Fund 97 loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, 98 Dynamic Asset Allocation Conservative Fund restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,146,742 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $760,355 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $559,944. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss Dynamic Asset Allocation Conservative Fund 99 if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $627,469 and the fund received cash collateral of $643,425. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 100 Dynamic Asset Allocation Conservative Fund The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2013, the fund had a capital loss carryover of $5,873,719 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryover and the expiration date is: Loss carryover Short-term Long-term Total Expiration $5,873,719 N/A $5,873,719 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, unrealized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $4,279,314 to decrease distributions in excess of net investment income, $293,629 to increase paid-in-capital and $4,572,943 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $67,497,589 Unrealized depreciation (6,664,548) Net unrealized appreciation 60,833,041 Undistributed ordinary income 3,900,932 Capital loss carryforward (5,873,719) Cost for federal income tax purposes $623,784,331 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. Dynamic Asset Allocation Conservative Fund 101 Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. This expense limitation remains in place under the interim management contract described above. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $666,135 ClassR5 13 ClassB 44,669 ClassR6 740 ClassC 87,892 ClassY 161,211 ClassM 15,733 Total ClassR 7,232 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,004 under the expense offset arrangements and by $4,849 under the brokerage/service arrangements. 102 Dynamic Asset Allocation Conservative Fund Each independent Trustee of the fund receives an annual Trustee fee, of which $418, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $954,105 ClassM 67,527 ClassB 255,692 ClassR 20,727 ClassC 503,076 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $70,966 and $2,173 from the sale of classA and classM shares, respectively, and received $8,306 and $2,679 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $141 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,199,520,408 and $1,232,173,576, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the beginning of the reporting period $79,906,953 $5,744,561 Options opened 26,835,000 128,244 Options exercised (7,245,000) (5,005) Options expired — — Options closed (99,496,953) (5,867,800) Written options outstanding at the end of the reporting period $— $— Dynamic Asset Allocation Conservative Fund 103 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 6,050,464 $61,294,876 6,291,757 $59,199,377 Shares issued in connection with reinvestment of distributions 582,348 5,913,666 611,192 5,752,855 6,632,812 67,208,542 6,902,949 64,952,232 Shares repurchased (7,575,971) (76,683,165) (8,745,180) (82,165,765) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 567,886 $5,712,022 554,362 $5,191,014 Shares issued in connection with reinvestment of distributions 21,207 214,038 22,483 209,937 589,093 5,926,060 576,845 5,400,951 Shares repurchased (753,221) (7,577,178) (906,623) (8,480,242) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 979,723 $9,856,181 877,591 $8,185,202 Shares issued in connection with reinvestment of distributions 40,774 410,291 40,866 380,636 1,020,497 10,266,472 918,457 8,565,838 Shares repurchased (1,030,507) (10,366,646) (916,272) (8,506,021) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 201,070 $1,988,327 175,185 $1,605,020 Shares issued in connection with reinvestment of distributions 9,780 98,472 9,819 91,600 210,850 2,086,799 185,004 1,696,620 Shares repurchased (119,619) (1,201,574) (223,809) (2,086,439) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 136,123 $1,414,279 204,872 $1,964,014 Shares issued in connection with reinvestment of distributions 5,123 53,261 5,070 48,786 141,246 1,467,540 209,942 2,012,800 Shares repurchased (109,361) (1,134,002) (217,315) (2,093,473) Net increase (decrease) 104 Dynamic Asset Allocation Conservative Fund For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 1,045 $10,000 Shares issued in connection with reinvestment of distributions 20 207 5 47 20 207 1,050 10,047 Shares repurchased — Net increase 20 For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR6 Shares Amount Shares Amount Shares sold 287,164 $2,955,049 1,045 $10,000 Shares issued in connection with reinvestment of distributions 2,911 30,108 5 48 290,075 2,985,157 1,050 10,048 Shares repurchased (4,013) (41,029) — — Net increase Year ended 9/30/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 5,848,777 $59,181,641 2,330,438 $22,174,494 Shares issued in connection with reinvestment of distributions 164,991 1,676,838 169,492 1,599,717 6,013,768 60,858,479 2,499,930 23,774,211 Shares repurchased (9,054,120) (91,936,181) (2,101,430) (19,774,277) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 1,070 100.0% $11,108 Class R6 1,071 0.4% $11,117 Dynamic Asset Allocation Conservative Fund 105 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $137,610,237 $121,342,072 $220,588,678 $71,533 $38,363,631 Putnam Short Term Investment Fund* — 264,648,378 164,960,147 39,016 99,688,231 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased swap option contracts (contract amount) $13,200,000 Written swap option contracts (contract amount) (Note 3) $7,700,000 Futures contracts (number of contracts) 2,000 Forward currency contracts (contract amount) $179,500,000 OTC interest rate swap contracts (notional) $92,700,000 Centrally cleared interest rate swap contracts (notional) $26,600,000 OTC total return swap contracts (notional) $63,100,000 OTC credit default swap contracts (notional) $44,400,000 Centrally cleared credit default swap contracts (notional) $4,700,000 Warrants (number of warrants) 35,000 106 Dynamic Asset Allocation Conservative Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets — Unrealized Credit contracts appreciation $1,711,122* Payables $152,790 Foreign exchange contracts Receivables 661,002 Payables 1,253,058 Investments, Net assets — Unrealized Payables, Net assets — Equity contracts appreciation 306,870* Unrealized depreciation 732,700* Receivables, Net assets — Unrealized Payables, Net assets — Interest rate contracts appreciation 1,623,316* Unrealized depreciation 630,240* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $4,693,738 $4,693,738 Foreign exchange contracts — — 238,073 — 238,073 Equity contracts — (6,192,449) — 1,637,174 (4,555,275) Interest rate contracts (99,085) (4,408,064) — 278,309 (4,228,840) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(933,332) $(933,332) Foreign exchange contracts — — — (501,077) — (501,077) Equity contracts (6,275) — (1,194,284) — (1,169,906) (2,370,465) Interest rate contracts — 4,015 1,350,614 — 179,720 1,534,349 Total Dynamic Asset Allocation Conservative Fund 107 Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 108 Dynamic Asset Allocation Conservative Fund
